Exhibit 10.1

 

 

 

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of January 20, 2009

 

among

 

GOLDEN ROAD MOTOR INN, INC.,

a Nevada corporation,

as Borrower

 

MONARCH CASINO & RESORT, INC.,

a Nevada corporation,

as Guarantor

 

the LENDERS herein named

 

WELLS FARGO BANK, National Association,

as Swingline Lender, L/C Issuer and Agent Bank

 

 

 

 

 

 

 


 

TABLE OF CONTENTS

 

RECITALS

1

 

 

ARTICLE I - DEFINITIONS

2

 

 

 

 

Section 1.01.

Definitions

2

 

Section 1.02.

Interpretation and Construction

36

 

Section 1.03.

Use of Defined Terms

38

 

Section 1.04.

Cross-References

38

 

Section 1.05.

Exhibits and Schedules

38

 

 

 

 

ARTICLE II - AMOUNT, TERMS AND SECURITY OF THE BANK FACILITIES

38

 

 

 

Section 2.01.

The Credit Facility

38

 

Section 2.02.

Use of Proceeds of the Credit Facility

40

 

Section 2.03.

Notice of Borrowings

41

 

Section 2.04.

Conditions of Borrowings

42

 

Section 2.05.

The Revolving Credit Note and Interest Rate Options

42

 

Section 2.06.

Security for the Credit Facility

46

 

Section 2.07.

Place and Manner of Payment

46

 

Section 2.08.

The Swingline Facility

48

 

Section 2.09.

Issuance of Letters of Credit

51

 

Section 2.10.

Fees

56

 

Section 2.11.

Late Charges and Default Rate

57

 

Section 2.12.

Net Payments

57

 

Section 2.13.

Increased Costs

59

 

Section 2.14.

Mitigation; Exculpation.

60

 

Section 2.15.

Guaranty Agreement

60

 

 

 

 

ARTICLE III - CONDITIONS PRECEDENT TO THE RESTATEMENT EFFECTIVE DATE

60

 

 

A.

Closing Conditions

60

 

 

 

 

Section 3.01.

Credit Agreement

61

 

Section 3.02.

The Notes and Guaranty

61

 

Section 3.03.

Security Documentation

61

 

Section 3.04.

Other Loan Documents

61

 

Section 3.05.

Articles of Incorporation, Bylaws, Corporate

 

 

 

Resolutions, Certificates of Good Standing and

 

 

 

Closing Certificate

61

 

Section 3.06.

Opinion of Counsel

62

 

Section 3.07.

Title Policy Endorsements

62

 

Section 3.08.

Survey

62

 

Section 3.09.

Payment of Taxes

63

 

Section 3.10.

Insurance

63

 


 

 

Section 3.11.

Payment of Fees and Existing Bank Loan

63

 

Section 3.12.

Reimbursement for Expenses and Fees

63

 

Section 3.13.

Schedules of Spaceleases and Equipment Leases

 

 

 

and Contracts

63

 

Section 3.14.

Phase I Environmental Site Assessments

64

 

Section 3.15.

Skybridge Documentation

64

 

Section 3.16.

Gaming Permits

64

 

Section 3.17.

Financial Statements, Pricing Certificate and

 

 

 

Total Leverage Ratio Certification

64

 

Section 3.18.

Schedule of all Significant Litigation

65

 

Section 3.19.

No Injunction or Other Litigation

65

 

Section 3.20.

Additional Documents and Statements

65

 

 

 

 

B.

Conditions Precedent to all Borrowings, Swingline Advances and
Letters of Credit

65

 

 

 

 

Section 3.21.

Notices

65

 

Section 3.22.

Certain Statements

66

 

Section 3.23.

Gaming Permits

66

 

 

 

 

C.

Additional Conditions Precedent to Commitment Increase

66

 

 

 

 

 

Section 3.24.

Guaranty Affirmation

67

 

Section 3.25.

Amendments to Security Documents

67

 

Section 3.26.

Revolving Credit Note

67

 

Section 3.27.

Opinion of Counsel - Commitment Increase

67

 

Section 3.28.

Endorsement of Title Insurance Policy

67

 

Section 3.29.

Reimbursement for Expenses and Fees

67

 

Section 3.30.

Pro Forma Financial Compliance

67

 

Section 3.31.

Additional Documents and Statements

67

 

 

ARTICLE IV - REPRESENTATIONS AND WARRANTIES

68

 

 

 

Section 4.01.

Organization; Power and Authorization

68

 

Section 4.02.

No Conflict With, Violation of or Default Under Laws

 

 

 

or Other Agreements

68

 

Section 4.03.

Litigation

68

 

Section 4.04.

Agreements Legal, Binding, Valid and Enforceable

69

 

Section 4.05.

Information and Financial Data Accurate; Financial
Statements; No Adverse Event

69

 

Section 4.06.

Governmental Approvals

69

 

Section 4.07.

Payment of Taxes

70

 

Section 4.08.

Title to Properties

70

 

II

--------------------------------------------------------------------------------


 

 

Section 4.09.

No Untrue Statements

70

 

Section 4.10.

Brokerage Commissions

71

 

Section 4.11.

No Defaults

71

 

Section 4.12.

Employee Retirement Income Security Act of 1974

71

 

Section 4.13.

Availability of Utility Services

71

 

Section 4.14.

Policies of Insurance

71

 

Section 4.15.

Spaceleases

72

 

Section 4.16.

Equipment Leases and Contracts

72

 

Section 4.17.

Gaming Permits and Approvals

72

 

Section 4.18.

Environmental Certificate

72

 

Section 4.19.

Investment Company Act

72

 

Section 4.20.

Public Utility Holding Company Act

72

 

Section 4.21.

Labor Relations.

72

 

Section 4.22.

Trademarks, Patents, Licenses, Franchises, Formulas
and Copyrights

72

 

Section 4.23.

Contingent Liabilities

73

 

Section 4.24.

CC Skybridge Documentation

73

 

Section 4.25.

Subsidiaries

73

 

 

 

 

ARTICLE V - GENERAL COVENANTS OF BORROWER AND MCRI

73

 

 

 

 

A.

General Covenants

73

 

 

 

 

Section 5.01.

FF&E

73

 

Section 5.02.

Permits; Licenses and Legal Requirements

73

 

Section 5.03.

Protection Against Lien Claims

74

 

Section 5.04.

Continuance of Outstanding Balance of Existing Bank Loan

74

 

Section 5.05.

No Change in Character of Business or Location of

 

 

 

Chief Executive Office.

74

 

Section 5.06.

Preservation and Maintenance of Properties and

 

 

 

Assets; Acquisition of Additional Property or Leases

74

 

Section 5.07.

Repair of Properties and Assets

75

 

Section 5.08.

Financial Statements; Reports; Certificates and Books and Records

76

 

Section 5.09.

Insurance

78

 

Section 5.10.

Taxes

82

 

Section 5.11.

Permitted Encumbrances Only

82

 

Section 5.12.

Advances

82

 

Section 5.13.

Further Assurances

83

 

Section 5.14.

Indemnification

83

 

Section 5.15.

Inspection of the Collateral and Appraisal

84

 

Section 5.16.

Compliance With Other Loan Documents

84

 

III

--------------------------------------------------------------------------------


 

 

Section 5.17.

Suits or Actions Affecting Borrower or MCRI

84

 

Section 5.18.

Notice to State Gaming Control Board

85

 

Section 5.19.

Tradenames, Trademarks and Servicemarks

85

 

Section 5.20.

Notice of Hazardous Materials

85

 

Section 5.21.

Compliance with Access Laws

85

 

Section 5.22.

Release of V/P Property as Collateral

86

 

Section 5.23.

Compliance with Pedestrian Crossing Air Space

 

 

 

License

87

 

Section 5.24.

Compliance with Adjacent Driveway Lease

87

 

Section 5.25.

Compliance with CC Skybridge Documentation

87

 

Section 5.26.

USA Patriot Act

88

 

 

 

 

ARTICLE VI - FINANCIAL COVENANTS

88

 

 

 

 

 

Section 6.01.

Total Leverage Ratio

88

 

Section 6.02.

Fixed Charge Coverage Ratio

89

 

Section 6.03.

Minimum Two Fiscal Quarter Adjusted EBITDA

89

 

Section 6.04.

Maintenance Capital Expenditure Requirements

90

 

Section 6.05.

Investment Restrictions

90

 

Section 6.06.

Limitation on Distributions

91

 

Section 6.07.

Limitation on Indebtedness

92

 

Section 6.08.

Total Liens

93

 

Section 6.09.

Sale of Assets, Consolidation, Merger or Liquidation.

93

 

Section 6.10.

No Transfer of Ownership

94

 

Section 6.11.

Limitation on Subsidiaries

94

 

Section 6.12.

Contingent Liability(ies)

94

 

Section 6.13.

Transactions with Members of MCRI Consolidation

94

 

Section 6.14.

Limitation on Consolidated Tax Liability

95

 

Section 6.15.

ERISA

95

 

Section 6.16.

Margin Regulations

95

 

Section 6.17.

Change in Accounting Principles

96

 

 

 

 

ARTICLE VII - EVENTS OF DEFAULT

96

 

 

 

 

 

Section 7.01.

Events of Default

96

 

Section 7.02.

Default Remedies

99

 

Section 7.03.

Application of Proceeds

101

 

Section 7.04.

Notices

101

 

Section 7.05.

Agreement to Pay Attorney’s Fees and Expenses

101

 

Section 7.06.

No Additional Waiver Implied by One Waiver

102

 

Section 7.07.

Licensing of Agent Bank and Lenders

102

 

Section 7.08.

Exercise of Rights Subject to Applicable Law

102

 

Section 7.09.

Discontinuance of Proceedings

102

 

 

 

 

ARTICLE VIII - DAMAGE, DESTRUCTION AND CONDEMNATION

103

 

IV

--------------------------------------------------------------------------------


 

 

Section 8.01.

No Abatement of Payments

103

 

Section 8.02.

Distribution of Capital Proceeds Upon Occurrence of

 

 

 

Fire, Casualty, Other Perils or Condemnation

103

 

 

ARTICLE IX - AGENCY PROVISIONS

105

 

 

 

Section 9.01.

Appointment

105

 

Section 9.02.

Nature of Duties

106

 

Section 9.03.

Disbursement of Borrowings

106

 

Section 9.04.

Distribution and Apportionment of Payments

107

 

Section 9.05.

Rights, Exculpation, Etc.

109

 

Section 9.06.

Reliance

109

 

Section 9.07.

Indemnification

109

 

Section 9.08.

Agent Individually

110

 

Section 9.09.

Successor Agent Bank; Resignation of Agent Bank; Removal of Agent Bank

110

 

Section 9.10.

Consent and Approvals

111

 

Section 9.11.

Agency Provisions Relating to Collateral

112

 

Section 9.12.

Lender Actions Against Collateral

114

 

Section 9.13.

Ratable Sharing

114

 

Section 9.14.

Delivery of Documents

114

 

Section 9.15.

Notice of Events of Default

115

 

 

ARTICLE X - GENERAL TERMS AND CONDITIONS

115

 

 

 

Section 10.01.

Amendments and Waivers.

115

 

Section 10.02.

Failure to Exercise Rights

117

 

Section 10.03.

Notices and Delivery

117

 

Section 10.04.

Modification in Writing

119

 

Section 10.05.

Other Agreements

119

 

Section 10.06.

Counterparts

119

 

Section 10.07.

Rights, Powers and Remedies are Cumulative

119

 

Section 10.08.

Continuing Representations

119

 

Section 10.09.

Successors and Assigns

120

 

Section 10.10.

Assignment of Loan Documents by Borrower,

 

 

 

Guarantor or Syndication Interests by Lenders

120

 

Section 10.11.

Action by Lenders

121

 

Section 10.12.

Time of Essence

122

 

Section 10.13.

Choice of Law and Forum

122

 

Section 10.14.

Arbitration

122

 

Section 10.15.

WAIVER OF JURY TRIAL

123

 

Section 10.16.

Scope of Approval and Review

123

 

Section 10.17.

Severability of Provisions

123

 

Section 10.18.

Cumulative Nature of Covenants

123

 

V

--------------------------------------------------------------------------------


 

 

Section 10.19.

Costs to Prevailing Party

124

 

Section 10.20.

Expenses

124

 

Section 10.21.

Setoff

125

 

Section 10.22.

Security and Loan Documentation

125

 

Section 10.23.

Schedules Attached

125

 

 

 

Schedule 2.01(a)

-

Schedule of Lenders’ Proportions in

 

 

 

 

Credit Facility

 

 

Schedule 2.01(c)

-

Aggregate Commitment Reduction

 

 

 

 

Schedule

 

 

Schedule 2.01(c)

-

 

 

 

Alternate One

 

Aggregate Commitment Reduction

 

 

 

 

Schedule - Alternate One

 

 

Schedule 3.18

-

Schedule of Significant Litigation

 

 

Schedule 4.15

-

Schedule of Spaceleases

 

 

Schedule 4.16

-

Schedule of Equipment Leases and Contracts

 

 

Schedule 4.22

-

Schedule of Trademarks, Patents,

 

 

 

 

Licenses, Franchises, Formulas and

 

 

 

 

Copyrights

 

 

Schedule 4.23

-

Schedule of Contingent Liabilities

 

 

Schedule 6.04

-

Schedule of Remodel Projects

 

 

Schedule 6.08

-

Schedules of Liens

 

 

Schedule A

-

Hotel/Casino Property - Description

 

 

Schedule B

-

V/P Property - Description

 

 

 

 

 

 

 

Section 10.23.

Exhibits Attached

126

 

 

 

 

 

 

Exhibit A

-

Revolving Credit Note - Form

 

 

Exhibit B

-

Swingline Note - Form

 

 

Exhibit C

-

Notice of Borrowing - Form

 

 

Exhibit D

-

Continuation/Conversion Notice - Form

 

 

Exhibit E

-

Compliance Certificate - Form

 

 

Exhibit F

-

Closing Pricing Certificate - Form

 

 

Exhibit G

-

Authorized Officer Certificate - Form

 

 

Exhibit H

-

Closing Certificate - Form

 

 

Exhibit I

-

Guaranty - Form

 

 

Exhibit J

-

Legal Opinion - Form

 

 

Exhibit K

-

Notice of Swingline Advance - Form

 

 

Exhibit L

-

Assumption and Consent Agreement -

 

 

 

 

Form

 

 

VI

--------------------------------------------------------------------------------


 

 

Exhibit M

-

Assignment and Assumption Agreement -

 

 

 

 

Form

 

 

Exhibit N

-

Cash Collateral Pledge Agreement - Form

 

 

VII

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED

CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT (“Credit Agreement”) is made and
entered into as of the 20th day of January, 2009, by and among GOLDEN ROAD MOTOR
INN, INC., a Nevada corporation (the “Borrower”), and MONARCH CASINO & RESORT,
INC., a Nevada corporation (“Guarantor”) and each of the Lenders, as hereinafter
defined, WELLS FARGO BANK, National Association, as the swingline lender (herein
in such capacity, together with its successors and assigns, the “Swingline
Lender”), and WELLS FARGO BANK, National Association, as the issuer of letters
of credit following the Restatement Effective Date (in such capacity, together
with its successors and assigns, the “L/C Issuer”) and WELLS FARGO BANK,
National Association, as administrative and collateral agent for the Lenders,
Swingline Lender and L/C Issuer (herein, in such capacity, called the “Agent
Bank” and, together with the Lenders, Swingline Lender and L/C Issuer
collectively referred to as the “Banks”).

 

R E C I T A L S:

 

WHEREAS:

 

A.        In this Credit Agreement all capitalized words and terms shall have
the respective meanings and be construed herein as hereinafter provided in
Section 1.01 of this Credit Agreement and shall be deemed to incorporate such
words and terms as a part hereof in the same manner and with the same effect as
if the same were fully set forth.

 

B.         Borrower owns and operates the Atlantis Hotel & Casino and is a
wholly owned subsidiary of MCRI.  On or about February 20, 2004, Borrower and
MCRI entered into a credit agreement (as amended, the “Existing Credit
Agreement”) with certain banks, as lenders, described in the Existing Credit
Agreement (each individually an “Existing Lender” and collectively the “Existing
Lenders”) under the terms of which Existing Lenders established a reducing
revolving line of credit in favor of Borrower and MCRI in the amount of Fifty
Million Dollars ($50,000,000.00) (as amended, the “Existing Bank Loan”) as
evidenced by a Revolving Credit Promissory Note of even date therewith (the
“Existing Note”) executed by Borrower and payable to the order of WFB, as agent
for the Existing Lenders.

 

C.        The Borrower desires to amend, restate and increase the aggregate
amount of the Existing Bank Loan, Existing Credit Agreement and Existing Note to
refinance certain other Indebtedness owing by Borrower and to provide for the
working capital and general corporate needs of the Borrower.

 


 

D.        Banks are willing, subject to the terms, covenants and conditions
hereinafter set forth, to amend, restate and increase the aggregate amount of
the Existing Bank Loan and establish the Credit Facility in the initial
principal amount of Sixty Million Dollars ($60,000,000.00), subject to increase
up to Seventy-Five Million Dollars ($75,000,000.00) in accordance with the
provisions set forth in Section 2.01(e), including the Swingline Facility to be
funded by the Swingline Lender, as a subfacility in the maximum aggregate amount
of Four Million Dollars ($4,000,000.00) at any time outstanding and a letter of
credit subfacility for the issuance of Letters of Credit up to the maximum
aggregate amount of Two Million Five Hundred Thousand Dollars ($2,500,000.00) at
any time outstanding, all on the terms and subject to the conditions, covenants
and understandings hereinafter set forth and contained in each of the Loan
Documents.

 

NOW, THEREFORE, in consideration of the foregoing, and other valuable
considerations as hereinafter described, the parties hereto do promise, covenant
and agree as follows:

 


ARTICLE I


 

DEFINITIONS

 


SECTION 1.01.    DEFINITIONS.  FOR THE PURPOSES OF THIS CREDIT AGREEMENT, EACH
OF THE FOLLOWING TERMS SHALL HAVE THE MEANING SPECIFIED WITH RESPECT THERETO,
UNLESS A DIFFERENT MEANING CLEARLY APPEARS FROM THE CONTEXT:


 

“Acquisition” means any transaction, or any series of related transactions,
consummated after the Restatement Effective Date, by which the Borrower directly
or indirectly acquires (i) any real property, (ii) any New Venture or any
ongoing business, or (iii) all or substantially all of the assets of any firm,
partnership, joint venture, limited liability company, corporation or division
thereof, whether through purchase of assets, merger or otherwise.

 

“Adjacent Driveway Property” shall mean the leasehold interest of Borrower in
that portion of the Hotel/Casino Property which is designated as Parcel 2 on
Schedule A attached hereto and incorporated by reference herein, which leasehold
interest is evidenced by the Adjacent Driveway Lease.

 

“Adjacent Driveway Lease” shall mean that certain Lease Agreement and Option to
Purchase dated January 29, 2004, by and between BLILP, as lessor, and Borrower,
as lessee, pursuant to which, among other things, Borrower is granted a
leasehold interest in, and an option to purchase, the Adjacent Driveway
Property.

 

2


 

“Adjacent Driveway Estoppel” shall mean the Estoppel Certificate executed as of
the Closing Date, by Biggest Little City Investments L.P., a Delaware limited
partnership, and recorded on February 20, 2004 in the Official Records of Washoe
County, Nevada, as Document No. 2996371, pursuant to which: (a) it certified and
represented to Agent Bank that the Adjacent Driveway Lease represents the entire
agreement between the parties thereto with respect to the Adjacent Driveway
Property and supercedes all other previous documents and agreements between
them, that the Adjacent Driveway Lease had not been modified, supplemented or
amended except as set forth therein and that there are no defaults existing or
continuing under any of the provisions of the Adjacent Driveway Lease; and
(b) other agreements are made regarding notice to Agent Bank in the event of a
default under this Adjacent Driveway Lease, Agent Bank’s right to cure and the
rights of the Banks and their successors to continue in possession of the
Adjacent Driveway Property.

 

“Adjusted EBITDA” shall mean EBITDA less MCRI Corporate Overhead Allocation for
the period under review to the extent not deducted from Net Income in the
determination of EBITDA.

 

“Affiliate”, as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person.  For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.

 

“Agent Bank” shall mean WFB in its capacity as administrative and collateral
agent for Lenders, Swingline Lender and L/C Issuer.

 

“Aggregate Commitment” shall mean reference to the aggregate amount committed by
Lenders for advance to or on behalf of the Borrower as Borrowings under the
Credit Facility in the initial principal amount of Sixty Million Dollars
($60,000,000.00), subject to increase in the amount of up to an additional
Fifteen Million Dollars ($15,000,000.00) as provided in Section 2.01(e), in each
case as may be reduced from time to time by (i) Scheduled Reductions,
(ii) Voluntary Permanent Reductions, and/or (iii) Mandatory Commitment
Reductions.

 

“Aggregate Commitment Reduction Schedule” shall mean the schedule setting forth
the amount of the Scheduled Reductions as of each Reduction Date under the
Credit Facility, which schedule shall be: (i) the Aggregate Commitment Reduction
Schedule marked “Schedule 2.01(c)”, affixed hereto and by this reference
incorporated herein and made a part hereof, or (ii) in the event of occurrence
of a Commitment

 

3


 

Increase, the Aggregate Commitment Reduction Schedule - Alternate One marked
“Schedule 2.01(c) - Alternate One”, affixed hereto and by this reference
incorporated herein and made part hereof to be completed by Agent Bank and
distributed to Borrower and each of the Lenders, evidencing the amount of each
Scheduled Reduction following the applicable Commitment Increase Effective
Date.  In each instance of a Commitment Increase, the amount of the level
Scheduled Reductions shall be proportionately adjusted so that the unpaid
balance of principal at the Maturity Date is no greater than 62.5% of the sum of
the Commitment Increase, plus the amount of any prior Commitment Increase, plus
Sixty Million Dollars ($60,000,000.00).

 

“Aggregate Outstandings” shall mean collective reference to the sum of the
Funded Outstandings, Swingline Outstandings and L/C Exposure as of any given
date of determination.

 

“Applicable Margin” means for any Base Rate Loan or LIBOR Loan, the applicable
percentage amount to be added to the Base Rate or LIBO Rate, as the case may be,
as follows: (i) commencing on the Restatement Effective Date and continuing
until June 1, 2009, the Applicable Margins as calculated on the Closing Pricing
Certificate to be delivered by Borrower to Agent Bank on the Restatement
Effective Date pursuant to Section 3.17(b); provided that in no event shall the
Base Rate Margin or the LIBO Rate Margin be less than 3.125% during the period
commencing on the Restatement Effective Date and continuing until June 1, 2009;
and (ii) commencing on June 1, 2009 and continuing on each Rate Adjustment Date
until Bank Facility Termination, the margin rates as set forth in Table One
below in each instance based on the Total Leverage Ratio calculated with regard
to the Borrower as of each Fiscal Quarter end, commencing with the Fiscal
Quarter ending March 31, 2009, together with the immediately preceding three
(3) Fiscal Quarters on a four (4) Fiscal Quarter basis:

 

 

 

 

 

 

 

 

 

 

TABLE ONE

 

 

 

TABLE TWO

 

 

 

 

 

 

 

Total Leverage Ratio

 

 

Base Rate
Margin

 

 

 

LIBO
Rate
Margin

 

 

Commitment
Percentage

 

Greater than or equal to 2.50 to 1.00

 

3.375%

 

3.375%

 

0.80%

 

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00

 

3.125%

 

3.125%

 

0.750%

Greater than or equal to 1.50 to 1.0 but less than 2.00 to 1.00

 

2.875%

 

2.875%

 

0.625%

Greater than or equal to 1.00 to 1.0 but less than 1.50 to 1.00

 

2.375%

 

2.375%

 

0.50%

Less than 1.00 to 1.00

 

2.00%

 

2.00%

 

0.40%

 

 

4


 

“Assets” shall mean the total assets of the Borrower determined in accordance
with GAAP.

 

“Assignment and Assumption Agreement” shall mean the document evidencing an
assignment of a Syndication Interest by any Lender to an Eligible Assignee in
the form of the Assignment, Assumption and Consent Agreement marked “Exhibit M”,
affixed hereto and by this reference incorporated herein and made a part hereof.

 

“Assignment of Rents” shall mean collective reference to the Existing Assignment
of Rents as amended by the First Amendment to Assignment of Rents, as it may be
further amended, modified, extended, renewed or restated from time to time.

 

“Assumption and Consent Agreement” shall mean the document evidencing an
increase of the Aggregate Commitment and assumption of such increase by a Lender
or Eligible Assignee pursuant to Section 2.01(e) in the form of the Assumption
and Consent Agreement marked “Exhibit L”, affixed hereto and by this reference
incorporated herein and made a part hereof.

 

“Authorized Officer(s)” shall mean those of the respective officers of Borrower
whose signatures and incumbency shall have been certified to Agent Bank and the
Banks as required in Section 3.05(iv) of the Credit Agreement with the authority
and responsibility to deliver Notices of Borrowing, Continuation/Conversion
Notices, Pricing Certificates, Compliance Certificates and all other requests,
notices, reports, consents, certifications and authorizations on behalf of
Borrower.

 

“Authorized Officer Certificate” shall have the meaning set forth in
Section 3.05.

 

“Available Borrowings” shall mean, at any time, and from time to time, the
aggregate amount available to Borrower for a Borrowing, a Swingline Advance or
issuance of a Letter of Credit not exceeding the amount of the Maximum
Availability, as of each date of determination.

 

“Bank Facilities” shall mean collective reference to the Credit Facility,
Swingline Facility and L/C Facility.

 

“Bank Facility Termination” shall mean indefeasible payment in full of all sums
owing under the Bank Facilities and each of the Loan Documents, the occurrence
of the Stated Expiry Date or other termination of all outstanding Letters of
Credit, and the irrevocable termination of: (i) the obligation of Lenders to
advance Borrowings under the

 

5


 

Credit Facility, (ii) the obligation of Swingline Lender to advance Swingline
Advances under the Swingline Facility, and (iii) the obligation of L/C Issuer to
issue Letters of Credit under the L/C Facility.

 

“Banking Business Day” means (a) with respect to any Borrowing, payment or rate
determination of LIBOR Loans, a day, other than a Saturday or Sunday, on which
Agent Bank is open for business in San Francisco and on which dealings in
Dollars are carried on in the London interbank market, and (b) for all other
purposes any day excluding Saturday, Sunday and any day which is a legal holiday
under the laws of the States of California and/or Nevada, or is a day on which
banking institutions located in California and/or Nevada are required or
authorized by law or other governmental action to close.

 

“Bankruptcy Code” shall mean the United States Bankruptcy Code, as amended, 11
U.S.C. Section 101, et seq.

 

“Banks” shall have the meaning set forth in the Preamble to this Credit
Agreement.

 

“Base Rate” shall mean, on any day, the greatest of (a) the Prime Rate in effect
on such day, (b) the Federal Funds Rate for such day plus one and one-half
percent (1.50%) and (c) one (1) month LIBO Rate for such day (determined on a
daily basis as set forth below) plus one and one-half percent (1.50%).  As used
in this definition, “One Month LIBOR Rate” shall mean, with respect to any
interest rate calculation for a Base Rate Loan or other Obligation bearing
interest at the Base Rate, a rate per annum equal to the quotient (rounded
upward if necessary to the nearest 1/16 of one percent) of (a) the rate per
annum referred to as the BBA (British Bankers Association) LIBO RATE as reported
on Reuters LIBOR Page 1, or if not reported by Reuters, as reported by any
service selected by the Agent Bank, on the applicable day (provided that if such
day is not a Banking Business Day for which a LIBO Rate is quoted, the next
preceding Banking Business Day for which a LIBO Rate is quoted) at or about
11:00 a.m., London time (or as soon thereafter as practicable), for Dollar
deposits being delivered in the London interbank eurodollar currency market for
a term of one month commencing on such date of determination, divided by (b) one
(1) minus the LIBOR Reserve Percentage in effect on such day.  If for any reason
rates are not available as provided in clause (a) of the preceding sentence, the
rate to be used in clause (a) shall be, at the Agent Bank’s discretion (in each
case, rounded upward if necessary to the nearest 1/16 of one percent), (i) the
rate per annum at which Dollar deposits are offered to the Agent Bank in the
London interbank eurodollar currency market or (ii) the rate at which Dollar
deposits are offered to the Agent Bank in, or by the Agent Bank to major banks
in, any offshore interbank eurodollar market selected by the Agent Bank, in each
case on the applicable day (provided that if such day is not a

 

6


 

Banking Business Day for which Dollar deposits are offered to the Agent Bank in
the London interbank eurodollar currency market, the next preceding Banking
Business Day for which Dollar deposits are offered to the Agent Bank in the
London interbank eurodollar currency market) at or about 11:00 a.m., London time
(or as soon thereafter as practicable) (for delivery on such date of
determination) for a one (1) month term.

 

“Base Rate Loan” shall mean reference to that portion of the unpaid principal
balance of the Credit Facility bearing interest with reference to the Base Rate
plus the Applicable Margin.

 

“BLILP” shall mean Biggest Little Investments L.P., a Delaware limited
partnership.

 

“Borrower” shall mean Golden Road Motor Inn, Inc., a Nevada corporation.

 

“Borrowing(s)” shall mean such amounts as Borrower may request from Agent Bank
from time to time to be advanced under the Credit Facility by Notice of
Borrowing in the manner provided in Section 2.03 or at the request of Agent Bank
pursuant to Section 2.08 or Section 2.09.

 

“Breakage Charges” shall have the meaning set forth in Section 2.07(c) of the
Credit Agreement.

 

“Capital Expenditures” shall mean, for any period, without duplication, the
aggregate of all expenditures (whether paid in cash or accrued as liabilities
during that period and including Capitalized Lease Liabilities) by Borrower
during such period that, in conformity with GAAP, are required to be included in
or reflected by the property, plant or equipment or similar fixed or capital
asset accounts reflected in the balance sheet of Borrower (including equipment
which is purchased simultaneously with the trade-in of existing equipment owned
by Borrower to the extent of (a) the gross amount of such purchase price less
(b) the cash proceeds of trade-in credit of the equipment being traded in at
such time), but excluding capital expenditures made in connection with the
replacement or restoration of assets, to the extent reimbursed or refinanced
from insurance proceeds paid on account of the loss of or damage to the assets
being replaced or restored, or from awards of compensation arising from the
taking by condemnation of or the exercise of the power of eminent domain with
respect to such assets being replaced or restored.

 

“Capital Proceeds” shall mean the Net Proceeds available to Borrower from
(i) partial or total condemnation, eminent domain or destruction of any part of
the Collateral or by settlement in lieu of condemnation or eminent domain
proceedings, (ii) insurance

 

7


 

proceeds (other than rent insurance and business interruption insurance)
received in connection with damage to or destruction of the Collateral,
(iii) the sale or other disposition of any portion of the Collateral in
accordance with the provisions of this Credit Agreement (not including, however,
any proceeds received by Borrower from a sale, condemnation, damage or
destruction of FF&E or other personal property if such FF&E or other personal
property is replaced by items of equivalent value or utility, in each case such
exclusion to apply only during any period in which no Default in the payment of
any principal or interest owing under the terms of the Bank Facilities or an
Event of Default has occurred and is continuing), and (iv) any other
extraordinary receipt of proceeds not in the ordinary course of business and
treated, for accounting purposes, as capital in nature, other than capital
contributions made by MCRI to the Borrower.

 

“Capitalized Lease Liabilities” means all monetary obligations of the Borrower
under any leasing or similar arrangement which, in accordance with GAAP, would
be classified as capitalized leases, and, for purposes of this Credit Agreement,
the amount of such obligations shall be the capitalized amount thereof,
determined in accordance with GAAP, and the stated maturity thereof shall be the
date of the last payment of rent or any other amount due under such lease prior
to the first date upon which such lease may be terminated by the lessee without
payment of a penalty.

 

“Cash” shall mean, when used in connection with any Person, all monetary and
non-monetary items owned by that Person that are treated as cash in accordance
with GAAP.

 

“Cash Collateral Account” shall mean the restricted depository savings account
to be established by Borrower or Agent Bank on behalf of Borrower with Agent
Bank at its offices located at 5340 Kietzke Lane, Suite 201, Reno, Nevada, or at
such other office located in the United States as may be designated from time to
time by Agent Bank, for the purpose of depositing Cash collateral for (i) the
aggregate L/C Exposure upon the occurrence of any Event of Default, or (ii) all
or a portion of a Deteriorating Lender’s obligation to fund under
Section 2.09(c) or (d) with respect to its Pro Rata Share of L/C Exposure, or
(iii) all or a portion of a Deteriorating Lender’s Pro Rata Share of risk
participation in Swingline Advances under Section 2.08(d) or (e).

 

“Cash Collateral Pledge Agreement” shall mean the Pledge and Assignment of
Savings Account Agreement to be executed by Borrower as of the Restatement
Effective Date in favor of Agent Bank on behalf of the L/C Issuer and Swingline
Lender as the same may be amended or modified from time to time under the terms
of which all sums held from time to time in the Cash Collateral Account are
pledged in favor of Agent Bank to secure repayment of (i) any funding required
under any outstanding Letters of Credit following an Event of Default, or
(ii) all or a portion of a Deteriorating Lender’s obligation to fund under
Section 2.09(c) or (d) with respect to its

 

8


 

Pro Rata Share of L/C Exposure, or (iii) all or a portion of a Deteriorating
Lender’s Pro Rata Share of risk participation in Swingline Advances under
Section 2.08(d) or (e), a copy of the form of which Cash Collateral Pledge
Agreement is marked “Exhibit N”, affixed hereto and by this reference
incorporated herein and made a part hereof.

 

“Cash Equivalents” shall mean, when used in connection with any Person, that
Person’s Investments in:

 

(a)        Government Securities due within one (1) year after the date of the
making of the Investment;

 

(b)        readily marketable direct obligations of any State of the United
States of America given on the date of such Investment a credit rating of at
least Aa by Moody’s Investors Service, Inc. or AA by Standard & Poor’s
Corporation, in each case due within one (1) year from the making of the
Investment;

 

(c)        certificates of deposit issued by, bank deposits in, eurodollar
deposits through, bankers’ acceptance of, and repurchase agreements covering
Government Securities executed by, any bank incorporated under the laws of the
United States of America or any State thereof and having on the date of such
Investment combined capital, surplus and undivided profits of at least Two
Hundred Fifty Million Dollars ($250,000,000.00), or total assets of at least
Five Billion Dollars ($5,000,000,000.00), in each case due within one (1) year
after the date of the making of the Investment;

 

(d)        certificates of deposit issued by, bank deposits in, eurodollar
deposits through, bankers’ acceptances of, and repurchase agreements covering
Government Securities executed by, any branch or office located in the United
States of America of a bank incorporated under the laws of any jurisdiction
outside the United States of America having on the date of such Investment
combined capital, surplus and undivided profits of at least Five Hundred Million
Dollars ($500,000,000.00), or total assets of at least Fifteen Billion Dollars
($15,000,000,000.00) in each case due within one year after the date of the
making of the Investment; and

 

(e)        “money market preferred stock” issued by a corporation incorporated
under the laws of the United States of America or any State thereof given on the
date of such Investment a credit rating of at least Aa by Moody’s Investors
Service, Inc. or AA by Standard & Poor’s Corporation, in each case having an
investment period not to exceed fifty (50) days; provided that (i) the amount of
all such Investments issued by the same

 

9


 

issuer does not exceed Five Million Dollars ($5,000,000.00) and (ii) the
aggregate amount of all such Investments does not exceed Fifteen Million Dollars
($15,000,000.00).

 

“CC Skybridge” shall mean a collective reference to: (i) the elevated pedestrian
walkway which extends, from Parcel 1 of the Hotel/Casino Property to the CC
Skybridge Tower, over and across Peckham Lane and the north parking lot of the
Convention Center Property to the Reno Sparks Convention Center; (ii) the CC
Skybridge Tower; and (iii) all elevators, escalators, support columns,
landscaping, paving and other facilities and fixtures which are related to the
foregoing, all as particularly set forth by the CC Skybridge Agreement.

 

“CC Skybridge Agreement” shall mean that certain Atlantis Convention Center
Skybridge Agreement and Easement, dated May 9, 2007, between RSCVA and Borrower,
which was recorded in the Official Records of Washoe County, Nevada on May 10,
2007, as Document No. 3530942, pursuant to which, among other things:  (i) RSCVA
granted the CC Skybridge Easements to Borrower; (ii) Borrower granted, to RSCVA,
certain access easements over Parcels 3 through 5 of the Hotel/Casino Property;
(iii) Borrower agreed to construct and operate the CC Skybridge within the
applicable CC Skybridge Easements; and (iv) Borrower agreed that RSCVA would be
entitled to reserve blocks of rooms at the Hotel/Casino Facility for certain
types of events being conducted by RSCVA; all in accordance with the terms and
conditions set forth therein.

 

“CC Skybridge Documentation” shall mean a collective reference to: (i) the CC
Skybridge Agreement; and (ii) the CC Skybridge Peckham Lane Entitlements.

 

“CC Skybridge Easements” shall mean certain permanent and temporary easements
over the Convention Center Property which are granted to Borrower by RSCVA,
pursuant to the CC Skybridge Agreement, in order to facilitate Borrower’s
construction and operation of the CC Skybridge, all as more particularly set
forth therein.

 

“CC Skybridge Estoppel” shall mean an estoppel statement, in a form and
substance acceptable to Agent Bank, to be executed by RSCVA: (i) consenting to
encumbrance of Borrower’s interest in the CC Skybridge, and in the CC Skybridge
Agreement, with the lien and security agreement of the Deed of Trust;
(ii) acknowledging that the CC Skybridge Agreement is in full force and effect
and that Borrower is not in default of any of its material obligations
thereunder; and (iii) providing such other assurances as may be required by
Agent Bank.

 

10


 

“CC Skybridge Peckham Lane Entitlements” shall mean the documentation which sets
forth the agreement, by all appropriate Governmental Authorities, authorizing
and entitling Borrower to construct and maintain the CC Skybridge over Peckham
Lane in accordance with the CC Skybridge Agreement.

 

“CC Skybridge Tower” shall mean the pedestrian dispersal site for the CC
Skybridge, which is situate on the Convention Center Property, including the
dispersal tower, lobby, escalators, elevators and stairs.

 

“Change in Control” shall mean the occurrence of any of the following:

 

(a)        any Person, other than members of the Farahi Family Group, owns or
controls, more than fifty percent (50%) of the common voting stock of MCRI; or

 

(b)        MCRI fails to own, directly or indirectly, one hundred percent (100%)
of the capital stock interests of Borrower.

 

“Closing Certificate” shall have the meaning ascribed to such term in
Section 3.05(v).

 

“Closing Date” shall mean February 20, 2004, the date upon which the Existing
Bank Loan closed.

 

“Closing Disbursements” shall have the meaning set forth in Section 2.02(a).

 

“Closing Instructions” shall mean the Closing Instructions to be given by Agent
Bank to the Title Insurance Company on or before the Restatement Effective Date
setting forth the requirement of Lenders for issuance of the Title Policy
Endorsements and other conditions for the occurrence of the Restatement
Effective Date.

 

“Closing Pricing Certificate” shall have the meaning set forth in
Section 3.17(b).

 

“Collateral” shall mean collective reference to: (i) all of the Real Property,
and all presently owned, or hereafter acquired, personal property of Borrower
(including, without limitation, the FF&E), and the contract rights, leases,
intangibles and other interests of Borrower, which are subject to the liens and
security interests of the Security Documents; (ii) all rights of Borrower
assigned as additional security pursuant to the terms of the Security Documents;
and (iii) any and all other property and/or

 

11


 

intangible rights, interest or benefits inuring to or in favor of Borrower,
which are in any manner assigned, pledged, encumbered or otherwise hypothecated
in favor of Agent Bank on behalf of Lenders to secure payment of the Bank
Facilities.

 

“Commercial Letter(s) of Credit” shall mean a letter or letters of credit issued
by L/C Issuer pursuant to Section 2.09 of the Credit Agreement for the purpose
of assuring payment for goods, equipment or materials supplied to Borrower.

 

“Commitment Fee” shall have the meaning ascribed to such term in
Section 2.10(b) of this Credit Agreement.

 

“Commitment Increase” shall have the meaning ascribed to such term in
Section 2.01(e).

 

“Commitment Increase Effective Date” shall mean the date upon which each of the
requirements and conditions precedent for the effectiveness and funding of a
Commitment Increase as set forth in Section 2.01(e) and in Article III C shall
have been fully satisfied.

 

“Commitment Percentage” shall mean the per annum percentage to be used in the
calculation of the Commitment Fee based on the Total Leverage Ratio of the
Borrower determined as set forth in Table Two of the definition of Applicable
Margin.

 

“Communications” shall have the meaning ascribed to such term in Section 10.03.

 

“Compliance Certificate” shall mean a compliance certificate as described in
Section 5.08(f) which is more particularly described on “Exhibit E”, affixed
hereto and by this reference incorporated herein and made a part hereof.

 

“Contingent Liability(ies)” shall mean, as to any Person any obligation of such
Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness, leases or dividends (“primary obligations”) of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, any obligation of such Person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation, (d) to make payment in respect of any net
liability arising in connection with any Interest

 

12


 

Rate Hedges, foreign currency exchange agreement, commodity hedging agreement or
any similar agreement or arrangement in any such case if the purpose or intent
of such agreement is to provide assurance that such primary obligation will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such primary obligation will be protected (in whole
or in part) against loss in respect thereof or (e) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term Contingent Liability shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or player points programs awarded in connection with gaming operations
at the Hotel/Casino Facility in the ordinary course of business, in the event
such player points programs are determined to constitute Contingent
Liabilities.  The amount of any Contingent Liability shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Contingent Liability is made or, if not stated or
determinable, the reasonably anticipated liability in respect thereof (assuming
such Person is required to perform thereunder) as determined by such Person in
good faith.

 

“Continuation/Conversion Notice” shall mean a notice of continuation of or
conversion to a LIBOR Loan and certificate duly executed by an Authorized
Officer of Borrower, substantially in the form of that certain exhibit marked
“Exhibit D”, affixed hereto and by this reference incorporated herein and made a
part hereof.

 

“Convention Center Property” shall mean that certain real property owned by
RSCVA, which is designated by Washoe County Assessor’s Parcel No. 025-011-19 and
upon which Reno Sparks Convention Center is situate.

 

“Convert, Conversion and Converted” shall refer to a Borrowing at or
continuation of a particular interest rate basis or conversion of one interest
rate basis to another pursuant to Section 2.05(c).

 

“Credit Agreement” shall mean this Amended and Restated Credit Agreement
together with all Schedules and Exhibits attached thereto, executed by and among
Borrower, MCRI and Banks setting forth the terms and conditions of the Bank
Facilities, which shall fully amend and restate the Existing Credit Agreement,
as may be further amended, modified, extended, renewed or restated from time to
time.

 

“Credit Facility” shall mean the agreement of Lenders to fund a reducing
revolving line of credit, subject to the terms and conditions set forth in this
Credit Agreement and the Revolving Credit Note, up to the Aggregate Commitment
as reduced from time to time in accordance with the terms of this Credit
Agreement and the Revolving Credit Note.

 

13


 

“Deed of Trust” shall mean collective reference to the Existing Deed of Trust as
amended by the First Amendment to Deed of Trust, as it may be further amended,
modified, extended, renewed or restated from time to time.

 

“Default” shall mean the occurrence or non-occurrence, as the case may be, of
any event that with the giving of notice or passage of time, or both, would
become an Event of Default.

 

“Default Rate” shall have the meaning set forth in Section 2.11(b).

 

“Defaulting Lender” means any Lender which fails or refuses to perform its
obligations under this Credit Agreement within the time period specified for
performance of such obligation or, if no time frame is specified, if such
failure or refusal continues for a period of five (5) Banking Business Days
after notice from Agent Bank.

 

“Designated Deposit Account” shall mean a deposit account to be maintained by
Borrower with Agent Bank, as from time to time designated in writing by an
Authorized Officer of Borrower.

 

“Deteriorating Lender” shall mean (a) a Defaulting Lender or (b) an Unsuitable
Lender or (c) a Lender as to which (i) the L/C Issuer or Swingline Lender (as
applicable) has a good faith belief that such Lender has defaulted in fulfilling
its obligations under one or more other syndicated credit facilities or (ii) an
entity that controls such Lender has been deemed insolvent or becomes subject to
a receivership, bankruptcy or other similar proceeding. For the purpose of this
definition, “control” of a Lender shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise.

 

“Disposition” shall have the meaning ascribed to such term in Section 6.09(c).

 

“Dispute” shall have the meaning set forth in Section 10.14(a).

 

“Distribution Carryover” shall have the meaning ascribed to such term in
Section 6.06(b).

 

“Distributions” shall mean and collectively refer to any and all cash dividends,
loans, management fees, payments, advances or other distributions, fees or
compensation of any kind or character whatsoever made by Borrower to or for the
benefit of MCRI, any Subsidiary or Affiliate thereof or any member of the Farahi
Family Group, but shall not include consideration paid for tangible and
intangible assets in an arms length

 

14


 

exchange for fair market value, trade payments made and other payments for
liabilities incurred in the ordinary course of business or compensation to
officers, directors and employees of Borrower in the ordinary course of
business.

 

“Documents” shall have the meaning set forth in Section 10.14(a).

 

“Dollars” and “$” means the lawful money of the United States of America.

 

“EBITDA” shall mean with reference to any Person, for any fiscal period under
review, the sum of (i) Net Income for that period, less (ii) interest income
reflected in such Net Income, less (iii) any extraordinary one-time non-Cash
gain reflected in such Net Income, plus (iv) any extraordinary losses on sales
of assets and other extraordinary losses and one-time non-Cash charges, plus
(v) Interest Expense (including expensed and capitalized) for that period, plus
(vi) the aggregate amount of federal and state taxes on or measured by income
for that period (whether or not payable during that period), plus
(vii) depreciation, amortization and all other non-cash expenses for that
period, including, without limitation, non-cash stock option expenses, in each
case determined in accordance with GAAP and, in the case of items (iv), (v),
(vi) and (vii), only to the extent deducted in the determination of Net Income
for that period.

 

“Eligible Assignee” means (a) another Lender, (b) with respect to any Lender,
any Affiliate of that Lender and (c) any commercial bank having a combined
capital and surplus of One Hundred Fifty Million Dollars ($150,000,000.00) or
more that is (i) organized under the Laws of the United States of America, any
State thereof or the District of Columbia or (ii) organized under the Laws of
any other country which is a member of the Organization for Economic Cooperation
and Development, or a political subdivision of such a country, provided that
(A) such bank is acting through a branch or agency located in the United States
of America and (B) is otherwise exempt from withholding of tax on interest and
delivers Form 1001 or Form 4224 at the time of any assignment, (d) a financial
institution which is an accredited investor as defined by the Securities Act of
1934 and is otherwise exempt from withholding tax on interest at the time of any
assignment, (e) any other financial institution that meets the requirements set
forth in subclauses (c)(i) or (c)(ii) above that (i) has a net worth of One
Hundred Fifty Million Dollars ($150,000,000.00) or more, (ii) is engaged in the
business of lending money and extending credit under credit facilities
substantially similar to those extended under this Credit Agreement, and
(iii) is operationally and procedurally able to meet the obligations of a Lender
hereunder to the same degree as a commercial bank, and (f) with respect to such
commercial bank or financial institution as described in (a) through (e) above,
no finding of unsuitability has been made or determined by any Gaming Authority
or the gaming authorities of any other States of the United States of America.

 

15


 

“Environmental Certificate” shall mean the Certificate and Indemnification
Regarding Hazardous Substances to be executed by Borrower on or before the
Restatement Effective Date as a further inducement to the Banks to establish the
Credit Facility, as it may be amended, modified, extended, renewed or restated
from time to time.

 

“Equipment Leases and Contracts” shall mean the executed leases and purchase
contracts pertaining to the FF&E wherein Borrower is the lessee or vendee, as
the case may be, as set forth on that certain schedule marked “Schedule 4.16”,
affixed hereto and by this reference incorporated herein and made a part hereof.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“Event of Default” shall mean any event of default as defined in Section 7.01
hereof.

 

“Excess Capital Proceeds” shall have the meaning ascribed to such term in
Section 6.09(c) of this Credit Agreement.

 

“Existing Assignment of Rents” shall mean the Assignment of Entitlements,
Contracts, Rents and Revenues executed by Borrower as of February 20, 2004 and
recorded February 20, 2004, in the Official Records of Washoe County, Nevada, as
Document No. 2996369, whereby Borrower presently assigned to Agent Bank in
consideration of the Existing Bank Loan, as it may be amended, modified,
extended, renewed or restated from time to time, (reserving a revocable license
to retain use and enjoy):  (a) all of its right, title and interest under all
Spaceleases and Equipment Leases and Contracts relating to the Hotel/Casino
Facility, (b) all of its right, title and interest in and to all permits,
licenses and contracts relating to the Hotel/Casino Facility, except Gaming
Permits and those permits, licenses and contracts which are unassignable, and
(c) all rents, issues, profits, revenues and income from the Real Property and
the Hotel/Casino Facility and any other business activity conducted on the Real
Property, together with any and all future expansions thereof, related thereto
or used in connection therewith.

 

“Existing Bank Loan” shall have the meaning ascribed to such term in Recital
Paragraph B.

 

“Existing Bank Loan Security Documents” shall mean collective reference to all
pledges, security agreements, mortgages, deeds of trust, financing statements
and other documents and instruments securing repayment of the Existing Bank
Loan.

 

“Existing Credit Agreement” shall have the meaning ascribed to such term in
Recital Paragraph B.

 

16


 

“Existing Deed of Trust” shall mean the Deed of Trust, Fixture Filing and
Security Agreement with Assignment of Rents executed as of the Closing Date by
Borrower in favor of Agent Bank and recorded on February 20, 2004, in the
Official Records of Washoe County, Nevada as Document No. 2996368, encumbering
the Real Property, the FF&E and other Collateral therein described, for the
purpose, among other things, of securing the Existing Bank Loan, as it may be
amended, modified, extended, renewed or restated from time to time.

 

“Existing Lender(s)” shall have the meaning ascribed to such term in Recital
Paragraph B.

 

“Existing Note” shall have the meaning ascribed to such term in Recital
Paragraph B.

 

“Existing Title Insurance Policy” shall mean the ALTA Loan Policy of Title
Insurance issued by the Title Insurance Company, as Policy No. G47-2406164,
dated as of February 20, 2004, together with the endorsements which were issued
concurrently therewith, with such policy and endorsements providing coverage in
the aggregate amount of Fifty Million Dollars ($50,000,000.00), insuring the
Existing Deed of Trust as a first priority mortgage lien encumbering the Real
Property subject only to the exceptions shown therein.

 

“Existing Trademark Security Agreement” shall mean the Trademark Security
Agreement which was executed by Borrower under date of February 20, 2004 for the
purpose, among other things, of granting a security interest in favor of Agent
Bank in all trademarks, tradenames, copyrights, servicemarks, and interests
therein (including, without limitation, licenses) used in connection with the
Hotel/Casino Facility, as security for, among other things, Borrower’s payment
and performance under the Existing Bank Loan.

 

“Farahi” shall mean collective reference to John Farahi, Bahram (Bob) Farahi and
Behrouz (Ben) Farahi.

 

“Farahi Family Group” shall mean collective reference to Farahi, Jila Farahi
Trust created by agreement dated May 20, 2002, and their respective children,
grandchildren, executors, administrators, testamentary trustees, heirs, legatees
and beneficiaries.

 

“Federal Funds Rate” means, as of any date of determination, the rate set forth
in the weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor,

 

17


 

“H.15(519)”) for such date opposite the caption “Federal Funds (Effective)”.  If
for any relevant date such rate is not yet published in H.15(519), the rate for
such date will be the rate set forth in the daily statistical release designated
as the Composite 3:30 p.m., New York City Time, Quotations for U.S. Government
Securities, or any successor publication, published by the Federal Reserve Bank
of New York (including any successor, the “Composite 3:30 p.m., New York City
Time, Quotation”) for such date under the caption “Federal Funds Effective
Rate”.  If on any relevant date the appropriate rate for such date is not yet
published in either H.15(519) or the Composite 3:30 p.m. Quotations, the rate
for such date will be the arithmetic mean of the rates for the last transaction
in overnight Federal funds arranged prior to 9:00 a.m. (New York City time) on
that date by each of three leading brokers of Federal funds transactions in New
York City selected by the Agent Bank.  For purposes of the Credit Agreement, any
change in the Base Rate due to a change in the Federal Funds Rate shall be
effective as of the opening of business on the effective date of such change.

 

“Fee Side Letter” shall mean the Side Letter of Understanding Regarding Fees to
be executed by and between Borrower and Agent Bank on or before the Restatement
Effective Date concerning payment of the Agent Fees more particularly therein
described.

 

“FF&E” shall mean collective reference to any and all furnishings, fixtures and
equipment, including, without limitation, all Gaming Devices and associated
equipment, which have been installed or are to be installed and used in
connection with the operation of the Hotel/Casino Facility and in connection
with any other business operation conducted on the Real Property and those items
of furniture, fixtures and equipment which have been purchased or leased or are
hereafter purchased or leased by Borrower in connection with the Hotel/Casino
Facility and in connection with any other business operation conducted on the
Real Property.

 

“Financial Covenants” shall mean collective reference to the financial covenants
set forth in Article VI of this Credit Agreement.

 

“Financing Statements” shall mean a collective reference to: (i) the UCC-1
Financing Statement filed in the Official Records of Washoe County, Nevada on
February 20, 2004, as Document No. 2996370, for the purpose of perfecting the
security interest in applicable collateral which was initially granted by the
Existing Deed of Trust, together with the UCC Amendment Statement to be filed
substantially concurrent with the Restatement Effective Date; and (ii) the UCC-1
Financing Statement filed in the Office of the Nevada Secretary of State on
December 17, 2004 under File No. 2004005323-9, together with the UCC Amendment
Statement to be filed substantially concurrent with the Restatement Effective
Date; all of which perfect the security interest granted to Agent Bank under the
Deed of Trust and other Security

 

18


 

Documentation in accordance with requirements of the Nevada Uniform Commercial
Code, as such financing statements may be amended, modified, extended, renewed
or restated from time to time.

 

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989.

 

“First Amendment to Assignment of Rents” shall mean that certain First Amendment
to Assignment of Entitlements, Contracts, Rents and Revenues which is to be
executed by Borrower and by Agent Bank, on or before the Restatement Effective
Date, and is to be recorded in the Official Records of Washoe County, Nevada,
concurrently, or substantially concurrent, with the Restatement Effective Date
in order to amend the Existing Assignment of Entitlements, Contracts, Rents and
Revenues for the purpose, among other things, of reflecting: (i) Borrower’s
acquisition of the CC Skybridge Easements; and (ii) the restatement of the
Existing Bank Loan and increase in the amount of the Credit Facility as set
forth in the Credit Agreement.

 

“First Amendment to Deed of Trust” shall mean that certain First Amendment to
Deed of Trust, Fixture Filing and Security Agreement with Assignment of Rents
and Notice of Additional Commitment which is to be executed by Borrower and by
Agent Bank, on or before the Restatement Effective Date, and is to be recorded
in the Official Records of Washoe County, Nevada, concurrently, or substantially
concurrent, with the Restatement Effective Date in order to amend the Existing
Deed of Trust for the purpose, among other things, of causing it to additionally
encumber the CC Skybridge Easements and confirming that it secures Borrower’s
payment and performance under the Credit Facility.

 

“First Amendment to Trademark Security Agreement” shall mean the First Amendment
to Trademark Security Agreement to be executed by Borrower as of the Restatement
Effective Date in order to amend the Existing Trademark Security Agreement for
the purpose, among other things, of confirming its security for payment and
performance of the Bank Facilities and reflecting the increase in the amount of
the Credit Facility as set forth in the Credit Agreement.

 

“Fiscal Quarter” shall mean the consecutive three (3) month periods during each
Fiscal Year beginning on January 1, April 1, July 1 and October 1 and ending on
March 31, June 30, September 30 and December 31, respectively.

 

“Fiscal Year” shall mean the fiscal year period beginning January 1 of each
calendar year and ending on the following December 31.

 

“Fiscal Year End” shall mean December 31 of each calendar year.

 

19


 

“Fixed Charge Coverage Ratio” as of the end of any Fiscal Quarter shall mean
with reference to the Borrower:

 

For the Fiscal Quarter under review, together with the most recently ended three
(3) preceding Fiscal Quarters, the sum of: (i) Adjusted EBITDA, less (ii) the
aggregate amount of Distributions (exclusive of the Distributions made for the
purpose of funding Share Repurchases during the Fiscal Quarters ended March 31,
2008 and June 30, 2008) actually paid, without duplication, less (iii) the
aggregate amount of actually paid federal and state taxes on or measured by
income, less (iv) the aggregate amount of the Maintenance Capital Expenditures,
less (v) the aggregate amount expended on the Remodel Projects to be applied as
a credit toward the Minimum Maintenance Cap Ex Requirement

 

Divided by (¸)

 

The sum of: (i) the aggregate amount of Interest Expense (accrued and
capitalized), plus (ii) the aggregate of the Scheduled Reduction Payments
actually paid during the period under review, plus (iii) the aggregate of
payments required to be made on all other interest bearing Indebtedness, plus
(iv) the aggregate of payments required to be made on Capitalized Lease
Liabilities, in each instance determined for the Fiscal Quarter under review
together with the most recently ended three (3) preceding Fiscal Quarters.

 

“Funded Outstandings” shall mean the unpaid principal amount outstanding on the
Credit Facility as of any given date of determination for Borrowings made
thereunder, not including Swingline Outstandings or the amount of any L/C
Exposure.

 

“Funding Date” shall mean each date upon which Lenders fund Borrowings requested
by Borrower in accordance with the provisions of Section 2.03 or at the request
of Agent Bank pursuant to Section 2.08 or 2.09.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board, or in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession, which are applicable to the circumstances as of the date of
determination.

 

20

 


 

“Gaming Devices” shall mean slot machines and other devices which constitute
gaming devices and related equipment as defined in Nevada Revised Statute
Chapter 463 and Nevada Gaming Commission Regulations by the Nevada Gaming
Authorities and Gaming Laws.

 

“Gaming Laws” shall mean all statutes, rules, regulations, ordinances, codes and
administrative or judicial precedents pursuant to which any Gaming Authority
possesses regulatory licensing or permit authority over gambling, gaming or
casino activities conducted by Borrower at the Hotel/Casino Facility, including
the Nevada Gaming Control Act and regulations promulgated thereunder.

 

“Gaming Permits” shall mean collective reference to every license, permit or
other authorization required to own, operate and otherwise conduct gambling,
gaming and casino activities at the Hotel/Casino Facility, including, without
limitation, all licenses granted by the Nevada Gaming Authorities.

 

“Gaming Revenues” shall mean all income and revenues of Borrower derived from
gaming and gambling activities which are subject to taxation by the Nevada
Gaming Authorities.

 

“Government Securities” means readily marketable (a) direct full faith and
credit obligations of the United States of America or obligations guaranteed by
the full faith and credit of the United States of America and (b) obligations of
an agency or instrumentality of, or corporation owned, controlled or sponsored
by, the United States of America that are generally considered in the securities
industry to be implicit obligations of the United States of America.

 

“Governmental Authority” or “Governmental Authorities” shall mean any federal,
state, regional, county or municipal governmental agency, board, commission,
officer or official in the United States of America whose consent or approval is
required or whose regulations must be followed as a prerequisite to (i) the
continued operation and occupancy of the Real Property and the Hotel/Casino
Facility or (ii) the performance of any act or obligation or the observance of
any agreement, provision or condition of whatever nature herein contained.

 

“Gross Revenues” shall mean all income and revenues of Borrower at the
Hotel/Casino Facility from all sources.

 

“Guarantor” shall mean MCRI.

 

“Guaranty” shall mean the General Continuing Guaranty to be executed by MCRI in
favor of the Agent Bank on behalf of Banks, under the terms of which MCRI

 

21


 

irrevocably and unconditionally guaranties to Agent Bank on behalf of the Banks
the full and prompt payment and performance of all Obligations, a copy of the
form of which is marked “Exhibit I”, affixed hereto and by this reference
incorporated herein and made a part hereof, as the same may be amended,
modified, supplemented, replaced, renewed or restated from time to time.

 

“Hazardous Materials Laws” shall have the meaning ascribed to such term in the
Environmental Certificate.

 

“Hedge Termination Value” shall mean, in respect of any one or more Interest
Rate Hedges, after taking into account the effect of any legally enforceable
netting agreement relating to such Interest Rate Hedges, (a) for any date on or
after the date such Interest Rate Hedges have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Interest Rate
Hedges, as determined by the Agent Bank based upon one or more mid-market or
other readily available quotations provided by any recognized dealer in such
Interest Rate Hedges which may include any Lender.

 

“Hotel/Casino Facility” shall mean collective reference to the Real Property,
the improvements located thereon and the hotel and casino business and related
activities conducted on the Real Property.

 

“Hotel/Casino Property” shall mean that certain real property more particularly
described on that certain schedule marked “Schedule A”, affixed hereto and by
this reference incorporated herein and made a part hereof, and the CC Skybridge
Peckham Lane Entitlements.

 

“Indebtedness” of any Person includes all obligations, contingent or otherwise,
which in accordance with GAAP should be classified upon such Person’s balance
sheet as liabilities, but in any event including liabilities for borrowed money
or other liabilities secured by any lien existing on property owned or acquired
by such Person, or a Subsidiary thereof (whether or not the liability secured
thereby shall have been assumed), obligations which have been or under GAAP
should be capitalized for financial reporting purposes, the face amount of all
Letters of Credit issued for the account of such Person, the Hedge Termination
Value (if negative) with respect to all Interest Rate Hedges of such Person and
all guaranties, endorsements, and other contingent obligations with respect to
Indebtedness of others, including, but not limited to, any obligations to
acquire any of such Indebtedness, to purchase, sell, or furnish property or
services primarily for the purpose of enabling such other Person to make payment
of any of such Indebtedness, or otherwise to assure the owner of any of such
Indebtedness against loss with respect thereto.

 

22


 

“Intangibles” shall mean the aggregate goodwill, trademarks, patents,
organizational expense and other similar intangible items of the Borrower
determined in accordance with GAAP.

 

“Interest Expense” shall mean with respect to any Person, as of the last day of
any fiscal period under review, the sum of (i) all interest, fees, charges and
related expenses paid or payable (without duplication but including capitalized
interest) for that fiscal period by such Person to a lender in connection with
borrowed money (including any obligations for fees, charges and related expenses
payable to the issuer of any letter of credit) or the deferred purchase price of
assets that are considered “interest expense” under GAAP, plus (ii) the portion
of the up front costs and expenses for Interest Rate Hedges (to the extent not
included in (i)) fairly allocated to such interest rate hedges as expenses for
such period, plus (iii) the portions of Capital Lease Liabilities paid or
payable with respect to such period that should be treated as interest in
accordance with GAAP.

 

“Interest Period(s)” shall have the meaning set forth in Section 2.05(d) of the
Credit Agreement.

 

“Interest Rate Hedges” shall mean, with respect to any Person, all liabilities
of such Person under interest rate swap agreements, interest rate cap
agreements, basis swap, forward rate agreement and interest collar or floor
agreements and all other agreements or arrangements designed to protect such
Person against fluctuations in interest rates or currency exchange rates.

 

“Interest Rate Option” shall have the meaning ascribed to such term in
Section 2.05(b) of the Credit Agreement.

 

“Investment” shall mean, when used in connection with any Person: (i) any
investment by or of that Person, whether by means of purchase or other
acquisition of stock or other securities of any other Person or by means of a
loan, advance creating a debt, capital contribution, guaranty or other debt or
equity participation or interest in any other Person, including any partnership
and joint venture interests of such Person, (ii) any Acquisition, and (iii) any
other item that is or would be classified as an investment on a balance sheet of
such Person prepared in accordance with GAAP, as in effect as of the Restatement
Effective Date.  The amount of any Investment shall be the amount actually
invested without adjustment for subsequent increases or decreases in the value
of such Investment.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, rules, regulations, ordinances, codes and administrative or judicial
precedents.

 

23


 

“L/C Agreement(s)” shall mean collective reference to the Application and
Agreement for Standby Letter of Credit and Application for Commercial Letter of
Credit and addendum(s) thereto executed by an Authorized Officer of Borrower in
favor of L/C Issuer in L/C Issuer’s standard form, setting forth the terms and
conditions upon which L/C Issuer shall issue a Letter(s) of Credit, as the same
may be amended or modified from time to time.

 

“L/C Exposure” shall mean the aggregate amount which L/C Issuer may be required
to fund or is contingently liable for disbursement under all issued and
outstanding Letter(s) of Credit, which amount shall be determined by subtracting
from the aggregate of the Stated Amount of each such Letter(s) of Credit (to the
extent such Letter of Credit is not secured by Cash deposited into the Cash
Collateral Account and subject to the Cash Collateral Pledge Agreement), the
principal amount of all L/C Reimbursement Obligations which have accrued and
have been fully satisfied as of each date of determination.

 

“L/C Facility” shall mean the agreement of L/C Issuer to issue Letters of Credit
subject to the terms and conditions and up to the maximum amounts and duration
as set forth in Section 2.09 of the Credit Agreement.

 

“L/C Fee” shall have the meaning set forth in Section 2.10(c) of the Credit
Agreement.

 

“L/C Issuer” shall mean WFB in its capacity as the issuer of Letters of Credit
under the L/C Facility.

 

“L/C Reimbursement Obligation(s)” shall mean the obligation of Borrower to
reimburse L/C Issuer for amounts funded or disbursed under a Letter(s) of
Credit, together with accrued interest thereon.

 

“Lender” shall mean individual reference and “Lenders” shall mean collective
reference to WFB and any other bank, finance company, insurance company or other
financial institution which is or becomes a party to this Credit Agreement by
execution of a counterpart signature page hereto or an Assignment and Assumption
Agreement, as assignee.  At all times that there are no Lenders other than WFB,
the terms “Lender” and “Lenders” means WFB in its individual capacity.  With
respect to matters requiring the consent to or approval of all Lenders at any
given time, all then existing Defaulting Lenders will be disregarded and
excluded, and, for voting purposes only, “all Lenders” shall be deemed to mean
“all Lenders other than Defaulting Lenders”.

 

“Lender Reply Period” shall have the meaning set forth in Section 9.10(d).

 

24


 

“Letter(s) of Credit” shall mean collective reference to the Standby
Letter(s) of Credit and/or Commercial Letter(s) of Credit, as the case may be,
issued by L/C Issuer on behalf of Borrower, as the same may be extended, renewed
or reissued from time to time.

 

“Liabilities” shall mean the total liabilities of the Borrower in accordance
with GAAP.

 

“Liabilities and Costs” means all claims, judgments, liabilities, obligations,
responsibilities, losses, damages (including lost profits), punitive or treble
damages, costs, disbursements and expenses (including, without limitation,
reasonable attorneys’, experts’ and consulting fees and costs of investigation
and feasibility studies), fines, penalties and monetary sanctions, interest,
direct or indirect, absolute or contingent, past, present or future.

 

“LIBO Rate” means, relative to any LIBOR Loan Interest Period for any LIBOR Loan
included in any Borrowing, the per annum rate (reserve adjusted as hereinbelow
provided) of interest quoted by Agent Bank, at which Dollar deposits in
immediately available funds are offered to Agent Bank by leading banks in the
London interbank market at approximately 11:00 a.m. London, England time two
(2) Banking Business Days prior to the beginning of such Interest Period, for
delivery on the first day of such Interest Period for a period approximately
equal to such Interest Period and in an amount equal or comparable to the LIBOR
Loan to which such Interest Period relates.  The foregoing rate of interest
shall be reserve adjusted by dividing the applicable LIBO Rate by one (1.00)
minus the LIBOR Reserve Percentage, with such quotient to be rounded upward to
the nearest whole multiple of one-hundredth of one percent (0.01%).  All
references in this Credit Agreement or other Loan Documents to a LIBO Rate
include the aforesaid reserve adjustment.

 

“LIBOR Loan” shall mean each portion of the total unpaid principal under the
Credit Facility which bears interest at a rate determined by reference to the
LIBO Rate plus the Applicable Margin.

 

“LIBOR Reserve Percentage” means, relative to any Interest Period for LIBOR
Loans made by any Lender, the reserve percentage (expressed as a decimal) equal
to the actual aggregate reserve requirements (including all basic, emergency,
supplemental, marginal and other reserves and taking into account any
transactional adjustments or other scheduled changes in reserve requirements)
announced within Agent Bank as the reserve percentage applicable to Agent Bank
as specified under regulations issued from time to time by the Federal Reserve
Board.  The LIBOR Reserve Percentage shall be based on Regulation D of the
Federal Reserve Board or

 

25


 

other regulations from time to time in effect concerning reserves for
“Eurocurrency Liabilities” from related institutions as though Agent Bank were
in a net borrowing position.

 

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest) and any option, trust or other preferential arrangement
having the practical effect of any of the foregoing.

 

“Loan Documents” shall mean collective reference to the Credit Agreement, the
Revolving Credit Note, the Swingline Note, Notices of Borrowing,
Continuation/Conversion Notices, Notices of Swingline Advance, L/C Agreements,
the Security Documentation, Cash Collateral Pledge Agreement, the Environmental
Certificate and all other documents and instruments which may hereafter be
executed and delivered by or on behalf of Borrower or any other Person in
connection with the Credit Facility for the benefit of Banks or Agent Bank on
behalf of the Lenders, the Swingline Lender and/or the L/C Issuer, as the same
may be amended, modified, supplemented, replaced, renewed or restated from time
to time.

 

“Maintenance Capital Expenditures” shall mean collective reference to Capital
Expenditures made to or for the benefit of or for use in connection with the
Hotel/Casino Facility which are for the purpose of maintaining, repairing and/or
replacing existing assets of the Borrower; provided, however, that Maintenance
Capital Expenditures shall not include Fourteen Million Two Hundred Seventy-Five
Thousand Dollars ($14,275,000.00) in remodel expenses during the 2008 and 2009
Fiscal Years, up to and including the Two Million Five Hundred Thousand Dollars
($2,500,000.00) for demolition of the motor lodge, which may take place in
either the 2009 or in the 2010 Fiscal Year as shown on the Schedule of Remodel
Projects, Schedule 6.04 affixed hereto.

 

“Mandatory Commitment Reduction(s)” shall mean a permanent reduction of the
Aggregate Commitment which shall be made from time to time as may be required
under Sections 5.12, 6.07(h), 6.09(c) and/or 8.02.

 

“Margin Stock” shall have the meaning provided in Regulation U of the Board of
Governors of the Federal Reserve System.

 

“Material Adverse Change” shall mean: (i) any set of circumstances of events
which, other than with respect to the Representations and Warranties set forth
in Article IV of the Credit Agreement which shall be construed to be applicable
to circumstances and events existing both as of the Restatement Effective Date
(or such

 

26


 

earlier date as may be referenced in each particular provision) and subsequent
to the Restatement Effective Date, are not in existence as of the Restatement
Effective Date, which are material and adverse to (a) the Collateral or (b) the
condition (financial or otherwise) or business operations of the Borrower taken
as a whole, or (c) the ability of any of the Lenders to enforce any of their
material rights or remedies under any of the Loan Documents, or (ii) any events
or changes, which, other than with respect to the Representations and Warranties
set forth in Article IV of the Credit Agreement which shall be construed to be
applicable to events and changes existing both as of the Restatement Effective
Date (or such earlier date as may be referenced in each particular provision)
and subsequent to the Restatement Effective Date, are not in existence as of the
Restatement Effective Date and which have or result in a material adverse effect
upon (a) the priority of the security interests granted to Agent Bank, (b) the
validity of any of the Loan Documents, which is not promptly cured or corrected
to the reasonable satisfaction of Agent Bank, as provided in Section 5.13 or
(c) the use, occupancy or operation of the Hotel/Casino Facility taken as a
whole, except during periods of repair or replacement as provided under
Section 8.02.

 

“Maturity Date” shall mean January 20, 2012.

 

“Maximum Availability” shall mean the Aggregate Commitment less the Aggregate
Outstandings.

 

“MCRI” shall mean Monarch Casino & Resort, Inc., a Nevada corporation, without
regard to any of its Subsidiaries unless otherwise specifically indicated.

 

“MCRI Consolidation” shall mean MCRI and its Subsidiaries on a consolidated
basis.

 

“MCRI Corporate Overhead Allocation” shall mean for any fiscal period, all costs
and expenses of MCRI or any Affiliate of MCRI which are paid by Borrower or
which are paid by Distributions made by Borrower to MCRI or such Affiliate of
MCRI.

 

“Net Income” shall mean with respect to any Person for any fiscal period, the
net income of such Person during such fiscal period determined in accordance
with GAAP.

 

“Net Proceeds” shall mean the aggregate Capital Proceeds received by the
Borrower in Cash or Cash Equivalent in respect of any partial or total
condemnation or destruction of any part of the Collateral or any sale, transfer,
conveyance or disposition of FF&E, net of: (i) the direct costs relating to such
sale, transfer, conveyance or

 

27


 

disposition of FF&E, (ii) amounts required to be applied to the repayment of
Indebtedness secured by a Lien on the asset or assets that were the subject of
such sale, transfer, conveyance or disposition of FF&E, and (iii) any reserve
for adjustment in respect of the sale price of such FF&E or liabilities
associated with such sale, transfer, conveyance or disposition of FF&E and
retained by the Borrower.

 

“Nevada Gaming Authorities” shall mean, without limitation, the Nevada Gaming
Commission and the State Gaming Control Board and any other applicable
governmental or administrative state or local agency involved in the regulation
of gaming and gaming activities conducted by the Borrower in the State of
Nevada.

 

“Non-Consenting Lender” shall have the meaning ascribed to such term in
Section 10.01.

 

“Non Pro Rata Borrowing” means a Borrowing with respect to which fewer than all
Lenders have funded their respective Pro Rata Shares of such Borrowing and the
failure of the non-funding Lender or Lenders to fund its or their respective Pro
Rata Shares of such Borrowing constitutes a breach of this Credit Agreement.

 

“Notes” shall mean collective reference to the Revolving Credit Note and the
Swingline Note.

 

“Notice of Borrowing” shall have the meaning set forth in Section 2.03.

 

“Notice of Swingline Advance” shall have the meaning set forth in
Section 2.08(b).

 

“Obligations” means, from time to time, all Indebtedness of Borrower owing to
Agent Bank, any Lender or any Person entitled to indemnification pursuant to
Section 5.14, or any of their respective successors, transferees or assigns, of
every type and description, whether or not evidenced by any note, guaranty or
other instrument, arising under or in connection with this Credit Agreement or
any other Loan Document, whether or not for the payment of money, whether direct
or indirect (including those acquired by assignment), absolute or contingent,
due or to become due, now existing or hereafter arising and however acquired. 
The term includes, without limitation, all interest, charges, expenses, fees,
reasonable attorneys’ fees and disbursements, reasonable fees and disbursements
of expert witnesses and other consultants, and any other sum now or hereinafter
chargeable to Borrower under or in connection with Credit Agreement or any other
Loan Document.  Notwithstanding the foregoing definition of “Obligations”,
Borrower’s obligations under any environmental indemnity agreement constituting
a Loan Document, or any environmental representation, warranty, covenant,
indemnity or similar provision in this Credit Agreement or any other Loan
Document, shall be secured by the Collateral only to the extent, if any,
specifically provided in the Security Documentation.

 

28


 

“Participant Cash Collateralization” shall mean to pledge and deposit with or
deliver to the Agent Bank Cash or deposit account balances, for the benefit of
the L/C Issuer and/or the Swingline Lender, as applicable, as collateral subject
to a first priority, perfected security interest securing the obligations of a
Deteriorating Lender, in an amount equal to all or a portion of such
Deteriorating Lender’s Pro Rata Share of risk participation in Swingline
Advances or all or a portion of a Deteriorating Lender’s Pro Rata Share of L/C
Exposure, in each case pursuant to documentation in form and substance
satisfactory to the Agent Bank and the L/C Issuer or Swingline Lender, as
applicable (which documents are hereby consented to by the Lenders.)

 

“Pedestrian Crossing” shall mean the elevated pedestrian crossing which is
constructed between the Hotel/Casino Property and the V/P Property which
includes, among other things, a restaurant, bar, gaming space and other public
areas.

 

“Pedestrian Crossing Air Space” shall mean that portion of the airspace between
the Hotel/Casino Property and the V/P Property within which the Pedestrian
Crossing is constructed.

 

“Pedestrian Crossing Air Space License” shall mean that certain Application and
Permit for Occupancy of Nevada Department of Transportation Right of Way, which
was issued to Borrower by the State of Nevada Department of Transportation,
under Permit Number 2-28-97, for the purpose of authorizing Borrower’s
construction and use of the Pedestrian Crossing within the Pedestrian Crossing
Air Space.

 

“Pension Plan” means any “employee pension benefit plan” that is subject to
Title IV of ERISA and which is maintained for employees of Borrower or any of
its ERISA Affiliates.

 

“Permitted Encumbrances” shall mean, at any particular time, (i) liens for
taxes, assessments or governmental charges not then due and payable or not then
delinquent, (ii) statutory liens for labor and/or materials and liens for taxes,
assessments or governmental charges the validity of which, in either instance,
are being contested in good faith by Borrower by appropriate proceedings, and as
provided in Sections 5.03 and 5.10 hereof, respectively, provided that, Borrower
shall have maintained adequate reserves in accordance with GAAP for payment of
same, (iii) liens incurred or deposits made in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security, or to secure the performance of tenders, statutory
obligations, surety and appeal bonds, bids, leases, government contracts, trade
contracts, performance and return-of-money bonds and other similar obligations
(exclusive of obligations for the payment of borrowed money);

 

29


 

(iv) leases or subleases granted to others (including, without limitation, any
Subsidiary) not interfering in any material respect with the ordinary conduct of
the business of the Hotel/Casino Facility; (v) liens created or contemplated by
the Security Documents, (vi) the liens, encumbrances and restrictions on the
Real Property, FF&E and existing improvements which are shown as exceptions on
Schedule B of the Title Policy to be issued by Title Insurance Company as of the
Restatement Effective Date, (vii) liens consented to in writing by Agent Bank
upon the approval of Requisite Lenders, (viii) liens of legally valid capital
leases and purchase money security interests for FF&E to the extent permitted by
Section 6.08(c), and (ix) each and every easement, license, restriction or
right-of-way that (A) is hereafter granted to any Governmental Authority or
public utility providing services to the Real Property or (B) does not interfere
in any material respect with the business operation of the Hotel/Casino
Facility; and (x) judgment liens, writs, warrants, levies, distraints,
attachments and other similar process which do not constitute an Event of
Default.

 

“Person” means an individual, firm, corporation, limited liability company,
trust, association, partnership, joint venture, tribunal or other entity.

 

“Platform” shall have the meaning ascribed to such term in Section 10.03(a).

 

“Policies of Insurance” shall mean the insurance to be obtained and maintained
by Borrower throughout the term of this Credit Agreement as provided by
Section 5.09 herein.

 

“Prime Rate” means at any time, and from time to time, the rate of interest most
recently announced within WFB at its principal office in San Francisco,
California, as its “Prime Rate”, with the understanding that WFB’s “Prime Rate”
is one of its base rates and serves as the basis upon which effective rates of
interest are calculated for those loans and extensions of credit making
reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as WFB may designate. 
Each change in the Prime Rate shall be effective on the day the change is
announced within WFB.

 

“Principal Prepayments” shall have the meaning set forth in Section 2.07(a) of
this Credit Agreement.

 

“Pro Rata” or “Pro Rata Share” shall mean, with respect to any Lender, a
percentage equal to such Lender’s Syndication Interest in the Credit Facility as
set forth on the Schedule of Lenders’ Proportions in Credit Facility.

 

30


 

“Protective Advance” means all sums expended as reasonably determined by Agent
Bank to be necessary to: (a) protect the priority, validity and enforceability
of the Security Documentation on, and security interests in, any Collateral and
the instruments evidencing or securing the Obligations, or (b) prevent the value
of any Collateral from being materially diminished (assuming the lack of such a
payment within the necessary time frame could potentially cause such Collateral
to lose value), or (c) protect any of the Collateral from being materially
damaged, impaired, mismanaged or taken, including, without limitation, any
amounts expended in accordance with Section 10.20 or post-foreclosure ownership,
maintenance, operation or marketing of any Collateral.

 

“Purchasing Lender” shall have the meaning ascribed to such term in
Section 10.01.

 

“Qualified Appraisal” shall mean reference to an appraisal or appraisals of the
Hotel/Casino Facility and Collateral, or any portion thereof, acceptable to
Agent Bank, prepared at Borrower’s expense in compliance with FIRREA by an
appraiser acceptable to Agent Bank, with sufficient copies delivered to Agent
Bank for distribution to each of the Lenders.

 

“Rate Adjustment Date” shall mean June 1, 2009 and thereafter the first (1st)
day of the third (3rd) month immediately following each Fiscal Quarter end.

 

“Real Property” shall mean collective reference to the Hotel/Casino Property,
the Pedestrian Crossing Airspace, the V/P Property and the CC Skybridge
Easements; provided, however, that in the event the V/P Property, or any portion
thereof, is released as Collateral pursuant to the provisions of Section 5.22 of
this Credit Agreement, the term  “Real Property” shall thereafter mean only the
Hotel/Casino Property, the Pedestrian Crossing Airspace, CC Skybridge Easements
and that portion of the V/P Property not released.

 

“Reduction Date(s)” shall mean, subject to the effect of Section 2.01(e),
reference to each date or the dates, as the context may require, upon which the
Aggregate Commitment is reduced by a Scheduled Reduction as set forth on the
Aggregate Commitment Reduction Schedule.

 

“Related Entities” shall mean collective reference to all stockholders,
Affiliates and Subsidiaries of the Borrower.

 

“Remodel Projects” shall mean the Remodel Projects shown on the Schedule of
Remodel Projects.

 

31


 

“Replacement Note(s)” shall have the meaning set forth in Section 2.05(i) of the
Credit Agreement.

 

“Reportable Event” shall mean any of the events described in Section 4043(b) of
ERISA, other than an event for which the thirty (30) day notice requirement is
waived by regulations.

 

“Requisite Lenders” means, as of any date of determination prior to the
occurrence of an Event of Default, Lenders holding Syndication Interests equal
to or in excess of fifty percent (50.0%) of the Credit Facility; and at all
times during which an Event of Default has occurred and remains continuing,
Lenders holding a percentage in excess of fifty percent (50.0%) of the Funded
Outstandings; provided that, (i) in determining such percentage at any given
time, all then existing Defaulting Lenders will be disregarded and excluded and
the Pro Rata Shares of Lenders shall be redetermined, for voting purposes only,
to exclude the Pro Rata Shares of such Defaulting Lenders, and
(ii) notwithstanding the foregoing, at all times when two or more Lenders are
party to this Credit Agreement, the term Requisite Lenders shall in no event
mean less than two (2) Lenders.

 

“Restatement Effective Date” shall mean the date upon which: (i) each condition
precedent required under Article IIIA of this Credit Agreement has been
satisfied by Borrower or waived by Agent Bank and (ii) the Security
Documentation Amendments have been filed and/or recorded in accordance with and
in the manner required by the Closing Instructions, or such other date as to
which Agent Bank and Borrower agree in writing.

 

“Revolving Credit Note” shall mean the Amended and Restated Revolving Credit
Note, a copy of which is marked “Exhibit A”, affixed hereto and by this
reference incorporated herein and made a part hereof, to be executed by Borrower
on the Restatement Effective Date, payable to the order of Agent Bank on behalf
of the Lenders, evidencing the Credit Facility, as may be amended, modified,
extended, renewed, restated or replaced in whole or in part from time to time,
including, without limitation, each Replacement Note or Replacement Notes issued
to one or more of the Lenders on or after the Restatement Effective Date
pursuant to Section 2.05(i) evidencing the respective Syndication Interest of
such Lender or Lenders.

 

“Revolving Credit Period” shall mean the period commencing on the Restatement
Effective Date and terminating on the Maturity Date.

 

“RSCVA” shall mean the Reno Sparks Convention and Visitors Authority, a
political subdivision of the County of Washoe, State of Nevada.

 

32


 

“Schedule of Lenders’ Proportions in Credit Facility” shall mean the Schedule of
Lenders’ Proportions in Credit Facility, a copy of which is marked
“Schedule 2.01(a)”, affixed hereto and by this reference incorporated herein and
made a part hereof, setting forth the respective Syndication Interest and
maximum amount to be funded under the Credit Facility by each Lender, as the
same may be amended, modified or restated from time to time in connection with
an Assignment and Assumption Agreement.

 

“Schedule of Remodel Projects” shall mean the Schedule of Remodel Projects, a
copy of which is set forth as Schedule 6.04, affixed hereto and by this
reference incorporated herein and made a part hereof, setting forth a line item
breakdown and cost estimate for each of the remodel projects components.

 

“Schedule of Significant Litigation” shall mean the Schedule of Significant
Litigation, a copy of which is set forth as Schedule 3.18, affixed hereto and by
this reference incorporated herein and made a part hereof, setting forth the
information described in Section 3.18 with respect to each Significant
Litigation.

 

“Scheduled Reduction Payment” shall mean for any Fiscal Quarter, the amount, if
any, by which the highest amount of Aggregate Outstandings during such Fiscal
Quarter exceeds the amount of the Aggregate Commitment as reduced by any
Scheduled Reduction required to be made to such Aggregate Commitment at the end
of such Fiscal Quarter.

 

“Scheduled Reductions” shall mean, subject to the effect of Section 2.01(e), the
amount by which the Aggregate Commitment is reduced on each Reduction Date as
set forth on the Aggregate Commitment Reduction Schedule.

 

“Secured Interest Rate Hedge(s)” shall mean any Interest Rate Hedge entered into
between Borrower and any Lender, or Affiliate of any Lender, which is secured by
the Security Documentation.

 

“Security Documentation” shall mean collective reference to the Deed of Trust,
Assignment of Rents and all other documents, instruments or agreements which are
executed or delivered by or on behalf of Borrower and accepted by Agent Bank, on
behalf of the Lenders, as security for payment of the Bank Facilities.

 

“Security Documentation Amendments” shall mean collective reference to the First
Amendment to Deed of Trust, the First Amendment to Assignment of Entitlements,
Contracts, Rents and Revenues and the First Amendment to Trademark Security
Agreement.

 

33


 

“Share Repurchases” shall mean the purchase of shares of any class of stock,
option, right or other equity interest, whether voting or non-voting of MCRI by
MCRI.

 

“Significant Litigation” shall mean each action, suit, proceeding, litigation
and controversy involving Borrower involving claims in excess of Two Million
Dollars ($2,000,000.00) or which if determined adverse to the interests of
Borrower could result in a Material Adverse Change.

 

“Spaceleases” shall mean the executed leases and concession agreements
pertaining to the Hotel/Casino Facility, or any portion thereof, wherein
Borrower is the lessor, as set forth on that certain schedule marked
“Schedule 4.15”, affixed hereto and by this reference incorporated herein and
made a part hereof.

 

“Standby Letter(s) of Credit” shall mean a letter or letters of credit issued by
L/C Issuer pursuant to Section 2.09 of the Credit Agreement for the purpose of
securing payment or performance of a financial obligation of Borrower, other
than in connection with the payment for goods, equipment or materials.

 

“Stated Amount” shall mean the maximum amount which L/C Issuer may be required
to disburse to the beneficiary(ies) of a Letter(s) of Credit under the terms
thereof.

 

“Stated Expiry Date(s)” shall mean the date set forth on the face of a
Letter(s) of Credit as the date when all obligations of L/C Issuer to advance
funds thereunder will terminate, as the same may be extended from time to time.

 

“Subsidiary” shall mean, on the date in question, any Person of which an
aggregate of 50% or more of the stock of any class or classes (or equivalent
interests) is owned of record or beneficially, directly or indirectly, by
another Person and/or any of its Subsidiaries, if the holders of the stock of
such class or classes (or equivalent interests) (a) are ordinarily, in the
absence of contingencies, entitled to vote for the election of a majority of the
directors (or individuals performing similar functions) of such Person, even
though the right so to vote has been suspended by the happening of such a
contingency, or (b) are entitled, as such holders, to vote for the election of a
majority of the directors (or individuals performing similar functions) of such
Person, whether or not the right so to vote exists by reason of the happening of
a contingency.

 

“Swingline Advance” shall mean each advance made by Swingline Lender to Borrower
under the Swingline Facility.

 

34


 

“Swingline Facility” shall mean the agreement of Swingline Lender to make
Swingline Advances to Borrower subject to the terms and conditions and up to the
maximum amounts and for the duration as set forth in Section 2.08 of this Credit
Agreement.

 

“Swingline Lender” shall have the meaning set forth in the Preamble of this
Credit Agreement.

 

“Swingline Note” shall mean the Swingline Note, a copy of which is marked
“Exhibit B”, affixed hereto and by this reference incorporated herein and made a
part hereof, to be executed by Borrower on the Restatement Effective Date,
payable to the order of Swingline Lender evidencing the Swingline Facility.

 

“Swingline Outstandings” shall mean the aggregate amount of all outstanding and
unpaid Swingline Advances as of each date of determination.

 

“Swingline Settlement Date” shall mean the second (2nd) Thursday following each
Swingline Advance, or if such date is not a Banking Business Day, the next
occurring Banking Business Day.

 

“Syndication Interest” shall mean the proportionate interest of each Lender in
the Aggregate Commitment as set forth on the Schedule of Lenders’ Proportions in
Credit Facility, as the same may be amended or restated from time to time.

 

“Tangible Net Worth” shall mean Assets, excluding Intangibles, less Liabilities.

 

“Title Endorsements” shall mean collective reference to the following
endorsements, which shall be issued to the Existing Title Insurance Policy by
the Title Insurance Company, as of the Restatement Effective Date, in accordance
with the Closing Instructions: (i) Modification and Additional Advance
Endorsement (Commonwealth Special 254) increasing coverage under the Existing
Title Insurance Policy to Sixty Million Dollars ($60,000,000.00) and providing
assurances that, among other things, the Existing Deed of Trust has been validly
amended by the First Amendment to Deed of Trust; and (ii) such other
endorsements as may be requested by Agent Bank; all of which shall be in a form
and substance acceptable to Agent Bank.

 

“Title Insurance Company” shall mean Lawyers Title Insurance Company, and its
issuing agent, Western Title Company, Inc., with offices located at 241 Ridge
Street, Reno, Nevada, together with such reinsurers with direct access as are
requested by Agent Bank or other title insurance company or companies as may be
acceptable to Agent Bank.

 

35


 

“Total Funded Debt” shall mean with reference to the Borrower for any period the
Aggregate Outstandings as of the last day of the period under review, plus the
total as of the last day of such period of both the long-term and current
portions (without duplication) of all other interest bearing Indebtedness,
Contingent Liabilities and Capitalized Lease Liabilities.

 

“Total Leverage Ratio” as of the end of any Fiscal Quarter shall mean the ratio
resulting by dividing (a) Total Funded Debt as of the end of the Fiscal Quarter
under review by (b) the sum of Adjusted EBITDA for the Fiscal Quarter under
review plus Adjusted EBITDA for each of the most recently ended three
(3) preceding Fiscal Quarters.

 

“Trademark Security Agreement” shall mean collective reference to the Existing
Trademark Security Agreement as amended by the First Amendment to Trademark
Security Agreement, as it may be further amended, modified, extended, renewed or
restated from time to time.

 

“UCC Amendment Statements” shall mean UCC Financing Statement Amendment forms to
be filed in the office of the Nevada Secretary of State and in the office of the
Washoe County Recorder for the purpose of causing Exhibit B to each of the
Financing Statements to additionally include the air space and real property
within, and upon, which the CC Skybridge is situate.

 

“Unsuitable Lender” shall have the meaning set forth in Section 10.10(d).

 

“Village Shopping Center” shall mean the shopping center known as “The Village”
and formerly known as the Sierra Marketplace Shopping Center, located at the
southeast corner of Virginia Street and Moana Lane, Reno, Nevada, that is owned
by BLILP, a portion of which is the subject of the Adjacent Driveway Lease.

 

“Voluntary Permanent Reduction” shall have the meaning set forth in
Section 2.01(c).

 

“V/P Property” shall mean the real property more particularly described on that
certain schedule marked “Schedule B”, affixed hereto and by this reference
incorporated herein and made a part hereof.

 

“WFB” shall mean Wells Fargo Bank, National Association.

 


SECTION 1.02.          INTERPRETATION AND CONSTRUCTION.  IN THIS CREDIT
AGREEMENT, UNLESS THE CONTEXT OTHERWISE REQUIRES:

 

36

 


 


(A)        ARTICLES AND SECTIONS MENTIONED BY NUMBER ONLY ARE THE RESPECTIVE
ARTICLES AND SECTIONS OF THIS CREDIT AGREEMENT AS SO NUMBERED;


 


(B)        WORDS IMPORTING A PARTICULAR GENDER MEAN AND INCLUDE EVERY OTHER
GENDER, AND WORDS IMPORTING THE SINGULAR NUMBER MEAN AND INCLUDE THE PLURAL
NUMBER AND VICE VERSA;


 


(C)        ALL TIMES SPECIFIED HEREIN, UNLESS OTHERWISE SPECIFICALLY REFERRED,
SHALL BE THE TIME IN SAN FRANCISCO, CALIFORNIA;


 


(D)        ANY HEADINGS PRECEDING THE TEXTS OF THE SEVERAL ARTICLES AND SECTIONS
OF THIS CREDIT AGREEMENT, AND ANY TABLE OF CONTENTS OR MARGINAL NOTES APPENDED
TO COPIES HEREOF, SHALL BE SOLELY FOR CONVENIENCE OF REFERENCE AND SHALL NOT
CONSTITUTE A PART OF THIS CREDIT AGREEMENT, NOR SHALL THEY AFFECT ITS MEANING,
CONSTRUCTION OR EFFECT;


 


(E)        IF ANY CLAUSE, DEFINITION, PROVISION OR SECTION OF THIS CREDIT
AGREEMENT SHALL BE DETERMINED TO BE APPARENTLY CONTRARY TO OR CONFLICTING WITH
ANY OTHER CLAUSE, DEFINITION, PROVISION OR SECTION OF THIS CREDIT AGREEMENT THEN
THE CLAUSE, DEFINITION, PROVISION OR SECTION CONTAINING THE MORE SPECIFIC
PROVISIONS SHALL CONTROL AND GOVERN WITH RESPECT TO SUCH APPARENT CONFLICT.  THE
PARTIES HERETO DO AGREE THAT EACH HAS CONTRIBUTED TO THE DRAFTING OF THIS CREDIT
AGREEMENT AND ALL LOAN DOCUMENTS AND THAT THE PROVISIONS HEREIN CONTAINED SHALL
NOT BE CONSTRUED AGAINST EITHER BORROWER OR LENDERS AS HAVING BEEN THE PERSON OR
PERSONS RESPONSIBLE FOR THE PREPARATION THEREOF;


 


(F)         THE TERMS “HEREIN”, “HEREUNDER”, “HEREBY”, “HERETO”, “HEREOF” AND
ANY SIMILAR TERMS AS USED IN THE CREDIT AGREEMENT REFER TO THIS CREDIT
AGREEMENT; THE TERM “HERETOFORE” MEANS BEFORE THE DATE OF EXECUTION OF THIS
CREDIT AGREEMENT; AND THE TERM “HEREAFTER” MEANS AFTER THE DATE OF THE EXECUTION
OF THIS CREDIT AGREEMENT;


 


(G)        ALL ACCOUNTING TERMS USED HEREIN WHICH ARE NOT OTHERWISE SPECIFICALLY
DEFINED SHALL BE USED IN ACCORDANCE WITH GAAP;


 


(H)        IF ANY CLAUSE, PROVISION OR SECTION OF THIS CREDIT AGREEMENT SHALL BE
RULED INVALID OR UNENFORCEABLE BY ANY COURT OF COMPETENT JURISDICTION, SUCH
HOLDING SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE ANY OF THE REMAINING
PROVISIONS HEREOF; AND


 


(I)         EACH REFERENCE TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR ANY OF THEM, AS USED IN THIS CREDIT AGREEMENT OR IN ANY OTHER LOAN DOCUMENT,
SHALL BE DEEMED A REFERENCE TO THIS CREDIT AGREEMENT OR SUCH LOAN DOCUMENT, AS
APPLICABLE, AS THE SAME MAY BE AMENDED, MODIFIED, SUPPLEMENTED, REPLACED,
RENEWED OR RESTATED FROM TIME TO TIME.


 

37


 


SECTION 1.03.          USE OF DEFINED TERMS.  UNLESS OTHERWISE DEFINED OR THE
CONTEXT OTHERWISE REQUIRES, TERMS FOR WHICH MEANINGS ARE PROVIDED IN THIS CREDIT
AGREEMENT SHALL HAVE SUCH MEANINGS WHEN USED IN THE NOTES AND IN EACH LOAN
DOCUMENT AND OTHER COMMUNICATION DELIVERED FROM TIME TO TIME IN CONNECTION WITH
THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT.


 


SECTION 1.04.          CROSS-REFERENCES.  UNLESS OTHERWISE SPECIFIED, REFERENCES
IN THIS CREDIT AGREEMENT AND IN EACH OTHER LOAN DOCUMENT TO ANY ARTICLE OR
SECTION ARE REFERENCES TO SUCH ARTICLE OR SECTION OF THIS CREDIT AGREEMENT OR
SUCH OTHER LOAN DOCUMENT, AS THE CASE MAY BE, AND, UNLESS OTHERWISE SPECIFIED,
REFERENCES IN ANY ARTICLE, SECTION OR DEFINITION TO ANY CLAUSE ARE REFERENCES TO
SUCH CLAUSE OF SUCH ARTICLE, SECTION OR DEFINITION.


 


SECTION 1.05.          EXHIBITS AND SCHEDULES.  ALL EXHIBITS AND SCHEDULES TO
THIS CREDIT AGREEMENT, EITHER AS ORIGINALLY EXISTING OR AS THE SAME MAY FROM
TIME TO TIME BE SUPPLEMENTED, MODIFIED OR AMENDED, ARE INCORPORATED HEREIN BY
THIS REFERENCE.

 


ARTICLE II

 

AMOUNT, TERMS AND SECURITY OF THE BANK FACILITIES

 


SECTION 2.01.          THE CREDIT FACILITY.


 


(A)        SUBJECT TO THE CONDITIONS AND UPON THE TERMS HEREINAFTER SET FORTH
AND IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF THE REVOLVING CREDIT NOTE, ON
AND AFTER THE RESTATEMENT EFFECTIVE DATE LENDERS SEVERALLY AGREE IN THE
PROPORTIONS SET FORTH ON THE SCHEDULE OF LENDERS’ PROPORTIONS IN CREDIT FACILITY
TO LEND AND ADVANCE BORROWINGS TO BORROWER, UP TO THE AGGREGATE COMMITMENT IN
THE INITIAL AMOUNT OF SIXTY MILLION DOLLARS ($60,000,000.00), SUBJECT TO
INCREASE BY UP TO AN ADDITIONAL FIFTEEN MILLION DOLLARS ($15,000,000.00) AS
PROVIDED IN SECTION 2.01(E) HEREINBELOW, IN SUCH AMOUNTS AS BORROWER MAY REQUEST
BY NOTICE OF BORROWING DULY EXECUTED BY AN AUTHORIZED OFFICER AND DELIVERED TO
AGENT BANK FROM TIME TO TIME AS PROVIDED IN SECTION 2.03.


 


(B)        SUBJECT TO THE USES AND PURPOSES SET FORTH IN SECTION 2.02, ON AND
AFTER THE RESTATEMENT EFFECTIVE DATE BORROWER MAY BORROW, REPAY AND REBORROW THE
BORROWINGS UP TO THE AVAILABLE BORROWINGS FROM TIME TO TIME.  PROVIDED, HOWEVER,
AMOUNTS OF FUNDED OUTSTANDINGS BEARING INTEREST WITH REFERENCE TO A LIBO RATE
SHALL BE SUBJECT TO BREAKAGE CHARGES INCIDENT TO PREPAYMENT.  THE CREDIT
FACILITY SHALL BE FOR A TERM COMMENCING ON THE RESTATEMENT EFFECTIVE DATE AND
TERMINATING ON THE MATURITY DATE.  IN NO EVENT SHALL ANY LENDER BE LIABLE TO
FUND ANY AMOUNTS UNDER THE CREDIT FACILITY IN EXCESS OF ITS RESPECTIVE
SYNDICATION INTEREST IN ANY BORROWING.


 

38


 


(C)        NOTWITHSTANDING THE SCHEDULED REDUCTIONS TO THE AGGREGATE COMMITMENT
AS SET FORTH ON THE AGGREGATE COMMITMENT REDUCTION SCHEDULE, BORROWER MAY
VOLUNTARILY FURTHER REDUCE THE AGGREGATE COMMITMENT FROM TIME TO TIME (A
“VOLUNTARY PERMANENT REDUCTION”) ON THE FOLLOWING CONDITIONS:


 

(I)         THAT EACH SUCH VOLUNTARY PERMANENT REDUCTION BE IN THE MINIMUM
AMOUNT OF FIVE HUNDRED THOUSAND DOLLARS ($500,000.00) AND IN INCREMENTS OF FIFTY
THOUSAND DOLLARS ($50,000.00) AND MADE IN WRITING BY AN AUTHORIZED OFFICER OF
BORROWER, EFFECTIVE ON THE THIRD (3RD) BANKING BUSINESS DAY FOLLOWING RECEIPT BY
AGENT BANK; AND

 

(II)        THAT EACH SUCH VOLUNTARY PERMANENT REDUCTION SHALL BE IRREVOCABLE
AND A PERMANENT REDUCTION TO THE AGGREGATE COMMITMENT.

 


(D)        IN THE EVENT ANY SCHEDULED REDUCTION, VOLUNTARY PERMANENT REDUCTION
OR MANDATORY COMMITMENT REDUCTION REDUCES THE AGGREGATE COMMITMENT TO LESS THAN
THE SUM OF THE FUNDED OUTSTANDINGS, THE BORROWER SHALL IMMEDIATELY, CAUSE THE
FUNDED OUTSTANDINGS TO BE REDUCED BY SUCH AMOUNT AS MAY BE NECESSARY TO CAUSE
THE FUNDED OUTSTANDINGS TO BE EQUAL TO OR LESS THAN THE AGGREGATE COMMITMENT. 
NO VOLUNTARY PERMANENT REDUCTION OR MANDATORY COMMITMENT REDUCTIONS SHALL
RELIEVE OR OTHERWISE DEFER THE MAKING OF EACH SCHEDULED REDUCTION ON EACH
REDUCTION DATE.


 


(E)        COMMITMENT INCREASE.  BORROWER MAY, BY WRITTEN NOTICE TO THE AGENT
BANK AND THE LENDERS, INCREASE THE AGGREGATE COMMITMENT BY UP TO AN ADDITIONAL
FIFTEEN MILLION DOLLARS ($15,000,000.00) (THE ACTUAL AMOUNT OF SUCH INCREASE TO
THE AGGREGATE COMMITMENT BEING HEREIN REFERRED TO AS THE “COMMITMENT INCREASE”);
PROVIDED THAT (I) NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND REMAIN
CONTINUING, (II) NO MORE THAN TWO (2) COMMITMENT INCREASES MAY BE MADE DURING
THE TERM OF THE CREDIT FACILITY AND IN NO CASE SHALL THE TOTAL OF SUCH
COMMITMENT INCREASES EXCEED FIFTEEN MILLION DOLLARS ($15,000,000.00) IN THE
AGGREGATE, (III) THE OBLIGATION TO FUND THE COMMITMENT INCREASE IS ASSUMED BY A
LENDER OR LENDERS THEN PARTY TO THIS CREDIT AGREEMENT OR (AFTER HAVING FIRST
OFFERED THE COMMITMENT INCREASE TO THE LENDERS THEN PARTY TO THE CREDIT
AGREEMENT) BY A PERSON OR PERSONS THAT ARE ELIGIBLE ASSIGNEES, IN EACH CASE
ACCEPTABLE TO BORROWER AND, IN THE LATTER CASE, REASONABLY ACCEPTABLE TO THE
AGENT BANK, AND IN EACH INSTANCE EVIDENCED IN WRITING BY EXECUTION OF AN
ASSUMPTION AND CONSENT AGREEMENT IN THE FORM OF EXHIBIT L ATTACHED HERETO,
EXECUTED BY EACH SUCH ASSUMING LENDER OR ELIGIBLE ASSIGNEE, AGENT BANK AND
BORROWER, PROVIDED THAT NO LENDER SHALL HAVE ANY OBLIGATION TO INCREASE ITS
SYNDICATION INTEREST IN EFFECT AS OF THE RESTATEMENT EFFECTIVE DATE, (IV) EACH
SUCH ASSUMING LENDER OR ELIGIBLE ASSIGNEE CONCURRENTLY PURCHASES A PRO RATA
SHARE OF THE FUNDED OUTSTANDINGS FROM THE LENDERS PARTY TO THE CREDIT AGREEMENT
(AND EACH LENDER HEREBY AGREES TO SELL THE APPROPRIATE


 

39


 


PROPORTION OF ITS PRO RATA SHARE AT PAR VALUE TO SUCH ASSUMING LENDER OR
ELIGIBLE ASSIGNEE) THAT IS EQUIVALENT TO THE INCREASED NEW PRO RATA SHARE OF
EACH SUCH ASSUMING LENDER OR ELIGIBLE ASSIGNEE AFTER GIVING EFFECT TO THE
COMMITMENT INCREASE AND SUCH LENDER’S SYNDICATION INTEREST IN THE AGGREGATE
COMMITMENT, (V) BORROWER PAYS AGENT BANK ANY AMOUNT OWING UNDER
SECTION 2.07(C) AND ANY FEES OWING TO THE AGENT BANK OR TO THE ASSUMING LENDERS
OR ELIGIBLE ASSIGNEES COMMITTING TO FUND THE COMMITMENT INCREASE BASED UPON
NEGOTIATIONS MADE IN CONNECTION WITH THE FUNDING OF THE COMMITMENT INCREASE,
(VI) THE COMMITMENT INCREASE SHALL NOT INCREASE THE PRO RATA SHARE OF THE
AGGREGATE COMMITMENT AND THE PRO RATA SHARE OF THE AMOUNT OF THE FUNDED
OUTSTANDINGS HELD BY ANY OTHER LENDER ABSENT THE EXPRESS WRITTEN CONSENT OF THAT
LENDER, (VII) THE COMMITMENT INCREASE SHALL NOT BE AVAILABLE FOR ADVANCE BY
LENDERS UNTIL EACH CONDITION PRECEDENT SET FORTH IN SECTIONS 3.24 THROUGH 3.31
OF ARTICLE III C SHALL HAVE OCCURRED AND BEEN FULLY SATISFIED, AND (VIII) NO
MORE THAN FIVE MILLION DOLLARS ($5,000,000.00) OF THE COMMITMENT INCREASE SHALL
BE AVAILABLE TO BORROWER FOR FUNDING PRIOR TO THE SIXTH (6TH) MONTH ANNIVERSARY
OF THE RESTATEMENT EFFECTIVE DATE.  GIVING EFFECT TO THE COMMITMENT INCREASE AND
PURCHASE OF PRO RATA SHARES OF THE FUNDED OUTSTANDINGS, ADJUSTMENTS SHALL BE
MADE TO THE PRO RATA SHARES OF THE LENDERS IN THE AGGREGATE COMMITMENT AND THE
PRO RATA SHARES OF FUNDED OUTSTANDINGS SUCH THAT THE PRO RATA SHARES OF EACH
LENDER IN THE AGGREGATE COMMITMENT SHALL BE IDENTICAL TO ITS PRO RATA SHARE OF
THE FUNDED OUTSTANDINGS.  THE AGENT BANK SHALL PROMPTLY THEREAFTER PREPARE AND
CIRCULATE TO BORROWER AND THE BANKS A REVISED SCHEDULE OF LENDERS’ PROPORTIONS
IN CREDIT FACILITY REFLECTING SUCH INCREASED AGGREGATE COMMITMENT AND THE
REVISED PRO RATA SHARES OF THE LENDERS IN THE CREDIT FACILITY, AND SUCH REVISED
SCHEDULE OF LENDERS’ PROPORTIONS IN CREDIT FACILITY SHALL SUPERSEDE AND REPLACE
THE THEN EXISTING SCHEDULE OF LENDERS’ PROPORTIONS IN CREDIT FACILITY.


 


SECTION 2.02.          USE OF PROCEEDS OF THE CREDIT FACILITY.  AVAILABLE
BORROWINGS SHALL BE USED FOR THE PURPOSES OF:


 


(A)        ON THE RESTATEMENT EFFECTIVE DATE (COLLECTIVELY THE “CLOSING
DISBURSEMENTS”):


 

(I)         REIMBURSING THE EXISTING LENDERS FOR THEIR RESPECTIVE PRO RATA
SHARES OF ALL LOANS, ADVANCES, ACCRUED INTEREST, FEES AND OTHER OBLIGATIONS
OUTSTANDING UNDER THE EXISTING BANK LOAN AS OF THE RESTATEMENT EFFECTIVE DATE;
AND

 

(II)        PAYING IN FULL THE FEES DUE AGENT BANK AS SET FORTH IN THE FEE SIDE
LETTER, THE COSTS, FEES AND EXPENSES OF TITLE COMPANY INCURRED IN CONNECTION
WITH THE ISSUANCE OF THE TITLE POLICY ENDORSEMENTS, THE REASONABLE COSTS, FEES
AND EXPENSES OF HENDERSON & MORGAN, LLC, ATTORNEYS FOR AGENT BANK, AND

 

40


 

INSURANCE CONSULTANTS RETAINED BY THEM INCURRED TO THE RESTATEMENT EFFECTIVE
DATE.

 


(B)        DURING THE REVOLVING CREDIT PERIOD:


 

(I)         FUNDING WORKING CAPITAL NEEDS AND GENERAL CORPORATE PURPOSES OF THE
BORROWER RELATING TO THE HOTEL/CASINO FACILITY;

 

(II)        FUNDING ONGOING CAPITAL EXPENDITURE REQUIREMENTS OF THE BORROWER
RELATING TO THE HOTEL/CASINO FACILITY; AND

 

(III)       FUNDING REPAYMENT OF SWINGLINE ADVANCES AS PROVIDED IN SECTION 2.08.

 


SECTION 2.03.          NOTICE OF BORROWINGS.


 


(A)        AN AUTHORIZED OFFICER OF BORROWER MAY GIVE AGENT BANK, NO LATER THAN
11:00 A.M. ON ANY BANKING BUSINESS DAY AT AGENT BANK’S OFFICE SPECIFIED IN
SECTION 2.07, THREE (3) FULL BANKING BUSINESS DAYS PRIOR WRITTEN NOTICE IN THE
FORM OF THE NOTICE OF BORROWING (“NOTICE OF BORROWING”), A COPY OF WHICH IS
MARKED “EXHIBIT C”, AFFIXED HERETO AND BY THIS REFERENCE INCORPORATED HEREIN AND
MADE A PART HEREOF, FOR EACH PROPOSED BORROWING TO BE MADE WITH REFERENCE TO A
LIBO RATE AND AT LEAST ONE (1) FULL BANKING BUSINESS DAYS PRIOR NOTICE FOR ALL
OTHER BORROWINGS, SPECIFYING THE DATE AND AMOUNT OF EACH PROPOSED BORROWING. 
AGENT BANK SHALL GIVE PROMPT NOTICE OF EACH NOTICE OF BORROWING TO LENDERS OF
THE AMOUNT TO BE FUNDED AND SPECIFYING THE FUNDING DATE.  NOT LATER THAN
11:00 A.M. ON THE FUNDING DATE SPECIFIED, EACH LENDER SHALL DISBURSE TO AGENT
BANK ITS PRO RATA SHARE OF THE AMOUNT TO BE ADVANCED BY EACH SUCH LENDER IN
LAWFUL MONEY OF THE UNITED STATES OF AMERICA AND IN IMMEDIATELY AVAILABLE
FUNDS.  AGENT BANK SHALL MAKE THE PROCEEDS OF SUCH FUNDINGS THAT IT RECEIVES
FROM THE LENDERS ON OR BEFORE 11:00 A.M. AVAILABLE TO BORROWER BY DEPOSITING,
PRIOR TO 1:00 P.M. ON THE DAY SO RECEIVED (BUT NOT PRIOR TO THE FUNDING DATE),
THE AMOUNTS RECEIVED FROM THE LENDERS IN THE DESIGNATED DEPOSIT ACCOUNT
MAINTAINED WITH AGENT BANK.  NO BORROWING MAY EXCEED THE AVAILABLE BORROWINGS. 
EACH BORROWING OF A BASE RATE LOAN SHALL BE IN A MINIMUM AMOUNT OF FIFTY
THOUSAND DOLLARS ($50,000.00) AND IN INCREMENTS OF TEN THOUSAND DOLLARS
($10,000.00).  BORROWER SHALL BE ENTITLED TO NO MORE THAN THREE (3) BORROWINGS
DURING EACH CALENDAR MONTH, EXCLUSIVE OF BORROWINGS MADE FOR THE SOLE PURPOSE OF
FUNDING REPAYMENT OF A SWINGLINE ADVANCE OR L/C REIMBURSEMENT.


 


(B)        THE FAILURE OF ANY LENDER TO FUND ITS PRO RATA SHARE OF ANY BORROWING
ON ANY FUNDING DATE SHALL NEITHER RELIEVE ANY OTHER LENDER OF ANY OBLIGATION
HEREUNDER TO FUND ITS PRO RATA SHARE OF SUCH BORROWING ON SUCH FUNDING DATE NOR
RELIEVE SUCH LENDER WHICH HAS FAILED TO FUND ITS PRO RATA SHARE OF ITS
OBLIGATIONS TO BORROWER HEREUNDER.  NO LENDER SHALL BE RESPONSIBLE FOR THE
FAILURE OF ANY OTHER LENDER


 

41


 


TO FUND ITS PRO RATA SHARE OF SUCH BORROWING ON ANY FUNDING DATE NOR SHALL ANY
LENDER BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO PERFORM ITS
RESPECTIVE OBLIGATIONS HEREUNDER.


 


(C)        THE PROVISIONS SET FORTH IN SECTION 10.10(D) SHALL BE APPLICABLE TO A
DETERIORATING LENDER TO THE SAME EXTENT AS IF SUCH DETERIORATING LENDER WAS
FOUND TO BE AN UNSUITABLE LENDER.


 


SECTION 2.04.          CONDITIONS OF BORROWINGS. DURING THE REVOLVING CREDIT
PERIOD, BORROWINGS, OTHER THAN BORROWINGS MADE AT THE REQUEST OF AGENT BANK FOR
THE PURPOSE OF FUNDING REPAYMENT OF SWINGLINE OUTSTANDINGS AND/OR L/C
REIMBURSEMENT OBLIGATIONS AS HEREINAFTER PROVIDED, WILL ONLY BE MADE SO LONG AS
BORROWER IS IN FULL COMPLIANCE WITH EACH OF THE REQUIREMENTS AND CONDITIONS
PRECEDENT SET FORTH IN ARTICLE III B OF THIS CREDIT AGREEMENT.  PROVIDED,
HOWEVER, UPON THE CONSENT OF REQUISITE LENDERS, LENDERS SHALL ADVANCE BORROWINGS
NOTWITHSTANDING THE EXISTENCE OF LESS THAN FULL COMPLIANCE WITH THE REQUIREMENTS
OF ARTICLE III B AND BORROWINGS SO MADE SHALL BE DEEMED TO HAVE BEEN MADE
PURSUANT TO THIS CREDIT AGREEMENT.


 


SECTION 2.05.          THE REVOLVING CREDIT NOTE AND INTEREST RATE OPTIONS.


 


(A)        THE CREDIT FACILITY SHALL BE FURTHER EVIDENCED BY THE REVOLVING
CREDIT NOTE PAYABLE TO THE ORDER OF AGENT BANK ON BEHALF OF THE LENDERS.  AGENT
BANK SHALL RECORD MANUALLY OR ELECTRONICALLY THE DATE AND AMOUNT OF EACH
BORROWING ADVANCED BY THE LENDERS TOGETHER WITH THE APPLICABLE INTEREST PERIOD
IN THE CASE OF PORTIONS OF THE UNPAID PRINCIPAL UNDER THE CREDIT FACILITY
BEARING INTEREST WITH REFERENCE TO A LIBO RATE, AND THE AMOUNT OF EACH REPAYMENT
OF PRINCIPAL MADE THEREUNDER BY BORROWER AND THE ENTRY OF SUCH RECORDS SHALL BE
CONCLUSIVE ABSENT MANIFEST OR DEMONSTRABLE ERROR; PROVIDED, HOWEVER, THE FAILURE
TO MAKE SUCH A RECORD OR NOTATION WITH RESPECT TO ANY BORROWING OR REPAYMENT
THEREOF, OR AN ERROR IN MAKING SUCH A RECORD OR NOTATION, SHALL NOT LIMIT OR
OTHERWISE AFFECT THE OBLIGATIONS OF BORROWER HEREUNDER OR UNDER THE REVOLVING
CREDIT NOTE.


 


(B)        INTEREST SHALL ACCRUE ON THE ENTIRE OUTSTANDING PRINCIPAL BALANCE OF
THE CREDIT FACILITY AT A RATE PER ANNUM EQUAL TO THE BASE RATE PLUS THE
APPLICABLE MARGIN, UNLESS BORROWER REQUESTS A LIBOR LOAN PURSUANT TO
SECTION 2.03 OR ELECT PURSUANT TO SECTION 2.05(C) HEREINBELOW TO HAVE INTEREST
ACCRUE ON A PORTION OR PORTIONS OF THE OUTSTANDING PRINCIPAL BALANCE OF THE
CREDIT FACILITY AT A LIBO RATE (“INTEREST RATE OPTION”), IN WHICH CASE INTEREST
ON SUCH PORTION OR PORTIONS SHALL ACCRUE AT A RATE PER ANNUM EQUAL TO SUCH LIBO
RATE PLUS THE APPLICABLE MARGIN IN EFFECT AS OF THE SECOND BANKING BUSINESS DAY
PRIOR TO THE FIRST DAY OF THE APPLICABLE INTEREST PERIOD, AS LONG AS: (I) EACH
SUCH LIBOR LOAN IS IN A MINIMUM AMOUNT OF ONE HUNDRED THOUSAND DOLLARS
($100,000.00) PLUS MINIMUM INCREMENTS OF TEN THOUSAND DOLLARS ($10,000.00), OR
SUCH LESSER AMOUNT AS EQUALS THE AGGREGATE COMMITMENT, (II) NO MORE


 

42



 


THAN EIGHT (8) LIBOR LOANS MAY BE OUTSTANDING AT ANY ONE TIME, AND (III) NO
DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.  INTEREST
ACCRUED ON EACH BASE RATE LOAN SHALL BE DUE AND PAYABLE ON THE FIRST DAY OF THE
MONTH FOLLOWING THE RESTATEMENT EFFECTIVE DATE, ON THE FIRST DAY OF EACH
SUCCESSIVE MONTH THEREAFTER, AND ON THE MATURITY DATE.  FOR EACH LIBOR LOAN,
ACCRUED INTEREST SHALL BE DUE AND PAYABLE AT THE END OF EACH INTEREST PERIOD
APPLICABLE THERETO, BUT IN ANY EVENT NO LESS FREQUENTLY THAN AT THE END OF EACH
THREE (3) MONTH PERIOD DURING THE TERM OF SUCH LIBOR LOAN.  EXCEPT AS QUALIFIED
ABOVE, THE OUTSTANDING PRINCIPAL BALANCE HEREUNDER MAY BE A BASE RATE LOAN OR
ONE OR MORE LIBOR LOANS, OR ANY COMBINATION THEREOF, AS BORROWER SHALL SPECIFY.


 


(C)        SO LONG AS NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND
REMAINS CONTINUING, BORROWER MAY CONVERT FROM ONE INTEREST RATE OPTION TO
ANOTHER INTEREST RATE OPTION OR CONTINUE AN INTEREST RATE OPTION FOR ANOTHER
INTEREST PERIOD BY GIVING IRREVOCABLE NOTICE TO AGENT BANK OF SUCH CONVERSION BY
11:00 A.M., ON A DAY WHICH IS AT LEAST THREE (3) BANKING BUSINESS DAYS PRIOR TO
THE PROPOSED DATE OF SUCH CONVERSION TO OR CONTINUATION OF EACH LIBOR LOAN OR
ONE (1) BANKING BUSINESS DAY PRIOR TO THE PROPOSED DATE OF SUCH CONVERSION TO
EACH BASE RATE LOAN.  EACH CONVERSION TO A LIBOR LOAN SHALL BE IN A MINIMUM
AMOUNT OF ONE HUNDRED THOUSAND DOLLARS ($100,000.00) PLUS MINIMUM INCREMENTS OF
TEN THOUSAND DOLLARS ($10,000.00), OR SUCH LESSER AMOUNT AS EQUALS THE AGGREGATE
COMMITMENT.  EACH SUCH NOTICE SHALL BE MADE BY AN AUTHORIZED OFFICER BY
TELEPHONE AND THEREAFTER IMMEDIATELY CONFIRMED IN WRITING BY DELIVERY TO AGENT
BANK OF A CONTINUATION/CONVERSION NOTICE SPECIFYING THE DATE OF SUCH CONVERSION
OR CONTINUATION, THE AMOUNTS TO BE SO CONVERTED OR CONTINUED AND THE INTEREST
PERIOD IF THE CONVERSION OR CONTINUATION IS BEING MADE WITH REFERENCE TO A LIBOR
LOAN.  UPON RECEIPT OF SUCH CONTINUATION/CONVERSION NOTICE, AGENT BANK SHALL
PROMPTLY SET THE APPLICABLE INTEREST RATE (WHICH IN THE CASE OF A LIBOR LOAN
SHALL BE THE LIBO RATE PLUS THE APPLICABLE MARGIN AS OF THE SECOND BANKING
BUSINESS DAY PRIOR TO THE FIRST DAY OF THE APPLICABLE INTEREST PERIOD) AND THE
APPLICABLE INTEREST PERIOD IF THE CONVERSION OR CONTINUATION IS BEING MADE WITH
REFERENCE TO A LIBOR LOAN AND SHALL CONFIRM THE SAME IN WRITING TO BORROWER AND
LENDERS.  EACH CONVERSION OR CONTINUATION SHALL BE ON A BANKING BUSINESS DAY. 
NO LIBOR LOAN SHALL BE CONVERTED TO A BASE RATE LOAN OR RENEWED ON ANY DAY OTHER
THAN THE LAST DAY OF THE CURRENT INTEREST PERIOD RELATING TO SUCH AMOUNTS
OUTSTANDING UNLESS BORROWER PAYS ANY APPLICABLE BREAKAGE CHARGES.  ALL
BORROWINGS ADVANCED AT THE REQUEST OF AGENT BANK UNDER SECTION 2.08 OF THE
CREDIT AGREEMENT SHALL BEAR INTEREST WITH REFERENCE TO THE BASE RATE PLUS THE
APPLICABLE MARGIN, SUBJECT TO BORROWER’S RIGHT TO CONVERT SUCH BORROWING TO A
LIBOR LOAN OR LIBOR LOANS AS PROVIDED HEREIN.  IF BORROWER FAILS TO GIVE A
CONTINUATION/CONVERSION NOTICE FOR THE CONTINUATION OF A LIBOR LOAN AS A LIBOR
LOAN FOR A NEW INTEREST PERIOD IN ACCORDANCE WITH THIS SECTION 2.05(C), SUCH
LIBOR LOAN SHALL AUTOMATICALLY BECOME A BASE RATE LOAN AT THE END OF ITS THEN
CURRENT INTEREST PERIOD.


 

43


 


(D)        EACH INTEREST PERIOD (EACH INDIVIDUALLY AN “INTEREST PERIOD” AND
COLLECTIVELY THE “INTEREST PERIODS”) FOR A LIBOR LOAN SHALL COMMENCE ON THE DATE
SUCH LIBOR LOAN IS MADE OR THE DATE OF CONVERSION OR CONTINUATION OF ANY AMOUNT
OR AMOUNTS OF THE OUTSTANDING BORROWINGS HEREUNDER TO A LIBOR LOAN, AS THE CASE
MAY BE, AND SHALL END ON THE DATE WHICH IS ONE (1) OR THREE (3) MONTHS
THEREAFTER, AS ELECTED BY BORROWER.  HOWEVER, NO INTEREST PERIOD MAY EXTEND
BEYOND THE MATURITY DATE.  EACH INTEREST PERIOD FOR A LIBOR LOAN SHALL COMMENCE
AND END ON A BANKING BUSINESS DAY.  IF ANY INTEREST PERIOD COMMENCES ON A DATE
FOR WHICH THERE IS NO CORRESPONDING DATE IN THE MONTH IN WHICH IT IS SCHEDULED
TO END, SUCH INTEREST PERIOD SHALL END ON THE LAST BANKING BUSINESS DAY OF SUCH
MONTH.  IF ANY INTEREST PERIOD WOULD OTHERWISE EXPIRE ON A DAY WHICH IS NOT A
BANKING BUSINESS DAY, THE INTEREST PERIOD SHALL BE EXTENDED TO EXPIRE ON THE
NEXT SUCCEEDING BANKING BUSINESS DAY, UNLESS THE RESULT OF SUCH EXTENSION WOULD
BE TO CARRY SUCH INTEREST PERIOD INTO ANOTHER CALENDAR MONTH, IN WHICH EVENT
SUCH INTEREST PERIOD SHALL END ON THE IMMEDIATELY PRECEDING BANKING BUSINESS
DAY.


 


(E)        THE APPLICABLE LIBO RATE AND BASE RATE SHALL BE DETERMINED BY THE
AGENT BANK, AND NOTICE THEREOF SHALL BE GIVEN PROMPTLY TO BORROWER AND LENDERS. 
EACH DETERMINATION OF THE APPLICABLE BASE RATE AND LIBO RATE SHALL BE CONCLUSIVE
AND BINDING UPON THE BORROWER, IN THE ABSENCE OF MANIFEST OR DEMONSTRABLE
ERROR.  THE AGENT BANK SHALL, UPON WRITTEN REQUEST OF BORROWER OR ANY LENDER,
DELIVER TO BORROWER OR SUCH LENDER, AS THE CASE MAY BE, A STATEMENT SHOWING THE
COMPUTATIONS USED BY THE AGENT BANK IN DETERMINING ANY RATE HEREUNDER.


 


(F)         COMPUTATION OF INTEREST ON ALL BASE RATE LOANS SHALL BE CALCULATED
ON THE BASIS OF A YEAR OF THREE HUNDRED SIXTY-FIVE (365), OR WHEN APPROPRIATE
THREE HUNDRED SIXTY-SIX (366), DAYS AND THE ACTUAL NUMBER OF DAYS ELAPSED. 
COMPUTATION OF INTEREST ON ALL LIBOR LOANS SHALL BE CALCULATED ON THE BASIS OF A
YEAR OF THREE HUNDRED SIXTY (360) DAYS AND THE ACTUAL NUMBER OF DAYS ELAPSED. 
THE APPLICABLE BASE RATE SHALL BE EFFECTIVE THE SAME DAY AS A CHANGE IN THE BASE
RATE IS ANNOUNCED BY WFB AS BEING EFFECTIVE.


 


(G)        IF WITH RESPECT TO ANY INTEREST PERIOD, (A) THE AGENT BANK REASONABLY
DETERMINES (WHICH DETERMINATION SHALL BE BINDING AND CONCLUSIVE ON BORROWER)
THAT BY REASON OF CIRCUMSTANCES AFFECTING THE INTER-BANK EURODOLLAR MARKET
ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING THE APPLICABLE LIBO
RATE, OR (B) REQUISITE LENDERS ADVISE AGENT BANK THAT THE LIBO RATE AS
DETERMINED BY AGENT BANK WILL NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH
LENDERS OF MAINTAINING OR FUNDING, FOR SUCH INTEREST PERIOD, A LIBOR LOAN, THEN
SO LONG AS SUCH CIRCUMSTANCES SHALL CONTINUE:  (I) AGENT BANK SHALL PROMPTLY
NOTIFY BORROWER THEREOF, (II) THE LENDERS SHALL NOT BE UNDER ANY OBLIGATION TO
MAKE A LIBOR LOAN OR CONVERT A BASE RATE LOAN INTO A LIBOR LOAN FOR WHICH SUCH
CIRCUMSTANCES EXIST, AND (III) ON THE LAST DAY OF THE


 

44


 


THEN CURRENT INTEREST PERIOD, THE LIBOR LOAN FOR WHICH SUCH CIRCUMSTANCES EXIST
SHALL, UNLESS THEN REPAID IN FULL, AUTOMATICALLY CONVERT TO A BASE RATE LOAN.


 


(H)        NOTWITHSTANDING ANY OTHER PROVISIONS OF THE CREDIT AGREEMENT, IF,
AFTER THE RESTATEMENT EFFECTIVE DATE, ANY LAW, RULE, REGULATION, TREATY,
INTERPRETATION OR DIRECTIVE (WHETHER HAVING THE FORCE OF LAW OR NOT) OR ANY
CHANGE THEREIN SHALL MAKE IT UNLAWFUL FOR ANY LENDER TO MAKE OR MAINTAIN LIBOR
LOANS, THEN (I) THE COMMITMENT AND AGREEMENT TO MAINTAIN LIBOR LOANS AS TO SUCH
LENDER SHALL IMMEDIATELY BE SUSPENDED, AND (II) UNLESS REQUIRED TO BE TERMINATED
EARLIER (WHICH TERMINATION SHALL BE WITHOUT BREAKAGE CHARGES), LIBOR LOANS AS TO
SUCH LENDER, IF ANY, SHALL BE CONVERTED ON THE LAST DAY OF THE THEN CURRENT
INTEREST PERIOD APPLICABLE THERETO TO BASE RATE LOANS.  IF IT SHALL BECOME
LAWFUL FOR SUCH LENDER TO AGAIN MAINTAIN LIBOR LOANS, THEN BORROWER MAY ONCE
AGAIN AS TO SUCH LENDER REQUEST CONVERSIONS TO THE LIBO RATE.  DURING ANY PERIOD
OF SUCH SUSPENSION, SUCH LENDER SHALL MAKE BASE RATE LOANS.


 


(I)         THE BORROWER AGREES THAT UPON WRITTEN NOTICE BY: (Y) AGENT BANK OR
(Z) ANY LENDER TO THE BORROWER (WITH A COPY OF SUCH NOTICE CONCURRENTLY
DELIVERED TO AGENT BANK) TO THE EFFECT THAT A PROMISSORY NOTE OR OTHER EVIDENCE
OF INDEBTEDNESS IS REQUIRED FOR SUCH LENDER IN ORDER FOR SUCH LENDER TO EVIDENCE
(WHETHER FOR THE PURPOSES OF PLEDGE, ENFORCEMENT OR OTHERWISE) THE BORROWINGS
OWING TO, OR TO BE MADE BY, SUCH LENDER:


 

(I)         THE BORROWER SHALL PROMPTLY EXECUTE AND DELIVER TO EACH LENDER A
PROMISSORY NOTE PAYABLE TO THE ORDER OF EACH SUCH LENDER (EACH INDIVIDUALLY A
“REPLACEMENT NOTE” AND COLLECTIVELY THE “REPLACEMENT NOTES”) IN THE FORM OF THE
REVOLVING CREDIT NOTE IN THE AMOUNT OF SUCH REQUIRING LENDER’S RESPECTIVE
SYNDICATION INTEREST IN THE CREDIT FACILITY SUBJECT TO SCHEDULED REDUCTIONS TO
BE ALLOCATED AMONGST LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE SYNDICATION
INTERESTS;

 

(II)        THE REPLACEMENT NOTES SHALL, IN THE AGGREGATE, FULLY REPLACE THE
REVOLVING CREDIT NOTE AS TO THE SYNDICATION INTERESTS EVIDENCED BY SUCH
REPLACEMENT NOTES AND EACH REFERENCE TO THE REVOLVING CREDIT NOTE IN THIS CREDIT
AGREEMENT AND EACH OF THE LOAN DOCUMENTS SHALL BE DEEMED TO BE A COLLECTIVE
REFERENCE TO THE REVOLVING CREDIT NOTE AND EACH OF THE REPLACEMENT NOTES;

 

(III)       BORROWINGS, INTEREST RATE OPTIONS, CONTINUATION/CONVERSION NOTICES
AND ALL OTHER PROVISIONS FOR THE DISBURSEMENT OF FUNDS, SETTING OF INTEREST
RATES AND COLLECTION OF REPAYMENTS OF INTEREST AND PRINCIPAL SHALL CONTINUE TO
BE MADE BY

 

45


 

AGENT BANK AS THE ADMINISTRATIVE AND COLLATERAL AGENT FOR THE LENDERS IN THE
SAME MANNER AND TO THE SAME EXTENT AS PROVIDED IN THE REVOLVING CREDIT NOTE AND
THIS CREDIT AGREEMENT AS FULLY APPLICABLE TO EACH OF THE REPLACEMENT NOTES;

 

(IV)       THE AGENT BANK, UPON THE CONSENT OF REQUISITE LENDERS, SHALL CAUSE
THE TITLE INSURANCE COMPANY TO ISSUE, AT THE EXPENSE OF BORROWER, SUCH
ENDORSEMENTS TO THE TITLE POLICY AS MAY BE REASONABLY NECESSARY TO ASSURE THE
AGGREGATE OBLIGATION EVIDENCED BY THE REPLACEMENT NOTES IS SECURED BY THE DEED
OF TRUST WITH THE SAME COVERAGE AND PRIORITY AS THE OBLIGATION EVIDENCED BY THE
REVOLVING CREDIT NOTE; AND

 

(V)        CONCURRENTLY WITH THE DELIVERY OF EACH REPLACEMENT NOTE, BORROWERS
SHALL EXECUTE A RESTATED REVOLVING CREDIT NOTE IN THE PRINCIPAL AMOUNT OF THE
AGGREGATE COMMITMENT LESS THE AGGREGATE AMOUNT OF THE SYNDICATION INTERESTS
EVIDENCED BY THE REPLACEMENT NOTES AND AGENT BANK SHALL RETURN THE ORIGINAL
REVOLVING CREDIT NOTE TO BORROWERS MARKED AS SUPERSEDED AND REPLACED BY SUCH
RESTATED REVOLVING CREDIT NOTES AND THE REPLACEMENT NOTES.

 


SECTION 2.06.          SECURITY FOR THE CREDIT FACILITY.  AS SECURITY FOR THE
DUE AND PUNCTUAL PAYMENT AND PERFORMANCE OF THE TERMS AND PROVISIONS OF THIS
CREDIT AGREEMENT, THE NOTES AND ALL OF THE OTHER LOAN DOCUMENTS, THE SECURITY
DOCUMENTATION SHALL BE EXECUTED AND DELIVERED, AS OF THE RESTATEMENT EFFECTIVE
DATE, BY THE RESPECTIVE PARTIES TO EACH OF THE SECURITY DOCUMENTATION.


 


SECTION 2.07.          PLACE AND MANNER OF PAYMENT.


 


(A)        ALL AMOUNTS PAYABLE BY BORROWER TO THE LENDERS OR AGENT BANK ON
BEHALF OF LENDERS PURSUANT TO THE CREDIT FACILITY SHALL BE MADE ON A BANKING
BUSINESS DAY IN LAWFUL MONEY OF THE UNITED STATES OF AMERICA AND IN IMMEDIATELY
AVAILABLE FUNDS.  OTHER THAN IN CONNECTION WITH: (I) THE SCHEDULED REDUCTIONS OF
PRINCIPAL, OR (II) PRINCIPAL PAYMENTS WHICH MAY BE REQUIRED TO DECREASE THE
FUNDED OUTSTANDINGS TO AN AMOUNT EQUAL TO OR LESS THAN THE AGGREGATE COMMITMENT,
BORROWER SHALL NOT MAKE REPAYMENTS (“PRINCIPAL PREPAYMENTS”) OF THE OUTSTANDING
BALANCE OF PRINCIPAL OWING UNDER THE REVOLVING CREDIT NOTE MORE FREQUENTLY THAN
THREE SUCH PRINCIPAL PREPAYMENTS DURING EACH CALENDAR MONTH.  EACH SUCH
PRINCIPAL PREPAYMENT SHALL BE IN A MINIMUM AMOUNT OF FIFTY THOUSAND DOLLARS
($50,000.00) AND IN INCREMENTS OF TEN THOUSAND DOLLARS ($10,000.00).  BORROWER
SHALL GIVE WRITTEN NOTICE TO AGENT BANK OF EACH PRINCIPAL PAYMENT BY 11:00 A.M.
ON A DAY WHICH IS AT LEAST THREE (3) BANKING BUSINESS DAYS PRIOR TO EACH
PRINCIPAL PREPAYMENT OF ALL OR ANY PORTION OF A LIBOR LOAN


 

46


 


OR ONE (1) BANKING BUSINESS DAY PRIOR TO EACH PRINCIPAL PREPAYMENT OF ALL OR ANY
PORTION OF A BASE RATE LOAN.


 


(B)        ALL SUCH AMOUNTS PAYABLE BY BORROWER SHALL BE DEBITED BY AGENT BANK
FROM BORROWER’S DESIGNATED DEPOSIT ACCOUNT ON THE EARLIER OF: (I) THE DATE
SPECIFIED BY BORROWER BY WRITTEN NOTICE TO AGENT BANK, OR (II) ON THE DATE UPON
WHICH SUCH PAYMENT IS DUE.  IF SUCH WRITTEN NOTICE IS RECEIVED BY AGENT BANK
PRIOR TO 11:00 A.M., AGENT BANK SHALL CREDIT BORROWER WITH SUCH PAYMENT ON THE
DAY SO RECEIVED AND SHALL PROMPTLY DISBURSE TO THE APPROPRIATE LENDERS ON THE
SAME DAY THE PRO RATA SHARE OF PAYMENTS RELATING TO THE CREDIT FACILITY, IN
IMMEDIATELY AVAILABLE FUNDS.  IF SUCH WRITTEN NOTICE IS RECEIVED BY AGENT BANK
AFTER 11:00 A.M., AGENT BANK SHALL CREDIT BORROWER WITH SUCH PAYMENT AS OF THE
NEXT BANKING BUSINESS DAY AND DISBURSE TO THE APPROPRIATE LENDERS ON THE NEXT
BANKING BUSINESS DAY SUCH PRO RATA SHARE OF SUCH PAYMENT RELATING TO THE CREDIT
FACILITY IN IMMEDIATELY AVAILABLE FUNDS.  ANY PAYMENT ON THE CREDIT FACILITY
MADE BY BORROWER TO AGENT BANK PURSUANT TO THE TERMS OF THIS CREDIT AGREEMENT OR
THE REVOLVING CREDIT NOTE FOR THE ACCOUNT OF LENDERS SHALL CONSTITUTE PAYMENT TO
THE APPROPRIATE LENDERS.  IF THE REVOLVING CREDIT NOTE OR ANY PAYMENT REQUIRED
TO BE MADE THEREON OR HEREUNDER, IS OR BECOMES DUE AND PAYABLE ON A DAY OTHER
THAN A BANKING BUSINESS DAY, THE DUE DATE THEREOF SHALL BE EXTENDED TO THE NEXT
SUCCEEDING BANKING BUSINESS DAY AND INTEREST THEREON SHALL BE PAYABLE AT THE
THEN APPLICABLE RATE DURING SUCH EXTENSION.


 


(C)        THE OUTSTANDING PRINCIPAL OWING UNDER THE CREDIT FACILITY AND THE
REVOLVING CREDIT NOTE MAY, SUBJECT TO SECTION 2.07(A), BE PREPAID AT ANY TIME IN
WHOLE OR IN PART WITHOUT PENALTY, PROVIDED, HOWEVER, THAT ANY PORTION OR
PORTIONS OF THE UNPAID PRINCIPAL BALANCE WHICH IS ACCRUING INTEREST AT A LIBO
RATE MAY ONLY BE PREPAID OR REPAID ON THE LAST DAY OF THE APPLICABLE INTEREST
PERIOD UNLESS BORROWER GIVES THREE (3) DAYS PRIOR WRITTEN NOTICE TO AGENT BANK
AND ADDITIONALLY PAYS CONCURRENTLY WITH SUCH PREPAYMENT OR REPAYMENT SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE LENDERS FOR ANY LOSSES, COSTS OR
EXPENSES WHICH THEY MAY INCUR AS A RESULT OF SUCH PAYMENT, INCLUDING, WITHOUT
LIMITATION, ANY LOSS (INCLUDING LOSS OF ANTICIPATED PROFITS), COST OR EXPENSE
INCURRED BY THE LIQUIDATION OR REEMPLOYMENT OF DEPOSITS OR OTHER FUNDS ACQUIRED
BY SUCH LENDER TO FUND OR MAINTAIN SUCH LIBOR LOAN (“BREAKAGE CHARGES”).  A
CERTIFICATE OF A LENDER AS TO AMOUNTS PAYABLE HEREUNDER SHALL BE CONCLUSIVE AND
BINDING ON BORROWER FOR ALL PURPOSES, ABSENT MANIFEST OR DEMONSTRABLE ERROR. 
ANY CALCULATION HEREUNDER SHALL BE MADE ON THE ASSUMPTION THAT EACH LENDER HAS
FUNDED OR WILL FUND EACH LIBOR LOAN IN THE LONDON INTERBANK MARKET; PROVIDED
THAT NO LENDER SHALL HAVE ANY OBLIGATION TO ACTUALLY FUND ANY LIBOR LOAN IN SUCH
MANNER.


 


(D)        UNLESS THE AGENT BANK RECEIVES NOTICE FROM AN AUTHORIZED OFFICER
PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE LENDERS THAT THE BORROWER
WILL NOT MAKE SUCH PAYMENT IN FULL AS AND WHEN REQUIRED, THE AGENT BANK MAY
ASSUME THAT THE BORROWER HAS MADE SUCH PAYMENT IN FULL TO THE AGENT BANK ON SUCH
DATE IN


 

47


 


IMMEDIATELY AVAILABLE FUNDS AND THE AGENT BANK MAY (BUT SHALL NOT BE SO
REQUIRED), IN RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO EACH LENDER ON SUCH
DUE DATE AN AMOUNT EQUAL TO THE AMOUNT THEN DUE SUCH LENDER.  IF AND TO THE
EXTENT THE BORROWER HAS NOT MADE SUCH PAYMENT IN FULL TO THE AGENT BANK, EACH
LENDER SHALL REPAY TO THE AGENT BANK ON DEMAND SUCH AMOUNT DISTRIBUTED TO SUCH
LENDER, TOGETHER WITH INTEREST THEREON AT THE FEDERAL FUNDS RATE FOR EACH DAY
FROM THE DATE SUCH AMOUNT IS DISTRIBUTED TO SUCH LENDER UNTIL THE DATE REPAID.


 


(E)        IF, OTHER THAN AS EXPRESSLY PROVIDED ELSEWHERE HEREIN, ANY LENDER
SHALL OBTAIN ANY PAYMENT WITH RESPECT TO THE CREDIT FACILITY (WHETHER VOLUNTARY,
INVOLUNTARY, THROUGH THE EXERCISE OF ANY RIGHT OF SET-OFF, OR OTHERWISE) IN
EXCESS OF ITS SYNDICATION INTEREST, SUCH LENDER SHALL IMMEDIATELY (A) NOTIFY THE
AGENT BANK OF SUCH FACT, AND (B) PURCHASE FROM THE OTHER LENDERS SUCH
PARTICIPATIONS IN THE CREDIT FACILITY AS SHALL BE NECESSARY TO CAUSE SUCH
PURCHASING LENDER TO SHARE THE EXCESS PAYMENT WITH EACH OF THEM IN PROPORTION TO
THEIR RESPECTIVE SYNDICATION INTERESTS; PROVIDED, HOWEVER, THAT IF ALL OR ANY
PORTION OF SUCH EXCESS PAYMENT IS THEREAFTER RECOVERED FROM THE PURCHASING
LENDER, SUCH PURCHASE SHALL TO THAT EXTENT BE RESCINDED AND EACH OTHER LENDER
SHALL REPAY TO THE PURCHASING LENDER THE PURCHASE PRICE PAID THEREFOR, TOGETHER
WITH AN AMOUNT EQUAL TO SUCH PAYING LENDER’S RATABLE SHARE (ACCORDING TO THE
PROPORTION OF (I) THE AMOUNT OF SUCH PAYING LENDER’S REQUIRED REPAYMENT TO
(II) THE TOTAL AMOUNT SO RECOVERED FROM THE PURCHASING LENDER) OF ANY INTEREST
OR OTHER AMOUNT PAID OR PAYABLE BY THE PURCHASING LENDER IN RESPECT OF THE TOTAL
AMOUNT SO RECOVERED.  THE BORROWER AGREES THAT ANY LENDER SO PURCHASING A
PARTICIPATION FROM ANOTHER LENDER MAY, TO THE FULLEST EXTENT PERMITTED BY LAW,
EXERCISE ALL ITS RIGHTS OF PAYMENT WITH RESPECT TO SUCH PARTICIPATION AS FULLY
AS IF SUCH LENDER WERE THE DIRECT CREDITOR OF THE BORROWER IN THE AMOUNT OF SUCH
PARTICIPATION.  THE AGENT BANK WILL KEEP RECORDS (WHICH SHALL BE CONCLUSIVE AND
BINDING IN THE ABSENCE OF MANIFEST OR DEMONSTRABLE ERROR) OF EACH PARTICIPATION
PURCHASED UNDER THIS SECTION AND WILL IN EACH CASE NOTIFY THE LENDERS FOLLOWING
ANY SUCH PURCHASES OR REPAYMENTS.


 


SECTION 2.08.          THE SWINGLINE FACILITY.


 


(A)        SUBJECT TO THE CONDITIONS AND UPON THE TERMS HEREINAFTER SET FORTH
AND IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF THE SWINGLINE NOTE, ON AND
AFTER THE RESTATEMENT EFFECTIVE DATE SWINGLINE LENDER AGREES TO LEND AND ADVANCE
SWINGLINE ADVANCES TO BORROWER IN THE AMOUNTS AND AT THE TIMES PROVIDED BELOW. 
NOTWITHSTANDING ANYTHING HEREIN CONTAINED TO THE CONTRARY, HOWEVER, BORROWER
SHALL NOT BE ENTITLED TO ANY SWINGLINE ADVANCES ON AND AFTER THIRTY-FIVE (35)
CALENDAR DAYS PRIOR TO THE MATURITY DATE.


 


(B)        WITH RESPECT TO EACH PROPOSED SWINGLINE ADVANCE, AN AUTHORIZED
OFFICER SHALL NO LATER THAN 1:00 P.M. ON THE DATE FOR SUCH PROPOSED SWINGLINE
ADVANCE GIVE SWINGLINE LENDER WRITTEN NOTICE IN THE FORM OF THE NOTICE OF
SWINGLINE


 

48


 


ADVANCE (“NOTICE OF SWINGLINE ADVANCE”), A COPY OF WHICH IS MARKED “EXHIBIT K”,
AFFIXED HERETO AND BY THIS REFERENCE INCORPORATED HEREIN AND MADE A PART HEREOF,
SPECIFYING THE REQUESTED AMOUNT TO BE FUNDED.  SWINGLINE LENDER SHALL DEPOSIT
SUCH AMOUNTS AS BORROWER MAY REQUEST INTO THE DESIGNATED DEPOSIT ACCOUNT IN
LAWFUL MONEY OF THE UNITED STATES OF AMERICA IN IMMEDIATELY AVAILABLE FUNDS,
PROVIDED, THAT: (I) AFTER GIVING EFFECT TO SUCH SWINGLINE ADVANCE, THE SWINGLINE
OUTSTANDINGS DO NOT EXCEED FOUR MILLION DOLLARS ($4,000,000.00), (II) THE AMOUNT
REQUESTED DOES NOT EXCEED THE AVAILABLE BORROWINGS, AND (III) NO DEFAULT OR
EVENT OF DEFAULT HAS OCCURRED AND REMAINS CONTINUING.  FURTHERMORE, BEFORE
MAKING ANY SWINGLINE ADVANCES (IF AT SUCH TIME ANY LENDER IS A DETERIORATING
LENDER), THE SWINGLINE LENDER MAY CONDITION THE FUNDING OF SUCH SWINGLINE
ADVANCE ON RECEIPT BY AGENT BANK ON BEHALF OF THE SWINGLINE LENDER OF
PARTICIPANT CASH COLLATERALIZATION OR SIMILAR SECURITY SATISFACTORY TO THE
SWINGLINE LENDER (IN ITS SOLE DISCRETION) FROM SUCH DETERIORATING LENDER IN
RESPECT OF SUCH DETERIORATING LENDER’S RISK PARTICIPATION IN SUCH SWINGLINE
ADVANCES AS SET FORTH BELOW OR FROM BORROWER IN CASH TO BE DEPOSITED IN THE CASH
COLLATERAL ACCOUNT IN THE AMOUNT OF SUCH DETERIORATING LENDER’S RISK
PARTICIPATION IN SUCH SWINGLINE ADVANCE AS SET FORTH BELOW.  SUCH DETERIORATING
LENDER HEREBY GRANTS TO THE AGENT BANK, FOR THE BENEFIT OF THE SWINGLINE LENDER,
A SECURITY INTEREST IN ALL SUCH PARTICIPANT CASH COLLATERALIZATION AND ALL
PROCEEDS OF THE FOREGOING. PARTICIPANT CASH COLLATERALIZATION SHALL BE
MAINTAINED IN BLOCKED, DEPOSIT ACCOUNTS AT AGENT BANK AND MAY BE INVESTED IN
CASH EQUIVALENTS REASONABLY ACCEPTABLE TO THE AGENT BANK. IF AT ANY TIME THE
AGENT BANK DETERMINES THAT ANY FUNDS HELD AS PARTICIPANT CASH COLLATERALIZATION
ARE SUBJECT TO ANY RIGHT OR CLAIM OF ANY PERSON OTHER THAN THE AGENT BANK OR
THAT THE TOTAL AMOUNT OF SUCH FUNDS IS LESS THAN THE AGGREGATE RISK
PARTICIPATION OF SUCH DETERIORATING LENDER IN THE RELEVANT SWINGLINE ADVANCE,
THE BORROWER WILL, PROMPTLY UPON DEMAND BY THE AGENT BANK, PAY TO THE AGENT
BANK, AS ADDITIONAL FUNDS TO BE DEPOSITED INTO THE CASH COLLATERAL ACCOUNT, AN
AMOUNT EQUAL TO THE EXCESS OF (X) SUCH AGGREGATE RISK PARTICIPATION OVER (Y) THE
TOTAL AMOUNT OF FUNDS, IF ANY, THEN HELD AS PARTICIPANT CASH COLLATERALIZATION
THAT THE AGENT BANK DETERMINES TO BE FREE AND CLEAR OF ANY SUCH RIGHT AND CLAIM.
AT SUCH TIMES AS THERE ARE SWINGLINE ADVANCES OUTSTANDING FOR WHICH FUNDS ARE ON
DEPOSIT AS PARTICIPANT CASH COLLATERALIZATION, SUCH FUNDS SHALL BE APPLIED AS
AND WHEN DETERMINED BY THE AGENT BANK, TO REIMBURSE AND OTHERWISE PAY THE
APPLICABLE OBLIGATIONS OWING TO THE SWINGLINE LENDER.  WITHIN THE FOREGOING
LIMITATIONS, BORROWER MAY BORROW, REPAY AND REBORROW UNDER THE SWINGLINE
FACILITY.


 


(C)        EACH SWINGLINE ADVANCE SHALL BE IN A MINIMUM AMOUNT OF FIFTY THOUSAND
DOLLARS ($50,000.00) AND IN INCREMENTS OF TEN THOUSAND DOLLARS ($10,000.00). 
BORROWERS SHALL BE ENTITLED TO NO MORE THAN FIVE (5) SWINGLINE ADVANCES DURING
EACH CALENDAR MONTH.  PROMPTLY AFTER RECEIPT OF EACH REQUEST FOR A SWINGLINE
ADVANCE, SWINGLINE LENDER SHALL OBTAIN TELEPHONIC VERIFICATION FROM AGENT BANK
THAT, GIVING EFFECT TO SUCH REQUEST, THE AMOUNT OF SUCH REQUEST DOES NOT EXCEED
THE AVAILABLE BORROWINGS (SUCH VERIFICATION TO BE PROMPTLY CONFIRMED IN
WRITING).  UNLESS BORROWER IS


 

49


 


NOTIFIED TO THE CONTRARY BY THE SWINGLINE LENDER, EACH REPAYMENT OF A SWINGLINE
ADVANCE SHALL BE IN A MINIMUM AMOUNT OF FIFTY THOUSAND DOLLARS ($50,000.00) AND
IN INCREMENTS OF TEN THOUSAND DOLLARS ($10,000.00), TOGETHER WITH THE ACCRUED
INTEREST THEREON.


 


(D)        EACH SWINGLINE ADVANCE SHALL BEAR INTEREST AT THE BASE RATE PLUS THE
APPLICABLE MARGIN AND SHALL BE PAYABLE AT THE TIMES AND IN THE MANNER SET FORTH
BELOW AND, IN ANY EVENT, ON OR BEFORE THIRTY-FIVE (35) DAYS PRIOR TO THE
MATURITY DATE.  UNLESS OTHERWISE PAID, INTEREST ACCRUED ON THE UNPAID BALANCE OF
SWINGLINE OUTSTANDINGS SHALL BE PAID MONTHLY ON THE FIRST DAY OF EACH AND EVERY
MONTH.  EACH SWINGLINE ADVANCE SHALL BE FULLY REPAID NO LATER THAN THE FIRST
OCCURRING SWINGLINE SETTLEMENT DATE OCCURRING AFTER SUCH SWINGLINE ADVANCE IS
MADE.  UNLESS BORROWER HAS REQUESTED A LIBOR LOAN FOR THE PURPOSE OF REPAYING
THE SWINGLINE OUTSTANDINGS OR MADE OTHER ARRANGEMENTS ACCEPTABLE TO THE
SWINGLINE LENDER TO PAY THE SWINGLINE OUTSTANDING IN FULL OR TO CONTINUE SUCH
SWINGLINE OUTSTANDING, ON THE BANKING BUSINESS DAY IMMEDIATELY PRECEDING THE
APPLICABLE SWINGLINE SETTLEMENT DATE, BORROWER SHALL REQUEST A BORROWING UNDER
THE CREDIT FACILITY AS A BASE RATE LOAN IN AN AMOUNT SUFFICIENT TO PAY THE
APPLICABLE SWINGLINE ADVANCE IN FULL.  UPON RECEIPT OF THE AMOUNT OF THE
BORROWING FROM THE LENDERS, THE AGENT BANK SHALL PROVIDE SUCH AMOUNT TO THE
SWINGLINE LENDER FOR REPAYMENT OF THE APPLICABLE SWINGLINE ADVANCE AND THE
BALANCE OF THE BORROWING, IF ANY, SHALL BE DEPOSITED IN IMMEDIATELY AVAILABLE
FUNDS TO THE DESIGNATED DEPOSIT ACCOUNT.  IN THE EVENT BORROWER FAILS TO REQUEST
A BORROWING WITHIN THE PERIOD SPECIFIED ABOVE, AGENT BANK SHALL, WITHOUT NOTICE
TO THE BORROWER AND WITHOUT REGARD TO ANY OTHER CONDITIONS PRECEDENT FOR THE
MAKING OF BORROWINGS UNDER THE CREDIT FACILITY, INCLUDING, WITHOUT LIMITATION
THE REMEDIES SET FORTH IN SECTION 7.02, PROMPTLY (BUT SUBJECT TO THE NOTICE
PERIODS FOR BORROWINGS SET FORTH IN SECTION 2.03) REQUEST A BORROWING TO BE MADE
AND EACH OF THE LENDERS AGREE TO FUND SUCH BORROWING UNDER THE CREDIT FACILITY
IN THE AMOUNT NECESSARY TO PAY THE APPLICABLE SWINGLINE ADVANCE IN FULL,
TOGETHER WITH ALL INTEREST ACCRUED THEREON, TO THE EXTENT OF AVAILABLE
BORROWINGS, AND THE BORROWER SHALL BE DEEMED TO HAVE REQUESTED SUCH BORROWING
AND CONSENTED TO ITS BEING MADE AS PROVIDED FOR HEREIN.


 


(E)        IN THE EVENT AGENT BANK FAILS OR IS RESTRAINED, PROHIBITED OR
RESTRICTED FROM CAUSING A BORROWING TO BE MADE AS PROVIDED IN (D) ABOVE OR
LENDERS ARE RESTRAINED, PROHIBITED OR RESTRICTED FROM FUNDING A BORROWING AS
PROVIDED IN (D) ABOVE, THE SWINGLINE LENDER MAY BY WRITTEN NOTICE GIVEN TO AGENT
BANK NOT LATER THAN 11:00 A.M. ON ANY BANKING BUSINESS DAY REQUIRE THE LENDERS
TO ACQUIRE PARTICIPATIONS ON THE NEXT BANKING BUSINESS DAY IN THE SWINGLINE
OUTSTANDINGS.  SUCH NOTICE SHALL SPECIFY THE AGGREGATE AMOUNT OF THE SWINGLINE
OUTSTANDINGS IN WHICH THE LENDERS WILL PARTICIPATE.  PROMPTLY UPON RECEIPT OF
SUCH NOTICE, AGENT BANK WILL GIVE NOTICE THEREOF TO EACH LENDER, SPECIFYING IN
SUCH NOTICE SUCH LENDER’S APPLICABLE PRO RATA SHARE OF SUCH SWINGLINE
OUTSTANDINGS.  EACH LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES,


 

50


 


UPON RECEIPT OF NOTICE AS PROVIDED ABOVE, TO PAY TO AGENT BANK, FOR THE ACCOUNT
OF THE SWINGLINE LENDER, SUCH LENDER’S PRO RATA SHARE OF SUCH SWINGLINE
OUTSTANDINGS.  EACH LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO
ACQUIRE A PARTICIPATION IN THE SWINGLINE OUTSTANDINGS PURSUANT TO THIS PARAGRAPH
IS ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE
WHATSOEVER, INCLUDING THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR AN EVENT OF
DEFAULT, AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT ANY OFFSET, ABATEMENT,
WITHHOLDING OR REDUCTION WHATSOEVER (PROVIDED THAT SUCH PAYMENT SHALL NOT CAUSE
THE UNPAID BALANCE OF PRINCIPAL OWING TO SUCH LENDER UNDER THE BANK FACILITIES
TO EXCEED SUCH LENDER’S SYNDICATION INTEREST IN THE CREDIT FACILITY).  EACH
LENDER SHALL COMPLY WITH ITS OBLIGATION UNDER THIS PARAGRAPH BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS, IN THE SAME MANNER AS PROVIDED IN
SECTION 2.03(A) WITH RESPECT TO BORROWINGS MADE BY SUCH LENDER, AND AGENT BANK
SHALL PROMPTLY PAY TO THE SWINGLINE LENDER THE AMOUNTS SO RECEIVED BY IT FROM
THE LENDERS.  AGENT BANK SHALL NOTIFY BORROWERS OF ANY PARTICIPATIONS IN ANY
SWINGLINE OUTSTANDINGS ACQUIRED PURSUANT TO THIS PARAGRAPH, AND THEREAFTER
PAYMENTS IN RESPECT OF SUCH SWINGLINE OUTSTANDINGS SHALL BE MADE TO AGENT BANK
AND NOT TO THE SWINGLINE LENDER.  ANY AMOUNTS RECEIVED BY THE SWINGLINE LENDER
FROM BORROWERS (OR OTHER PARTY ON BEHALF OF BORROWERS) IN RESPECT OF SWINGLINE
OUTSTANDINGS AFTER RECEIPT BY THE SWINGLINE LENDER OF THE PROCEEDS OF A SALE OF
PARTICIPATIONS THEREIN SHALL BE PROMPTLY REMITTED TO AGENT BANK; ANY SUCH
AMOUNTS RECEIVED BY AGENT BANK SHALL BE PROMPTLY REMITTED BY AGENT BANK TO THE
LENDERS THAT SHALL HAVE MADE THEIR PAYMENTS PURSUANT TO THIS PARAGRAPH AND TO
THE SWINGLINE LENDER, AS THEIR INTERESTS MAY APPEAR.  THE PURCHASE OF
PARTICIPATIONS IN SWINGLINE OUTSTANDINGS PURSUANT TO THIS PARAGRAPH SHALL NOT
RELIEVE BORROWERS OF ANY DEFAULT IN THE PAYMENT THEREOF.


 


(F)         EACH LENDER’S OBLIGATION TO ADVANCE BORROWINGS IN THE PROPORTIONATE
AMOUNT OF ITS SYNDICATION INTEREST IN THE CREDIT FACILITY OF ANY UNREIMBURSED
SWINGLINE OUTSTANDINGS PURSUANT HERETO IS IRREVOCABLE AND SEVERAL, AND NOT JOINT
OR JOINT AND SEVERAL.  THE FAILURE OF ANY LENDER TO PERFORM ITS OBLIGATION TO
ADVANCE A BORROWING IN A PROPORTIONATE AMOUNT OF SUCH LENDER’S SYNDICATION
INTEREST OF ANY UNREIMBURSED SWINGLINE OUTSTANDINGS SHALL NEITHER RELIEVE ANY
OTHER LENDER OF ITS OBLIGATION HEREUNDER TO ADVANCE SUCH BORROWING IN THE AMOUNT
OF SUCH OTHER LENDER’S PROPORTIONATE SYNDICATION INTEREST OF SUCH AMOUNT, NOR
RELIEVE THE LENDER WHICH HAS FAILED TO FUND OF ITS OBLIGATIONS TO BORROWER
HEREUNDER.  THE BORROWER AGREES TO ACCEPT THE BORROWINGS FOR PAYMENT OF
SWINGLINE OUTSTANDINGS AS PROVIDED HEREINABOVE, WHETHER OR NOT SUCH BORROWINGS
COULD HAVE BEEN MADE PURSUANT TO THE TERMS OF ARTICLE III B, OR ANY OTHER
SECTION OF THIS CREDIT AGREEMENT.


 


SECTION 2.09.          ISSUANCE OF LETTERS OF CREDIT.


 


(A)        ANY AUTHORIZED OFFICER OF BORROWER MAY FROM TIME TO TIME REQUEST THAT
A STANDBY LETTER OF CREDIT OR COMMERCIAL LETTER OF CREDIT BE ISSUED BY
DELIVERING TO L/C ISSUER (WITH A COPY TO THE AGENT BANK) ON A BANKING BUSINESS
DAY, AT


 

51


 


LEAST FIVE (5) BANKING BUSINESS DAYS PRIOR TO THE DATE OF SUCH PROPOSED
ISSUANCE, AN L/C AGREEMENT IN L/C ISSUER’S THEN STANDARD FORM (CONSISTENT WITH
THE TERMS OF THE CREDIT AGREEMENT), COMPLETED TO THE SATISFACTION OF L/C ISSUER
AND SUCH OTHER CERTIFICATES AS THE L/C ISSUER MAY REASONABLY REQUEST; PROVIDED,
HOWEVER, THAT NO LETTER OF CREDIT SHALL BE ISSUED (I) IF ANY DEFAULT OR EVENT OF
DEFAULT HAS OCCURRED AND REMAINS CONTINUING, OR (II) IF AFTER GIVING EFFECT TO
THE ISSUANCE THEREOF, THE AGGREGATE STATED AMOUNT OF OUTSTANDING LETTERS OF
CREDIT WOULD EXCEED TWO MILLION FIVE HUNDRED THOUSAND DOLLARS ($2,500,000.00),
OR (III) THE STATED AMOUNT OF THE REQUESTED LETTER OF CREDIT EXCEEDS THE MAXIMUM
AVAILABILITY.  PROVIDED, HOWEVER, L/C ISSUER SHALL BE UNDER NO OBLIGATION TO
ISSUE ANY LETTER OF CREDIT IF ANY LENDER IS AT SUCH TIME A DETERIORATING LENDER,
UNLESS THE AGENT BANK HAS RECEIVED PARTICIPANT CASH COLLATERALIZATION OR SIMILAR
SECURITY SATISFACTORY TO THE L/C ISSUER (IN ITS SOLE DISCRETION) FROM SUCH
DETERIORATING LENDER IN RESPECT OF SUCH DETERIORATING LENDER’S OBLIGATION TO
FUND UNDER SECTION 2.09(C) OR (D) OR HAS RECEIVED FROM BORROWER CASH TO BE
DEPOSITED IN THE CASH COLLATERAL ACCOUNT IN THE AMOUNT OF SUCH DETERIORATING
LENDER’S OBLIGATION TO FUND UNDER SECTION 2.09(C) OR (D).  SUCH DETERIORATING
LENDER HEREBY GRANTS TO THE AGENT BANK, FOR THE BENEFIT OF THE L/C ISSUER, A
SECURITY INTEREST IN ALL SUCH PARTICIPANT CASH COLLATERALIZATION AND ALL
PROCEEDS OF THE FOREGOING. PARTICIPANT CASH COLLATERALIZATION SHALL BE
MAINTAINED IN BLOCKED, DEPOSIT ACCOUNTS AT AGENT BANK AND MAY BE INVESTED IN
CASH EQUIVALENTS REASONABLY ACCEPTABLE TO THE AGENT BANK. IF AT ANY TIME THE
AGENT BANK DETERMINES THAT ANY FUNDS HELD AS PARTICIPANT CASH COLLATERALIZATION
ARE SUBJECT TO ANY RIGHT OR CLAIM OF ANY PERSON OTHER THAN THE AGENT BANK OR
THAT THE TOTAL AMOUNT OF SUCH FUNDS IS LESS THAN THE AGGREGATE L/C EXPOSURE IN
RESPECT OF SUCH DETERIORATING LENDER, THE BORROWER WILL, PROMPTLY UPON DEMAND BY
THE AGENT BANK, PAY TO THE AGENT BANK, AS ADDITIONAL FUNDS TO BE DEPOSITED INTO
THE CASH COLLATERAL ACCOUNT, AN AMOUNT EQUAL TO THE EXCESS OF (X) SUCH AGGREGATE
L/C EXPOSURE OVER (Y) THE TOTAL AMOUNT OF FUNDS, IF ANY, THEN HELD AS
PARTICIPANT CASH COLLATERALIZATION THAT THE AGENT BANK DETERMINES TO BE FREE AND
CLEAR OF ANY SUCH RIGHT AND CLAIM. UPON THE DRAWING OF ANY LETTER OF CREDIT FOR
WHICH FUNDS ARE ON DEPOSIT AS PARTICIPANT CASH COLLATERALIZATION OR IN THE CASH
COLLATERAL ACCOUNT, SUCH FUNDS SHALL BE APPLIED TO REIMBURSE THE L/C ISSUER.


 


(B)        EACH LETTER OF CREDIT SHALL BE ISSUED BY THE L/C ISSUER ON THE
BANKING BUSINESS DAY SPECIFIED IN THE BORROWER’S APPLICATION THEREFOR.  EACH
REQUEST FOR A LETTER OF CREDIT AND EACH LETTER OF CREDIT SHALL BE SUBJECT TO THE
UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS, INTERNATIONAL CHAMBER OF
COMMERCE PUBLICATION NEW 1994 REVISION NO. 500, OR ANY SUCCESSOR PUBLICATION
THEN IN EFFECT.  EACH STANDBY LETTER OF CREDIT WILL BE ISSUED FOR A TERM NOT
GREATER THAN ONE (1) YEAR AND SHALL NOT INCLUDE ANY PROVISION FOR AUTOMATIC
RENEWAL.  EACH COMMERCIAL LETTER OF CREDIT WILL BE ISSUED FOR A TERM NOT GREATER
THAN ONE HUNDRED EIGHTY (180) CALENDAR DAYS.  IN NO EVENT SHALL ANY LETTER OF
CREDIT HAVE A STATED EXPIRY DATE LATER THAN THIRTY (30) DAYS PRIOR TO THE
MATURITY DATE.  PROMPTLY AFTER RECEIPT OF EACH REQUEST FOR THE ISSUANCE OF A
LETTER OF CREDIT AND IMMEDIATELY PRIOR TO THE ISSUANCE THEREOF, L/C ISSUER SHALL
OBTAIN TELEPHONIC

 

52

 



 


VERIFICATION FROM AGENT BANK THAT THE AMOUNT OF SUCH REQUEST DOES NOT EXCEED THE
THEN AVAILABLE BORROWINGS.  THE L/C ISSUER SHALL PROMPTLY NOTIFY THE AGENT BANK
OF THE AGGREGATE L/C EXPOSURE OF OUTSTANDING LETTERS OF CREDIT EACH TIME THERE
IS A CHANGE THEREIN.


 


(C)        UPON PRESENTATION OF A DRAFT DRAWN UNDER ANY LETTER OF CREDIT, L/C
ISSUER SHALL PROMPTLY NOTIFY THE AGENT BANK AND BORROWER OF THE AMOUNT UNDER
SUCH DRAFT AND THE DATE UPON WHICH SUCH DRAFT IS TO BE FUNDED.  ON OR BEFORE TWO
(2) BANKING BUSINESS DAYS FOLLOWING SUCH NOTICE (UNLESS BORROWER HAS MADE OTHER
ARRANGEMENTS ACCEPTABLE TO THE L/C ISSUER TO PAY THE AMOUNT OF SUCH DRAFT IN
FULL), BORROWER SHALL ADVANCE TO L/C ISSUER THE AMOUNT OF SUCH DRAFT FROM
BORROWER’S AVAILABLE FUNDS OR SHALL REQUEST A BORROWING UNDER THE CREDIT
FACILITY IN AN AMOUNT SUFFICIENT TO PAY THE AMOUNT OF SUCH DRAFT IN FULL.  THE
AGENT BANK, UPON RECEIPT OF SUCH FUNDS FROM THE LENDERS, SHALL AUTOMATICALLY
PROVIDE SUCH AMOUNT TO THE L/C ISSUER FOR PAYMENT OF THE AMOUNT OF SUCH DRAFT
AND THE BALANCE OF THE BORROWING SHALL BE DEPOSITED IN IMMEDIATELY AVAILABLE
FUNDS TO THE DESIGNATED DEPOSIT ACCOUNT.  IN THE EVENT BORROWER FAILS TO ADVANCE
TO L/C ISSUER THE AMOUNT OF SUCH DRAFT FROM BORROWER’S AVAILABLE FUNDS OR TO
REQUEST A BORROWING WITHIN TWO (2) BANKING BUSINESS DAYS FROM RECEIPT OF THE
NOTICE AS SPECIFIED ABOVE, ON THE THIRD (3RD) BANKING BUSINESS DAY FOLLOWING
AGENT BANK’S RECEIPT OF SUCH NOTICE, AGENT BANK SHALL, WITHOUT NOTICE TO OR
CONSENT OF THE BORROWER AND WITHOUT REGARD TO ANY OTHER CONDITIONS PRECEDENT FOR
THE MAKING OF BORROWINGS UNDER THE CREDIT FACILITY, REQUEST A BORROWING TO BE
MADE AND LENDERS AGREE TO FUND SUCH BORROWING UNDER THE CREDIT FACILITY IN THE
AMOUNT NECESSARY TO PAY THE AMOUNT OF SUCH DRAFT IN FULL.  UPON THE OCCURRENCE
OF ANY EVENT OF DEFAULT, L/C ISSUER SHALL, WITHOUT NOTICE OR FURTHER
AUTHORIZATION OR CONSENT OF BORROWER WHATSOEVER, BE AUTHORIZED TO IMMEDIATELY
CAUSE THE CASH COLLATERAL ACCOUNT TO BE ESTABLISHED AND FUNDED BY LENDERS WITH A
BORROWING ADVANCED TO AGENT BANK EQUAL TO THE AGGREGATE AMOUNT OF THE L/C
EXPOSURE THEN OUTSTANDING.  ALL AMOUNTS HELD BY L/C ISSUER IN THE CASH
COLLATERAL ACCOUNT SHALL BE HELD AS SECURITY FOR THE REPAYMENT OF ANY L/C
REIMBURSEMENT OBLIGATION THEREAFTER ARISING PURSUANT TO THE TERMS OF THE L/C
AGREEMENT(S) AND THE CASH COLLATERAL PLEDGE AGREEMENT.  BORROWINGS ADVANCED BY
LENDERS TO PAY DRAFTS DRAWN UPON OR TO SECURE REPAYMENT OF THE L/C EXPOSURE
UNDER LETTERS OF CREDIT PURSUANT TO THIS SUBSECTION SHALL: (I) CONSTITUTE
BORROWINGS UNDER THE CREDIT FACILITY, (II) INITIALLY BE BASE RATE LOANS AND
(III) BE SUBJECT TO ALL OF THE PROVISIONS OF THIS CREDIT AGREEMENT CONCERNING
BORROWINGS UNDER THE CREDIT FACILITY, EXCEPT THAT SUCH BORROWINGS SHALL BE MADE
UPON DEMAND OF THE AGENT BANK AS SET FORTH ABOVE RATHER THAN UPON NOTICE OF
BORROWING BY BORROWER AND SHALL BE MADE, NOTWITHSTANDING ANYTHING IN THIS CREDIT
AGREEMENT TO THE CONTRARY, WITHOUT REGARD TO ANY OTHER CONDITIONS PRECEDENT TO
THE MAKING OF BORROWINGS UNDER THE CREDIT AGREEMENT AND NOTWITHSTANDING ANY
DEFAULT OR EVENT OF DEFAULT THEREUNDER.  ALL AMOUNTS PAID BY L/C ISSUER ON A
DRAFT DRAWN UNDER ANY LETTER OF CREDIT WHICH HAS NOT BEEN FUNDED OR CONCURRENTLY
REIMBURSED BY BORROWER OR THROUGH A BORROWING AS PROVIDED HEREINABOVE, SHALL
BEAR INTEREST AT THE

 

53


 


BASE RATE PLUS THE APPLICABLE MARGIN PER ANNUM UNTIL REPAID OR REIMBURSED TO L/C
ISSUER.


 


(D)        IN THE EVENT AGENT BANK FAILS OR IS RESTRAINED, PROHIBITED OR
RESTRICTED FROM CAUSING A BORROWING TO BE MADE AS PROVIDED IN (B) ABOVE OR
LENDERS ARE RESTRAINED, PROHIBITED OR RESTRICTED FROM FUNDING A BORROWING AS
PROVIDED IN (B) ABOVE, THE L/C ISSUER MAY BY WRITTEN NOTICE GIVEN TO AGENT BANK
NOT LATER THAN 11:00 A.M. ON ANY BANKING BUSINESS DAY REQUIRE THE LENDERS TO
ACQUIRE PARTICIPATIONS ON THE NEXT BANKING BUSINESS DAY IN THE SUBJECT L/C
REIMBURSEMENT OBLIGATION.  SUCH NOTICE SHALL SPECIFY THE AGGREGATE AMOUNT OF THE
L/C REIMBURSEMENT OBLIGATION IN WHICH LENDERS WILL PARTICIPATE.  PROMPTLY UPON
RECEIPT OF SUCH NOTICE, AGENT BANK WILL GIVE NOTICE THEREOF TO EACH LENDER,
SPECIFYING IN SUCH NOTICE SUCH LENDER’S APPLICABLE PRO RATA SHARE PERCENTAGE OF
SUCH L/C REIMBURSEMENT OBLIGATION.  EACH LENDER HEREBY ABSOLUTELY AND
UNCONDITIONALLY AGREES, UPON RECEIPT OF NOTICE AS PROVIDED ABOVE, TO PAY TO
AGENT BANK, FOR THE ACCOUNT OF THE L/C ISSUER, SUCH LENDER’S PRO RATA SHARE OF
SUCH L/C REIMBURSEMENT OBLIGATION.  EACH LENDER ACKNOWLEDGES AND AGREES THAT ITS
OBLIGATION TO ACQUIRE PARTICIPATIONS IN THE L/C REIMBURSEMENT OBLIGATION
PURSUANT TO THIS PARAGRAPH IS ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE
AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER, INCLUDING THE OCCURRENCE AND
CONTINUANCE OF A DEFAULT OR AN EVENT OF DEFAULT, AND THAT EACH SUCH PAYMENT
SHALL BE MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER
(PROVIDED THAT SUCH PAYMENT SHALL NOT CAUSE THE UNPAID BALANCE OF PRINCIPAL
OWING TO SUCH LENDER UNDER THE BANK FACILITIES TO EXCEED SUCH LENDER’S
SYNDICATION INTEREST IN THE CREDIT FACILITY).  EACH LENDER SHALL COMPLY WITH ITS
OBLIGATION UNDER THIS PARAGRAPH BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS,
IN THE SAME MANNER AS PROVIDED IN SECTION 2.03(A) WITH RESPECT TO BORROWINGS
MADE BY SUCH LENDER, AND AGENT BANK SHALL PROMPTLY PAY TO THE L/C ISSUER THE
AMOUNTS SO RECEIVED BY IT FROM THE LENDERS.  AGENT BANK SHALL NOTIFY BORROWER OF
ANY PARTICIPATIONS IN ANY L/C REIMBURSEMENT OBLIGATION ACQUIRED PURSUANT TO THIS
PARAGRAPH, AND THEREAFTER PAYMENTS IN RESPECT OF SUCH L/C REIMBURSEMENT
OBLIGATION SHALL BE MADE TO AGENT BANK AND NOT TO THE L/C ISSUER.  ANY AMOUNTS
RECEIVED BY THE L/C ISSUER FROM BORROWER (OR OTHER PARTY ON BEHALF OF BORROWER)
IN RESPECT OF ANY L/C REIMBURSEMENT OBLIGATION AFTER RECEIPT BY THE L/C ISSUER
OF THE PROCEEDS OF A SALE OF PARTICIPATIONS THEREIN SHALL BE PROMPTLY REMITTED
TO AGENT BANK; ANY SUCH AMOUNTS RECEIVED BY AGENT BANK SHALL BE PROMPTLY
REMITTED BY AGENT BANK TO THE LENDERS THAT SHALL HAVE MADE THEIR PAYMENTS
PURSUANT TO THIS PARAGRAPH AND TO THE L/C ISSUER, AS THEIR INTERESTS MAY
APPEAR.  THE PURCHASE OF PARTICIPATIONS IN ANY L/C REIMBURSEMENT OBLIGATION
PURSUANT TO THIS PARAGRAPH SHALL NOT RELIEVE BORROWER OF ANY DEFAULT IN THE
PAYMENT THEREOF.


 


(E)        EACH LENDER’S OBLIGATION TO ADVANCE BORROWINGS IN THE PROPORTIONATE
AMOUNT OF ITS SYNDICATION INTEREST IN THE CREDIT FACILITY OF ANY UNREIMBURSED
AMOUNTS OUTSTANDING UNDER ANY LETTER OF CREDIT PURSUANT HERETO IS SEVERAL, AND
NOT JOINT OR JOINT AND SEVERAL.  THE FAILURE OF ANY LENDER TO PERFORM ITS

 

54


 


OBLIGATION TO ADVANCE A BORROWING IN A PROPORTIONATE AMOUNT OF SUCH LENDER’S
SYNDICATION INTEREST OF ANY UNREIMBURSED AMOUNTS OUTSTANDING UNDER A LETTER OF
CREDIT WILL NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATION HEREUNDER TO ADVANCE
SUCH BORROWING IN THE AMOUNT OF SUCH OTHER LENDER’S PROPORTIONATE SYNDICATION
INTEREST OF SUCH AMOUNT, NOR RELIEVE THE LENDER WHICH HAS FAILED TO FUND OF ITS
OBLIGATION TO FUND HEREUNDER.  THE BORROWER AGREES TO ACCEPT THE BORROWINGS FOR
PAYMENT OF LETTERS OF CREDIT AS PROVIDED HEREINABOVE, WHETHER OR NOT SUCH
BORROWINGS COULD HAVE BEEN MADE PURSUANT TO THE TERMS OF ARTICLE III B OR C, OR
ANY OTHER SECTION OF THE CREDIT AGREEMENT.


 


(F)         LETTERS OF CREDIT SHALL BE USED AND ISSUED FOR THE BENEFIT OF
BORROWER FOR THE GENERAL CORPORATE PURPOSES OF BORROWER RELATING TO THE
HOTEL/CASINO FACILITY.


 


(G)        THE OBLIGATIONS OF BORROWER UNDER THIS CREDIT AGREEMENT AND ANY L/C
AGREEMENT TO REIMBURSE L/C ISSUER FOR A DRAWING UNDER A LETTER OF CREDIT, AND TO
REPAY ANY DRAWING UNDER A LETTER OF CREDIT FUNDED BY ANY BORROWING UNDER THE
CREDIT FACILITY, SHALL BE UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PAID
STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS CREDIT AGREEMENT AND EACH SUCH
OTHER L/C AGREEMENT UNDER ALL CIRCUMSTANCES, INCLUDING THE FOLLOWING:  (I) ANY
LACK OF VALIDITY OR ENFORCEABILITY OF THIS CREDIT AGREEMENT OR ANY L/C
AGREEMENT; (II) THE EXISTENCE OF ANY CLAIM, SETOFF, DEFENSE OR OTHER RIGHT THAT
BORROWER MAY HAVE AT ANY TIME AGAINST ANY BENEFICIARY OR ANY TRANSFEREE OF ANY
LETTER OF CREDIT (OR ANY PERSON FOR WHOM ANY SUCH BENEFICIARY OR ANY SUCH
TRANSFEREE MAY BE ACTING), L/C ISSUER OR ANY OTHER PERSON, WHETHER IN CONNECTION
WITH THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY OR BY THE L/C
AGREEMENT OR ANY UNRELATED TRANSACTION; (III) ANY DRAFT, DEMAND, CERTIFICATE OR
OTHER DOCUMENT PRESENTED UNDER ANY LETTER OF CREDIT PROVING TO BE FORGED,
FRAUDULENT, INVALID OR INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT THEREIN
BEING UNTRUE OR INACCURATE IN ANY RESPECT; OR ANY LOSS OR DELAY IN THE
TRANSMISSION OR OTHERWISE OF ANY DOCUMENT REQUIRED IN ORDER TO MAKE A DRAWING
UNDER ANY LETTER OF CREDIT; OR ANY DEFENSE BASED UPON THE FAILURE OF ANY DRAWING
UNDER A LETTER OF CREDIT TO CONFORM TO THE TERMS OF THE LETTER OF CREDIT OR ANY
NON-APPLICATION OR MISAPPLICATION BY THE BENEFICIARY OF THE PROCEEDS OF SUCH
DRAWING; OR (IV) ANY OTHER CIRCUMSTANCE OR HAPPENING WHATSOEVER, WHETHER OR NOT
SIMILAR TO ANY OF THE FOREGOING, INCLUDING ANY OTHER CIRCUMSTANCE THAT MIGHT
OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A DISCHARGE OF, BORROWER;
PROVIDED, HOWEVER, THAT NEITHER BORROWER NOR ANY LENDER SHALL BE OBLIGATED TO
REIMBURSE L/C ISSUER FOR ANY WRONGFUL PAYMENT FINALLY DETERMINED BY A COURT OF
COMPETENT JURISDICTION TO HAVE BEEN MADE BY L/C ISSUER AS A RESULT OF ACTS OR
OMISSIONS CONSTITUTING WILLFUL MISCONDUCT OR GROSS NEGLIGENCE ON THE PART OF L/C
ISSUER.  TO THE EXTENT THAT ANY PROVISION OF ANY L/C AGREEMENT IS INCONSISTENT
WITH THE PROVISIONS OF THIS SECTION 2.09, THE PROVISIONS OF THIS SECTION 2.09
SHALL CONTROL.

 

55


 


SECTION 2.10.         FEES.


 


(A)        ON THE RESTATEMENT EFFECTIVE DATE AND ON EACH OTHER APPLICABLE DATE,
BORROWER SHALL PAY THE FEES AS REQUIRED IN THE FEE SIDE LETTER, EACH OF SUCH
FEES TO BE RETAINED BY AGENT BANK OR DISTRIBUTED TO LENDERS AS AGREED BETWEEN
AGENT BANK AND EACH LENDER.


 


(B)        BORROWER SHALL PAY A QUARTERLY NONUSAGE FEE (THE “COMMITMENT FEE”) TO
THE AGENT BANK FOR THE ACCOUNT OF EACH LENDER THAT IS NOT A DEFAULTING LENDER
BASED ON THE TOTAL LEVERAGE RATIO, CALCULATED AS OF EACH FISCAL QUARTER END
FOLLOWING THE RESTATEMENT EFFECTIVE DATE WITH REFERENCE TO THE BORROWER, TO
DETERMINE THE APPLICABLE COMMITMENT PERCENTAGE DETERMINED AS SET FORTH IN TABLE
TWO OF THE DEFINITION OF APPLICABLE MARGIN.  AS OF THE RESTATEMENT EFFECTIVE
DATE, THE COMMITMENT PERCENTAGE SHALL BE SET IN ACCORDANCE WITH THE CLOSING
PRICING CERTIFICATE TO BE DELIVERED BY BORROWER TO AGENT BANK ON THE RESTATEMENT
EFFECTIVE DATE PURSUANT TO SECTION 3.17(B); PROVIDED THAT IN NO EVENT SHALL THE
COMMITMENT PERCENTAGE BE LESS THAN 0.75% DURING THE PERIOD COMMENCING ON THE
RESTATEMENT EFFECTIVE DATE AND CONTINUING UNTIL JUNE 1, 2009.


 

The Commitment Fee shall commence to accrue on the Restatement Effective Date
and shall be calculated as the product of (i) the applicable Commitment
Percentage multiplied by (ii) the daily average of the Aggregate Commitment less
the daily average of the Funded Outstandings and less the daily average of L/C
Exposure computed on the basis of a three hundred sixty (360) day year based on
the number of actual days elapsed.  Each Commitment Fee shall be payable in
arrears on a quarterly basis on the last Banking Business Day of each applicable
Fiscal Quarter, and upon Bank Facility Termination.  Each Commitment Fee shall
be promptly distributed by Agent Bank to each Lender that is not a Defaulting
Lender in proportion to their respective Syndication Interests in the Credit
Facility, as in effect from time to time during each applicable Fiscal Quarter.

 


(C)        BORROWER SHALL PAY TO THE AGENT BANK A LETTER OF CREDIT FEE (“L/C
FEE”) EQUAL TO THE STATED AMOUNT OF EACH SUCH LETTER OF CREDIT MULTIPLIED BY THE
LIBO RATE MARGIN, AS SET FORTH IN TABLE ONE OF THE DEFINITION OF APPLICABLE
MARGIN IN EFFECT AS OF THE FIRST DAY OF THE APPLICABLE FISCAL QUARTER CALCULATED
ON A PER ANNUM BASIS, DUE AND PAYABLE QUARTERLY IN ARREARS ON THE LAST BANKING
BUSINESS DAY OF EACH FISCAL QUARTER AND ON THE STATED EXPIRY DATE OF EACH SUCH
LETTER OF CREDIT.  EACH L/C FEE SHALL BE PROMPTLY DISTRIBUTED BY AGENT BANK TO
EACH LENDER THAT IS NOT A DEFAULTING LENDER IN PROPORTION TO THEIR RESPECTIVE
PRO RATA SHARES, AS IN EFFECT FROM TIME TO TIME DURING EACH APPLICABLE FISCAL
QUARTER.


 


(D)        ADDITIONALLY, THE BORROWER SHALL PAY DIRECTLY TO THE L/C ISSUER FOR
ITS OWN ACCOUNT A FRONTING FEE IN AN AMOUNT EQUAL TO 0.250% MULTIPLIED BY THE
STATED

 

56


 


AMOUNT OF EACH LETTER OF CREDIT (REGARDLESS OF THE TERM OF SUCH LETTER OF
CREDIT) WHICH SHALL BE PAYABLE UPON THE ISSUANCE OF AND ANY RENEWAL OR EXTENSION
OF ANY LETTER OF CREDIT (WHETHER BY AMENDMENT, AUTOMATIC OR OTHERWISE). IN
ADDITION, THE BORROWER SHALL PAY DIRECTLY TO THE L/C ISSUER FOR ITS OWN ACCOUNT
THE CUSTOMARY ISSUANCE, PRESENTATION, AMENDMENT, TRANSFER, NEGOTIATION AND OTHER
PROCESSING FEES, AND OTHER STANDARD COSTS AND CHARGES, OF THE L/C ISSUER
RELATING TO LETTERS OF CREDIT AS FROM TIME TO TIME IN EFFECT. SUCH FEES AND
CHARGES ARE DUE AND PAYABLE ON DEMAND AND ARE NONREFUNDABLE.


 


SECTION 2.11.         LATE CHARGES AND DEFAULT RATE.


 


(A)        IF ANY PAYMENT DUE UNDER THE REVOLVING CREDIT NOTE IS NOT PAID BY THE
END OF ANY APPLICABLE GRACE PERIOD AS PROVIDED IN ARTICLE VII HEREOF, WITHIN ONE
(1) BANKING BUSINESS DAY AFTER RECEIPT BY BORROWER OF WRITTEN NOTICE OF SUCH
NONPAYMENT FROM AGENT BANK, BORROWER PROMISES TO PAY A LATE CHARGE IN THE AMOUNT
OF THREE PERCENT (3%) OF THE AMOUNT OF SUCH DELINQUENT PAYMENT AND AGENT BANK
NEED NOT ACCEPT ANY LATE PAYMENT MADE UNLESS IT IS ACCOMPANIED BY SUCH THREE
PERCENT (3%) LATE PAYMENT CHARGE.  ANY LATE CHARGE SHALL BE PAID TO LENDERS IN
PROPORTION TO THEIR RESPECTIVE SYNDICATION INTERESTS.


 


(B)        IN THE EVENT OF THE EXISTENCE OF AN EVENT OF DEFAULT, COMMENCING ON
THE FIRST (1ST) BANKING BUSINESS DAY FOLLOWING THE RECEIPT BY BORROWER OF
WRITTEN NOTICE OF THE OCCURRENCE OF SUCH EVENT OF DEFAULT FROM AGENT BANK:
(I) THE TOTAL OF THE UNPAID BALANCE OF THE PRINCIPAL AND THE THEN ACCRUED AND
UNPAID INTEREST OWING UNDER EACH OF THE NOTES SHALL COMMENCE ACCRUING INTEREST
AT A RATE EQUAL TO TWO PERCENT (2.0%) PER ANNUM OVER THE INTEREST RATE OTHERWISE
APPLICABLE TO EACH SUCH NOTE (THE “DEFAULT RATE”), AND (II) THE L/C FEE SHALL BE
INCREASED BY TWO PERCENT (2.0%) PER ANNUM, IN EACH CASE TO CONTINUE UNTIL ALL
EVENTS OF DEFAULT WHICH MAY EXIST HAVE BEEN CURED, AT WHICH TIME THE INTEREST
RATE SHALL REVERT TO THE RATE OF INTEREST OTHERWISE ACCRUING PURSUANT TO THE
TERMS OF EACH SUCH NOTE AND THE L/C FEE SHALL REVERT TO THE PER ANNUM RATE SET
FORTH IN SECTION 2.10(C).


 


(C)        IN THE EVENT OF THE OCCURRENCE OF AN EVENT OF DEFAULT, BORROWER
AGREES TO PAY ALL REASONABLE COSTS OF COLLECTION, INCLUDING THE REASONABLE
ATTORNEYS’ FEES INCURRED BY AGENT BANK, IN ADDITION TO AND AT THE TIME OF THE
PAYMENT OF SUCH SUM OF MONEY AND/OR THE PERFORMANCE OF SUCH ACTS AS MAY BE
REQUIRED TO CURE SUCH EVENT OF DEFAULT.  IN THE EVENT LEGAL ACTION IS COMMENCED
FOR THE COLLECTION OF ANY SUMS OWING HEREUNDER OR UNDER THE TERMS OF THE
REVOLVING CREDIT NOTE OR THE SWINGLINE NOTE, THE BORROWER AGREES THAT ANY
JUDGMENT ISSUED AS A CONSEQUENCE OF SUCH ACTION AGAINST BORROWER SHALL BEAR
INTEREST AT A RATE EQUAL TO THE DEFAULT RATE UNTIL FULLY PAID.


 


SECTION 2.12.         NET PAYMENTS.  ALL PAYMENTS UNDER THIS CREDIT AGREEMENT
AND THE REVOLVING CREDIT NOTE, THE SWINGLINE NOTE AND/OR A L/C REIMBURSEMENT
OBLIGATION SHALL BE MADE WITHOUT SET-OFF, COUNTERCLAIM, RECOUPMENT OR DEFENSE OF
ANY

 

57



 


KIND AND IN SUCH AMOUNTS AS MAY BE NECESSARY IN ORDER THAT ALL SUCH PAYMENTS,
AFTER DEDUCTION OR WITHHOLDING FOR OR ON ACCOUNT OF ANY FUTURE TAXES, LEVIES,
IMPOSTS, DUTIES OR OTHER CHARGES OF WHATSOEVER NATURE IMPOSED BY THE UNITED
STATES OR ANY GOVERNMENTAL AUTHORITY, OTHER THAN FRANCHISE TAXES OR ANY TAX ON
OR MEASURED BY THE GROSS RECEIPTS OR OVERALL NET INCOME OF ANY LENDER PURSUANT
TO THE INCOME TAX LAWS OF THE UNITED STATES OR ANY STATE, OR THE JURISDICTION
WHERE EACH LENDER’S PRINCIPAL OFFICE IS LOCATED (COLLECTIVELY “TAXES”), SHALL
NOT BE LESS THAN THE AMOUNTS OTHERWISE SPECIFIED TO BE PAID UNDER THIS CREDIT
AGREEMENT AND THE NOTES.  A CERTIFICATE AS TO ANY ADDITIONAL AMOUNTS PAYABLE TO
THE LENDERS UNDER THIS SECTION 2.12 SUBMITTED TO THE BORROWER BY THE LENDERS
SHALL SHOW IN REASONABLE DETAIL AN ACCOUNTING OF THE AMOUNT PAYABLE AND THE
CALCULATIONS USED TO DETERMINE IN GOOD FAITH SUCH AMOUNT AND SHALL BE CONCLUSIVE
ABSENT MANIFEST OR DEMONSTRABLE ERROR.  ANY AMOUNTS PAYABLE BY THE BORROWER
UNDER THIS SECTION 2.12 WITH RESPECT TO PAST PAYMENTS SHALL BE DUE WITHIN TEN
(10) DAYS FOLLOWING RECEIPT BY THE BORROWER OF SUCH CERTIFICATE FROM THE
LENDERS; ANY SUCH AMOUNTS PAYABLE WITH RESPECT TO FUTURE PAYMENTS SHALL BE DUE
WITHIN TEN (10) DAYS AFTER DEMAND WITH SUCH FUTURE PAYMENTS.  WITH RESPECT TO
EACH DEDUCTION OR WITHHOLDING FOR OR ON ACCOUNT OF ANY TAXES, THE BORROWER SHALL
PROMPTLY FURNISH TO THE LENDERS SUCH CERTIFICATES, RECEIPTS AND OTHER DOCUMENTS
AS MAY BE REQUIRED (IN THE REASONABLE JUDGMENT OF THE LENDERS) TO ESTABLISH ANY
TAX CREDIT TO WHICH THE LENDERS MAY BE ENTITLED.  IF A LENDER OR ANY OF ITS
SUCCESSORS OR ASSIGNS IS A FOREIGN PERSON (I.E., A PERSON OTHER THAN A UNITED
STATES PERSON FOR UNITED STATES FEDERAL INCOME TAX PURPOSES), LENDER SHALL:


 


(A)        NOT LATER THAN THE FIRST DATE OF ANY PAYMENT BY THE BORROWER
HEREUNDER (OR, IN THE CASE OF A SUCCESSOR OR ASSIGNEE OF A LENDER, THE DATE SUCH
SUCCESSOR OR ASSIGNEE BECOMES A SUCCESSOR OR ASSIGNEE) DELIVER TO BORROWER AND
AGENT BANK ONE ACCURATE AND COMPLETE SIGNED ORIGINAL OF INTERNAL REVENUE SERVICE
FORM W-8BEN OR W-8ECI (AS APPLICABLE TO IT) OR ANY SUCCESSOR FORM
(“FORM W-8BEN”), OR ONE ACCURATE AND COMPLETE SIGNED ORIGINAL CERTIFICATE
REQUIRED BY TREASURY REGULATION SECTION 1.1441-1(A) OR SECTION 1.1441-6(C) OR
ANY SUCCESSOR FORM (“FORM 1.1441”), AS APPROPRIATE, IN EACH CASE INDICATING THAT
SUCH LENDER (OR SUCH SUCCESSOR OR ASSIGN, AS APPLICABLE) IS ON THE DATE OF
DELIVERY THEREOF ENTITLED TO RECEIVE PAYMENTS OF PRINCIPAL, INTEREST AND FEES
UNDER THIS CREDIT AGREEMENT FREE FROM WITHHOLDING OF UNITED STATES FEDERAL
INCOME TAX;


 


(B)        IF AT ANY TIME SUCH LENDER MAKES ANY CHANGES NECESSITATING A NEW
FORM W-8BEN OR FORM 1.1441, WITH REASONABLE PROMPTNESS DELIVER TO BORROWER AND
AGENT BANK IN REPLACEMENT FOR, OR IN ADDITION TO, THE FORMS PREVIOUSLY DELIVERED
BY IT HEREUNDER, ONE ACCURATE AND COMPLETE SIGNED ORIGINAL OF FORM W-8BEN OR
FORM 1.1441, AS APPROPRIATE, IN EACH CASE INDICATING THAT IT IS ON THE DATE OF
DELIVERY THEREOF ENTITLED TO RECEIVE PAYMENTS OF PRINCIPAL, INTEREST AND FEES
UNDER THIS CREDIT AGREEMENT FREE FROM WITHHOLDING OF UNITED STATES FEDERAL
INCOME TAX; AND

 

58


 


(C)        PROMPTLY UPON AGENT BANK’S OR BORROWER’S REASONABLE REQUEST TO THAT
EFFECT, DELIVER TO BORROWER AND AGENT BANK SUCH OTHER FORMS OR SIMILAR
DOCUMENTATION AS MAY BE REQUIRED FROM TIME TO TIME BY APPLICABLE LAW, TREATY,
RULE OR REGULATION IN ORDER TO ESTABLISH ITS TAX STATUS FOR WITHHOLDING
PURPOSES.


 


SECTION 2.13.         INCREASED COSTS.  IF AFTER THE DATE HEREOF THE ADOPTION
OF, OR ANY CHANGE IN, ANY APPLICABLE LAW, RULE OR REGULATION (INCLUDING WITHOUT
LIMITATION REGULATION D OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM
AND ANY SUCCESSOR THERETO), OR ANY CHANGE IN THE INTERPRETATION OR
ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE
AGENCY CHARGED WITH THE INTERPRETATION OR ADMINISTRATION THEREOF, OR COMPLIANCE
BY ANY LENDER WITH ANY FUTURE REQUEST OR FUTURE DIRECTIVE (WHETHER OR NOT HAVING
THE FORCE OF LAW) OF ANY SUCH GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE
AGENCY:


 


(A)        SHALL SUBJECT ANY LENDER TO ANY TAX, DUTY OR OTHER CHARGE PAYABLE TO
THE UNITED STATES OR ANY GOVERNMENTAL AUTHORITY WITH RESPECT TO THE CREDIT
FACILITY, THE REVOLVING CREDIT NOTE, THE SWINGLINE NOTE OR SUCH LENDER’S
OBLIGATION TO MAKE ANY FUNDING OF THE CREDIT FACILITY, OR SHALL CHANGE THE BASIS
OF TAXATION OF PAYMENTS TO SUCH LENDER OF THE PRINCIPAL OF, OR INTEREST ON, THE
CREDIT FACILITY OR ANY OTHER AMOUNTS DUE UNDER THE REVOLVING CREDIT NOTE AND/OR
THE SWINGLINE NOTE IN RESPECT OF THE CREDIT FACILITY OR SUCH LENDER’S OBLIGATION
TO FUND THE CREDIT FACILITY (EXCEPT FOR CHANGES IN THE RATE OF TAX ON THE
OVERALL NET INCOME OF SUCH LENDER IMPOSED BY THE UNITED STATES OR ANY
GOVERNMENTAL AUTHORITY PURSUANT TO THE INCOME TAX LAWS OF THE UNITED STATES OR
ANY STATE, OR THE JURISDICTION WHERE EACH LENDER’S PRINCIPAL OFFICE IS LOCATED);
OR


 


(B)        WITH RESPECT TO THE CREDIT FACILITY OR THE OBLIGATION OF THE
REQUISITE LENDERS TO ADVANCE BORROWINGS UNDER THE CREDIT FACILITY, SHALL IMPOSE,
MODIFY OR DEEM APPLICABLE ANY RESERVE IMPOSED BY THE BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM, SPECIAL DEPOSIT, CAPITALIZATION, CAPITAL ADEQUACY OR
SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR
CREDIT EXTENDED BY, REQUISITE LENDERS; OR


 


(C)        SHALL IMPOSE ON ANY LENDER ANY OTHER CONDITION AFFECTING THE CREDIT
FACILITY, THE REVOLVING CREDIT NOTE OR SUCH LENDER’S OBLIGATION TO ADVANCE
BORROWINGS UNDER THE CREDIT FACILITY;


 

and the result of any of the foregoing, as set forth in subsections (a), (b) or
(c) is to increase the cost to (or in the case of Regulation D or reserve
requirements referred to above or a successor thereto, to impose a cost on) such
Lender of making or maintaining the Credit Facility, or to reduce the amount of
any sum or rate of return received or receivable by such Lender under the
Revolving Credit Note, then within ten (10) days after demand by such Lender
(which demand shall be accompanied by a certificate setting forth

 

59


 

the basis of such demand), the Borrower shall pay directly to such Lender such
additional amount or amounts as will compensate such Lender for such increased
cost (or in the case of Regulation D or reserve requirements referred to above
or a successor thereto, such costs which may be imposed upon such Lender) or
such reduction of any sum or rate of return received or receivable under the
Revolving Credit Note.  A certificate as to any additional amounts payable to
any Lender under this Section 2.13 submitted to the Borrower by such Lender
shall show in reasonable detail an accounting of the amount payable and the
calculations used to determine in good faith such amount and shall be conclusive
absent manifest or demonstrable error.  Each Lender agrees to use its reasonable
efforts not materially disadvantageous to it (in its reasonable determination)
to minimize such increased or imposed costs or such reduction.

 


SECTION 2.14.         MITIGATION; EXCULPATION.


 


(A)        EACH LENDER AGREES THAT IT WILL PROMPTLY NOTIFY THE BORROWER IN
WRITING UPON ITS BECOMING AWARE THAT ANY PAYMENTS ARE TO BECOME DUE TO IT UNDER
THIS CREDIT AGREEMENT PURSUANT TO SECTION 2.12 OR 2.13.  EACH LENDER FURTHER
AGREES THAT IT WILL USE REASONABLE EFFORTS NOT MATERIALLY DISADVANTAGEOUS TO IT
(IN ITS REASONABLE DETERMINATION) IN ORDER TO AVOID OR MINIMIZE, AS THE CASE MAY
BE, THE PAYMENT BY THE BORROWER OF ANY ADDITIONAL AMOUNTS PURSUANT TO
SECTION 2.12 OR 2.13.  EACH LENDER REPRESENTS, TO THE BEST OF ITS KNOWLEDGE,
THAT AS OF THE RESTATEMENT EFFECTIVE DATE NO SUCH AMOUNTS ARE PAYABLE TO IT.


 


(B)        BORROWER SHALL NOT BE LIABLE TO ANY LENDER FOR ANY PAYMENTS UNDER
SECTION 2.12 OR 2.13 ARISING TO THE EXTENT OF SUCH LENDER’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OR BREACH OF ANY LAWS (OTHER THAN AS A RESULT OF BORROWER’S
BREACH), OR FOR AMOUNTS WHICH WERE INCURRED MORE THAN NINETY (90) DAYS PRIOR TO
THE DATE BORROWER ARE NOTIFIED OF THE INCURRENCE OF SUCH AMOUNT.


 


SECTION 2.15.         GUARANTY AGREEMENT.  AS ADDITIONAL SECURITY FOR THE DUE
AND PUNCTUAL PAYMENT AND PERFORMANCE OF THE CREDIT FACILITY AND EACH OF THE
TERMS, COVENANTS, REPRESENTATIONS, WARRANTIES AND PROVISIONS HEREIN CONTAINED
AND CONTAINED IN EACH OF THE LOAN DOCUMENTS, ON OR BEFORE THE RESTATEMENT
EFFECTIVE DATE MCRI SHALL EXECUTE THE GUARANTY IN THE FORM OF EXHIBIT I AFFIXED
HERETO.


 


ARTICLE III


 

CONDITIONS PRECEDENT TO THE RESTATEMENT EFFECTIVE DATE

 

A.        Closing Conditions.  The obligation of each of the Banks to fund the
Closing Disbursements under the Credit Facility is subject to the following
conditions precedent, each of which shall be satisfied on or before January 23,
2009 (unless all of the Banks, in their sole and absolute discretion, shall
agree otherwise).  The occurrence

 

60


 

of the Restatement Effective Date is subject to and contingent upon Agent Bank
having received, in each case in form and substance reasonably satisfactory to
Agent Bank, or in the case of an occurrence, action or event, the occurrence of,
each of the following:

 


SECTION 3.01.         CREDIT AGREEMENT.  EXECUTED COUNTERPARTS OF THIS CREDIT
AGREEMENT IN SUFFICIENT DUPLICATE ORIGINALS FOR BORROWER AND EACH OF THE BANKS.


 


SECTION 3.02.         THE NOTES AND GUARANTY.


 


(A)                            THE REVOLVING CREDIT NOTE (INCLUDING EACH
REPLACEMENT NOTE AS MAY BE REQUESTED UNDER SECTION 2.05(I)) DULY EXECUTED BY THE
BORROWER, PAYABLE TO THE ORDER OF AGENT BANK, ON BEHALF OF THE LENDERS.


 


(B)                           THE SWINGLINE NOTE DULY EXECUTED BY THE BORROWER,
PAYABLE TO THE ORDER OF SWINGLINE LENDER.


 


(C)                               THE GUARANTY DULY EXECUTED BY MCRI IN FAVOR OF
AGENT BANK, ON BEHALF OF THE LENDERS.


 


SECTION 3.03.         SECURITY DOCUMENTATION.  THE SECURITY DOCUMENTATION DULY
EXECUTED BY BORROWER OR OTHER APPLICABLE PARTY THERETO, CONSISTING OF THE
FOLLOWING:


 


(A)                               FIRST AMENDMENT TO DEED OF TRUST;


 


(B)                              THE UCC AMENDMENT STATEMENTS FOR EACH OF THE
FINANCING STATEMENTS;


 


(C)                               FIRST AMENDMENT TO ASSIGNMENT OF ENTITLEMENTS,
CONTRACTS, RENTS AND REVENUES; AND


 


(D)                              FIRST AMENDMENT TO TRADEMARK SECURITY
AGREEMENT.


 


SECTION 3.04.         OTHER LOAN DOCUMENTS.  THE FOLLOWING LOAN DOCUMENTS DULY
EXECUTED BY BORROWER AND EACH OTHER APPLICABLE PARTY THERETO CONSISTING OF THE
FOLLOWING:


 


(A)                               ENVIRONMENTAL CERTIFICATE.


 


(B)                              CASH COLLATERAL PLEDGE AGREEMENT.


 


(C)                               CC SKYBRIDGE ESTOPPEL.


 


SECTION 3.05.         ARTICLES OF INCORPORATION, BYLAWS, CORPORATE RESOLUTIONS,
CERTIFICATES OF GOOD STANDING AND CLOSING CERTIFICATE.  ON OR BEFORE THE
RESTATEMENT

 

61


 


EFFECTIVE DATE, AGENT BANK SHALL HAVE RECEIVED FROM EACH OF THE BORROWER AND
MCRI: (I) A CERTIFICATE OF GOOD STANDING ISSUED BY THE SECRETARY OF STATE OF THE
STATE OF NEVADA AND DATED WITHIN THIRTY (30) BANKING BUSINESS DAYS OF THE
RESTATEMENT EFFECTIVE DATE, (II) A COPY OF THE ARTICLES OF INCORPORATION AND
BY-LAWS OF BORROWER AND MCRI CERTIFIED TO BE TRUE AND CORRECT BY AN AUTHORIZED
OFFICER, (III) AN ORIGINAL CERTIFICATE OF CORPORATE RESOLUTION AND CERTIFICATE
OF INCUMBENCY EXECUTED BY THE RESPECTIVE SECRETARIES OF BORROWER AND MCRI AND
ATTESTED TO BY ITS RESPECTIVE PRESIDENT, VICE PRESIDENT, OR TREASURER
AUTHORIZING BORROWER AND MCRI  TO ENTER INTO ALL DOCUMENTS AND AGREEMENTS TO BE
EXECUTED BY THEM PURSUANT TO THIS CREDIT AGREEMENT AND FURTHER AUTHORIZING AND
EMPOWERING THE OFFICER OR OFFICERS WHO WILL EXECUTE SUCH DOCUMENTS AND
AGREEMENTS WITH THE AUTHORITY AND POWER TO EXECUTE SUCH DOCUMENTS AND AGREEMENTS
ON BEHALF OF BORROWER AND MCRI, (IV) DESIGNATION BY CORPORATE CERTIFICATE
(“AUTHORIZED OFFICER CERTIFICATE”), SUBSTANTIALLY IN THE FORM OF THE AUTHORIZED
OFFICER CERTIFICATE MARKED “EXHIBIT G”, AFFIXED HERETO AND BY THIS REFERENCE
INCORPORATED HEREIN AND MADE A PART HEREOF, OF THE OFFICERS OF BORROWER WHO ARE
AUTHORIZED TO GIVE NOTICES OF BORROWING, CONTINUATION/CONVERSION NOTICES,
CLOSING PRICING CERTIFICATE, COMPLIANCE CERTIFICATES AND ALL OTHER NOTICES,
REQUESTS, REPORTS, CONSENTS, CERTIFICATIONS AND AUTHORIZATIONS ON BEHALF OF THE
BORROWER, EACH INDIVIDUALLY AN “AUTHORIZED OFFICER” AND COLLECTIVELY THE
“AUTHORIZED OFFICERS”, AND (V) AN ORIGINAL CLOSING CERTIFICATE (“CLOSING
CERTIFICATE”), SUBSTANTIALLY IN THE FORM OF THE CLOSING CERTIFICATE MARKED
“EXHIBIT H”, AFFIXED HERETO AND BY THIS REFERENCE INCORPORATED HEREIN AND MADE A
PART HEREOF, DULY EXECUTED BY AN AUTHORIZED OFFICER OF BORROWER.


 


SECTION 3.06.         OPINION OF COUNSEL.  OPINION OF COUNSEL TO THE BORROWER
AND GUARANTOR, DATED AS OF THE RESTATEMENT EFFECTIVE DATE AND ADDRESSED TO THE
AGENT BANK ON BEHALF OF ITSELF AND EACH OF THE BANKS, TOGETHER WITH THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS, SUBSTANTIALLY IN THE FORM OF THE LEGAL
OPINION MARKED “EXHIBIT J”, AFFIXED HERETO AND BY THIS REFERENCE INCORPORATED
HEREIN AND MADE A PART HEREOF.


 


SECTION 3.07.         TITLE POLICY ENDORSEMENTS.  AS OF THE RESTATEMENT
EFFECTIVE DATE, THE TITLE ENDORSEMENTS (OR PROFORMA COMMITMENT FOR THE ISSUANCE
THEREOF) CONSISTENT WITH THE REQUIREMENTS OF THE CLOSING INSTRUCTIONS.


 


SECTION 3.08.         SURVEY.  IF REQUIRED BY TITLE INSURANCE COMPANY AS A
CONDITION FOR THE ISSUANCE OF THE TITLE POLICY ENDORSEMENT IN COMPLIANCE WITH
THE CLOSING INSTRUCTIONS, A CURRENT BOUNDARY AND LOCATION SURVEY FOR THE REAL
PROPERTY DELIVERED TO AGENT BANK NO LESS THAN TEN (10) BANKING BUSINESS DAYS
PRIOR TO THE RESTATEMENT EFFECTIVE DATE, WHICH MUST (A) BE CERTIFIED TO AGENT
BANK AND THE TITLE INSURANCE COMPANY, (B) SHOW THE REAL PROPERTY TO BE FREE OF
ENCROACHMENTS, OVERLAPS, AND OTHER SURVEY DEFECTS, (C) SHOW THE COURSES AND
DISTANCES OF THE LOT LINES FOR THE REAL PROPERTY, (D) SHOW THAT ALL EXISTING
IMPROVEMENTS ARE LOCATED WITHIN SAID LOT AND BUILDING LINES, AND (E) SHOW THE
LOCATION  OF ALL ABOVE AND BELOW GROUND EASEMENTS, IMPROVEMENTS, APPURTENANCES,
UTILITIES, RIGHTS-OF-WAY, WATER RIGHTS AND INGRESS AND

 

62



 


EGRESS, BY REFERENCE TO BOOK AND PAGE NUMBERS AND/OR FILED MAP REFERENCE.  ON OR
BEFORE THE RESTATEMENT EFFECTIVE DATE, ALL OTHER SURVEY REQUIREMENTS OF TITLE
INSURANCE COMPANY FOR THE ISSUANCE OF THE TITLE POLICY ENDORSEMENTS.


 


SECTION 3.09.         PAYMENT OF TAXES.  EVIDENCE SATISFACTORY TO AGENT BANK
THAT ALL PAST AND CURRENT REAL AND PERSONAL PROPERTY TAXES AND ASSESSMENTS WHICH
ARE PRESENTLY DUE AND PAYABLE APPLICABLE TO THE REAL PROPERTY HAVE BEEN PAID IN
FULL.


 


SECTION 3.10.         INSURANCE.  COPIES OF DECLARATION PAGES OF EACH INSURANCE
POLICY, CERTIFIED TO BE TRUE AND CORRECT IN ALL RESPECTS BY AN AUTHORIZED
OFFICER OF BORROWER, TOGETHER WITH ORIGINAL BINDERS EVIDENCING BORROWER AS THE
NAMED INSURED, AND ORIGINAL CERTIFICATES OF INSURANCE, LOSS PAYEE AND MORTGAGEE
ENDORSEMENTS NAMING AGENT BANK AS MORTGAGEE, LOSS PAYEE AND ADDITIONAL INSURED
AS REQUIRED BY THE INSURANCE PROVISIONS SET FORTH IN SECTION 5.09 OF THIS CREDIT
AGREEMENT.


 


SECTION 3.11.         PAYMENT OF FEES AND EXISTING BANK LOAN.  PAYMENT BY
BORROWER TO AGENT BANK OF THE FEES TO THE EXTENT THEN DUE AND PAYABLE ON THE
RESTATEMENT EFFECTIVE DATE AS PROVIDED IN SECTION 2.10(A) HEREINABOVE.  THE
EXISTING LENDERS SHALL BE FULLY REIMBURSED FOR THEIR RESPECTIVE PRO RATA SHARES
OF ALL LOANS, ADVANCES, ACCRUED INTEREST, FEES AND OTHER OBLIGATIONS OUTSTANDING
UNDER THE EXISTING BANK LOAN AS OF THE RESTATEMENT EFFECTIVE DATE.


 


SECTION 3.12.         REIMBURSEMENT FOR EXPENSES AND FEES.  REIMBURSEMENT BY
BORROWER FOR ALL REASONABLE FEES AND OUT-OF-POCKET EXPENSES INCURRED BY AGENT
BANK IN CONNECTION WITH THE CREDIT FACILITY, INCLUDING, BUT NOT LIMITED TO,
ESCROW CHARGES, TITLE INSURANCE PREMIUMS, ENVIRONMENTAL EXAMINATIONS, RECORDING
FEES, APPRAISAL FEES, REASONABLE ATTORNEY’S FEES OF HENDERSON & MORGAN, LLC AND
INSURANCE CONSULTANT FEES, AND ALL OTHER LIKE FEES AND EXPENSES REMAINING UNPAID
AS OF THE RESTATEMENT EFFECTIVE DATE TO THE EXTENT THEN DUE AND PAYABLE ON THE
RESTATEMENT EFFECTIVE DATE, PROVIDED THAT THE AMOUNT THEN INVOICED SHALL NOT
THEREAFTER PRECLUDE BORROWER’S OBLIGATION TO PAY SUCH COSTS AND EXPENSES
RELATING TO THE CLOSING OF THE CREDIT FACILITY FOLLOWING THE RESTATEMENT
EFFECTIVE DATE OR TO REIMBURSE AGENT BANK FOR THE PAYMENT THEREOF.


 


SECTION 3.13.         SCHEDULES OF SPACELEASES AND EQUIPMENT LEASES AND
CONTRACTS.  THE SCHEDULES OF SPACELEASES (SCHEDULE 4.15) AND EQUIPMENT LEASES
AND CONTRACTS (SCHEDULE 4.16) IN EACH INSTANCE SETTING FORTH THE NAME OF THE
OTHER PARTY THERETO, A BRIEF DESCRIPTION OF EACH SPACELEASE, EQUIPMENT LEASE AND
CONTRACT AND THE COMMENCEMENT AND ENDING DATE THEREOF.

 

63


 


SECTION 3.14.         PHASE I ENVIRONMENTAL SITE ASSESSMENTS.


 


(A)        AN ENVIRONMENTAL RISK DISCLOSURE QUESTIONNAIRE IN THE STANDARD FORM
CURRENTLY USED BY WFB WITH RESPECT TO REAL ESTATE SECURED LOANS FULLY COMPLETED
BY BORROWER AND DELIVERED TO AGENT BANK.


 


(B)        BORROWER HEREBY CONFIRMS THE REPRESENTATIONS CONTAINED IN
SECTIONS 2.1 AND 2.2 OF THE ENVIRONMENTAL CERTIFICATE ARE TRUE AND CORRECT IN
ALL RESPECTS, EXCEPT WITH RESPECT TO THE MATTERS DISCLOSED ON THE SCHEDULE OF
SIGNIFICANT LITIGATION.


 


(C)        AGENT BANK SHALL HAVE RECEIVED EVIDENCE OF FLOOD INSURANCE COVERAGE
FOR ALL PORTIONS OF THE REAL PROPERTY THAT ARE LOCATED IN: (I) AN AREA
DESIGNATED BY THE FEDERAL EMERGENCY MANAGEMENT AGENCY AS HAVING SPECIAL FLOOD OR
MUD HAZARDS; AND (II) A COMMUNITY THAT PARTICIPATES IN THE NATIONAL FLOOD
INSURANCE PROGRAM; ALL IN COMPLIANCE WITH ANY APPLICABLE REGULATIONS OF THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM.


 


SECTION 3.15.         SKYBRIDGE DOCUMENTATION.  A TRUE AND CORRECT COPY OF THE
CC SKYBRIDGE AGREEMENT AND CC SKYBRIDGE PECKHAM LANE ENTITLEMENTS AND OF ALL
AMENDMENTS AND MODIFICATIONS TO SUCH SKYBRIDGE DOCUMENTATION.


 


SECTION 3.16.         GAMING PERMITS.  COPY OF THE GAMING PERMITS ISSUED BY THE
NEVADA GAMING AUTHORITIES EVIDENCING THE RIGHT OF THE BORROWER TO CONDUCT GAMING
ACTIVITIES AND GAMES OF CHANCE AT THE HOTEL/CASINO FACILITY.


 


SECTION 3.17.         FINANCIAL STATEMENTS, PRICING CERTIFICATE AND TOTAL
LEVERAGE RATIO CERTIFICATION.


 


(A)        AUDITED FINANCIAL STATEMENTS OF THE BORROWER FOR THE MOST RECENTLY
ENDED FISCAL YEAR, TO THE EXTENT THE SAME HAVE BEEN PREPARED AND ARE AVAILABLE.


 


(B)        A CERTIFICATE (THE “CLOSING PRICING CERTIFICATE”) IN THE FORM OF THE
CLOSING PRICING CERTIFICATE AFFIXED HERETO AS “EXHIBIT F”, SETTING FORTH THE
TOTAL LEVERAGE RATIO OF THE BORROWER DETERMINED AS OF THE END OF THE FOUR
(4) CONSECUTIVE FISCAL QUARTER PERIOD ENDING DECEMBER 31, 2008, GIVING PRO FORMA
EFFECT TO THE OCCURRENCE OF THE RESTATEMENT EFFECTIVE DATE AND ADVANCE OF THE
CLOSING DISBURSEMENT HEREUNDER BASED UPON UNAUDITED ADJUSTED EBITDA.  THE
APPLICABLE MARGIN SHALL BE SUBJECT TO ADJUSTMENT BASED ON THE COMPLIANCE
CERTIFICATE TO BE DELIVERED FOR THE FISCAL PERIOD ENDED DECEMBER 31, 2008 UNDER
SECTION 5.08(F).

 

64


 


SECTION 3.18.         SCHEDULE OF ALL SIGNIFICANT LITIGATION.  A SCHEDULE OF
SIGNIFICANT LITIGATION (SCHEDULE 3.18) INVOLVING ANY MEMBER OF THE MCRI
CONSOLIDATION, IN EACH INSTANCE SETTING FORTH THE NAMES OF THE OTHER PARTIES
THERETO, A BRIEF DESCRIPTION OF SUCH LITIGATION, WHETHER OR NOT SUCH LITIGATION
IS COVERED BY INSURANCE AND, IF SO, WHETHER THE DEFENSE THEREOF AND LIABILITY
THEREFOR HAS BEEN ACCEPTED BY THE APPLICABLE INSURANCE COMPANY INDICATING
WHETHER SUCH ACCEPTANCE OF SUCH DEFENSES WITH OR WITHOUT A RESERVATION OF
RIGHTS, THE COMMENCEMENT DATE OF SUCH LITIGATION AND THE AMOUNT SOUGHT TO BE
RECOVERED BY THE ADVERSE PARTIES THERETO OR THE AMOUNT WHICH IS OTHERWISE IN
CONTROVERSY.


 


SECTION 3.19.         NO INJUNCTION OR OTHER LITIGATION.  NO LAW OR REGULATION
SHALL PROHIBIT, AND NO ORDER, JUDGMENT OR DECREE OF ANY GOVERNMENTAL AUTHORITY
SHALL, AND NO LITIGATION SHALL BE PENDING OR THREATENED WHICH IN THE REASONABLE
JUDGMENT OF THE AGENT BANK WOULD OR WOULD REASONABLY BE EXPECTED TO, ENJOIN,
PROHIBIT, LIMIT OR RESTRAIN THE EXECUTION AND DELIVERY OF THIS CREDIT AGREEMENT
OR THE MAKING OF ANY ADVANCE UNDER THE CREDIT FACILITY.


 


SECTION 3.20.         ADDITIONAL DOCUMENTS AND STATEMENTS.  AS OF THE
RESTATEMENT EFFECTIVE DATE SUCH ADDITIONAL DOCUMENTS, AFFIDAVITS, CERTIFICATES
AND OPINIONS AS REQUISITE LENDERS MAY REASONABLY REQUIRE TO INSURE COMPLIANCE
WITH THIS CREDIT AGREEMENT.  THE STATEMENTS SET FORTH IN SECTION 3.22 SHALL BE
TRUE AND CORRECT.


 

B.         Conditions Precedent to all Borrowings, Swingline Advances and
Letters of Credit.  The obligation of each Lender and Agent Bank to advance any
Borrowing requested to be made on any Funding Date is (except Borrowings made
upon the demand of Agent Bank for the purpose of funding repayment of Swingline
Outstandings and/or L/C Reimbursement Obligations), and the obligation of
Swingline Lender to fund Swingline Advances and the obligation of L/C Issuer to
issue Letters of Credit are, in each case, subject to the occurrence of each of
the following conditions precedent as of such Funding Date, Swingline Issuance
Date and/or L/C Issuance Date, as the case may be:

 


SECTION 3.21.         NOTICES.


 


(A)        WITH RESPECT TO ANY BORROWING, THE AGENT BANK SHALL HAVE RECEIVED IN
ACCORDANCE WITH SECTION 2.03 ON OR BEFORE SUCH FUNDING DATE AN ORIGINAL AND DULY
EXECUTED NOTICE OF BORROWING OR FACSIMILE COPY THEREOF, TO BE PROMPTLY FOLLOWED
BY AN ORIGINAL.


 


(B)        WITH RESPECT TO ANY SWINGLINE ADVANCE, THE SWINGLINE LENDER SHALL
HAVE RECEIVED IN ACCORDANCE WITH SECTION 2.08 ON OR BEFORE SUCH SWINGLINE
ISSUANCE DATE AN ORIGINAL AND DULY EXECUTED NOTICE OF SWINGLINE ADVANCE OR
FACSIMILE COPY THEREOF, TO BE PROMPTLY FOLLOWED BY AN ORIGINAL.

 

65


 


(C)        WITH RESPECT TO THE ISSUANCE OF ANY LETTER OF CREDIT, THE L/C ISSUER
SHALL HAVE RECEIVED IN ACCORDANCE WITH SECTION 2.09 ON OR BEFORE SUCH L/C
ISSUANCE DATE AN ORIGINAL AND DULY EXECUTED L/C AGREEMENT.


 


SECTION 3.22.         CERTAIN STATEMENTS.  ON THE RESTATEMENT EFFECTIVE DATE AND
AS OF THE FUNDING DATE THE FOLLOWING STATEMENTS SHALL BE TRUE AND CORRECT:


 


(A)        THE REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE BORROWER AND
MCRI CONTAINED IN ARTICLE IV HEREOF (OTHER THAN REPRESENTATIONS AND WARRANTIES
WHICH EXPRESSLY SPEAK ONLY AS OF A DIFFERENT DATE WHICH SHALL BE TRUE AND
CORRECT AS OF SUCH DATE) ARE TRUE AND CORRECT ON AND AS OF THE FUNDING DATE AND
AS OF THE RESTATEMENT EFFECTIVE DATE IN ALL MATERIAL RESPECTS AS THOUGH MADE ON
AND AS OF THAT DATE, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND
WARRANTIES ARE NOT TRUE AND CORRECT AS A RESULT OF A CHANGE WHICH IS PERMITTED
BY THIS CREDIT AGREEMENT OR BY ANY OTHER LOAN DOCUMENT, OR WHICH IS OTHERWISE
CONSENTED TO BY REQUISITE LENDERS;


 


(B)        THE REPRESENTATIONS AND CERTIFICATIONS CONTAINED IN THE ENVIRONMENTAL
CERTIFICATE ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS (OTHER THAN
REPRESENTATIONS AND WARRANTIES WHICH EXPRESSLY SPEAK ONLY AS OF A DIFFERENT DATE
WHICH SHALL BE TRUE AND CORRECT AS OF SUCH DATE);


 


(C)        SINCE THE DATE OF THE MOST RECENT FINANCIAL STATEMENTS REFERRED TO IN
SECTION 3.17 AND 5.08, NO MATERIAL ADVERSE CHANGE SHALL HAVE OCCURRED; AND


 


(D)        NO EVENT HAS OCCURRED OR AS A RESULT OF ANY BORROWINGS CONTEMPLATED
HEREBY WOULD OCCUR AND IS CONTINUING, OR WOULD RESULT FROM THE MAKING THEREOF,
WHICH CONSTITUTES A DEFAULT OR EVENT OF DEFAULT HEREUNDER.


 


SECTION 3.23.         GAMING PERMITS.  THE BORROWER SHALL HAVE ALL GAMING
PERMITS MATERIAL TO OR REQUIRED FOR THE CONDUCT OF ITS GAMING BUSINESSES AND THE
CONDUCT OF GAMES OF CHANCE AT THE HOTEL/CASINO FACILITY AND SUCH GAMING PERMITS
SHALL NOT THEN BE SUSPENDED, ENJOINED OR PROHIBITED (FOR ANY LENGTH OF TIME) BY
THE NEVADA GAMING AUTHORITIES OR ANY OTHER GOVERNMENTAL AUTHORITY.


 

C.        Additional Conditions Precedent to Commitment Increase.  In addition
to the requirements set forth in Articles III A and B, the obligation of Lenders
(as such Lenders are defined as of the applicable date of determination) and
Agent Bank to make available the Commitment Increase is subject to and
contingent upon (i) satisfaction of each of the conditions and requirements set
forth in Section 2.01(e), and (ii) Agent Bank having received in each case in
form and substance reasonably satisfactory to Agent Bank or in the case of an
occurrence, action or event, the occurrence of each of the following:

 

66


 


SECTION 3.24.         GUARANTY AFFIRMATION.  THE GUARANTOR SHALL HAVE CONSENTED
TO THE COMMITMENT INCREASE AND RATIFIED AND AFFIRMED THE GUARANTY AS APPLICABLE
TO THE COMMITMENT INCREASE.


 


SECTION 3.25.         AMENDMENTS TO SECURITY DOCUMENTS.  BORROWER SHALL EXECUTE
AND DELIVER TO AGENT BANK SUCH AMENDMENTS TO THE SECURITY DOCUMENTATION AS MAY
BE REQUIRED BY AGENT BANK TO ADD THE COMMITMENT INCREASE AS AN OBLIGATION
SECURED BY THE SECURITY DOCUMENTATION.


 


SECTION 3.26.         REVOLVING CREDIT NOTE.  BORROWER SHALL EXECUTE AND DELIVER
AN AMENDMENT AND RESTATEMENT OF THE REVOLVING CREDIT NOTE, IN A FORM REASONABLY
ACCEPTABLE TO AGENT BANK, IN THE AMOUNT OF THE THEN AGGREGATE COMMITMENT AS
INCREASED BY THE COMMITMENT INCREASE.


 


SECTION 3.27.         OPINION OF COUNSEL - COMMITMENT INCREASE.  AN OPINION OF
COUNSEL TO THE BORROWER AND ADDRESSED TO THE AGENT BANK ON BEHALF OF ITSELF AND
EACH OF THE BANKS, TOGETHER WITH THEIR RESPECTIVE SUCCESSORS AND ASSIGNS,
OPINING AS TO SUCH MATTERS AS ARE REASONABLY REQUIRED BY AGENT BANK AND THE
REQUISITE LENDERS.


 


SECTION 3.28.         ENDORSEMENT OF TITLE INSURANCE POLICY.  AS OF THE
COMMITMENT INCREASE EFFECTIVE DATE, BORROWER, AT BORROWER’S EXPENSE, SHALL CAUSE
THE TITLE INSURANCE POLICY TO BE ENDORSED WITH AN 108.8 OR OTHER APPROPRIATE
ENDORSEMENT FOR THE PURPOSE OF INCREASING THE POLICY INSURED AMOUNT BY THE
AMOUNT OF THE COMMITMENT INCREASE.


 


SECTION 3.29.         REIMBURSEMENT FOR EXPENSES AND FEES.  REIMBURSEMENT BY
BORROWER FOR ALL REASONABLE FEES AND OUT-OF-POCKET EXPENSES INCURRED BY AGENT
BANK IN CONNECTION WITH THE COMMITMENT INCREASE, INCLUDING, BUT NOT LIMITED TO,
TITLE INSURANCE PREMIUMS, REASONABLE ATTORNEY’S FEES OF HENDERSON & MORGAN, LLC
AND ALL OTHER LIKE FEES AND EXPENSES RELATING TO THE COMMITMENT INCREASE
EFFECTIVE DATE, PROVIDED THAT THE AMOUNT THEN INVOICED SHALL NOT THEREAFTER
PRECLUDE BORROWER’S OBLIGATION TO PAY SUCH COSTS AND EXPENSES RELATING TO THE
COMMITMENT INCREASE FOLLOWING THE COMMITMENT INCREASE EFFECTIVE DATE OR TO
REIMBURSE AGENT BANK FOR THE PAYMENT THEREOF.


 


SECTION 3.30.         PRO FORMA FINANCIAL COMPLIANCE.  THE BORROWER SHALL
DELIVER A DULY EXECUTED AND COMPLETED COMPLIANCE CERTIFICATE, AS OF THE END OF
THE MOST RECENTLY ENDED FISCAL QUARTER, PREPARED ON A PRO FORMA BASIS BASED ON
THE ASSUMPTION THAT THE COMMITMENT INCREASE HAD OCCURRED ONE (1) YEAR PRIOR TO
THE END OF THE MOST RECENTLY ENDED FISCAL QUARTER, EVIDENCING PRO FORMA
COMPLIANCE WITH EACH OF THE FINANCIAL COVENANTS.


 


SECTION 3.31.         ADDITIONAL DOCUMENTS AND STATEMENTS.  SUCH ADDITIONAL
DOCUMENTS, AFFIDAVITS, CERTIFICATES AND OPINIONS AS AGENT BANK MAY REASONABLY
REQUIRE TO

 

67


 


INSURE COMPLIANCE WITH THIS CREDIT AGREEMENT.  THE STATEMENTS SET FORTH IN
SECTION 3.22 SHALL BE TRUE AND CORRECT.


 


ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

To induce Banks to enter into this Credit Agreement, Borrower and MCRI make the
following representations and warranties:

 


SECTION 4.01.         ORGANIZATION; POWER AND AUTHORIZATION.  BORROWER AND MCRI
ARE EACH A CORPORATION DULY ORGANIZED AND VALIDLY EXISTING UNDER THE LAWS OF THE
STATE OF NEVADA.  EACH OF BORROWER AND MCRI (I) HAS ALL REQUISITE CORPORATE
POWER, AUTHORITY AND LEGAL RIGHT TO EXECUTE AND DELIVER EACH DOCUMENT, AGREEMENT
OR CERTIFICATE TO WHICH IT IS A PARTY OR BY WHICH IT IS BOUND IN CONNECTION WITH
THE CREDIT FACILITY, TO CONSUMMATE THE TRANSACTIONS AND PERFORM ITS OBLIGATIONS
HEREUNDER AND THEREUNDER, AND TO OWN ITS PROPERTIES AND ASSETS AND TO CARRY ON
AND CONDUCT ITS BUSINESS AS PRESENTLY CONDUCTED OR PROPOSED TO BE CONDUCTED, AND
(II) HAS TAKEN ALL NECESSARY CORPORATE ACTION TO AUTHORIZE THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS
TO WHICH IT IS A PARTY OR BY WHICH IT IS BOUND AND TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THEREUNDER.


 


SECTION 4.02.         NO CONFLICT WITH, VIOLATION OF OR DEFAULT UNDER LAWS OR
OTHER AGREEMENTS.  NEITHER THE EXECUTION AND DELIVERY OF THIS CREDIT AGREEMENT,
THE REVOLVING CREDIT NOTE, THE SWINGLINE NOTE OR ANY OTHER LOAN DOCUMENT, OR ANY
OTHER AGREEMENT, CERTIFICATE OR INSTRUMENT TO WHICH EITHER BORROWER OR MCRI IS A
PARTY OR BY WHICH IT IS BOUND IN CONNECTION WITH THE BANK FACILITIES, NOR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREUNDER OR THEREUNDER, NOR THE
COMPLIANCE WITH OR PERFORMANCE OF THE TERMS AND CONDITIONS HEREIN OR THEREIN, IS
PREVENTED BY, LIMITED BY, CONFLICTS IN ANY MATERIAL RESPECT WITH, OR WILL RESULT
IN A MATERIAL BREACH OR VIOLATION OF, OR A MATERIAL DEFAULT (WITH DUE NOTICE OR
LAPSE OF TIME OR BOTH) UNDER, OR THE CREATION OR IMPOSITION OF ANY LIEN, CHARGE,
OR ENCUMBRANCE OF ANY NATURE WHATSOEVER UPON ANY OF THEIR RESPECTIVE PROPERTY OR
ASSETS BY VIRTUE OF, THE TERMS, CONDITIONS OR PROVISIONS OF (A) ANY INDENTURE,
EVIDENCE OF INDEBTEDNESS, LOAN OR FINANCING  AGREEMENT, OR OTHER AGREEMENT OR
INSTRUMENT OF WHATEVER NATURE TO WHICH BORROWER OR MCRI IS BOUND, OR (B) ANY
PROVISION OF ANY EXISTING LAW, RULE, REGULATION, ORDER, WRIT, INJUNCTION OR
DECREE OF ANY COURT OR GOVERNMENTAL AUTHORITY TO WHICH BORROWER OR MCRI ARE
SUBJECT.


 


SECTION 4.03.         LITIGATION.  EXCEPT AS DISCLOSED ON THE SCHEDULE OF
SIGNIFICANT LITIGATION DELIVERED IN CONNECTION WITH SECTION 3.18, TO THE BEST
KNOWLEDGE OF BORROWER AND MCRI, AFTER DUE INQUIRY AND INVESTIGATION, THERE IS NO
ACTION, SUIT, PROCEEDING, INQUIRY, HEARING OR INVESTIGATION PENDING OR
THREATENED, IN ANY COURT OF LAW OR IN EQUITY, OR BEFORE ANY GOVERNMENTAL
AUTHORITY, WHICH REASONABLY WOULD BE

 

68



 


EXPECTED TO (A) RESULT IN ANY MATERIAL ADVERSE CHANGE IN THE HOTEL/CASINO
FACILITY OR IN THEIR RESPECTIVE BUSINESS, FINANCIAL CONDITION, PROPERTIES OR
OPERATIONS, (B) MATERIALLY ADVERSELY AFFECT THE BORROWER’S OR MCRI’S ABILITY TO
PERFORM THEIR RESPECTIVE OBLIGATIONS UNDER THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS, OR (C) MATERIALLY ADVERSELY AFFECT THE VALIDITY OR
ENFORCEABILITY OF THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS.  TO THE
BEST KNOWLEDGE OF BORROWER AND MCRI, AFTER DUE INQUIRY AND INVESTIGATION,
NEITHER BORROWER NOR MCRI IS IN VIOLATION OF OR DEFAULT WITH RESPECT TO ANY
ORDER, WRIT, INJUNCTION, DECREE OR DEMAND OF ANY GOVERNMENTAL AUTHORITY.


 


SECTION 4.04.                                  AGREEMENTS LEGAL, BINDING, VALID
AND ENFORCEABLE.  THIS CREDIT AGREEMENT, THE REVOLVING CREDIT NOTE, THE
SWINGLINE NOTE, THE GUARANTY, THE SECURITY DOCUMENTATION AND ALL OTHER LOAN
DOCUMENTS, WHEN EXECUTED AND DELIVERED BY BORROWER AND/OR GUARANTOR, AS
APPLICABLE, IN CONNECTION WITH THE CREDIT FACILITY WILL CONSTITUTE LEGAL, VALID
AND BINDING OBLIGATIONS OF BORROWER, ENFORCEABLE AGAINST BORROWER AND/OR
GUARANTOR, AS APPLICABLE, IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT AS
MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM AND OTHER
LAWS OF GENERAL APPLICATION RELATING TO OR AFFECTING THE ENFORCEMENT OF
CREDITORS’ RIGHTS AND THE EXERCISE OF JUDICIAL DISCRETION IN ACCORDANCE WITH
GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER ENFORCEMENT IS CONSIDERED IN
A PROCEEDING IN EQUITY OR AT LAW).


 


SECTION 4.05.                                  INFORMATION AND FINANCIAL DATA
ACCURATE; FINANCIAL STATEMENTS; NO ADVERSE EVENT.  ALL INFORMATION AND FINANCIAL
AND OTHER DATA PREVIOUSLY FURNISHED IN WRITING BY BORROWER AND MCRI IN
CONNECTION WITH THE BANK FACILITIES WAS TRUE, CORRECT AND COMPLETE IN ALL
MATERIAL RESPECTS AS OF THE DATE FURNISHED (UNLESS SUBSEQUENTLY CORRECTED PRIOR
TO THE DATE HEREOF), AND THERE HAS BEEN NO MATERIAL ADVERSE CHANGE WITH RESPECT
THERETO TO THE DATE OF THIS CREDIT AGREEMENT SINCE THE DATES THEREOF.  NO
INFORMATION HAS BEEN OMITTED WHICH WOULD MAKE THE INFORMATION PREVIOUSLY
FURNISHED IN SUCH FINANCIAL STATEMENTS TO BANKS MISLEADING OR INCORRECT IN ANY
MATERIAL RESPECT TO THE DATE OF THIS CREDIT AGREEMENT.  ANY AND ALL FINANCIAL
STATEMENTS HERETOFORE FURNISHED TO BANKS BY BORROWER AND/OR MCRI: (A) PRESENT
FAIRLY THE FINANCIAL POSITION OF BORROWER AND MCRI AS OF THEIR RESPECTIVE DATES
AND THE RESULTS OF OPERATIONS AND CHANGES IN FINANCIAL POSITION FOR THE PERIODS
TO WHICH THEY APPLY, AND (B) HAVE BEEN PREPARED IN CONFORMITY WITH GAAP APPLIED
ON A CONSISTENT BASIS THROUGHOUT THE PERIODS INVOLVED.  SINCE THE DATE OF THE
FINANCIAL STATEMENTS REFERRED TO IN THIS SECTION 4.05, THERE HAS BEEN NO
MATERIAL ADVERSE CHANGE IN THE FINANCIAL CONDITION, ASSETS, LIABILITIES,
BUSINESS OR OPERATIONS OF BORROWER OR MCRI.


 


SECTION 4.06.                                  GOVERNMENTAL APPROVALS.  ALL
TIMELY CONSENTS, APPROVALS, ORDERS OR AUTHORIZATIONS OF, OR REGISTRATIONS,
DECLARATIONS, NOTICES OR FILINGS WITH ANY GOVERNMENTAL AUTHORITY WHICH ARE
REQUIRED IN CONNECTION WITH THE VALID EXECUTION AND DELIVERY OF THIS CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY BORROWER AND THE CARRY-OUT OR
PERFORMANCE OF ANY OF THE TRANSACTIONS REQUIRED OR CONTEMPLATED HEREUNDER, OR
THEREUNDER, BY BORROWER, HAVE BEEN OBTAINED OR ACCOMPLISHED AND ARE IN FULL
FORCE

 

69



 


AND EFFECT, OR CAN BE OBTAINED OR ACCOMPLISHED BY BORROWER.  ALL TIMELY
CONSENTS, APPROVALS, ORDERS OR AUTHORIZATIONS OF, OR REGISTRATIONS,
DECLARATIONS, NOTICES OR FILINGS WITH ANY GOVERNMENTAL AUTHORITY WHICH ARE
REQUIRED BY BORROWER IN CONNECTION WITH THE USE AND OPERATION OF THE
HOTEL/CASINO FACILITY HAVE BEEN OBTAINED OR ACCOMPLISHED AND ARE IN FULL FORCE
AND EFFECT.


 


SECTION 4.07.                                  PAYMENT OF TAXES.  BORROWER AND
MCRI HAVE DULY FILED OR CAUSED TO BE FILED ALL FEDERAL, STATE AND LOCAL TAX
REPORTS AND RETURNS WHICH ARE REQUIRED TO BE FILED BY THEM AND HAVE PAID OR MADE
PROVISIONS FOR THE PAYMENT OF, ALL MATERIAL TAXES, ASSESSMENTS, FEES AND OTHER
GOVERNMENTAL CHARGES WHICH HAVE OR MAY HAVE BECOME DUE PURSUANT TO SAID RETURNS
OR OTHERWISE PURSUANT TO ANY ASSESSMENT RECEIVED BY BORROWER EXCEPT SUCH TAXES,
ASSESSMENTS, FEES OR OTHER GOVERNMENTAL CHARGES, IF ANY, AS ARE BEING CONTESTED
IN GOOD FAITH BY BORROWER BY APPROPRIATE PROCEEDINGS AND FOR WHICH BORROWER OR
MCRI HAVE MAINTAINED ADEQUATE RESERVES FOR THE PAYMENT THEREOF IN ACCORDANCE
WITH GAAP.


 


SECTION 4.08.                                  TITLE TO PROPERTIES.  BORROWER
SHALL HAVE GOOD AND MARKETABLE TITLE TO THE REAL PROPERTY AS OF THE RESTATEMENT
EFFECTIVE DATE AND AT ALL TIMES DURING THE TERM OF THE BANK FACILITIES (EXCEPT
FOR THE ADJACENT DRIVEWAY PROPERTY WITH RESPECT TO WHICH BORROWER SHALL HAVE
GOOD AND MARKETABLE LEASEHOLD TITLE AND EXCEPT FOR THE PEDESTRIAN CROSSING AIR
SPACE WITH RESPECT TO WHICH BORROWER SHALL HAVE A VALID LICENSE).  EACH OF
BORROWER AND MCRI HAS GOOD AND MARKETABLE TITLE TO:  (A) ALL OF ITS PROPERTIES
AND ASSETS REFLECTED IN THE MOST RECENT FINANCIAL STATEMENTS REFERRED TO IN
SECTION 4.05 HEREOF AS OWNED BY THEM (EXCEPT THOSE PROPERTIES AND ASSETS
DISPOSED OF SINCE THE DATE OF SAID FINANCIAL STATEMENTS IN THE ORDINARY COURSE
OF BUSINESS OR THOSE PROPERTIES AND ASSETS WHICH ARE NO LONGER USED OR USEFUL IN
THE CONDUCT OF ITS BUSINESSES), INCLUDING, BUT NOT LIMITED TO, BORROWER’S AND
MCRI’S INTEREST IN PATENTS, TRADEMARKS, TRADENAMES, SERVICEMARKS, AND LICENSES
RELATING TO OR PERTAINING TO THE REAL PROPERTY OR THE HOTEL/CASINO FACILITY, AND
(B) ALL PROPERTIES AND ASSETS ACQUIRED BY THEM SUBSEQUENT TO THE DATE OF THE
MOST RECENT FINANCIAL STATEMENTS REFERRED TO IN SECTION 4.05 HEREOF.  ALL SUCH
PROPERTIES AND ASSETS ARE NOT SUBJECT TO ANY LIENS, ENCUMBRANCES OR RESTRICTIONS
EXCEPT PERMITTED ENCUMBRANCES.  ALL ROADS, EASEMENTS AND RIGHTS OF WAY NECESSARY
FOR THE FULL UTILIZATION OF THE REAL PROPERTY HAVE BEEN COMPLETED AND/OR
OBTAINED.


 


SECTION 4.09.                                  NO UNTRUE STATEMENTS.  ALL
STATEMENTS, REPRESENTATIONS AND WARRANTIES MADE BY BORROWER AND MCRI IN THIS
CREDIT AGREEMENT, ANY OTHER LOAN DOCUMENT AND ANY OTHER AGREEMENT, DOCUMENT,
CERTIFICATE OR INSTRUMENT PREVIOUSLY FURNISHED OR TO BE FURNISHED BY BORROWER
AND/OR MCRI TO BANKS PURSUANT TO THE PROVISIONS OF THIS CREDIT AGREEMENT, AT THE
TIME THEY WERE MADE AND ON AND AS OF THE RESTATEMENT EFFECTIVE DATE: (A) ARE AND
SHALL BE TRUE, CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS, (B) DO NOT AND
SHALL NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT, AND (C) DO NOT AND
SHALL NOT OMIT TO STATE A MATERIAL FACT, THE ABSENCE OF WHICH

 

70


 


MAKES THE INFORMATION CONTAINED HEREIN OR THEREIN MATERIALLY MISLEADING OR
INCOMPLETE.  BORROWER AND MCRI UNDERSTAND THAT ALL SUCH STATEMENTS,
REPRESENTATIONS AND WARRANTIES SHALL BE DEEMED TO HAVE BEEN RELIED UPON BY BANKS
AS A MATERIAL INDUCEMENT TO ESTABLISH THE BANK FACILITIES.


 


SECTION 4.10.                               BROKERAGE COMMISSIONS. NO PERSON IS
ENTITLED TO RECEIVE ANY BROKERAGE COMMISSION, FINDER’S FEE OR SIMILAR FEE OR
PAYMENT IN CONNECTION WITH THE EXTENSIONS OF CREDIT CONTEMPLATED BY THIS CREDIT
AGREEMENT.  NO BROKERAGE OR OTHER FEE, COMMISSION OR COMPENSATION IS TO BE PAID
BY BANKS WITH RESPECT TO THE EXTENSIONS OF CREDIT CONTEMPLATED HEREBY AND
BORROWER AGREES TO INDEMNIFY BANKS AGAINST ANY SUCH CLAIMS FOR BROKERAGE FEES OR
COMMISSIONS AND TO PAY ALL EXPENSES INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEY’S FEES INCURRED BY BANKS IN CONNECTION WITH THE DEFENSE OF ANY ACTION
OR PROCEEDING BROUGHT TO COLLECT ANY SUCH BROKERAGE FEES OR COMMISSIONS.


 


SECTION 4.11.                               NO DEFAULTS.  BORROWER IS NOT IN
VIOLATION OF ANY APPLICABLE LAW AND/OR REGULATIONS, THE VIOLATION OF WHICH
MATERIALLY AND ADVERSELY AFFECTS THE BUSINESS, FINANCIAL CONDITION OR OPERATIONS
OF THE REAL PROPERTY OR THE HOTEL/CASINO FACILITY.  BORROWER IS NOT IN VIOLATION
OR DEFAULT (NOR IS THERE ANY WAIVER IN EFFECT WHICH, IF NOT IN EFFECT, WOULD
RESULT IN A VIOLATION OR DEFAULT) IN ANY MATERIAL AND ADVERSE RESPECT UNDER ANY
INDENTURE, EVIDENCE OF INDEBTEDNESS, LOAN OR FINANCING AGREEMENT OR OTHER
AGREEMENT OR INSTRUMENT OF WHATEVER NATURE TO WHICH IT IS A PARTY OR BY WHICH IT
IS BOUND (EXCEPT FOR ANY DEFAULTS PREVIOUSLY BROUGHT TO BANKS’ ATTENTION IN
WRITING, FOR WHICH BORROWER HAS RECEIVED A WAIVER FROM REQUISITE LENDERS), A
DEFAULT UNDER WHICH WOULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
CHANGE.


 


SECTION 4.12.                                  EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974.  NO REPORTABLE EVENT HAS OCCURRED AND IS CONTINUING WITH
RESPECT TO ANY PENSION PLAN UNDER ERISA, THAT GIVES RISE TO LIABILITIES THAT
WOULD CONSTITUTE A MATERIAL ADVERSE CHANGE.


 


SECTION 4.13.                                  AVAILABILITY OF UTILITY
SERVICES.  ALL UTILITY SERVICES AND FACILITIES NECESSARY FOR THE HOTEL/CASINO
FACILITY AND THE REAL PROPERTY INCLUDING, WITHOUT LIMITATION, ELECTRICAL, WATER,
GAS AND SEWAGE SERVICES AND FACILITIES ARE AVAILABLE FOR THE USE AND OPERATION
OF THE HOTEL/CASINO FACILITY AND THE REAL PROPERTY.


 


SECTION 4.14.                               POLICIES OF INSURANCE.  AS OF THE
RESTATEMENT EFFECTIVE DATE, EACH OF THE COPIES OF THE DECLARATION PAGES,
ORIGINAL BINDERS AND CERTIFICATES OF INSURANCE EVIDENCING THE POLICIES OF
INSURANCE RELATING TO THE HOTEL/CASINO FACILITY DELIVERED TO AGENT BANK BY
BORROWER (I) IS A TRUE, CORRECT AND COMPLETE COPY OF THE RESPECTIVE ORIGINAL
THEREOF AS IN EFFECT ON THE DATE HEREOF, AND NO AMENDMENTS OR MODIFICATIONS OF
ANY OF SAID DOCUMENTS OR INSTRUMENTS NOT INCLUDED IN SUCH COPIES HAVE BEEN MADE,
AND (II) HAS NOT BEEN TERMINATED AND IS IN FULL FORCE AND EFFECT.  BORROWER IS
NOT IN DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ITS OBLIGATIONS UNDER SAID
DOCUMENTS

 

71


 


AND INSTRUMENTS, AND BORROWER HAS DONE ALL THINGS REQUIRED TO BE DONE AS OF THE
RESTATEMENT EFFECTIVE DATE TO KEEP UNIMPAIRED ITS RIGHTS THEREUNDER.


 


SECTION 4.15.                              SPACELEASES.  SCHEDULES OF ALL
EXECUTED SPACELEASES PERTAINING TO THE HOTEL/CASINO FACILITY, OR ANY PORTION
THEREOF, IN EXISTENCE AS OF THE RESTATEMENT EFFECTIVE DATE, ARE SET FORTH ON
SCHEDULE 4.15 ATTACHED HERETO.


 


SECTION 4.16.                              EQUIPMENT LEASES AND CONTRACTS. 
SCHEDULES OF ALL EXECUTED EQUIPMENT LEASES AND CONTRACTS PERTAINING TO THE
HOTEL/CASINO FACILITY OR ANY PORTION THEREOF, IN EXISTENCE AS OF THE RESTATEMENT
EFFECTIVE DATE, ARE SET FORTH ON SCHEDULE 4.16 ATTACHED HERETO.


 


SECTION 4.17.                                  GAMING PERMITS AND APPROVALS. 
ALL GAMING PERMITS REQUIRED TO BE HELD BY BORROWER ARE CURRENT AND IN GOOD
STANDING AND BORROWER PRESENTLY HOLDS ALL GAMING PERMITS NECESSARY FOR THE
CONTINUED OPERATION OF THE HOTEL/CASINO FACILITY.


 


SECTION 4.18.                                  ENVIRONMENTAL CERTIFICATE.  THE
REPRESENTATIONS AND CERTIFICATIONS CONTAINED IN THE ENVIRONMENTAL CERTIFICATE
ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS.


 


SECTION 4.19.                                  INVESTMENT COMPANY ACT.  BORROWER
IS NEITHER AN “INVESTMENT COMPANY” NOR A COMPANY “CONTROLLED” BY AN “INVESTMENT
COMPANY,” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


 


SECTION 4.20.                              PUBLIC UTILITY HOLDING COMPANY ACT. 
BORROWER IS NEITHER A “HOLDING COMPANY,” NOR A “SUBSIDIARY COMPANY” OF A
“HOLDING COMPANY,” NOR AN “AFFILIATE” OF A “HOLDING COMPANY” NOR OF A
“SUBSIDIARY COMPANY” OF A “HOLDING COMPANY,” WITHIN THE MEANING OF THE PUBLIC
UTILITY HOLDING COMPANY ACT OF 1935, AS AMENDED.


 


SECTION 4.21.                                  LABOR RELATIONS.  THERE IS NO
STRIKE OR WORK STOPPAGE IN EXISTENCE, OR TO THE BEST KNOWLEDGE OF BORROWER
THREATENED, INVOLVING BORROWER OR THE HOTEL/CASINO FACILITY.


 


SECTION 4.22.                              TRADEMARKS, PATENTS, LICENSES,
FRANCHISES, FORMULAS AND COPYRIGHTS.  BORROWER OWNS ALL THE PATENTS, TRADEMARKS,
PERMITS, SERVICE MARKS, TRADE NAMES, COPYRIGHTS, LICENSES, FRANCHISES AND
FORMULAS SET FORTH IN SCHEDULE 4.22, OR HAS A VALID LICENSE OR SUBLICENSE OF
RIGHTS WITH RESPECT TO THE FOREGOING, AND HAS OBTAINED ASSIGNMENTS OF ALL LEASES
AND OTHER RIGHTS OF WHATEVER NATURE, NECESSARY FOR THE PRESENT CONDUCT OF ITS
BUSINESS, WITHOUT ANY KNOWN CONFLICT WITH THE RIGHTS OF OTHERS WHICH, OR THE
FAILURE TO OBTAIN WHICH, AS THE CASE MAY BE, COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE CHANGE ON THE BUSINESS, OPERATIONS, PROPERTY,
ASSETS OR CONDITION (FINANCIAL OR OTHERWISE) OF BORROWER.  EACH OF THE PATENTS,
TRADEMARKS,

 

72


 


SERVICEMARKS, TRADENAMES AND COPYRIGHTS OWNED BY BORROWER WHICH IS REGISTERED
WITH ANY GOVERNMENTAL AUTHORITY IS SET FORTH ON SCHEDULE 4.22, ATTACHED HERETO.


 


SECTION 4.23.                              CONTINGENT LIABILITIES.  AS OF THE
RESTATEMENT EFFECTIVE DATE, NEITHER BORROWER NOR GUARANTOR HAS INCURRED ANY
MATERIAL CONTINGENT LIABILITIES (ANY CONTINGENT LIABILITY IN EXCESS OF TWO
MILLION DOLLARS ($2,000,000.00) BEING DEEMED MATERIAL) OTHER THAN IN CONNECTION
WITH THE CREDIT FACILITY AND THOSE DESCRIBED ON SCHEDULE 4.23.


 


SECTION 4.24.                                  CC SKYBRIDGE DOCUMENTATION.  THE
COPIES OF THE CC SKYBRIDGE AGREEMENT AND CC SKYBRIDGE PECKHAM LANE ENTITLEMENTS
WHICH HAVE BEEN DELIVERED TO AGENT BANK IN ACCORDANCE WITH SECTION 3.15 ARE TRUE
AND CORRECT COPIES OF THE ORIGINALS THEREOF.  THE CC SKYBRIDGE AGREEMENT AND CC
SKYBRIDGE PECKHAM LANE ENTITLEMENTS ARE EACH IN FULL FORCE AND EFFECT AND HAVE
NOT BEEN AMENDED OR OTHERWISE MODIFIED EXCEPT AS SET FORTH BY DOCUMENTS
DELIVERED TO AGENT BANK IN ACCORDANCE WITH SECTION 3.15 OR EXCEPT AS PERMITTED
UNDER SECTION 5.25.


 


SECTION 4.25.                              SUBSIDIARIES.  AS OF THE RESTATEMENT
EFFECTIVE DATE: (A) MCRI HAS NO SUBSIDIARIES OTHER THAN BORROWER, GOLDEN
TOWN, INC., A NEVADA CORPORATION (INACTIVE) AND HIGH DESERT SUNSHINE, INC., A
NEVADA CORPORATION, AND (B) BORROWER DOES NOT HAVE ANY SUBSIDIARIES.


 


ARTICLE V


 

GENERAL COVENANTS OF BORROWER AND MCRI

 

To induce the Banks to enter into this Credit Agreement, Borrower and MCRI
covenant to Banks as follows:

 

A.                                 General Covenants.

 


SECTION 5.01.                                  FF&E.  BORROWER SHALL FURNISH,
FIXTURE AND EQUIP THE HOTEL/CASINO FACILITY WITH FF&E IT REASONABLY DEEMS
APPROPRIATE FOR THE OPERATION OF THE HOTEL/CASINO FACILITY.  ALL FF&E THAT IS
PURCHASED AND INSTALLED IN THE HOTEL/CASINO FACILITY SHALL BE PURCHASED FREE AND
CLEAR OF ANY LIENS, ENCUMBRANCES OR CLAIMS, OTHER THAN PERMITTED ENCUMBRANCES.


 


SECTION 5.02.                                  PERMITS; LICENSES AND LEGAL
REQUIREMENTS.  BORROWER SHALL COMPLY IN ALL MATERIAL RESPECTS WITH AND KEEP IN
FULL FORCE AND EFFECT, AS AND WHEN REQUIRED, ALL GAMING PERMITS AND ALL MATERIAL
PERMITS, LICENSES AND APPROVALS OBTAINED FROM ANY GOVERNMENTAL AUTHORITIES WHICH
ARE REQUIRED FOR THE OPERATION AND USE OF THE REAL PROPERTY AS THE HOTEL/CASINO
FACILITY.  BORROWER SHALL COMPLY IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE
MATERIAL EXISTING AND FUTURE LAWS, RULES, REGULATIONS, ORDERS,

 

73


 


ORDINANCES AND REQUIREMENTS OF ALL GOVERNMENTAL AUTHORITIES, AND WITH ALL
RECORDED RESTRICTIONS AFFECTING THE REAL PROPERTY.


 


SECTION 5.03.                                  PROTECTION AGAINST LIEN CLAIMS. 
BORROWER SHALL PROMPTLY PAY AND DISCHARGE OR CAUSE TO BE PAID AND DISCHARGED ALL
CLAIMS AND LIENS FOR LABOR DONE AND MATERIALS AND SERVICES SUPPLIED AND
FURNISHED IN CONNECTION WITH THE HOTEL/CASINO FACILITY IN ACCORDANCE WITH THIS
SECTION 5.03.  IF ANY MECHANIC’S LIEN OR MATERIALMAN’S LIEN SHALL BE RECORDED,
FILED OR SUFFERED TO EXIST AGAINST THE REAL PROPERTY, HOTEL/CASINO FACILITY OR
ANY INTEREST THEREIN BY REASON OF WORK, LABOR, SERVICES OR MATERIALS SUPPLIED,
FURNISHED OR CLAIMED TO HAVE BEEN SUPPLIED AND FURNISHED IN CONNECTION WITH THE
HOTEL/CASINO FACILITY, UPON BORROWER’S RECEIPT OF WRITTEN NOTICE FROM AGENT BANK
DEMANDING THE RELEASE AND DISCHARGE OF SUCH LIEN: (A) SAID LIEN OR CLAIM SHALL
BE PAID, RELEASED AND DISCHARGED OF RECORD WITHIN SIXTY (60) DAYS FOLLOWING ITS
RECEIPT OF SUCH NOTICE, OR (B) BORROWER SHALL CAUSE SAID MECHANIC’S LIEN OR
MATERIALMAN’S LIEN TO BE RELEASED OF RECORD PURSUANT TO THE PROVISIONS SET FORTH
IN THE NEVADA REVISED STATUES 108.2413, ET. SEQ., WITHIN NINETY (90) DAYS
FOLLOWING ITS RECEIPT OF SUCH NOTICE.


 


SECTION 5.04.                              CONTINUANCE OF OUTSTANDING BALANCE OF
EXISTING BANK LOAN.  ON THE RESTATEMENT EFFECTIVE DATE, EACH LENDER SHALL FUND
ITS PRO RATA SHARE OF THE OUTSTANDING PRINCIPAL AND INTEREST OWING UNDER THE
EXISTING BANK LOAN FOR PAYMENT TO THE EXISTING LENDERS FOR THE PURPOSE OF
CONTINUING THE UNPAID PRINCIPAL UNDER THE EXISTING BANK LOAN AS FUNDED
OUTSTANDINGS UNDER THE CREDIT FACILITY.


 


SECTION 5.05.                                  NO CHANGE IN CHARACTER OF
BUSINESS OR LOCATION OF CHIEF EXECUTIVE OFFICE.  AT ALL TIMES THROUGHOUT THE
TERM OF THE CREDIT FACILITY (A) THE CHIEF EXECUTIVE OFFICE OF BORROWER AND MCRI
SHALL BE LOCATED AT 3800 SOUTH VIRGINIA STREET, RENO, NEVADA 89502; PROVIDED,
HOWEVER, BORROWER SHALL BE ENTITLED TO MOVE ITS CHIEF EXECUTIVE OFFICE TO
ANOTHER LOCATION WITHIN THE STATE OF NEVADA UPON NO LESS THAN THIRTY (30) DAYS
PRIOR WRITTEN NOTICE TO AGENT BANK, (B) THE HOTEL/CASINO FACILITY SHALL BE
OPERATED BY THE BORROWER, AND (C) NEITHER BORROWER NOR MCRI SHALL EFFECT A
MATERIAL CHANGE IN THE NATURE AND CHARACTER OF THE BUSINESS AT THE HOTEL/CASINO
FACILITY AS PRESENTLY CONDUCTED AND AS PRESENTLY CONTEMPLATED AND DISCLOSED TO
BANKS.


 


SECTION 5.06.                                  PRESERVATION AND MAINTENANCE OF
PROPERTIES AND ASSETS; ACQUISITION OF ADDITIONAL PROPERTY OR LEASES.


 


(A)                               AT ALL TIMES THROUGHOUT THE TERM OF THE BANK
FACILITIES, (A) THE BORROWER SHALL OPERATE, MAINTAIN AND PRESERVE ALL RIGHTS,
PRIVILEGES, FRANCHISES, LICENSES, GAMING PERMITS AND OTHER PROPERTIES AND ASSETS
NECESSARY TO CONDUCT ITS BUSINESSES AND THE HOTEL/CASINO FACILITY, IN ACCORDANCE
WITH ALL APPLICABLE GOVERNMENTAL LAWS, ORDINANCES, APPROVALS, RULES AND
REGULATIONS AND REQUIREMENTS, INCLUDING, BUT NOT LIMITED TO, ZONING, SANITARY,
POLLUTION, BUILDING, ENVIRONMENTAL AND SAFETY LAWS AND ORDINANCES, RULES AND
REGULATIONS PROMULGATED THEREUNDER, AND (B) BORROWER SHALL NOT CONSOLIDATE

 

74


 


WITH, REMOVE, DEMOLISH, MATERIALLY ALTER, DISCONTINUE THE USE OF, SELL,
TRANSFER, ASSIGN, HYPOTHECATE OR OTHERWISE DISPOSE OF TO ANY PERSON, ANY PART OF
ITS PROPERTIES AND ASSETS NECESSARY FOR THE CONTINUANCE OF ITS BUSINESS, AS
PRESENTLY CONDUCTED AND AS PRESENTLY CONTEMPLATED, OTHER THAN IN THE NORMAL
COURSE OF BUSINESS, ALTERATIONS OR MODIFICATIONS AS ARE REASONABLY EXPECTED TO
INCREASE THE VALUE OF THE COLLATERAL, OR AS OTHERWISE PERMITTED PURSUANT TO THIS
CREDIT AGREEMENT.


 


(B)                              FURTHERMORE, IN THE EVENT BORROWER, MCRI OR ANY
AFFILIATE AND/OR RELATED ENTITY THEREOF (OTHER THAN BLILP), SHALL ACQUIRE ANY
OTHER REAL PROPERTY OR RIGHTS TO THE USE OF REAL PROPERTY WHICH IS: (A) ADJACENT
TO ANY OF THE REAL PROPERTY AND USED AS AN INTEGRAL PART OF THE OPERATION AT THE
REAL PROPERTY AND/OR THE HOTEL/CASINO FACILITY, OR (B) IF NOT SO ADJACENT,
NECESSARY AND REQUIRED FOR THE USE AND OPERATION OF SUCH REAL PROPERTY OR
HOTEL/CASINO FACILITY, BORROWER SHALL CONCURRENTLY WITH THE ACQUISITION OF SUCH
REAL PROPERTY OR THE RIGHTS TO THE USE OF SUCH REAL PROPERTY, EXECUTE OR CAUSE
THE EXECUTION OF SUCH DOCUMENTS AS MAY BE NECESSARY TO ADD SUCH REAL PROPERTY OR
RIGHTS TO THE USE OF REAL PROPERTY AS COLLATERAL UNDER THE BANK FACILITIES. 
PROVIDED, HOWEVER, IN THE EVENT THE V/P PROPERTY, OR ANY PORTION THEREOF, IS
RELEASED AS COLLATERAL PURSUANT TO SECTION 5.22, THE V/P PROPERTY SO RELEASED,
OR APPLICABLE PORTION THEREOF, SHALL BE REQUIRED TO BE ADDED AS COLLATERAL ONLY
IN THE EVENT THAT ITS USE IN CONNECTION WITH THE HOTEL/CASINO FACILITY IS
REQUIRED BY THE LAWS OF ANY APPLICABLE GOVERNMENTAL AUTHORITY.


 


(C)                               OTHER THAN WITH RESPECT TO THE ADJACENT
DRIVEWAY LEASE, NEITHER BORROWER NOR MCRI SHALL ENTER INTO ANY OTHER LEASES,
LICENSES, RENTAL OR OTHER ARRANGEMENTS FOR THE USE OR OCCUPANCY OF ALL OR ANY
PORTION OF THE VILLAGE SHOPPING CENTER WHICH USE OR OCCUPANCY IS OR IS PLANNED
OR PROJECTED TO BE OR BECOME AN INTEGRAL PART OF THE OPERATION AT THE REAL
PROPERTY AND/OR THE HOTEL/CASINO FACILITY, WITHOUT THE PRIOR WRITTEN CONSENT OF
AGENT BANK, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED, OR IF
IN THE OPINION OF AGENT BANK SUCH AMENDMENT, MODIFICATION OR TERMINATION IS
MATERIALLY ADVERSE TO BORROWER OR THE BANKS, WITHOUT THE PRIOR WRITTEN CONSENT
OF REQUISITE LENDERS.


 


SECTION 5.07.                                  REPAIR OF PROPERTIES AND ASSETS. 
AT ALL TIMES THROUGHOUT THE TERM OF THE BANK FACILITIES, BORROWER SHALL, AT ITS
OWN COST AND EXPENSE, (A) MAINTAIN, PRESERVE AND KEEP IN A MANNER CONSISTENT
WITH HOTEL AND GAMING CASINO OPERATING PRACTICES, AS THE CASE MAY BE, APPLICABLE
TO HOTEL/CASINO OPERATIONS OPERATING IN THE RENO, NEVADA AREA, ITS ASSETS AND
PROPERTIES, INCLUDING, BUT NOT LIMITED TO, THE HOTEL/CASINO FACILITY AND ALL
FF&E OWNED OR LEASED BY BORROWER IN GOOD AND SUBSTANTIAL REPAIR, WORKING ORDER
AND CONDITION, ORDINARY WEAR AND TEAR EXCEPTED, (B) FROM TIME TO TIME, MAKE OR
CAUSE TO BE MADE, ALL NECESSARY AND PROPER REPAIRS, REPLACEMENTS, RENEWALS,
IMPROVEMENTS AND BETTERMENTS THERETO, AND (C) FROM TIME TO TIME, MAKE SUCH
SUBSTITUTIONS, ADDITIONS, MODIFICATIONS AND IMPROVEMENTS AS MAY BE NECESSARY AND
AS SHALL NOT IMPAIR THE STRUCTURAL INTEGRITY, OPERATING EFFICIENCY AND

 

75


 


ECONOMIC VALUE OF SAID ASSETS AND PROPERTIES.  ALL ALTERATIONS, REPLACEMENTS,
RENEWALS, OR ADDITIONS MADE PURSUANT TO THIS SECTION 5.07 SHALL BECOME AND
CONSTITUTE A PART OF SAID ASSETS AND PROPERTY AND SUBJECT, INTER ALIA, TO THE
PROVISIONS OF SECTION 5.01 AND SUBJECT TO THE LIEN OF THE LOAN DOCUMENTS.


 


SECTION 5.08.                                  FINANCIAL STATEMENTS; REPORTS;
CERTIFICATES AND BOOKS AND RECORDS.  UNTIL BANK FACILITY TERMINATION, BORROWER
AND MCRI SHALL, UNLESS THE AGENT BANK (WITH THE WRITTEN APPROVAL OF THE
REQUISITE LENDERS) OTHERWISE CONSENTS, AT BORROWER’S SOLE EXPENSE, DELIVER TO
THE AGENT BANK AND EACH OF THE LENDERS A FULL AND COMPLETE COPY OF EACH OF THE
FOLLOWING AND SHALL COMPLY WITH EACH OF THE FOLLOWING FINANCIAL REQUIREMENTS:


 


(A)                               AS SOON AS PRACTICABLE, AND IN ANY EVENT
WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH FISCAL QUARTER (INCLUDING THE
FOURTH (4TH) FISCAL QUARTER IN ANY FISCAL YEAR), THE BALANCE SHEET, INCOME
STATEMENT, STATEMENT OF RETAINED EARNINGS AND STATEMENT OF CASH FLOWS OF THE
BORROWER AS AT THE END OF SUCH FISCAL QUARTER AND FOR THE PORTION OF THE FISCAL
YEAR ENDED WITH SUCH FISCAL QUARTER, ALL IN REASONABLE DETAIL.  SUCH FINANCIAL
STATEMENTS SHALL BE CERTIFIED BY AN AUTHORIZED OFFICER OF BORROWER AS FAIRLY
PRESENTING THE FINANCIAL CONDITION, RESULTS OF OPERATIONS AND CASH FLOWS OF
BORROWER IN ACCORDANCE WITH GAAP (OTHER THAN FOOTNOTE DISCLOSURES) AS AT SUCH
DATE AND FOR SUCH PERIODS, SUBJECT ONLY TO NORMAL YEAR-END ACCRUALS AND AUDIT
ADJUSTMENTS;


 


(B)                              AS SOON AS PRACTICABLE, AND IN ANY EVENT WITHIN
FORTY-FIVE (45) DAYS AFTER THE END OF EACH FISCAL QUARTER (INCLUDING THE FOURTH
(4TH) FISCAL QUARTER IN ANY FISCAL YEAR), THE CONSOLIDATED AND CONSOLIDATING
BALANCE SHEET, INCOME STATEMENT, STATEMENT OF RETAINED EARNINGS AND STATEMENT OF
CASH FLOWS OF THE MCRI CONSOLIDATION AS AT THE END OF SUCH FISCAL QUARTER AND
FOR THE PORTION OF THE FISCAL YEAR ENDED WITH SUCH FISCAL QUARTER, ALL IN
REASONABLE DETAIL.  SUCH FINANCIAL STATEMENTS SHALL BE CERTIFIED BY AN
AUTHORIZED OFFICER OF MCRI AS FAIRLY PRESENTING THE FINANCIAL CONDITION, RESULTS
OF OPERATIONS AND CASH FLOWS OF THE MCRI CONSOLIDATION IN ACCORDANCE WITH GAAP
(OTHER THAN FOOTNOTE DISCLOSURES) AS AT SUCH DATE AND FOR SUCH PERIODS, SUBJECT
ONLY TO NORMAL YEAR-END ACCRUALS AND AUDIT ADJUSTMENTS;


 


(C)                               AS SOON AS PRACTICABLE, AND IN ANY EVENT
WITHIN NINETY (90) DAYS AFTER THE END OF EACH FISCAL YEAR, (I) THE BALANCE
SHEET, INCOME STATEMENT, STATEMENT OF RETAINED EARNINGS AND STATEMENT OF CASH
FLOWS (RECONCILED WITH YEAR END AUDITED STATEMENTS) OF THE BORROWER AS AT THE
END OF SUCH FISCAL YEAR, ALL IN REASONABLE DETAIL, AND (II) THE CONSOLIDATED AND
CONSOLIDATING BALANCE SHEET, INCOME STATEMENT, STATEMENT OF RETAINED EARNINGS
AND CASH FLOWS (RECONCILED WITH YEAR END AUDITED STATEMENTS) OF THE MCRI
CONSOLIDATION AS AT THE END OF SUCH FISCAL YEAR, ALL IN REASONABLE DETAIL.  SUCH
FINANCIAL STATEMENTS SHALL BE PREPARED IN ACCORDANCE WITH GAAP AND SHALL BE
ACCOMPANIED BY A REPORT OF ANY “BIG 4” ACCOUNTING FIRM OR OTHER INDEPENDENT
PUBLIC ACCOUNTANTS OF RECOGNIZED STANDING SELECTED BY BORROWER AND

 

76


 


REASONABLY SATISFACTORY TO THE AGENT BANK, WHICH REPORT SHALL BE PREPARED IN
ACCORDANCE WITH GENERALLY ACCEPTED AUDITING STANDARDS AS AT SUCH DATE, AND SHALL
NOT BE SUBJECT TO ANY QUALIFICATIONS OR EXCEPTIONS AS TO THE SCOPE OF THE AUDIT
NOR TO ANY OTHER QUALIFICATION OR EXCEPTION DETERMINED BY THE REQUISITE LENDERS
IN THEIR GOOD FAITH BUSINESS JUDGMENT TO BE ADVERSE TO THE INTERESTS OF THE
BANKS.  SUCH ACCOUNTANTS’ REPORT SHALL BE ACCOMPANIED BY A CERTIFICATE STATING
THAT, IN MAKING THE EXAMINATION PURSUANT TO GENERALLY ACCEPTED AUDITING
STANDARDS NECESSARY FOR THE CERTIFICATION OF SUCH FINANCIAL STATEMENTS AND SUCH
REPORT, SUCH ACCOUNTANTS HAVE OBTAINED NO KNOWLEDGE OF ANY DEFAULT OR, IF, IN
THE OPINION OF SUCH ACCOUNTANTS, ANY SUCH DEFAULT SHALL EXIST, STATING THE
NATURE AND STATUS OF SUCH DEFAULT, AND STATING THAT SUCH ACCOUNTANTS HAVE
REVIEWED THE FINANCIAL COVENANTS AS AT THE END OF SUCH FISCAL YEAR (WHICH SHALL
ACCOMPANY SUCH CERTIFICATE) UNDER SECTIONS 6.01 THROUGH 6.03, HAVE READ SUCH
SECTIONS (INCLUDING THE DEFINITIONS OF ALL DEFINED TERMS USED THEREIN) AND THAT
NOTHING HAS COME TO THE ATTENTION OF SUCH ACCOUNTANTS IN THE COURSE OF SUCH
EXAMINATION THAT WOULD CAUSE THEM TO BELIEVE THAT THE SAME WERE NOT CALCULATED
BY THE BORROWER AND THE MCRI CONSOLIDATION, AS APPLICABLE, IN THE MANNER
PRESCRIBED BY THIS CREDIT AGREEMENT.  SUCH FINANCIAL STATEMENTS SHALL BE
CERTIFIED BY AN AUTHORIZED OFFICERS OF THE BORROWER AND MCRI IN THE SAME MANNER
AS REQUIRED WITH RESPECT TO FINANCIAL STATEMENTS DELIVERED PURSUANT TO
SECTIONS 5.08(A) AND (B);


 


(D)                              AS SOON AS PRACTICABLE, AND IN ANY EVENT NO
LATER THAN FORTY-FIVE (45) DAYS FOLLOWING THE COMMENCEMENT OF EACH FISCAL YEAR,
PROJECTIONS BY FISCAL QUARTER FOR THAT FISCAL YEAR, INCLUDING PROJECTED BALANCE
SHEET, STATEMENT OF OPERATIONS AND STATEMENT OF CASH FLOW OF BORROWER AND
PROJECTED CONSOLIDATED AND CONSOLIDATING BALANCE SHEETS AND STATEMENTS OF
OPERATIONS AND CASH FLOWS, OF THE BORROWER, ALL IN REASONABLE DETAIL;


 


(E)                               AS SOON AS PRACTICABLE, AND IN ANY EVENT NO
LATER THAN FORTY-FIVE (45) DAYS AFTER THE COMMENCEMENT OF EACH FISCAL YEAR, A
CAPITAL EXPENDITURE BUDGET BY BORROWER FOR THE HOTEL/CASINO FACILITY FOR THAT
FISCAL YEAR, ALL IN REASONABLE DETAIL;


 


(F)                                  CONCURRENTLY WITH THE FINANCIAL STATEMENTS
AND REPORTS REQUIRED PURSUANT TO SECTIONS 5.08(A), (B) AND 5.08(C), A COMPLIANCE
CERTIFICATE SIGNED BY AN AUTHORIZED OFFICER OF BORROWER, INCLUDING, WITHOUT
LIMITATION, THROUGH THE 2010 FISCAL YEAR THE STATUS OF THE REMODEL PROJECTS
SHOWN ON SCHEDULE OF REMODEL PROJECT AND RECONCILIATION OF THE LINE ITEM PROJECT
DESCRIPTIONS AND COST ESTIMATES WHICH SHALL NOT EXCEED FOURTEEN MILLION TWO
HUNDRED SEVENTY-FIVE THOUSAND DOLLARS ($14,275,000.00) IN THE AGGREGATE AT ANY
TIME;


 


(G)                               PROMPTLY AFTER THE SAME ARE AVAILABLE, COPIES
OF EACH ANNUAL REPORT, PROXY OR FINANCIAL STATEMENT OR OTHER REPORT OR
COMMUNICATION THAT SHALL HAVE BEEN SENT TO THE STOCKHOLDERS OF MCRI, AND COPIES
OF ALL ANNUAL, REGULAR, PERIODIC AND

 

77


 


SPECIAL REPORTS (INCLUDING, WITHOUT LIMITATION, EACH 10Q AND 10K REPORT) AND
REGISTRATION STATEMENTS WHICH MCRI SHALL HAVE FILED OR BE REQUIRED TO FILE WITH
THE SECURITIES AND EXCHANGE COMMISSION UNDER SECTION 13 OR 15(D) OF THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND NOT OTHERWISE REQUIRED TO BE
DELIVERED TO THE BANKS PURSUANT TO OTHER PROVISIONS OF THIS SECTION 5.08.


 


(H)                               PROMPTLY, AND IN ANY EVENT WITHIN TEN
(10) DAYS OF THE FILING THEREOF, A COPY OF ANY SUBSTANTIVE FILING, REPORT OR
OTHER DOCUMENT FILED BY BORROWER, MCRI OR ANY MEMBER OF THE MCRI CONSOLIDATION
WITH THE NEVADA GAMING AUTHORITIES.  PROMPTLY AFTER THE SAME ARE AVAILABLE,
COPIES OF ANY WRITTEN COMMUNICATION TO BORROWER OR MCRI FROM THE NEVADA GAMING
AUTHORITIES ADVISING THEM, OR EITHER OF THEM, OF A MATERIAL VIOLATION OF OR
NON-COMPLIANCE WITH, ANY GAMING LAW BY BORROWER, MCRI OR ANY MEMBER OF THE MCRI
CONSOLIDATION.


 


(I)                                   UNTIL BANK FACILITY TERMINATION, BORROWER
AND MCRI, AND EACH OF THEM, SHALL KEEP AND MAINTAIN COMPLETE AND ACCURATE BOOKS
AND RECORDS IN ACCORDANCE WITH GAAP, CONSISTENTLY APPLIED.  BORROWER AND MCRI,
AND EACH OF THEM, SHALL PERMIT BANKS AND ANY AUTHORIZED REPRESENTATIVES OF BANKS
TO HAVE REASONABLE ACCESS TO AND TO INSPECT, EXAMINE AND MAKE COPIES OF THE
BOOKS AND RECORDS, ANY AND ALL ACCOUNTS, DATA AND OTHER DOCUMENTS OF BORROWER
AND MCRI AT ALL REASONABLE TIMES UPON THE GIVING OF REASONABLE NOTICE OF SUCH
INTENT.  IN ADDITION:  (I) IN THE EVENT OF THE OCCURRENCE OF ANY DEFAULT OR
EVENT OF DEFAULT, OR (II) IN THE EVENT ANY MATERIAL ADVERSE CHANGE OCCURS,
BORROWER AND MCRI SHALL PROMPTLY, AND IN ANY EVENT WITHIN THREE (3) DAYS AFTER
ACTUAL KNOWLEDGE THEREOF, NOTIFY AGENT BANK IN WRITING OF SUCH OCCURRENCE.


 


(J)                                  UNTIL BANK FACILITY TERMINATION, BORROWER
AND MCRI, AND EACH OF THEM, SHALL FURNISH TO AGENT BANK, WITH SUFFICIENT COPIES
FOR DISTRIBUTION TO EACH OF THE BANKS, ANY FINANCIAL INFORMATION OR OTHER
INFORMATION BEARING ON THE FINANCIAL STATUS OF THE BORROWER, MCRI, ANY MEMBER OF
THE MCRI CONSOLIDATION, OR ANY OF THEM, WHICH IS REASONABLY REQUESTED BY AGENT
BANK OR REQUISITE LENDERS.


 


SECTION 5.09.                                  INSURANCE.  BORROWER SHALL
OBTAIN, OR CAUSE TO BE OBTAINED, AND SHALL MAINTAIN OR CAUSE TO BE MAINTAINED
WITH RESPECT TO THE HOTEL/CASINO FACILITY, AT ALL TIMES THROUGHOUT THE TERM OF
THE CREDIT FACILITY, AT ITS OWN COST AND EXPENSE, AND SHALL DEPOSIT WITH AGENT
BANK ON OR BEFORE THE RESTATEMENT EFFECTIVE DATE:


 


(A)                               PROPERTY INSURANCE.  BORROWER SHALL MAINTAIN
AN “ALL RISK” (SPECIAL CAUSES OF LOSS OR EQUIVALENT) PERILS POLICY COVERING THE
BUILDING AND IMPROVEMENTS, AND OTHER PERMANENT STRUCTURES FOR ONE HUNDRED
PERCENT (100%) OF THE REPLACEMENT COST.  BORROWER SHALL MAINTAIN NO LESS THAN A
FIVE MILLION DOLLAR ($5,000,000.00) SUB-LIMIT FOR THE PERILS OF FLOOD AND
EARTHQUAKE.  THE POLICY WILL INCLUDE AGREED AMOUNT (WAIVING CO-INSURANCE),
REPLACEMENT COST VALUATION AND BUILDING

 

78


 


ORDINANCE ENDORSEMENTS.  THE POLICY WILL INCLUDE A STANDARD MORTGAGEE CLAUSE
(ISO FORM OR EQUIVALENT) AND PROVIDE THAT ALL LOSSES IN EXCESS OF ONE MILLION
DOLLARS ($1,000,000.00) BE ADJUSTED BY BORROWER WITH THE CONSENT OF AGENT BANK. 
THE BORROWER WAIVES ANY AND ALL RIGHTS OF SUBROGATION AGAINST BANKS.


 


(B)                              PERSONAL PROPERTY (INCLUDING MACHINERY,
EQUIPMENT, FURNITURE, FIXTURES, STOCK).  BORROWER SHALL MAINTAIN SPECIAL CAUSES
OF LOSS (“ALL RISK”) PROPERTY COVERAGE WHICH REPRESENTS ONE HUNDRED PERCENT
(100%) OF THE VALUES AT REPLACEMENT COSTS FOR ALL PERSONAL PROPERTY OWNED,
LEASED OR FOR WHICH BORROWER IS LEGALLY LIABLE.  SUCH POLICY SHALL INCLUDE A
LENDERS LOSS PAYABLE ENDORSEMENT IN FAVOR OF AGENT BANK.  THE POLICY PROVIDING
REAL AND PERSONAL PROPERTY COVERAGE MAY INCLUDE A DEDUCTIBLE OF NO MORE THAN TWO
HUNDRED FIFTY THOUSAND DOLLARS ($250,000.00) FOR ANY SINGLE OCCURRENCE.


 


(C)                               BUSINESS INCOME/EXTRA EXPENSE.  BORROWER SHALL
MAINTAIN A COMBINED BUSINESS INCOME/EXTRA EXPENSE COVERAGE WITH A LIMIT NO LESS
THAN EIGHTY PERCENT (80%) OF THE NET PROFIT, PLUS CONTINUING EXPENSES (INCLUDING
DEBT SERVICE) FOR THE HOTEL/CASINO FACILITY, WHICH COVERAGE MAY BE INCLUDED IN
THE COVERAGES REQUIRED BY SECTION 5.09(A) AND (B) ABOVE.  SUCH COVERAGE SHALL
ALSO INCLUDE EXTENSIONS FOR OFF PREMISES POWER LOSSES AT ONE MILLION DOLLARS
($1,000,000.00) AND AN EXTENDED PERIOD OF INDEMNITY NINETY (90) DAYS
ENDORSEMENT.  THESE COVERAGES (TO THE EXTENT NOT COVERED BY SECTION 5.09(A) AND
(B) ABOVE) MAY HAVE A DEDUCTIBLE OF NO GREATER THAN FORTY-EIGHT (48) HOURS, OR
ONE HUNDRED THOUSAND DOLLARS ($100,000.00), IF A SEPARATE DEDUCTIBLE APPLIES. 
AGENT BANK SHALL BE ENDORSED AS THE LOSS PAYEE UNDER THE ABOVE COVERAGES.  THE
BORROWER MAY ELECT TO COVER THE PROPERTY ON A BLANKET OR LOSS LIMIT BASIS AS
LONG AS ONE HUNDRED PERCENT (100%) REPLACEMENT COST VALUES ARE UTILIZED AS
REQUIRED ABOVE.  THE PROPERTY COVERAGE SHALL CONTAIN NO EXCLUSIONS OR
LIMITATIONS FOR TERRORISM OR TERRORIST ACTS.


 


(D)                              BOILER AND MACHINERY.  BORROWER SHALL MAINTAIN
A BOILER AND MACHINERY POLICY FOR THE HOTEL/CASINO FACILITY WRITTEN ON A
COMPREHENSIVE FORM WITH A COMBINED DIRECT AND INDIRECT LIMIT OF NO LESS THAN
TWENTY-FIVE MILLION DOLLARS ($25,000,000.00), WHICH COVERAGE MAY BE INCLUDED IN
THE COVERAGES REQUIRED BY SECTION 5.09(A) AND (B) ABOVE.  THE POLICY SHALL
INCLUDE EXTENSIONS FOR AGREED AMOUNT (WAIVING CO-INSURANCE) AND REPLACEMENT COST
VALUATION.  THE POLICY (TO THE EXTENT NOT COVERED BY SECTION 5.09(A) AND
(B) ABOVE) MAY CONTAIN DEDUCTIBLES OF NO GREATER THAN ONE HUNDRED THOUSAND
DOLLARS ($100,000.00) DIRECT AND FORTY-EIGHT (48) HOURS INDIRECT.


 


(E)                               CRIME INSURANCE.  BORROWER SHALL OBTAIN A
COMPREHENSIVE CRIME POLICY, INCLUDING THE FOLLOWING COVERAGES:


 

(I)                                   EMPLOYEE DISHONESTY - FIVE HUNDRED
THOUSAND DOLLARS ($500,000.00);

 

79


 

(II)                                MONEY AND SECURITIES (INSIDE) - FIVE HUNDRED
THOUSAND DOLLARS ($500,000.00);

 

(III)                             MONEY AND SECURITIES (OUTSIDE) - FIVE HUNDRED
THOUSAND DOLLARS ($500,000.00);

 

(IV)                            DEPOSITOR’S FORGERY - FIVE HUNDRED THOUSAND
DOLLARS ($500,000.00);

 

(V)                               COMPUTER FRAUD - FIVE HUNDRED THOUSAND DOLLARS
($500,000.00).

 

The policy must be amended so that money is defined to include “tokens and
chips”.  The policy may contain deductibles of no greater than Two Hundred Fifty
Thousand Dollars ($250,000.00) for employee dishonesty, depositor’s forgery and
computer fraud and One Hundred Thousand Dollars ($100,000.00) for all other
coverage agreements listed above.

 


(F)                                  COMMERCIAL GENERAL LIABILITY (2005 ISO
FORM OR EQUIVALENT).  BORROWER SHALL MAINTAIN A COMMERCIAL GENERAL LIABILITY
POLICY WITH A ONE MILLION DOLLAR ($1,000,000.00) COMBINED SINGLE LIMIT FOR
BODILY INJURY AND PROPERTY DAMAGE, INCLUDING CONTRACTUAL LIABILITY, AND ALL
STANDARD POLICY FORM EXTENSIONS.  THE POLICY MUST PROVIDE A TWO MILLION DOLLAR
($2,000,000.00) GENERAL AGGREGATE (PER LOCATION, IF MULTI-LOCATION RISK) AND BE
WRITTEN ON AN “OCCURRENCE FORM”.  THE POLICY WILL INCLUDE EXTENSIONS FOR LIQUOR
LEGAL LIABILITY AND EMPLOYEE BENEFITS LEGAL LIABILITY COVERAGES.  IF THE GENERAL
LIABILITY POLICY CONTAINS A SELF-INSURED RETENTION, IT SHALL BE NO GREATER THAN
FIFTY THOUSAND DOLLARS ($50,000.00) PER OCCURRENCE WITH AN AGGREGATE OF NO
GREATER THAN ONE MILLION DOLLARS ($1,000,000.00) FOR ALL LOSSES.


 

The policy shall be endorsed to include Agent Bank as an additional insured on
behalf of the Banks for losses relating to the Hotel/Casino Facility. 
Definition of additional insured shall include all officers, directors,
employees, agents and representatives of the additional insured.  The coverage
for additional insured shall apply on a primary basis irrespective of any other
insurance whether collectible or not (ISO Form Endorsement No. CE20261185
Additional Insured - Designated Person, Organization or equivalent).

 


(G)                               AUTOMOBILE.  BORROWER SHALL MAINTAIN A
COMPREHENSIVE AUTOMOBILE LIABILITY INSURANCE POLICY WRITTEN UNDER COVERAGE
“SYMBOL 1”, PROVIDING A ONE MILLION DOLLAR ($1,000,000.00) COMBINED SINGLE LIMIT
FOR BODILY INJURY AND PROPERTY DAMAGE COVERING ALL OWNED, NON-OWNED AND HIRED
VEHICLES OF THE BORROWER.  IF THE POLICY CONTAINS A SELF-INSURED RETENTION IT
SHALL BE NO GREATER THAN FIFTY THOUSAND DOLLARS ($50,000.00) PER OCCURRENCE WITH
AN AGGREGATE OF NO GREATER THAN ONE MILLION DOLLARS

 

80


 


 ($1,000,000.00) FOR ALL LOSSES.  THE FOLLOWING ADDITIONAL COVERAGES MUST BE
PURCHASED BY BORROWER:


 

(I)                                   GARAGEKEEPERS LEGAL LIABILITY.  FIVE
HUNDRED THOUSAND DOLLAR ($500,000.00) LIMIT FOR COMPREHENSIVE AND COLLISION
COVERAGES FOR PHYSICAL DAMAGE TO VEHICLES IN THE MORTGAGORS CARE, CUSTODY AND
CONTROL.  THE POLICY CAN BE SUBJECT TO A DEDUCTIBLE OF NO GREATER THAN FIVE
THOUSAND DOLLARS ($5,000.00) FOR EACH AUTO AND TWENTY-FIVE THOUSAND DOLLARS
($25,000.00) FOR EACH LOSS.

 


(H)                               WORKERS COMPENSATION AND EMPLOYERS LIABILITY
INSURANCE.  BORROWER SHALL MAINTAIN STANDARD WORKERS COMPENSATION POLICY
COVERING THE STATE OF NEVADA AND EMPLOYERS LIABILITY COVERAGE SUBJECT TO A LIMIT
OF NO LESS THAN FIVE HUNDRED THOUSAND DOLLARS ($500,000.00) EACH EMPLOYEE, FIVE
HUNDRED THOUSAND DOLLARS ($500,000.00) EACH ACCIDENT, FIVE HUNDRED THOUSAND
DOLLARS ($500,000.00) POLICY LIMIT.  THE POLICY SHALL INCLUDE ENDORSEMENTS FOR
VOLUNTARY COMPENSATION AND STOP GAP LIABILITY.  IF THE BORROWER HAS ELECTED TO
SELF-INSURE WORKERS COMPENSATION COVERAGE IN THE STATE OF NEVADA, THE AGENT BANK
MUST BE FURNISHED WITH A COPY OF THE CERTIFICATE FROM THE STATE PERMITTING
SELF-INSURANCE AND EVIDENCE OF A STOP LOSS EXCESS WORKERS COMPENSATION POLICY
WITH A SPECIFIC RETENTION OF NO GREATER THAN FIVE HUNDRED THOUSAND DOLLARS
($500,000.00) THEREAFTER.


 


(I)                                   UMBRELLA LIABILITY.  AN UMBRELLA LIABILITY
POLICY MUST BE PURCHASED WITH A LIMIT OF NOT LESS THAN SEVENTY-FIVE MILLION
DOLLARS ($75,000,000.00) PROVIDING EXCESS COVERAGE OVER ALL LIMITS AND COVERAGES
INDICATED IN PARAGRAPHS A THROUGH G ABOVE.  THE LIMITS CAN BE OBTAINED BY A
COMBINATION OF PRIMARY AND EXCESS UMBRELLA POLICIES, PROVIDED THAT ALL LAYERS
FOLLOW FORM WITH THE UNDERLYING POLICIES INDICATED IN F, G AND H AND ARE WRITTEN
ON AN “OCCURRENCE” FORM.  THIS POLICY, OR THE UNDERLYING POLICY OR POLICIES TO
WHICH THE UMBRELLA LIABILITY POLICY PERTAINS, SHALL BE ENDORSED TO INCLUDE THE
AGENT BANK AS AN ADDITIONAL INSURED ON BEHALF OF THE BANKS.


 


(J)                                  IF BORROWER’S GENERAL LIABILITY AND
AUTOMOBILE POLICIES INCLUDE A SELF-INSURED RETENTION, IT IS AGREED AND FULLY
UNDERSTOOD THAT BORROWER IS SOLELY RESPONSIBLE FOR PAYMENT OF ALL AMOUNTS DUE
WITHIN SAID SELF-INSURED RETENTIONS.  ANY INDEMNIFICATION/HOLD HARMLESS
PROVISION IS EXTENDED TO COVER ALL LIABILITIES ASSOCIATED WITH SAID SELF-INSURED
RETENTIONS.


 


(K)                              ALL POLICIES INDICATED ABOVE SHALL BE WRITTEN
WITH INSURANCE COMPANIES LICENSED AND ADMITTED TO DO BUSINESS IN THE STATE OF
NEVADA AND RATED NO LOWER THAN “A X” IN THE MOST RECENT ADDITION OF A.M. BEST
AND/OR “AA” IN THE MOST RECENT EDITION OF STANDARD & POOR’S, OR SUCH OTHER
CARRIER REASONABLY ACCEPTABLE TO AGENT BANK.  ALL POLICIES DISCUSSED ABOVE SHALL
BE ENDORSED TO PROVIDE THAT IN THE EVENT OF A

 

81


 


CANCELLATION, NON-RENEWAL OR MATERIAL MODIFICATION, AGENT BANK SHALL RECEIVE
THIRTY (30) DAYS PRIOR WRITTEN NOTICE THEREOF.  THE BORROWER SHALL FURNISH AGENT
BANK WITH CERTIFICATES OF INSURANCE EXECUTED BY AN AUTHORIZED AGENT EVIDENCING
COMPLIANCE WITH ALL INSURANCE PROVISIONS DISCUSSED ABOVE ON AN ANNUAL BASIS. 
CERTIFICATES OF INSURANCE EXECUTED BY AN AUTHORIZED AGENT OF EACH CARRIER
PROVIDING INSURANCE EVIDENCING CONTINUATION OF ALL COVERAGES WILL BE PROVIDED ON
THE RESTATEMENT EFFECTIVE DATE AND ANNUALLY ON OR BEFORE TEN (10) DAYS PRIOR TO
THE EXPIRATION OF EACH POLICY.  THE BORROWER SHALL ALSO FURNISH A COPY OF THE
DECLARATION PAGE OF EACH POLICY REQUIRED BY THIS SECTION AND THE ACTUAL POLICY
ENDORSEMENTS EVIDENCING THE AGENT BANK’S STATUS AS MORTGAGEE/LOSS PAYEE
(PROPERTY COVERAGE) AND ADDITIONAL INSURED (GENERAL LIABILITY COVERAGE) AS
REQUIRED.  ALL CERTIFICATES AND OTHER NOTICES RELATED TO THE INSURANCE PROGRAM
SHALL BE DELIVERED TO AGENT BANK CONCURRENTLY WITH THE DELIVERY OF SUCH
CERTIFICATES OR NOTICES TO SUCH CARRIER OR TO BORROWER AS APPLICABLE.


 


(L)                                   ANY OTHER INSURANCE REASONABLY REQUESTED
BY AGENT BANK OR REQUISITE LENDERS IN SUCH AMOUNT AND COVERING SUCH RISKS AS MAY
BE REASONABLY REQUESTED.  APPROVAL OF ANY INSURANCE BY THE AGENT BANK SHALL NOT
BE A REPRESENTATION OF THE SOLVENCY OF ANY INSURER OR THE SUFFICIENCY OF ANY
COVERAGE REQUIRED UNDER THIS CREDIT AGREEMENT.  ALL REQUIREMENTS SET FORTH IN
THIS SECTION ARE CONSIDERED MINIMUMS IN TERMS OF THE PURCHASE AND MAINTENANCE OF
INSURANCE UNDER THIS CREDIT AGREEMENT.


 


SECTION 5.10.                                  TAXES.  THROUGHOUT THE TERM OF
THE CREDIT FACILITY, BORROWER SHALL PREPARE AND TIMELY FILE OR CAUSE TO BE
PREPARED AND TIMELY FILED ALL FEDERAL, STATE AND LOCAL TAX RETURNS REQUIRED TO
BE FILED BY IT, AND BORROWER SHALL PAY AND DISCHARGE PRIOR TO DELINQUENCY ALL
TAXES, ASSESSMENTS AND OTHER GOVERNMENTAL CHARGES OR LEVIES IMPOSED UPON IT, OR
IN RESPECT OF ANY OF ANY OF ITS PROPERTIES AND ASSETS EXCEPT SUCH TAXES,
ASSESSMENTS AND OTHER GOVERNMENTAL CHARGES OR LEVIES, IF ANY, AS ARE BEING
CONTESTED IN GOOD FAITH BY BORROWER IN THE MANNER WHICH IS SET FORTH FOR SUCH
CONTESTS BY SECTION 4.07 HEREIN.


 


SECTION 5.11.                                  PERMITTED ENCUMBRANCES ONLY.  AT
ALL TIMES THROUGHOUT THE TERM OF THE CREDIT FACILITY, BORROWER SHALL NOT CREATE,
INCUR, ASSUME OR SUFFER TO EXIST ANY MORTGAGE, DEED OF TRUST, PLEDGE, LIEN,
SECURITY INTEREST, ENCUMBRANCE, ATTACHMENT, LEVY, DISTRAINT, OR OTHER JUDICIAL
PROCESS AND BURDENS OF EVERY KIND AND NATURE EXCEPT THE PERMITTED ENCUMBRANCES
ON OR WITH RESPECT TO THE COLLATERAL, EXCEPT (A) WITH RESPECT TO MATTERS
DESCRIBED IN SECTIONS 5.03 AND 5.10 SUCH ITEMS AS ARE BEING CONTESTED IN THE
MANNER DESCRIBED THEREIN, AND (B) WITH RESPECT TO ANY OTHER ITEMS, IF ANY, AS
ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND FOR WHICH
BORROWER HAS MAINTAINED ADEQUATE RESERVES FOR THE PAYMENT THEREOF.


 


SECTION 5.12.                                  ADVANCES.  AT ANY TIME DURING THE
TERM OF THE CREDIT FACILITY, IF BORROWER SHOULD FAIL (A) TO PERFORM OR OBSERVE,
OR (B) TO CAUSE TO BE PERFORMED OR OBSERVED, ANY COVENANT OR OBLIGATION OF
BORROWER UNDER THIS CREDIT AGREEMENT OR ANY

 

82



 


OF THE OTHER LOAN DOCUMENTS, THEN AGENT BANK, UPON THE GIVING OF REASONABLE
NOTICE MAY (BUT SHALL BE UNDER NO OBLIGATION TO) TAKE SUCH STEPS AS ARE
NECESSARY TO REMEDY ANY SUCH NON-PERFORMANCE OR NON-OBSERVANCE AND PROVIDE FOR
PAYMENT THEREOF.  ALL AMOUNTS ADVANCED BY AGENT BANK OR LENDERS PURSUANT TO THIS
SECTION 5.12 SHALL BECOME AN ADDITIONAL OBLIGATION OF BORROWER TO LENDERS
SECURED BY THE DEED OF TRUST AND OTHER LOAN DOCUMENTS, SHALL REDUCE THE AMOUNT
OF AVAILABLE BORROWINGS AND SHALL BECOME DUE AND PAYABLE BY BORROWER ON THE NEXT
INTEREST PAYMENT DATE, TOGETHER WITH INTEREST THEREON AT A RATE PER ANNUM EQUAL
TO THE DEFAULT RATE (SUCH INTEREST TO BE CALCULATED FROM THE DATE OF SUCH
ADVANCEMENT TO THE DATE OF PAYMENT THEREOF BY BORROWER).


 


SECTION 5.13.                                  FURTHER ASSURANCES.  BORROWER AND
MCRI WILL DO, EXECUTE, ACKNOWLEDGE AND DELIVER, OR CAUSE TO BE DONE, EXECUTED,
ACKNOWLEDGED AND DELIVERED, SUCH AMENDMENTS OR SUPPLEMENTS HERETO OR TO ANY OF
THE LOAN DOCUMENTS AND SUCH FURTHER DOCUMENTS, INSTRUMENTS AND TRANSFERS AS
REQUISITE LENDER OR AGENT BANK MAY REASONABLY REQUIRE FOR THE CURING OF ANY
DEFECT IN THE EXECUTION OR ACKNOWLEDGEMENT HEREOF OR IN ANY OF THE LOAN
DOCUMENTS, OR IN THE DESCRIPTION OF THE REAL PROPERTY OR OTHER COLLATERAL OR FOR
THE PROPER EVIDENCING OF GIVING NOTICE OF EACH LIEN OR SECURITY INTEREST
SECURING REPAYMENT OF THE BANK FACILITIES.  FURTHER, UPON THE EXECUTION AND
DELIVERY OF THE DEED OF TRUST AND EACH OF THE LOAN DOCUMENTS AND THEREAFTER,
FROM TIME TO TIME, BORROWER SHALL CAUSE THE DEED OF TRUST AND EACH OF THE LOAN
DOCUMENTS AND EACH AMENDMENT AND SUPPLEMENT THERETO TO BE FILED, REGISTERED AND
RECORDED AND TO BE REFILED, RE-REGISTERED AND RE-RECORDED IN SUCH MANNER AND IN
SUCH PLACES AS MAY BE REASONABLY REQUIRED BY THE REQUISITE LENDERS OR AGENT
BANK, IN ORDER TO PUBLISH NOTICE OF AND FULLY PROTECT THE LIEN OF THE DEED OF
TRUST AND THE LOAN DOCUMENTS AND TO PROTECT OR CONTINUE TO PERFECT THE SECURITY
INTERESTS CREATED BY THE DEED OF TRUST AND LOAN DOCUMENTS IN THE REAL PROPERTY
AND COLLATERAL AND TO PERFORM OR CAUSE TO BE PERFORMED FROM TIME TO TIME ANY
OTHER ACTIONS REQUIRED BY LAW AND EXECUTE OR CAUSE TO BE EXECUTED ANY AND ALL
INSTRUMENTS OF FURTHER ASSURANCE THAT MAY BE NECESSARY FOR SUCH PUBLICATION,
PERFECTION, CONTINUATION AND PROTECTION.


 


SECTION 5.14.                                  INDEMNIFICATION.  BORROWER AGREES
TO AND DOES HEREBY JOINTLY AND SEVERALLY INDEMNIFY, PROTECT, DEFEND AND SAVE
HARMLESS AGENT BANK AND EACH OF THE BANKS AND THEIR RESPECTIVE TRUSTEES,
OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS AND SHAREHOLDERS (INDIVIDUALLY AN
“INDEMNIFIED PARTY” AND COLLECTIVELY THE “INDEMNIFIED PARTIES”) FROM AND AGAINST
ANY AND ALL LOSSES, DAMAGES, EXPENSES OR LIABILITIES OF ANY KIND OR NATURE FROM
ANY SUITS, CLAIMS, OR DEMANDS, INCLUDING REASONABLE COUNSEL FEES INCURRED IN
INVESTIGATING OR DEFENDING SUCH CLAIM, SUFFERED BY ANY OF THEM AND CAUSED BY,
RELATING TO, ARISING OUT OF, RESULTING FROM, OR IN ANY WAY CONNECTED WITH THIS
CREDIT AGREEMENT, WITH ANY OTHER LOAN DOCUMENT OR WITH THE TRANSACTIONS
CONTEMPLATED HEREIN AND THEREBY; PROVIDED, HOWEVER, BORROWER SHALL NOT BE
OBLIGATED TO INDEMNIFY, PROTECT, DEFEND OR SAVE HARMLESS AN INDEMNIFIED PARTY
IF, AND TO THE EXTENT, THE LOSS, DAMAGE,

 

83


 


EXPENSE OR LIABILITY WAS CAUSED BY (A) THE GROSS NEGLIGENCE OR INTENTIONAL
MISCONDUCT OF SUCH INDEMNIFIED PARTY, (B) A DISPUTE AMONGST THE LENDERS NOT
INVOLVING OR ARISING FROM BORROWER’S OR GUARANTOR’S DEFAULT, OR (C) THE BREACH
OF THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT BY SUCH INDEMNIFIED PARTY OR
THE BREACH OF ANY LAWS, RULES OR REGULATION BY SUCH INDEMNIFIED PARTY (OTHER
THAN THOSE BREACHES OF LAWS ARISING FROM BORROWER’S OR GUARANTOR’S DEFAULT).  IN
CASE ANY ACTION SHALL BE BROUGHT AGAINST ANY INDEMNIFIED PARTY BASED UPON ANY OF
THE ABOVE AND IN RESPECT TO WHICH INDEMNITY MAY BE SOUGHT AGAINST BORROWER,
AGENT BANK SHALL PROMPTLY NOTIFY BORROWER IN WRITING, AND BORROWER SHALL ASSUME
THE DEFENSE THEREOF, INCLUDING THE EMPLOYMENT OF COUNSEL SELECTED BY BORROWER
AND REASONABLY SATISFACTORY TO INDEMNIFIED PARTY, THE PAYMENT OF ALL COSTS AND
EXPENSES AND THE RIGHT TO NEGOTIATE AND CONSENT TO SETTLEMENT UPON THE CONSENT
OF THE INDEMNIFIED PARTY.  UPON REASONABLE DETERMINATION MADE BY INDEMNIFIED
PARTY THAT SUCH COUNSEL WOULD HAVE A CONFLICT REPRESENTING SUCH INDEMNIFIED
PARTY AND BORROWER, THE APPLICABLE INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO
EMPLOY SEPARATE COUNSEL IN ANY SUCH ACTION AND TO PARTICIPATE IN THE DEFENSE
THEREOF.  BORROWER SHALL NOT BE LIABLE FOR ANY SETTLEMENT OF ANY SUCH ACTION
EFFECTED WITHOUT ITS CONSENT, BUT IF SETTLED WITH BORROWER’S CONSENT, OR IF
THERE BE A FINAL JUDGMENT FOR THE CLAIMANT IN ANY SUCH ACTION, BORROWER AGREES
TO INDEMNIFY, DEFEND AND SAVE HARMLESS SUCH INDEMNIFIED PARTIES FROM AND AGAINST
ANY LOSS OR LIABILITY BY REASON OF SUCH SETTLEMENT OR JUDGMENT.  THE PROVISIONS
OF THIS SECTION 5.14 SHALL SURVIVE THE TERMINATION OF THIS CREDIT AGREEMENT AND
BANK FACILITY TERMINATION AND THE ASSIGNMENT OR SUBPARTICIPATION OF ALL OR ANY
PORTION OF THE SYNDICATION INTEREST HELD BY ANY LENDER PURSUANT TO
SECTION 10.10.


 


SECTION 5.15.                                  INSPECTION OF THE COLLATERAL AND
APPRAISAL.  AT ALL TIMES DURING THE TERM OF THE CREDIT FACILITY, BORROWER SHALL
PROVIDE OR CAUSE TO BE PROVIDED TO BANKS AND ANY AUTHORIZED REPRESENTATIVES OF
BANKS, ACCOMPANIED BY REPRESENTATIVES OF BORROWER, THE REASONABLE RIGHT OF ENTRY
AND FREE ACCESS TO THE REAL PROPERTY TO INSPECT SAME ON REASONABLE PRIOR NOTICE
TO BORROWER.  IF AT ANY TIME ANY QUALIFIED APPRAISAL OF THE HOTEL/CASINO
FACILITY IS REQUIRED TO BE MADE BY ANY BANKING REGULATORY AUTHORITY OR
DETERMINED TO BE NECESSARY BY AGENT BANK OR REQUISITE LENDERS AFTER THE
OCCURRENCE OF AN EVENT OF DEFAULT, BORROWER AGREES TO PAY ALL FEES, COSTS AND
EXPENSES INCURRED BY AGENT BANK IN CONNECTION WITH THE PREPARATION OF SUCH
QUALIFIED APPRAISAL.  BORROWER SHALL NOT BE OBLIGATED TO PAY FOR MORE THAN ONE
OF SUCH QUALIFIED APPRAISALS DURING ANY FISCAL YEAR.


 


SECTION 5.16.                                  COMPLIANCE WITH OTHER LOAN
DOCUMENTS.  BORROWER SHALL COMPLY WITH EACH AND EVERY TERM, CONDITION AND
AGREEMENT CONTAINED IN THE LOAN DOCUMENTS.  GUARANTOR SHALL COMPLY WITH EACH AND
EVERY TERM, CONDITION AND AGREEMENT CONTAINED IN THE GUARANTY.


 


SECTION 5.17.                                  SUITS OR ACTIONS AFFECTING
BORROWER OR MCRI.  THROUGHOUT THE TERM OF THE CREDIT FACILITY, BORROWER AND MCRI
SHALL PROMPTLY ADVISE AGENT BANK IN WRITING WITHIN TEN (10) DAYS AFTER BORROWER
OR MCRI OBTAIN KNOWLEDGE OF (A) ANY CLAIMS,

 

84



 


LITIGATION, PROCEEDINGS OR DISPUTES (WHETHER OR NOT PURPORTEDLY ON BEHALF OF
BORROWER) AGAINST, OR TO THE ACTUAL KNOWLEDGE OF BORROWER OR MCRI, THREATENED OR
AFFECTING BORROWER OR MCRI WHICH, IF ADVERSELY DETERMINED, WOULD RESULT IN A
MATERIAL ADVERSE CHANGE IN THE HOTEL/CASINO FACILITY OR THE BUSINESS, OPERATIONS
OR FINANCIAL CONDITIONS OF BORROWER OR MCRI, (B) ANY MATERIAL LABOR CONTROVERSY
RESULTING IN OR THREATENING TO RESULT IN A STRIKE AGAINST THE HOTEL/CASINO
FACILITY, OR (C) ANY PROPOSAL BY ANY GOVERNMENTAL AUTHORITY TO ACQUIRE ANY OF
THE MATERIAL ASSETS OR BUSINESS OF BORROWER OR MCRI.


 


SECTION 5.18.         NOTICE TO STATE GAMING CONTROL BOARD.  BORROWER SHALL MAKE
ALL REQUIRED REPORTS AND DISCLOSURES TO THE NEVADA STATE GAMING CONTROL BOARD,
INCLUDING, BUT NOT LIMITED TO, REPORTING THE CREDIT FACILITY WITHIN THE TIME
PERIOD REQUIRED BY REGULATION 8.130(2) OF THE REGULATIONS OF NEVADA GAMING
COMMISSION AND STATE GAMING CONTROL BOARD.


 


SECTION 5.19.         TRADENAMES, TRADEMARKS AND SERVICEMARKS.  BORROWER SHALL
NOT ASSIGN OR IN ANY OTHER MANNER ALIENATE ITS INTERESTS IN ANY MATERIAL
TRADENAMES, TRADEMARKS OR SERVICEMARKS RELATING OR PERTAINING TO THE
HOTEL/CASINO FACILITY DURING THE TERM OF THE CREDIT FACILITY.  BORROWER SHALL
NOT CHANGE ITS NAME WITHOUT FIRST GIVING AT LEAST THIRTY (30) DAYS PRIOR WRITTEN
NOTICE TO AGENT BANK.


 


SECTION 5.20.         NOTICE OF HAZARDOUS MATERIALS.  WITHIN TEN (10) DAYS AFTER
AN EXECUTIVE OFFICER OF BORROWER SHALL HAVE OBTAINED ACTUAL KNOWLEDGE THEREOF,
BORROWER SHALL PROMPTLY ADVISE AGENT BANK AND EACH OF THE LENDERS IN WRITING OF
AND DELIVER A COPY OF: (A) ANY AND ALL ENFORCEMENT, CLEAN-UP, REMOVAL OR OTHER
GOVERNMENTAL OR REGULATORY ACTIONS INSTITUTED OR THREATENED BY ANY GOVERNMENTAL
AGENCY PURSUANT TO ANY APPLICABLE FEDERAL, STATE OR LOCAL LAWS, ORDINANCES OR
REGULATIONS RELATING TO ANY HAZARDOUS MATERIALS (AS DEFINED IN THE ENVIRONMENTAL
CERTIFICATE) AFFECTING THE HOTEL/CASINO FACILITY, OR ANY PORTION THEREOF;
(B) ALL WRITTEN CLAIMS MADE OR THREATENED BY ANY THIRD PARTY AGAINST BORROWER,
THE REAL PROPERTY, OR THE HOTEL/CASINO FACILITY, RELATING TO DAMAGE,
CONTRIBUTION, COST RECOVERY COMPENSATION, LOSS OR INJURY RESULTING FROM ANY
HAZARDOUS MATERIALS (THE MATTERS SET FORTH IN CLAUSES (A) AND (B) ABOVE ARE
HEREINAFTER REFERRED TO AS “HAZARDOUS MATERIALS CLAIMS”); AND (C) THE DISCOVERY
OF ANY OCCURRENCE OR CONDITION ON ANY REAL PROPERTY ADJOINING OR IN THE VICINITY
OF THE REAL PROPERTY OR THE HOTEL/CASINO FACILITY THAT COULD CAUSE BORROWER OR
ANY PART THEREOF TO BE HELD LIABLE UNDER THE PROVISIONS OF, OR TO BE OTHERWISE
SUBJECT TO ANY RESTRICTIONS ON THE OWNERSHIP, OCCUPANCY, TRANSFERABILITY OR USE
OF THE REAL PROPERTY OR THE HOTEL/CASINO FACILITY UNDER, ANY HAZARDOUS MATERIALS
LAWS.


 


SECTION 5.21.         COMPLIANCE WITH ACCESS LAWS.


 


(A)        BORROWER AGREES THAT BORROWER AND THE HOTEL/CASINO FACILITY SHALL AT
ALL TIMES TAKE ALL REASONABLE STEPS TO COMPLY WITH THE REQUIREMENTS OF THE
AMERICANS WITH DISABILITIES ACT OF 1990; THE FAIR HOUSING AMENDMENTS ACT OF
1988; AND

 

85


 


OTHER FEDERAL, STATE OR LOCAL LAWS OR ORDINANCES RELATED TO DISABLED ACCESS; OR
ANY STATUTE, RULE, REGULATION, ORDINANCE, ORDER OF GOVERNMENTAL AUTHORITIES, OR
ORDER OR DECREE OF ANY COURT ADOPTED OR ENACTED WITH RESPECT THERETO, AS NOW
EXISTING OR HEREAFTER AMENDED OR ADOPTED (COLLECTIVELY, THE “ACCESS LAWS”).  AT
ANY TIME, AGENT BANK MAY REQUIRE A CERTIFICATE OF COMPLIANCE WITH THE ACCESS
LAWS AND INDEMNIFICATION AGREEMENT IN A FORM REASONABLY ACCEPTABLE TO AGENT
BANK.  AGENT BANK MAY ALSO REQUIRE A CERTIFICATE OF COMPLIANCE WITH THE ACCESS
LAWS FROM AN ARCHITECT, ENGINEER, OR OTHER THIRD PARTY ACCEPTABLE TO AGENT BANK.


 


(B)        NOTWITHSTANDING ANY PROVISIONS SET FORTH HEREIN OR IN ANY OTHER
DOCUMENT, BORROWER SHALL NOT ALTER OR PERMIT ANY TENANT OR OTHER PERSON TO ALTER
THE HOTEL/CASINO FACILITY IN ANY MANNER WHICH WOULD INCREASE BORROWER’S
RESPONSIBILITIES FOR COMPLIANCE WITH THE ACCESS LAWS WITHOUT THE PRIOR WRITTEN
APPROVAL OF AGENT BANK.  IN CONNECTION WITH SUCH APPROVAL, AGENT BANK MAY
REQUIRE A CERTIFICATE OF COMPLIANCE WITH THE ACCESS LAWS FROM AN ARCHITECT,
ENGINEER OR OTHER PERSON ACCEPTABLE TO AGENT BANK.


 


(C)        BORROWER AGREES TO GIVE PROMPT WRITTEN NOTICE TO AGENT BANK OF THE
RECEIPT BY BORROWER OF ANY CLAIMS OF VIOLATION OF ANY OF THE ACCESS LAWS AND OF
THE COMMENCEMENT OF ANY PROCEEDINGS OR INVESTIGATIONS WHICH RELATE TO COMPLIANCE
WITH ANY OF THE ACCESS LAWS.


 


(D)        BORROWER SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS INDEMNIFIED
PARTIES FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, DAMAGES, COSTS, EXPENSES,
LOSSES, LIABILITIES, PENALTIES, FINES AND OTHER PROCEEDINGS INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES AND EXPENSES ARISING DIRECTLY OR
INDIRECTLY FROM OR OUT OF OR IN ANY WAY CONNECTED WITH ANY FAILURE OF THE
HOTEL/CASINO FACILITY TO COMPLY WITH ANY OF THE ACCESS LAWS.  THE OBLIGATIONS
AND LIABILITIES OF BORROWER UNDER THIS SECTION SHALL SURVIVE BANK FACILITY
TERMINATION, ANY SATISFACTION, ASSIGNMENT, JUDICIAL OR NONJUDICIAL FORECLOSURE
PROCEEDING, OR DELIVERY OF A DEED IN LIEU OF FORECLOSURE.


 


SECTION 5.22.         RELEASE OF V/P PROPERTY AS COLLATERAL.  UPON THE PRIOR
WRITTEN CONSENT OF EACH OF THE LENDERS, AGENT BANK SHALL PROMPTLY RELEASE THE
V/P PROPERTY (OR THAT PORTION THEREOF WHICH IS NOT AN INTEGRAL PART OF THE
HOTEL/CASINO FACILITY) AS COLLATERAL UPON THE OCCURRENCE OF EACH OF THE
FOLLOWING CONDITIONS, SO LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND
REMAINS CONTINUING:


 


(A)        BORROWER DELIVERS A WRITTEN REQUEST TO AGENT BANK REQUESTING THE
RELEASE OF THE V/P PROPERTY OR APPLICABLE PORTION THEREOF, INCLUDING A
DESCRIPTION OF THE PROPERTY TO BE RELEASED AND A STATEMENT AND EXPLANATION OF
WHY THE V/P PROPERTY OR APPLICABLE PORTION THEREOF IS NOT AN INTEGRAL, NECESSARY
OR REQUIRED PART OF THE BUSINESS OPERATION CONDUCTED AT THE HOTEL/CASINO
FACILITY.  IN THIS REGARD, PROVISION MUST BE

 

86


 


MADE FOR THE RETENTION AS COLLATERAL OF THE ENTRANCE TO THE HOTEL/CASINO
FACILITY PRESENTLY LOCATED ON THE V/P PROPERTY AND THE BRIDGE OVER VIRGINIA
STREET;


 


(B)        BORROWER SHALL PROVIDE SUCH SUBSTITUTE COLLATERAL AS MAY BE DEEMED
NECESSARY BY LENDERS;


 


(C)        IF PREVIOUSLY RELEASED, AS PROVIDED ABOVE, AND THE V/P PROPERTY, OR
APPLICABLE PORTION THEREOF, HAS BEEN RETAKEN AS COLLATERAL UNDER SECTION 5.06 OF
THIS CREDIT AGREEMENT, THE V/P PROPERTY, OR APPLICABLE PORTION THEREOF, SHALL BE
RE-RELEASED AS COLLATERAL ON THE SAME BASIS AS SET FORTH ABOVE.


 


SECTION 5.23.         COMPLIANCE WITH PEDESTRIAN CROSSING AIR SPACE LICENSE. 
UNTIL BANK FACILITIES TERMINATION, BORROWER SHALL FULLY PERFORM AND COMPLY WITH
OR CAUSE TO BE PERFORMED AND COMPLIED WITH ALL OF THE RESPECTIVE MATERIAL
COVENANTS, MATERIAL TERMS AND MATERIAL CONDITIONS IMPOSED OR ASSUMED BY IT AS
LICENSEE UNDER THE PEDESTRIAN CROSSING AIR SPACE LICENSE.  BORROWER SHALL NOT
AMEND, MODIFY OR TERMINATE, OR ENTER INTO ANY AGREEMENT TO AMEND, MODIFY OR
TERMINATE THE PEDESTRIAN CROSSING AIR SPACE LICENSE WITHOUT THE PRIOR WRITTEN
CONSENT OF AGENT BANK, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED, OR IF IN THE OPINION OF AGENT BANK SUCH AMENDMENT, MODIFICATION OR
TERMINATION IS MATERIALLY ADVERSE TO BORROWER OR THE BANKS, WITHOUT THE PRIOR
WRITTEN CONSENT OF REQUISITE LENDERS.


 


SECTION 5.24.         COMPLIANCE WITH ADJACENT DRIVEWAY LEASE.  UNTIL BANK
FACILITIES TERMINATION, BORROWER SHALL FULLY PERFORM AND COMPLY WITH OR CAUSE TO
BE PERFORMED AND COMPLIED WITH ALL OF THE RESPECTIVE MATERIAL COVENANTS,
MATERIAL TERMS AND MATERIAL CONDITIONS IMPOSED OR ASSUMED BY IT AS LESSEE UNDER
THE ADJACENT DRIVEWAY LEASE.  BORROWER SHALL NOT ENTER INTO ANY MATERIAL
AMENDMENT OR MODIFICATION OR TERMINATE, OR ENTER INTO ANY AGREEMENT TO ENTER
INTO ANY MATERIAL AMENDMENT OR MODIFICATION OR TERMINATE THE ADJACENT DRIVEWAY
LEASE WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT BANK, WHICH CONSENT SHALL NOT
BE UNREASONABLY WITHHELD OR DELAYED, OR IF IN THE OPINION OF AGENT BANK SUCH
AMENDMENT, MODIFICATION OR TERMINATION IS MATERIALLY ADVERSE TO BORROWER OR THE
BANKS, WITHOUT THE PRIOR WRITTEN CONSENT OF REQUISITE LENDERS.  IN THIS REGARD
IT IS UNDERSTOOD THAT “MATERIAL” AMENDMENT OR MODIFICATION SHALL INCLUDE,
WITHOUT LIMITATION, ANY MODIFICATION TO THE TERM AS SET FORTH IN ARTICLE 1,
AMOUNT OF RENT, AS SET FORTH IN ARTICLE 2, THE PROVISIONS CONCERNING “USE OF
PROPERTY” AS SET FORTH IN SECTION 4.2 AND “OPTION TO PURCHASE” IN ARTICLE 7 OF
THE ADJACENT DRIVEWAY LEASE.


 


SECTION 5.25.         COMPLIANCE WITH CC SKYBRIDGE DOCUMENTATION.  UNTIL BANK
FACILITIES TERMINATION, BORROWER SHALL FULLY PERFORM AND COMPLY WITH OR CAUSE TO
BE PERFORMED AND COMPLIED WITH ALL OF THE RESPECTIVE MATERIAL COVENANTS,
MATERIAL TERMS AND MATERIAL CONDITIONS IMPOSED OR ASSUMED BY IT UNDER THE CC
SKYBRIDGE DOCUMENTATION.  BORROWER SHALL NOT ENTER INTO ANY MATERIAL AMENDMENT
OR MODIFICATION OR TERMINATE, OR ENTER INTO ANY AGREEMENT TO ENTER INTO ANY
MATERIAL AMENDMENT OR

 

87


 


MODIFICATION OR TERMINATE ANY OF THE CC SKYBRIDGE DOCUMENTATION WITHOUT THE
PRIOR WRITTEN CONSENT OF AGENT BANK, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED, OR IF IN THE OPINION OF AGENT BANK SUCH AMENDMENT,
MODIFICATION OR TERMINATION IS MATERIALLY ADVERSE TO BORROWER OR THE BANKS,
WITHOUT THE PRIOR WRITTEN CONSENT OF REQUISITE LENDERS.


 


SECTION 5.26.         USA PATRIOT ACT.  EACH LENDER THAT IS SUBJECT TO THE
PATRIOT ACT (AS HEREINAFTER DEFINED) AND THE AGENT BANK (FOR ITSELF AND NOT ON
BEHALF OF ANY LENDER), NOTIFIES BORROWER THAT PURSUANT TO THE REQUIREMENTS OF
THE USA PATRIOT ACT (TITLE III OF PUB. L. 107-56 (SIGNED INTO LAW OCTOBER 26,
2001)) (THE “PATRIOT ACT”), IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD
INFORMATION THAT IDENTIFIES SUCH BORROWER, WHICH INFORMATION INCLUDES THE NAME
AND ADDRESS OF SUCH BORROWER AND OTHER INFORMATION THAT WILL ALLOW SUCH LENDER
OR THE AGENT BANK, AS APPLICABLE, TO IDENTIFY SUCH BORROWER IN ACCORDANCE WITH
THE PATRIOT ACT, AND BORROWER AGREES TO PROVIDE SUCH INFORMATION FROM TIME TO
TIME TO AGENT BANK AND ANY LENDER.


 


ARTICLE VI

 

FINANCIAL COVENANTS

 

Until payment in full of all sums owing hereunder and under the Revolving Credit
Note and the occurrence of Bank Facility Termination, Borrower and MCRI agree,
as set forth below, to comply or cause compliance with the following Financial
Covenants.

 


SECTION 6.01.         TOTAL LEVERAGE RATIO.  COMMENCING AS OF THE FISCAL QUARTER
ENDED DECEMBER 31, 2008 AND CONTINUING AS OF EACH FISCAL QUARTER END UNTIL BANK
FACILITY TERMINATION, THE BORROWER SHALL MAINTAIN A TOTAL LEVERAGE RATIO NO
GREATER THAN THE RATIOS DESCRIBED HEREINBELOW TO BE CALCULATED AS OF THE END OF
EACH FISCAL QUARTER IN ACCORDANCE WITH THE FOLLOWING SCHEDULE:

 

Fiscal Quarter End

 

Maximum Total
Leverage Ratio

As of the Fiscal Quarter ending December 31, 2008 through the Fiscal Quarter
ending September 30, 2009

 

2.875 to 1.00

 

 

 

As of the Fiscal Quarter ending December 31, 2009 through the Fiscal Quarter
ending March 31, 2010

 

2.625 to 1.00

 

88


 

Fiscal Quarter End

 

Maximum Total
Leverage Ratio

As of the Fiscal Quarter ending June 30, 2010 through the Fiscal Quarter ending
March 31, 2011

 

2.375 to 1.00

 

 

 

As of the Fiscal Quarter ending June 30, 2011 and as of each Fiscal Quarter end
thereafter occurring until Bank Facility Termination

 

2.00 to 1.00


 


SECTION 6.02.         FIXED CHARGE COVERAGE RATIO.  COMMENCING AS OF THE FISCAL
QUARTER ENDED DECEMBER 31, 2008 AND CONTINUING AS OF EACH FISCAL QUARTER END
THROUGH BANK FACILITY TERMINATION, THE BORROWER SHALL MAINTAIN A MINIMUM FIXED
CHARGE COVERAGE RATIO NO LESS THAN 1.25 TO 1.00 TO BE CALCULATED ON A CUMULATIVE
BASIS WITH RESPECT TO EACH FISCAL QUARTER AND THE MOST RECENTLY ENDED THREE
(3) PRECEDING FISCAL QUARTERS ON A ROLLING FOUR (4) FISCAL QUARTER BASIS.


 


SECTION 6.03.         MINIMUM TWO FISCAL QUARTER ADJUSTED EBITDA.  COMMENCING
WITH THE FISCAL QUARTER ENDING ON MARCH 31, 2009 AND CONTINUING AS OF EACH
FISCAL QUARTER END UNTIL THE OCCURRENCE OF BANK FACILITY TERMINATION, THE
BORROWER SHALL REALIZE ADJUSTED EBITDA NO LESS THAN THE AMOUNTS SET FORTH BELOW,
IN EACH CASE TO BE CALCULATED WITH REFERENCE TO EACH SUCH FISCAL QUARTER AND THE
IMMEDIATELY PRECEDING FISCAL QUARTER ON A ROLLING TWO (2) FISCAL QUARTER BASIS:

 

December 31, 2008 and
March 31, 2009

 

$

7,250,000.00

March 31, 2009 and
June 30, 2009

 

 

8,750,000.00

June 30, 2009 and
September 30, 2009

 

1

1,250,000.00

September 30, 2009 and
December 31, 2009

 

 

9,750,000.00

December 31, 2009 and
March 31, 2010

 

 

7,250,000.00

March 31, 2010 and
June 30, 2010

 

 

8,750,000.00

June 30, 2010 and
September 30, 2010

 

1

1,250,000.00

 

89

--------------------------------------------------------------------------------


 

September 30, 2010 and
December 31, 2010

 

 

9,750,000.00

December 31, 2010 and
March 31, 2011

 

 

7,250,000.00

March 31, 2011 and
June 30, 2011

 

 

8,750,000.00

June 30, 2011 and
September 30, 2011

 

1

1,250,000.00

September 30, 2011 and
December 31, 2011

 

 

9,750,000.00

 


SECTION 6.04.         MAINTENANCE CAPITAL EXPENDITURE REQUIREMENTS.  DURING EACH
FISCAL YEAR COMMENCING WITH THE FISCAL YEAR ENDING DECEMBER 31, 2009, BORROWER
SHALL MAKE OR CAUSE TO BE MADE, MAINTENANCE CAPITAL EXPENDITURES TO THE
HOTEL/CASINO FACILITY IN A MINIMUM AGGREGATE AMOUNT EQUAL TO OR GREATER
(“MINIMUM MAINTENANCE CAP EX REQUIREMENT”) THAN TWO PERCENT (2%) OF CONSOLIDATED
ANNUAL NET REVENUES DETERMINED WITH REFERENCE TO THE CONSOLIDATED ANNUAL NET
REVENUES DERIVED FROM THE HOTEL/CASINO FACILITY DURING SUCH FISCAL YEAR, BUT IN
NO EVENT SHALL MAINTENANCE CAPITAL EXPENDITURES MADE DURING ANY FISCAL YEAR BE
GREATER THAN A MAXIMUM AGGREGATE AMOUNT EQUAL TO SIX PERCENT (6%) OF
CONSOLIDATED ANNUAL NET REVENUES (“MAXIMUM MAINTENANCE CAP EX LIMIT”) DERIVED
FROM THE HOTEL/CASINO FACILITY DURING SUCH FISCAL YEAR.  NOTWITHSTANDING
ANYTHING HEREIN CONTAINED TO THE CONTRARY, DURING EACH OF THE 2008, 2009 AND
2010 FISCAL YEARS, BORROWER MAY, AT ITS DISCRETION, RECEIVE A CREDIT TOWARD THE
MINIMUM MAINTENANCE CAP EX REQUIREMENT FOR THE AMOUNTS EXPENDED BY BORROWER ON
THE REMODEL PROJECTS DURING EACH RESPECTIVE FISCAL YEAR; PROVIDED, HOWEVER, THE
MAXIMUM MAINTENANCE CAP EX LIMIT, AS PROVIDED ABOVE, SHALL BE DETERMINED
EXCLUSIVE OF THE REMODEL PROJECTS SHOWN ON THE SCHEDULE OF REMODEL PROJECTS,
SCHEDULE 6.04 AFFIXED HERETO.


 


SECTION 6.05.         INVESTMENT RESTRICTIONS.  OTHER THAN INVESTMENTS PERMITTED
HEREIN OR APPROVED IN WRITING BY REQUISITE LENDERS, THE BORROWER SHALL NOT MAKE
ANY INVESTMENTS (WHETHER BY WAY OF LOAN, STOCK PURCHASE, CAPITAL CONTRIBUTION,
OR OTHERWISE) OTHER THAN THE FOLLOWING:


 


(A)        CASH, CASH EQUIVALENTS AND DIRECT OBLIGATIONS OF THE UNITED STATES
GOVERNMENT;


 


(B)        PRIME COMMERCIAL PAPER (AA RATED OR BETTER);

 

90


 


(C)        CERTIFICATES OF DEPOSIT OR REPURCHASE AGREEMENT ISSUED BY A
COMMERCIAL BANK HAVING CAPITAL SURPLUS IN EXCESS OF ONE HUNDRED MILLION DOLLARS
($100,000,000.00);


 


(D)        MONEY MARKET OR OTHER FUNDS OF NATIONALLY RECOGNIZED INSTITUTIONS
INVESTING SOLELY IN OBLIGATIONS DESCRIBED IN (A), (B) AND (C) ABOVE;


 


(E)        LOANS AND ADVANCES TO EMPLOYEES IN THE ORDINARY COURSE OF BUSINESS
NOT EXCEEDING ONE MILLION DOLLARS ($1,000,000.00) IN THE AGGREGATE AT ANY ONE
TIME;


 


(F)         INVESTMENTS AND MAINTENANCE CAPITAL EXPENDITURES IN THE HOTEL/CASINO
FACILITY TO THE EXTENT PERMITTED IN SECTION 6.04 HEREINABOVE; AND


 


(G)        SHARE REPURCHASES TO THE EXTENT PERMITTED AS DISTRIBUTIONS UNDER
SECTION 6.06.


 


SECTION 6.06.         LIMITATION ON DISTRIBUTIONS.  THE BORROWER SHALL NOT PAY
AND DISBURSE ANY DISTRIBUTIONS OTHER THAN AS SPECIFICALLY PERMITTED HEREINBELOW:


 


(A)        SO LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND REMAINS
CONTINUING OR WOULD RESULT FROM THE PAYMENT OR DISBURSEMENT OF SUCH
DISTRIBUTION, THE BORROWER MAY MAKE DISTRIBUTIONS, INCLUDING SHARE REPURCHASES,
UP TO THE MAXIMUM CUMULATIVE AGGREGATE AMOUNT OF THREE MILLION DOLLARS
($3,000,000.00) DURING EACH FISCAL YEAR, SO LONG AS EACH PROPOSED DISTRIBUTION
WILL NOT RESULT IN A VIOLATION OF THE ADJUSTED FIXED CHARGE COVERAGE RATIO TO BE
CALCULATED ON A PRO FORMA BASIS AS IF SUCH DISTRIBUTION HAD BEEN MADE DURING THE
MOST RECENTLY ENDED FISCAL QUARTER.


 


(B)        NOTWITHSTANDING THE LIMITATION SET FORTH IN (A) ABOVE, IN THE EVENT
THAT BORROWER FUNDS LESS THAN THREE MILLION DOLLARS ($3,000,000.00) IN
DISTRIBUTIONS DURING ANY FISCAL YEAR (SUCH UNFUNDED AMOUNTS BEING HEREIN
COLLECTIVELY REFERENCED AS THE “DISTRIBUTION CARRYOVER”), BORROWER MAY
THEREAFTER FUND IN ADDITION TO THE MAXIMUM CUMULATIVE AGGREGATE PERMITTED IN
(A) ABOVE, AN ADDITIONAL AMOUNT OF UP TO THE AMOUNT OF THE DISTRIBUTION
CARRYOVER OUTSTANDING AS OF THE DATE OF SUCH ADDITIONAL DISTRIBUTION, SO LONG AS
AT LEAST THIRTY (30) CALENDAR DAYS PRIOR TO THE FUNDING OF SUCH DISTRIBUTION AN
AUTHORIZED OFFICER CERTIFIES TO AGENT BANK IN WRITING THAT SUCH DISTRIBUTION
WILL NOT RESULT IN A VIOLATION OF THE FIXED CHARGE COVERAGE RATIO AT THE END OF
THE FISCAL QUARTER DURING WHICH SUCH DISTRIBUTION IS MADE NOR AS OF THE END OF
EACH FISCAL QUARTER REMAINING DURING THE FISCAL YEAR DURING WHICH SUCH
DISTRIBUTION IS MADE.


 


(C)        NOTWITHSTANDING THE LIMITATIONS SET FORTH IN (A) AND (B) ABOVE, IN
THE EVENT BORROWER ACHIEVES A TOTAL LEVERAGE RATIO OF 1.75 TO 1.00 OR LESS AS OF
THE

 

91


 


END OF ANY FISCAL QUARTER DETERMINED WITH RESPECT TO SUCH FISCAL QUARTER AND THE
MOST RECENTLY ENDED THREE (3) PRECEDING FISCAL QUARTERS, THE LIMITATIONS SET
FORTH IN (A) AND (B) SHALL BE SUSPENDED UNTIL THE BORROWER REALIZES A TOTAL
LEVERAGE RATIO IN EXCESS OF 1.75 TO 1.00 AS OF THE END OF ANY FISCAL QUARTER
DETERMINED WITH RESPECT TO SUCH FISCAL QUARTER AND THE MOST RECENTLY ENDED THREE
(3) PRECEDING FISCAL QUARTERS, AT WHICH TIME THE LIMITATIONS SET FORTH IN
(A) AND (B) ABOVE SHALL BE REINSTATED IN ALL RESPECTS.  DURING ANY PERIOD DURING
WHICH THE LIMITATIONS SET FORTH IN (A) AND (B) ABOVE ARE SUSPENDED,
DISTRIBUTIONS, INCLUDING SHARE REPURCHASES, MAY BE MADE WITHOUT LIMITATION SO
LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND REMAINS CONTINUING AND
SO LONG AS AT LEAST THIRTY (30) CALENDAR DAYS PRIOR TO THE FUNDING OF EACH
PROPOSED DISTRIBUTION AN AUTHORIZED OFFICER CERTIFIES TO AGENT BANK IN WRITING
THAT EACH SUCH DISTRIBUTION WILL NOT RESULT IN A VIOLATION OF THE FIXED CHARGE
COVERAGE RATIO (X) AT THE END OF THE FISCAL QUARTER DURING WHICH SUCH
DISTRIBUTION IS MADE, AND (Y) EITHER (1) AT THE END OF THE NEXT ENSUING FISCAL
QUARTER, OR (2) AS OF THE END OF EACH FISCAL QUARTER REMAINING DURING THE FISCAL
YEAR DURING WHICH SUCH DISTRIBUTION IS MADE, WHICHEVER PERIOD IS LONGER FROM THE
DATE OF SUCH DISTRIBUTION.


 


SECTION 6.07.         LIMITATION ON INDEBTEDNESS.  THE BORROWER AND MCRI, ON A
COMBINED BASIS, SHALL NOT OWE OR INCUR ANY INDEBTEDNESS, EXCEPT AS SPECIFICALLY
PERMITTED HEREINBELOW:


 


(A)       AGGREGATE OUTSTANDINGS UNDER THE CREDIT FACILITY;


 


(B)      SECURED INTEREST RATE HEDGES UP TO THE AGGREGATE AMOUNT OF THE
AGGREGATE COMMITMENT AT ANY TIME OUTSTANDING;


 


(C)       INCURRENCE OF SECURED PURCHASE MONEY INDEBTEDNESS AND CAPITAL LEASE
LIABILITIES RELATING TO FF&E TO BE USED IN CONNECTION WITH THE HOTEL/CASINO
FACILITY NOT IN EXCESS OF THE AGGREGATE AMOUNT OF FIVE MILLION DOLLARS
($5,000,000.00) AT ANY TIME OUTSTANDING;


 


(D)      UNSECURED INDEBTEDNESS, NOT IN EXCESS OF SEVEN MILLION FIVE HUNDRED
THOUSAND DOLLARS ($7,500,000.00) AT ANY TIME OUTSTANDING, THAT IS NOT SUBJECT TO
FINANCIAL AND OTHER COVENANTS AND EVENTS OF DEFAULT MORE ONEROUS OR RESTRICTIVE
ON BORROWER AND GUARANTOR THAN THE TERMS AND PROVISIONS OF THIS CREDIT
AGREEMENT;


 


(E)       INDEBTEDNESS THAT IS EVIDENCED BY A PERMITTED ENCUMBRANCE;


 


(F)       UNSECURED TRADE PAYABLES INCURRED IN THE ORDINARY COURSE OF BUSINESS
LESS THAN ONE HUNDRED TWENTY (120) DAYS PAST DUE, EXCEPT SUCH TRADE PAYABLES, IF
ANY, AS ARE BEING CONTESTED IN GOOD FAITH BY THE BORROWER BY APPROPRIATE

 

92


 


PROCEEDINGS AND FOR WHICH THE BORROWER HAS MAINTAINED ADEQUATE RESERVE FOR THE
PAYMENT THEREOF;


 


(G)        CONTINGENT LIABILITIES TO THE EXTENT PERMITTED UNDER SECTION 6.12;
AND


 


(H)       OTHER INDEBTEDNESS (OTHER THAN THE COMMITMENT INCREASES) THAT MAY BE
INCURRED BY THE BORROWER AND/OR MCRI SO LONG AS: (I) SUCH INDEBTEDNESS IS
UNSECURED, (II) NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND REMAINS
CONTINUING OR WOULD RESULT FROM THE INCURRENCE OF SUCH INDEBTEDNESS, AND
(III) ONE HUNDRED PERCENT (100%) OF THE NET CASH PROCEEDS, AFTER PAYMENT OF THE
COSTS AND EXPENSES OF INCURRING SUCH INDEBTEDNESS, IS USED TO MAKE A MANDATORY
COMMITMENT REDUCTION TO THE AGGREGATE COMMITMENT HEREUNDER.


 


SECTION 6.08.         TOTAL LIENS.  THE BORROWER SHALL NOT DIRECTLY OR
INDIRECTLY, CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY LIEN ON OR WITH RESPECT
TO ANY OF THE COLLATERAL, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, OR ANY INCOME
OR PROFITS THEREFROM, OR FILE OR PERMIT THE FILING OF, OR PERMIT TO REMAIN IN
EFFECT, ANY FINANCING STATEMENT OR OTHER SIMILAR NOTICE OF ANY LIEN WITH RESPECT
TO ANY OF THE COLLATERAL, EXCEPT:


 


(A)        PERMITTED ENCUMBRANCES;


 


(B)        LIENS GRANTED OR PERMITTED PURSUANT TO THE SECURITY DOCUMENTATION;


 


(C)       LIENS ON THE FF&E AND OTHER GOODS SECURING INDEBTEDNESS TO FINANCE THE
PURCHASE PRICE THEREOF; PROVIDED THAT (I) SUCH LIENS SHALL EXTEND ONLY TO THE
EQUIPMENT AND OTHER GOODS SO FINANCED AND THE PROCEEDS THEREOF, AND (II) SUCH
LIENS SHALL NOT SECURE INDEBTEDNESS IN EXCESS OF THE AMOUNTS PERMITTED UNDER
SECTION 6.07(A) HEREINABOVE; AND


 


(D)        LIENS DESCRIBED ON SCHEDULE 6.08 ANNEXED HERETO.


 


SECTION 6.09.         SALE OF ASSETS, CONSOLIDATION, MERGER, OR LIQUIDATION. 
OTHER THAN AS APPROVED IN WRITING BY REQUISITE LENDERS, NEITHER BORROWER NOR
MCRI SHALL WIND UP, LIQUIDATE OR DISSOLVE THEIR RESPECTIVE AFFAIRS OR ENTER INTO
ANY TRANSACTION OF MERGER OR CONSOLIDATION.  FURTHER, BORROWER SHALL NOT CONVEY,
SELL, LEASE OR OTHERWISE DISPOSE OF (OR MAKE AN AGREEMENT TO DO ANY OF THE
FOREGOING AT ANY TIME PRIOR TO BANK FACILITY TERMINATION) ALL OR ANY MATERIAL
PART OF ITS RESPECTIVE PROPERTY OR ASSETS, EXCEPT THAT THE FOLLOWING SHALL BE
PERMITTED:

 

93


 


(A)        THE BORROWER MAY MAKE SALES OF INVENTORY AND OTHER ASSETS IN THE
ORDINARY COURSE OF BUSINESS;


 


(B)        SO LONG AS NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND
REMAINS CONTINUING THE BORROWER MAY, IN THE ORDINARY COURSE OF BUSINESS AND
SUBJECT TO THE PROVISIONS OF SUBSECTION (C) HEREINBELOW, SELL FF&E AND OTHER
ITEMS OF COLLATERAL THAT ARE, IN BORROWER’S PRUDENT BUSINESS JUDGMENT, OBSOLETE
OR NO LONGER NECESSARY FOR THE BORROWER’S BUSINESS OBJECTIVES;


 


(C)        IF THE BORROWER SHOULD SELL, TRANSFER, CONVEY OR OTHERWISE DISPOSE
(“DISPOSITION”) OF ANY FF&E AND NOT WITHIN NINETY (90) DAYS OF SUCH DISPOSITION
REPLACE SUCH FF&E WITH PURCHASED ITEMS OF EQUIVALENT VALUE AND UTILITY OR
REPLACE SAID FF&E WITH LEASED FF&E OF EQUIVALENT VALUE AND UTILITY, WITHIN THE
PERMISSIBLE LEASING AND PURCHASE AGREEMENT LIMITATION SET FORTH IN
SECTION 6.07(C) HEREIN, TO THE EXTENT THE NET PROCEEDS FROM DISPOSITIONS WHICH
ARE NOT USED TO REPLACE FF&E EXCEED THE CUMULATIVE AGGREGATE AMOUNT OF TWO
MILLION FIVE HUNDRED THOUSAND DOLLARS ($2,500,000.00) DURING THE REVOLVING
CREDIT PERIOD (THE “EXCESS CAPITAL PROCEEDS”), THE BORROWER SHALL BE REQUIRED
TO, PRIOR TO NINETY (90) DAYS FOLLOWING EACH DISPOSITION OF FF&E RESULTING IN
EXCESS CAPITAL PROCEEDS, PERMANENTLY REDUCE THE AGGREGATE COMMITMENT BY A
MANDATORY COMMITMENT REDUCTION IN THE AMOUNT OF THE EXCESS CAPITAL PROCEEDS,
SUBJECT, HOWEVER, TO THE RIGHT OF AGENT BANK TO VERIFY TO ITS REASONABLE
SATISFACTION THE AMOUNT OF SAID EXCESS CAPITAL PROCEEDS.


 


SECTION 6.10.         NO TRANSFER OF OWNERSHIP.  MCRI SHALL NOT TRANSFER OR
HYPOTHECATE ITS OWNERSHIP INTERESTS IN BORROWER EXCEPT IN CONNECTION WITH THE
SECURITY DOCUMENTATION.  THIS PROVISION SHALL NOT BE EFFECTIVE AS TO MCRI UNTIL
IT IS APPROVED BY THE NEVADA GAMING AUTHORITIES.


 


SECTION 6.11.         LIMITATION ON SUBSIDIARIES.  BORROWER SHALL NOT CREATE ANY
SUBSIDIARIES WITHOUT THE PRIOR WRITTEN CONSENT OF REQUISITE LENDERS.  NOTHING
CONTAINED HEREIN SHALL BE DEEMED TO PROHIBIT OR RESTRICT MCRI FROM CREATING OR
CONTINUING ANY SUBSIDIARIES.


 


SECTION 6.12.         CONTINGENT LIABILITY(IES).  BORROWER AND MCRI, ON A
CONSOLIDATED BASIS, SHALL NOT DIRECTLY OR INDIRECTLY INCUR ANY CONTINGENT
LIABILITIES ON THE INDEBTEDNESS OF ANY OTHER PERSON, WITHOUT THE PRIOR WRITTEN
CONSENT OF REQUISITE LENDERS.  IN NO EVENT SHALL ANY CONTINGENT LIABILITIES BE
SECURED BY A LIEN ON ANY PROPERTY OR ASSETS OF THE BORROWER.


 


SECTION 6.13.         TRANSACTIONS WITH MEMBERS OF MCRI CONSOLIDATION.  OTHER
THAN WITH RESPECT TO PAYMENTS OF THE MCRI CORPORATE OVERHEAD ALLOCATION AND
DISTRIBUTIONS PERMITTED UNDER SECTION 6.06, NO TRANSACTIONS SHALL BE MADE BY
BORROWER

 

94


 


WITH ANY MEMBER OF THE MCRI CONSOLIDATION OTHER THAN ARMS LENGTH TRANSACTIONS
FOR FAIR MARKET VALUE.


 


SECTION 6.14.         LIMITATION ON CONSOLIDATED TAX LIABILITY.  BORROWER SHALL
NOT BE LIABLE TO THE MCRI CONSOLIDATION, OR ANY MEMBER THEREOF, FOR FEDERAL
INCOME TAXES IN EXCESS OF THE AMOUNT OF FEDERAL INCOME TAXES IT WOULD PAY IF
REPORTING AS A SEPARATE ENTITY.


 


SECTION 6.15.         ERISA.  BORROWER SHALL NOT:


 


(A)        AT ANY TIME, PERMIT ANY PENSION PLAN WHICH IS MAINTAINED BY BORROWER
OR TO WHICH BORROWER IS OBLIGATED TO CONTRIBUTE ON BEHALF OF ITS EMPLOYEES, IN
SUCH CASE IF TO DO SO WOULD CONSTITUTE A MATERIAL ADVERSE CHANGE, TO:


 

(I)         ENGAGE IN ANY NON-EXEMPT “PROHIBITED TRANSACTION”, AS SUCH TERM IS
DEFINED IN SECTION 4975 OF THE CODE;

 

(II)        INCUR ANY MATERIAL “ACCUMULATED FUNDING DEFICIENCY”, AS THAT TERM IS
DEFINED IN SECTION 302 OF ERISA; OR

 

(III)       SUFFER A TERMINATION EVENT TO OCCUR WHICH MAY REASONABLY BE EXPECTED
TO RESULT IN LIABILITY OF BORROWER TO THE PENSION PLAN OR TO THE PENSION BENEFIT
GUARANTY CORPORATION OR THE IMPOSITION OF A LIEN ON THE COLLATERAL PURSUANT TO
SECTION 4068 OF ERISA.

 


(B)        FAIL, UPON BORROWER BECOMING AWARE THEREOF, PROMPTLY TO NOTIFY THE
AGENT BANK OF THE OCCURRENCE OF ANY REPORTABLE EVENT WITH RESPECT TO ANY PENSION
PLAN OR OF ANY NON-EXEMPT “PROHIBITED TRANSACTION” (AS DEFINED IN SECTION 4975
OF THE CODE) WITH RESPECT TO ANY PENSION PLAN WHICH IS MAINTAINED BY BORROWER OR
TO WHICH BORROWER IS OBLIGATED TO CONTRIBUTE ON BEHALF OF ITS EMPLOYEES OR ANY
TRUST CREATED THEREUNDER WHICH REPORTABLE EVENT OR PROHIBITED TRANSACTION WOULD
CONSTITUTE A MATERIAL ADVERSE CHANGE.


 


(C)        AT ANY TIME, PERMIT ANY PENSION PLAN WHICH IS MAINTAINED BY BORROWER
OR TO WHICH BORROWER IS OBLIGATED TO CONTRIBUTE ON BEHALF OF ITS EMPLOYEES TO
FAIL TO COMPLY WITH ERISA OR OTHER APPLICABLE LAWS IN ANY RESPECT THAT WOULD
RESULT IN A MATERIAL ADVERSE CHANGE.


 


SECTION 6.16.         MARGIN REGULATIONS.  NO PART OF THE PROCEEDS OF THE CREDIT
FACILITY WILL BE USED BY BORROWER TO PURCHASE OR CARRY ANY MARGIN STOCK OR TO
EXTEND CREDIT TO OTHERS FOR THE PURPOSE OF PURCHASING OR CARRYING ANY MARGIN
STOCK.  NEITHER THE MAKING OF SUCH LOANS, NOR THE USE OF THE PROCEEDS OF SUCH
LOANS WILL VIOLATE OR BE

 

95


 


INCONSISTENT WITH THE PROVISIONS OF REGULATIONS T, U OR X OF THE BOARD OF
GOVERNORS OF THE FEDERAL RESERVE SYSTEM.


 


SECTION 6.17.         CHANGE IN ACCOUNTING PRINCIPLES.  EXCEPT AS OTHERWISE
PROVIDED HEREIN, IF ANY CHANGES IN ACCOUNTING PRINCIPLES FROM THOSE USED IN THE
PREPARATION OF THE MOST RECENT FINANCIAL STATEMENTS DELIVERED TO AGENT BANK
PURSUANT TO THE TERMS HEREOF ARE HEREINAFTER REQUIRED OR PERMITTED BY THE RULES,
REGULATIONS, PRONOUNCEMENTS AND OPINIONS OF THE FINANCIAL ACCOUNTING STANDARDS
BOARD OR THE AMERICAN INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS (OR SUCCESSORS
THERETO OR AGENCIES WITH SIMILAR FUNCTIONS) AND ARE ADOPTED BY THE BORROWER WITH
THE AGREEMENT OF ITS INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS AND SUCH CHANGES
RESULT IN A CHANGE IN THE METHOD OF CALCULATION OF ANY OF THE FINANCIAL
COVENANTS, STANDARDS OR TERMS FOUND HEREIN, THE PARTIES HERETO AGREE TO ENTER
INTO NEGOTIATIONS IN ORDER TO AMEND SUCH PROVISIONS SO AS TO EQUITABLY REFLECT
SUCH CHANGES WITH THE DESIRED RESULT THAT THE CRITERIA FOR EVALUATING THE
FINANCIAL CONDITION OF BORROWER SHALL BE THE SAME AFTER SUCH CHANGES AS IF SUCH
CHANGES HAD NOT BEEN MADE; PROVIDED, HOWEVER, THAT NO CHANGE IN GAAP THAT WOULD
AFFECT THE METHOD OF CALCULATION OF ANY OF THE FINANCIAL COVENANTS, STANDARDS OR
TERMS SHALL BE GIVEN EFFECT IN SUCH CALCULATIONS UNTIL SUCH PROVISIONS ARE
AMENDED, IN A MANNER SATISFACTORY TO AGENT BANK AND REQUISITE LENDERS, TO SO
REFLECT SUCH CHANGE IN ACCOUNTING PRINCIPLES.


 


ARTICLE VII


 

EVENTS OF DEFAULT

 


SECTION 7.01.         EVENTS OF DEFAULT.  ANY OF THE FOLLOWING EVENTS AND THE
PASSAGE OF ANY APPLICABLE NOTICE AND CURE PERIODS SHALL CONSTITUTE AN EVENT OF
DEFAULT HEREUNDER:


 


(A)        ANY REPRESENTATION OR WARRANTY MADE BY BORROWER OR MCRI PURSUANT TO
OR IN CONNECTION WITH THIS CREDIT AGREEMENT, THE NOTES, THE ENVIRONMENTAL
CERTIFICATE, OR ANY OTHER LOAN DOCUMENT OR IN ANY REPORT, CERTIFICATE, FINANCIAL
STATEMENT OR OTHER WRITING FURNISHED BY BORROWER OR GUARANTOR IN CONNECTION
HEREWITH, SHALL PROVE TO BE FALSE, INCORRECT OR MISLEADING IN ANY MATERIALLY
ADVERSE ASPECT AS OF THE DATE WHEN MADE;


 


(B)        BORROWER SHALL HAVE DEFAULTED IN THE PAYMENT OF ANY INTEREST ON THE
NOTES WHEN DUE, AND SUCH DEFAULT CONTINUES FOR A PERIOD OF MORE THAN FIVE
(5) DAYS OR BORROWER SHALL HAVE DEFAULTED IN THE PAYMENT OF ANY PRINCIPAL WHEN
DUE;


 


(C)        BORROWER SHALL HAVE DEFAULTED UNDER THE TERMS OF ANY OTHER OBLIGATION
OWING AGENT BANK, WHICH DEFAULT CONTINUES BEYOND ANY APPLICABLE GRACE PERIOD
THEREIN CONTAINED;

 

96


 


(D)        BORROWER SHALL HAVE DEFAULTED IN THE PAYMENT OF ANY FEES REQUIRED TO
BE PAID UNDER THE FEE SIDE LETTER, LATE CHARGE, COMMITMENT FEES, L/C FEES,
EXPENSES, INDEMNITIES OR ANY OTHER AMOUNT OWING UNDER ANY LOAN DOCUMENT FOR A
PERIOD OF FIVE (5) DAYS AFTER NOTICE THEREOF TO BORROWER FROM AGENT BANK;


 


(E)        BORROWER SHALL FAIL DULY AND PUNCTUALLY TO PERFORM OR COMPLY WITH:
(I) ANY TERM, COVENANT, CONDITION OR PROMISE CONTAINED IN SECTIONS 6.01, 6.02,
6.03, 6.04, 6.05, 6.06, 6.07, 6.08, 6.09 OR 6.10, OR (II) ANY OTHER TERM,
COVENANT, CONDITION OR PROMISE CONTAINED IN THIS CREDIT AGREEMENT, THE NOTES,
THE DEED OF TRUST OR ANY OTHER LOAN DOCUMENT AND, IN THE CASE OF ANY TERM,
COVENANT, CONDITION OR PROMISE COVERED BY THIS CLAUSE (II), SUCH FAILURE SHALL
CONTINUE THIRTY (30) DAYS AFTER WRITTEN NOTICE THEREOF IS DELIVERED TO BORROWER
BY AGENT BANK OR ANY LENDER OF SUCH FAILURE;


 


(F)         ANY OF THE SECURITY DOCUMENTATION OR ANY PROVISION THEREOF:
(I) SHALL CEASE TO BE IN FULL FORCE AND EFFECT IN ANY MATERIAL RESPECT AS A
RESULT OF ANY ACTION OF THE BORROWER AND SUCH CESSATION RESULTS IN A MATERIAL
ADVERSE CHANGE, OR (II) SHALL CEASE TO GIVE THE AGENT BANK IN ANY MATERIAL
RESPECT THE LIENS, RIGHTS, POWERS AND PRIVILEGES PURPORTED TO BE CREATED THEREBY
AS A RESULT OF ANY ACTION OF THE BORROWER, OR (III) THE BORROWER SHALL DEFAULT
IN THE DUE PERFORMANCE OR OBSERVANCE OF ANY TERM, COVENANT OR AGREEMENT ON ITS
PART TO BE PERFORMED OR OBSERVED PURSUANT TO THE SECURITY DOCUMENTATION FOR A
PERIOD OF THIRTY (30) DAYS AFTER WRITTEN NOTICE THEREOF IS DELIVERED TO BORROWER
BY AGENT BANK OF SUCH FAILURE (OR SUCH SHORTER PERIOD FOLLOWING SUCH NOTICE AS
MAY BE SPECIFICALLY REQUIRED IN ANY LOAN DOCUMENT);


 


(G)        BORROWER OR MCRI SHALL COMMENCE A VOLUNTARY CASE OR OTHER PROCEEDING
SEEKING LIQUIDATION, REORGANIZATION OR OTHER RELIEF WITH RESPECT TO IT OR ITS
DEBTS UNDER THE BANKRUPTCY CODE OR ANY BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR
LAW NOW OR HEREAFTER IN EFFECT OR SEEKING THE APPOINTMENT OF A TRUSTEE,
RECEIVER, LIQUIDATOR, CUSTODIAN OR OTHER SIMILAR OFFICIAL, FOR ALL OR
SUBSTANTIALLY ALL OF ITS PROPERTY, OR SHALL CONSENT TO ANY SUCH RELIEF OR TO THE
APPOINTMENT OR TAKING POSSESSION BY ANY SUCH OFFICIAL IN ANY INVOLUNTARY CASE OR
OTHER PROCEEDING AGAINST IT;


 


(H)        AN INVOLUNTARY CASE OR OTHER PROCEEDING SHALL BE COMMENCED AGAINST
BORROWER OR MCRI SEEKING LIQUIDATION, REORGANIZATION OR OTHER RELIEF WITH
RESPECT TO ITSELF OR ITS DEBTS UNDER THE BANKRUPTCY CODE OR ANY BANKRUPTCY,
INSOLVENCY OR OTHER SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR SEEKING THE
APPOINTMENT OF A TRUSTEE, RECEIVER, LIQUIDATOR, CUSTODIAN OR OTHER SIMILAR
OFFICIAL, FOR ALL OR SUBSTANTIALLY ALL OF ITS PROPERTY, AND SUCH INVOLUNTARY
CASE OR OTHER PROCEEDING SHALL REMAIN UNDISMISSED AND UNSTAYED FOR A PERIOD OF
NINETY (90) DAYS;


 


(I)         BORROWER OR MCRI MAKES AN ASSIGNMENT FOR THE BENEFIT OF ITS
CREDITORS OR ADMITS IN WRITING ITS INABILITY TO PAY ITS DEBTS GENERALLY AS THEY
BECOME DUE;

 

97


 


(J)       BORROWER SHALL FAIL TO MAKE ANY PAYMENT WHEN DUE (WHETHER BY SCHEDULED
MATURITY, REQUIRED PREPAYMENT, OFFER TO PURCHASE, REDEMPTION, ACCELERATION,
DEMAND OR OTHERWISE, IN EACH CASE BEYOND THE GRACE PERIOD PROVIDED WITH RESPECT
TO SUCH INDEBTEDNESS) ON ANY INDEBTEDNESS (OTHER THAN ANY INDEBTEDNESS UNDER
THIS CREDIT AGREEMENT), IF THE AGGREGATE AMOUNT OF SUCH INDEBTEDNESS IS ONE
MILLION DOLLARS ($1,000,000.00), OR MORE, OR ANY BREACH, DEFAULT OR EVENT OF
DEFAULT SHALL OCCUR, OR ANY OTHER EVENT SHALL OCCUR OR CONDITION SHALL EXIST,
UNDER ANY INSTRUMENT, AGREEMENT OR INDENTURE PERTAINING THERETO IF THE EFFECT
THEREOF IS TO ACCELERATE, THE MATURITY OF ANY SUCH INDEBTEDNESS; OR ANY SUCH
INDEBTEDNESS SHALL BE DECLARED TO BE DUE AND PAYABLE OR SHALL BE REQUIRED TO BE
PREPAID, PURCHASED OR REDEEMED (OTHER THAN BY A REGULARLY SCHEDULED REQUIRED
PREPAYMENT) PRIOR TO THE STATED MATURITY THEREOF, OR THE HOLDER OF ANY LIEN IN
ANY AMOUNT, SHALL COMMENCE FORECLOSURE OF SUCH LIEN UPON PROPERTY OF BORROWER
HAVING A VALUE IN EXCESS OF ONE MILLION DOLLARS ($1,000,000.00) AND SUCH
FORECLOSURE SHALL CONTINUE AGAINST SUCH PROPERTY TO A DATE LESS THAN THIRTY (30)
DAYS PRIOR TO THE DATE OF THE PROPOSED FORECLOSURE SALE;


 


(K)      THE OCCURRENCE OF ANY EVENT OF DEFAULT, BEYOND ANY APPLICABLE GRACE
PERIOD, UNDER THE TERMS OF ANY AGREEMENT WITH ANY LENDER IN CONNECTION WITH A
SECURED INTEREST RATE HEDGE RELATING TO THE CREDIT FACILITY;


 


(L)        BORROWER SHALL BE VOLUNTARILY OR INVOLUNTARILY DIVESTED OF TITLE OR
POSSESSION OF ANY PORTION OF THE REAL PROPERTY OR SHALL LEASE OR IN ANY OTHER
MANNER, VOLUNTARILY OR INVOLUNTARILY ALIENATE ANY OF ITS INTEREST IN ANY PORTION
OF THE REAL PROPERTY OR HOTEL/CASINO FACILITY, OTHER THAN THE PERMITTED
ENCUMBRANCES AND AS PERMITTED IN SECTIONS 5.01 AND 5.22;


 


(M)       THE OCCURRENCE OF ANY REPORTABLE EVENT WITH RESPECT TO A PENSION PLAN
WHICH AGENT BANK DETERMINES IN GOOD FAITH CONSTITUTES PROPER GROUNDS FOR THE
TERMINATION OF ANY PENSION PLAN BY THE PENSION BENEFIT GUARANTY CORPORATION OR
FOR THE APPOINTMENT BY AN APPROPRIATE UNITED STATES DISTRICT COURT OF A TRUSTEE
TO ADMINISTER ANY SUCH PLAN THAT WOULD CONSTITUTE A MATERIAL ADVERSE CHANGE,
SHOULD OCCUR AND SHOULD CONTINUE FOR THIRTY (30) DAYS AFTER WRITTEN NOTICE OF
SUCH DETERMINATION SHALL HAVE BEEN GIVEN TO BORROWER BY AGENT BANK;


 


(N)        COMMENCEMENT AGAINST BORROWER, ANY TIME AFTER THE EXECUTION OF THIS
CREDIT AGREEMENT, OF ANY LITIGATION WHICH IS NOT STAYED, BONDED, DISMISSED,
TERMINATED OR DISPOSED OF TO THE SATISFACTION OF AGENT BANK WITHIN NINETY (90)
DAYS AFTER ITS COMMENCEMENT, AND WHICH (I) HAS A REASONABLE PROBABILITY OF
SUCCESS, AND COULD, IF SUCCESSFUL, IN THE REASONABLE OPINION OF AGENT BANK,
MATERIALLY AND ADVERSELY AFFECT THE PRIORITY OF THE LIENS GRANTED AGENT BANK BY
THE DEED OF TRUST IN THE REAL PROPERTY, OR (II) RESULTS IN THE ISSUANCE OF A
PRELIMINARY OR PERMANENT INJUNCTION WHICH IS NOT DISSOLVED OR STAYED PENDING
APPEAL WITHIN SIXTY (60) DAYS OF ITS ISSUANCE

 

98


 


AND WHICH PRELIMINARY OR PERMANENT INJUNCTION MATERIALLY ADVERSELY AFFECTS
BORROWER’S RIGHT TO USE THE REAL PROPERTY AS THE HOTEL/CASINO FACILITY;


 


(O)        THE LOSS OR SUSPENSION, OTHER THAN ON ACCOUNT OF FORCES MAJEURE, OF
BORROWER’S UNRESTRICTED GAMING PERMITS OR THE FAILURE OF BORROWER TO MAINTAIN
GAMING ACTIVITIES AT THE HOTEL/CASINO FACILITY OTHER THAN ON ACCOUNT OF FORCES
MAJEURE AT LEAST TO THE SAME GENERAL EXTENT AS IS PRESENTLY CONDUCTED THEREON;


 


(P)        ANY MONEY JUDGMENT, WRIT OR WARRANT OF ATTACHMENT OR SIMILAR PROCESS
IN EXCESS OF THREE MILLION DOLLARS ($3,000,000.00) IN THE AGGREGATE NOT
ADEQUATELY COVERED BY INSURANCE AS TO WHICH A SOLVENT AND UNAFFILIATED INSURANCE
COMPANY HAS ACKNOWLEDGED COVERAGE, SHALL BE ENTERED OR FILED AGAINST BORROWER OR
ANY OF ITS ASSETS AND SHALL REMAIN UNDISCHARGED, UNVACATED, UNBONDED OR UNSTAYED
FOR A PERIOD OF SIXTY (60) DAYS (OR IN ANY EVENT LATER THAN FIVE (5) DAYS PRIOR
TO THE DATE OF ANY PROPOSED SALE THEREUNDER);


 


(Q)      ANY ORDER, JUDGMENT OR DECREE SHALL BE ENTERED AGAINST BORROWER
DECREEING ITS INVOLUNTARY DISSOLUTION OR SPLIT UP AND SUCH ORDER SHALL REMAIN
UNDISCHARGED AND UNSTAYED FOR A PERIOD IN EXCESS OF THIRTY (30) DAYS, OR
BORROWER SHALL OTHERWISE DISSOLVE OR CEASE TO EXIST;


 


(R)        THE OCCURRENCE OF ANY CHANGE OF CONTROL;


 


(S)        MCRI SELLS, TRANSFERS, ASSIGNS, HYPOTHECATES OR OTHERWISE ALIENATES
ITS INTEREST IN ALL OR ANY PORTION OF THE COMMON VOTING STOCK OF BORROWER
(SUBJECT TO THIS PROVISION BEING FIRST APPROVED BY ALL NECESSARY GAMING
AUTHORITIES); OR


 


(T)       THE OCCURRENCE OF ANY DEFAULT UNDER THE GUARANTY OR THE REVOCATION,
TERMINATION OR REPUDIATION OF ANY OF THE GUARANTOR’S PROMISES, OBLIGATIONS OR
COVENANTS UNDER THE GUARANTY.


 


SECTION 7.02.         DEFAULT REMEDIES.


 


(A)        UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF
DEFAULT, AGENT BANK MAY AND, UPON THE CONSENT OF REQUISITE LENDERS SHALL:
(I) DECLARE ALL OF THE OUTSTANDING UNPAID INDEBTEDNESS HEREUNDER AND UNDER THE
NOTES AND THE OTHER LOAN DOCUMENTS, TOGETHER WITH ALL ACCRUED INTEREST THEREON,
TO BE FULLY DUE AND PAYABLE WITHOUT PRESENTATION, DEMAND, PROTEST OR NOTICE OF
ANY KIND, AND, IN THE EVENT OF SUCH DECLARATION; (II) SHALL TERMINATE THE
OBLIGATION OF LENDERS TO MAKE ANY ADVANCES FOR BORROWINGS; AND (III) SHALL
TERMINATE THE OBLIGATION OF THE SWINGLINE LENDER TO MAKE ANY ADVANCES UNDER THE
SWINGLINE FACILITY; PROVIDED, THAT, THE REMEDIES SET FORTH IN CLAUSES
(I) THROUGH (III) ABOVE WILL BE DEEMED TO HAVE BEEN AUTOMATICALLY EXERCISED ON
THE OCCURRENCE OF ANY EVENT SET OUT IN SECTIONS 7.01(G), (H) OR (I).

 

99


 


(B)        ADDITIONALLY, WHILE ANY EVENT OF DEFAULT HAS OCCURRED AND REMAINS
CONTINUING, THE BANKS AND/OR AGENT BANK MAY (I) EXERCISE ANY AND ALL REMEDIES
AVAILABLE TO BANKS OR AGENT BANK UNDER THE LOAN DOCUMENTS; AND/OR (II) EXERCISE
ANY OTHER REMEDIES AVAILABLE TO BANKS OR AGENT BANK AT LAW OR IN EQUITY,
INCLUDING REQUESTING THE APPOINTMENT OF A RECEIVER TO PERFORM ANY ACTS REQUIRED
OF BORROWER UNDER THIS CREDIT AGREEMENT.


 


(C)        IN THE EVENT BORROWER HAS FAILED TO PROVIDE ANY INSURANCE REQUIRED
UNDER SECTION 5.09, AGENT BANK MAY ELECT AT ITS DISCRETION TO PURCHASE SUCH
INSURANCE.  ALL PAYMENTS MADE BY AGENT BANK FOR THE PURPOSE OF PROVIDING THE
INSURANCE COVERAGES REQUIRED UNDER SECTION 5.09 SHALL BE DEEMED AMOUNTS ADVANCED
UNDER SECTION 5.12 OF THIS CREDIT AGREEMENT.


 


(D)        THE BANKS AND/OR AGENT BANK MAY EXERCISE ANY OTHER REMEDIES AVAILABLE
TO BANKS OR AGENT BANK AT LAW OR IN EQUITY, INCLUDING REQUESTING THE APPOINTMENT
OF A RECEIVER TO PERFORM ANY ACTS REQUIRED OF BORROWER UNDER THIS CREDIT
AGREEMENT, AND BORROWER HEREBY SPECIFICALLY CONSENTS TO ANY SUCH REQUEST BY
BANKS.


 


(E)       THE SWINGLINE LENDER SHALL, UPON RECEIPT OF WRITTEN NOTICE OF THE
OCCURRENCE OF AN EVENT OF DEFAULT, TERMINATE ITS OBLIGATION TO MAKE ANY ADVANCES
UNDER THE SWINGLINE FACILITY AND MAY DECLARE ALL OUTSTANDING UNPAID INDEBTEDNESS
HEREUNDER AND UNDER THE SWINGLINE NOTE, TOGETHER WITH ALL ACCRUED INTEREST
THEREON IMMEDIATELY DUE AND PAYABLE WITHOUT PRESENTATION, DEMAND, PROTEST OR
NOTICE OF ANY KIND.  THIS REMEDY WILL BE DEEMED TO HAVE BEEN AUTOMATICALLY
EXERCISED ON THE OCCURRENCE OF ANY EVENT SET OUT IN SECTIONS 7.01(G), (H) OR
(I).


 


(F)         THE L/C ISSUER SHALL, UPON RECEIPT OF WRITTEN NOTICE OF THE
OCCURRENCE OF AN EVENT OF DEFAULT, TERMINATE ITS OBLIGATION TO ISSUE LETTERS OF
CREDIT AND/OR ANY LETTER OF CREDIT WHICH MAY BE TERMINATED IN ACCORDANCE WITH
ITS TERMS.  THIS REMEDY WILL BE DEEMED TO HAVE BEEN AUTOMATICALLY EXERCISED ON
THE OCCURRENCE OF ANY EVENT SET OUT IN SECTIONS 7.01(G), (H) OR (I).


 


(G)        AGENT BANK AND/OR L/C ISSUER MAY, OR AT THE DIRECTION OF THE
REQUISITE LENDERS WILL, DIRECT THE BORROWER TO PAY (AND BORROWER HEREBY AGREES
UPON RECEIPT OF SUCH NOTICE TO PAY) TO THE L/C ISSUER AN AMOUNT IN CASH EQUAL TO
THE THEN OUTSTANDING L/C EXPOSURE, SUCH CASH TO BE HELD BY L/C ISSUER IN THE
CASH COLLATERAL ACCOUNT AS SECURITY FOR THE REPAYMENT OF ALL L/C REIMBURSEMENT
OBLIGATIONS THEREAFTER OCCURRING.


 

For the purpose of carrying out this section and exercising these rights, powers
and privileges, Borrower hereby irrevocably constitutes and appoints Agent Bank
as its true and lawful attorney-in-fact to execute, acknowledge and deliver any
instruments and do and perform any acts such as are referred to in this
paragraph in the name and on

 

100


 

behalf of Borrower.  Agent Bank on behalf of Lenders may exercise one or more of
Lenders’ remedies simultaneously and all its remedies are nonexclusive and
cumulative.  Agent Bank and Lenders shall not be required to pursue or exhaust
any Collateral or remedy before pursuing any other Collateral or remedy.  Agent
Bank and Lenders’ failure to exercise any remedy for a particular default shall
not be deemed a waiver of (i) such remedy, nor their rights to exercise any
other remedy for that default, nor (ii) their right to exercise that remedy for
any subsequent default.

 


SECTION 7.03.           APPLICATION OF PROCEEDS.  ALL PAYMENTS AND PROCEEDS
RECEIVED AND ALL AMOUNTS HELD OR REALIZED FROM THE SALE OR OTHER DISPOSITION OF
THE COLLATERAL, WHICH ARE TO BE APPLIED HEREUNDER TOWARDS SATISFACTION OF
BORROWER’S OBLIGATIONS UNDER THE CREDIT FACILITY, SHALL BE APPLIED IN THE
FOLLOWING ORDER OF PRIORITY:


 


(A)          FIRST, TO THE PAYMENT OF ALL REASONABLE FEES, COSTS AND EXPENSES
(INCLUDING REASONABLE ATTORNEY’S FEES AND EXPENSES) INCURRED BY AGENT BANK AND
BANKS, THEIR AGENTS OR REPRESENTATIVES IN CONNECTION WITH THE REALIZATION UPON
ANY OF THE COLLATERAL;


 


(B)          NEXT, TO THE PAYMENT IN FULL OF ANY OTHER AMOUNTS DUE UNDER THIS
CREDIT AGREEMENT, THE DEED OF TRUST, OR ANY OTHER LOAN DOCUMENTS (OTHER THAN THE
NOTES OR UNDER ANY SECURED INTEREST RATE HEDGE);


 


(C)          NEXT, TO THE BALANCE OF INTEREST REMAINING UNPAID ON THE NOTES;


 


(D)          NEXT, TO THE BALANCE OF PRINCIPAL REMAINING UNPAID ON THE NOTES;


 


(E)          NEXT, TO THE PAYMENT OF ANY OTHER AMOUNTS OWING TO BANKS WHICH IS
NECESSARY TO CAUSE BANK FACILITY TERMINATION, INCLUDING, WITHOUT LIMITATION, ANY
AMOUNTS OWING WITH RESPECT TO THE SECURED INTEREST RATE HEDGES; AND


 


(F)           NEXT, THE BALANCE, IF ANY, OF SUCH PAYMENTS OR PROCEEDS TO
WHOMEVER MAY BE LEGALLY ENTITLED THERETO.


 


SECTION 7.04.           NOTICES.  IN ORDER TO ENTITLE AGENT BANK AND/OR BANKS TO
EXERCISE ANY REMEDY AVAILABLE HEREUNDER, IT SHALL NOT BE NECESSARY FOR AGENT
BANK AND/OR BANKS TO GIVE ANY NOTICE, OTHER THAN SUCH NOTICE AS MAY BE REQUIRED
EXPRESSLY HEREIN OR BY APPLICABLE LAW.


 


SECTION 7.05.           AGREEMENT TO PAY ATTORNEY’S FEES AND EXPENSES.  SUBJECT
TO THE PROVISIONS OF SECTION 10.14, UPON THE OCCURRENCE OF AN EVENT OF DEFAULT,
AS A RESULT OF WHICH AGENT BANK SHALL REQUIRE AND EMPLOY ATTORNEYS OR INCUR
OTHER

 

101


 


EXPENSES FOR THE COLLECTION OF PAYMENTS DUE OR TO BECOME DUE OR THE ENFORCEMENT
OR PERFORMANCE OR OBSERVANCE OF ANY OBLIGATION OR AGREEMENT ON THE PART OF
BORROWER CONTAINED HEREIN, BORROWER SHALL, ON DEMAND, PAY TO AGENT BANK THE
REASONABLE FEES OF SUCH ATTORNEYS AND SUCH OTHER REASONABLE EXPENSES SO INCURRED
BY AGENT BANK.


 


SECTION 7.06.           NO ADDITIONAL WAIVER IMPLIED BY ONE WAIVER.  IN THE
EVENT ANY AGREEMENT CONTAINED IN THIS CREDIT AGREEMENT SHOULD BE BREACHED BY
EITHER PARTY AND THEREAFTER WAIVED BY THE OTHER PARTY, SUCH WAIVER SHALL BE
LIMITED TO THE PARTICULAR BREACH SO WAIVED AND SHALL NOT BE DEEMED TO WAIVE ANY
OTHER BREACH HEREUNDER.


 


SECTION 7.07.           LICENSING OF AGENT BANK AND LENDERS.  IN THE EVENT OF
THE OCCURRENCE OF AN EVENT OF DEFAULT HEREUNDER OR UNDER ANY OF THE LOAN
DOCUMENTS AND IT SHALL BECOME NECESSARY, OR IN THE OPINION OF REQUISITE LENDERS
ADVISABLE, FOR AN AGENT, SUPERVISOR, RECEIVER OR OTHER REPRESENTATIVE OF AGENT
BANK AND BANKS TO BECOME LICENSED UNDER THE PROVISIONS OF THE LAWS AND/OR
REGULATIONS OF ANY APPLICABLE GAMING AUTHORITY AS A CONDITION TO RECEIVING THE
BENEFIT OF ANY COLLATERAL ENCUMBERED BY THE DEED OF TRUST OR OTHER LOAN
DOCUMENTS FOR THE BENEFIT OF LENDERS OR OTHERWISE TO ENFORCE THEIR RIGHTS
HEREUNDER, BORROWER HEREBY GIVES ITS CONSENT TO THE GRANTING OF SUCH LICENSE OR
LICENSES AND AGREES TO EXECUTE SUCH FURTHER DOCUMENTS AS MAY BE REQUIRED IN
CONNECTION WITH THE EVIDENCING OF SUCH CONSENT.


 


SECTION 7.08.          EXERCISE OF RIGHTS SUBJECT TO APPLICABLE LAW.  ALL
RIGHTS, REMEDIES AND POWERS PROVIDED BY THIS ARTICLE VII MAY BE EXERCISED ONLY
TO THE EXTENT THAT THE EXERCISE THEREOF DOES NOT VIOLATE ANY APPLICABLE
PROVISION OF THE LAWS OF ANY GOVERNMENTAL AUTHORITY AND ALL OF THE PROVISIONS OF
THIS ARTICLE VII ARE INTENDED TO BE SUBJECT TO ALL APPLICABLE MANDATORY
PROVISIONS OF LAW THAT MAY BE CONTROLLING AND TO BE LIMITED TO THE EXTENT
NECESSARY SO THAT THEY WILL NOT RENDER THIS CREDIT AGREEMENT INVALID,
UNENFORCEABLE OR NOT ENTITLED TO BE RECORDED OR FILED UNDER THE PROVISIONS OF
ANY APPLICABLE LAW.


 


SECTION 7.09.           DISCONTINUANCE OF PROCEEDINGS.  IN CASE AGENT BANK
AND/OR BANKS SHALL HAVE PROCEEDED TO ENFORCE ANY RIGHT, POWER OR REMEDY UNDER
THIS CREDIT AGREEMENT, THE NOTES, THE DEED OF TRUST OR ANY OTHER LOAN DOCUMENT
BY FORECLOSURE, ENTRY OR OTHERWISE, AND SUCH PROCEEDINGS SHALL HAVE BEEN
DISCONTINUED OR ABANDONED FOR ANY REASON OR SHALL HAVE BEEN DETERMINED ADVERSELY
TO BANKS, THEN AND IN EVERY SUCH CASE BORROWER, AGENT BANK AND/OR BANKS SHALL BE
RESTORED TO THEIR FORMER POSITIONS AND RIGHTS HEREUNDER WITH RESPECT TO THE
COLLATERAL, AND ALL RIGHTS, REMEDIES AND POWERS OF AGENT BANK AND BANKS SHALL
CONTINUE AS IF SUCH PROCEEDINGS HAD NOT BEEN TAKEN, SUBJECT TO ANY BINDING
RULE BY THE APPLICABLE COURT OR OTHER TRIBUNAL IN ANY SUCH PROCEEDING.

 

102



 


ARTICLE VIII


 

DAMAGE, DESTRUCTION AND CONDEMNATION

 


SECTION 8.01.           NO ABATEMENT OF PAYMENTS.  IF ALL OR ANY PART OF THE
HOTEL/CASINO FACILITY SHALL BE MATERIALLY DAMAGED OR DESTROYED, OR IF TITLE TO
OR THE TEMPORARY USE OF THE WHOLE OR ANY PART OF THE HOTEL/CASINO FACILITY SHALL
BE TAKEN OR CONDEMNED BY A COMPETENT AUTHORITY FOR ANY PUBLIC USE OR PURPOSE,
THERE SHALL BE NO ABATEMENT OR REDUCTION IN THE AMOUNTS PAYABLE BY BORROWER
HEREUNDER OR UNDER THE REVOLVING CREDIT NOTE, AND BORROWER SHALL CONTINUE TO BE
OBLIGATED TO MAKE SUCH PAYMENTS.


 


SECTION 8.02.           DISTRIBUTION OF CAPITAL PROCEEDS UPON OCCURRENCE OF
FIRE, CASUALTY, OTHER PERILS OR CONDEMNATION.  ALL CAPITAL PROCEEDS RECEIVED
FROM INSURANCE POLICIES UNDER SECTION 5.09, INCLUDING FLOOD AND EARTHQUAKE,
COVERING ANY OF THE COLLATERAL OR FROM CONDEMNATION, EMINENT DOMAIN OR SIMILAR
ACTIONS OR BY SETTLEMENT IN LIEU OF EMINENT DOMAIN PROCEEDINGS IN REGARD TO SAID
COLLATERAL, SHALL BE PAID DIRECTLY TO AGENT BANK.  IN THE EVENT THE AMOUNT OF
CAPITAL PROCEEDS PAID TO AGENT BANK IS EQUAL TO OR LESS THAN TWO MILLION DOLLARS
($2,000,000.00), SUCH CAPITAL PROCEEDS SHALL BE PAID TO BORROWER, UNLESS A
DEFAULT IN THE PAYMENT OF ANY PRINCIPAL OR INTEREST OWING UNDER THE TERMS OF THE
BANK FACILITIES OR AN EVENT OF DEFAULT (OTHER THAN NON-MONETARY EVENTS OF
DEFAULT OCCURRING AS A DIRECT CONSEQUENCE OF EACH CASUALTY LOSS OR CONDEMNATION)
SHALL HAVE OCCURRED HEREUNDER AND IS CONTINUING.  IN THE EVENT THE AMOUNT OF
CAPITAL PROCEEDS PAID TO AGENT BANK IS GREATER THAN TWO MILLION DOLLARS
($2,000,000.00), THEN, UNLESS A DEFAULT OR EVENT OF DEFAULT (OTHER THAN
NON-MONETARY EVENTS OF DEFAULT OCCURRING AS A DIRECT CONSEQUENCE OF EACH
CASUALTY LOSS OR CONDEMNATION) HAS OCCURRED HEREUNDER AND IS THEN CONTINUING,
THE ENTIRE AMOUNT SO COLLECTED OR SO MUCH THEREOF AS MAY BE REQUIRED (ANY EXCESS
TO BE RETURNED TO BORROWER) TO REPAIR OR REPLACE THE DESTROYED OR CONDEMNED
PROPERTY, SHALL, SUBJECT TO THE CONDITIONS SET FORTH BELOW, BE RELEASED TO
BORROWER FOR REPAIR OR REPLACEMENT OF THE PROPERTY DESTROYED OR CONDEMNED OR TO
REIMBURSE BORROWER FOR THE COSTS OF SUCH REPAIR OR REPLACEMENT INCURRED PRIOR TO
THE DATE OF SUCH RELEASE.  IF A DEFAULT OR EVENT OF DEFAULT (OTHER THAN
NON-MONETARY EVENTS OF DEFAULT OCCURRING AS A DIRECT CONSEQUENCE OF SUCH
CASUALTY LOSS OR CONDEMNATION) HAS OCCURRED HEREUNDER AND IS THEN CONTINUING,
SUCH AMOUNT MAY, AT THE OPTION OF REQUISITE LENDERS, BE APPLIED AS A MANDATORY
COMMITMENT REDUCTION.  IN THE EVENT BANKS ARE REQUIRED TO RELEASE ALL OR A
PORTION OF THE COLLECTED FUNDS TO BORROWER FOR SUCH REPAIR OR REPLACEMENT OF THE
PROPERTY DESTROYED OR CONDEMNED, SUCH RELEASE OF FUNDS SHALL BE MADE IN
ACCORDANCE WITH THE FOLLOWING TERMS AND CONDITIONS:


 


(A)          THE REPAIRS, REPLACEMENTS AND REBUILDING SHALL BE MADE IN
ACCORDANCE WITH PLANS AND SPECIFICATIONS APPROVED BY REQUISITE LENDERS AND IN
ACCORDANCE WITH ALL APPLICABLE LAWS, ORDINANCES, RULES, REGULATIONS AND
REQUIREMENTS OF GOVERNMENTAL AUTHORITIES;

 

103


 


(B)          BORROWER SHALL PROVIDE AGENT BANK WITH A DETAILED ESTIMATE OF THE
COSTS OF SUCH REPAIRS OR RESTORATIONS;


 


(C)         BORROWER SHALL SATISFY THE REQUISITE LENDERS THAT AFTER THE
RECONSTRUCTION IS COMPLETED, THE VALUE OF THE HOTEL/CASINO FACILITY AS
DETERMINED BY THE REQUISITE LENDERS IN THEIR REASONABLE DISCRETION, WILL NOT BE
LESS THAN THE VALUE OF THE HOTEL/CASINO FACILITY PRIOR TO SUCH DESTRUCTION OR
CONDEMNATION AS DETERMINED BY THE REQUISITE LENDERS PURSUANT TO THIS CREDIT
AGREEMENT;


 


(D)          IN THE REQUISITE LENDERS’ SOLE REASONABLE OPINION, ANY UNDISBURSED
PORTION OF THE AVAILABLE BORROWINGS CONTEMPLATED HEREUNDER, AFTER DEPOSIT OF
SUCH PROCEEDS, IS SUFFICIENT TO PAY ALL COSTS OF RECONSTRUCTION OF THE
HOTEL/CASINO FACILITY OR OTHER COLLATERAL DAMAGED, DESTROYED OR CONDEMNED; OR IF
THE UNDISBURSED PORTION OF SUCH CREDIT FACILITY IS NOT SUFFICIENT, BORROWER
SHALL DEPOSIT ADDITIONAL FUNDS WITH THE AGENT BANK, SUFFICIENT TO PAY SUCH
ADDITIONAL COSTS OF RECONSTRUCTING THE HOTEL/CASINO FACILITY;


 


(E)          BORROWER HAS DELIVERED TO THE AGENT BANK A CONSTRUCTION CONTRACT
FOR THE WORK OF RECONSTRUCTION IN FORM AND CONTENT, INCLUDING INSURANCE
REQUIREMENTS, ACCEPTABLE TO THE AGENT BANK WITH A CONTRACTOR ACCEPTABLE TO THE
AGENT BANK;


 


(F)          THE REQUISITE LENDERS IN THEIR REASONABLE DISCRETION HAVE
DETERMINED THAT AFTER THE WORK OF RECONSTRUCTION IS COMPLETED, THE HOTEL/CASINO
FACILITY OR COLLATERAL DAMAGED, DESTROYED OR CONDEMNED WILL PRODUCE INCOME
SUFFICIENT TO PAY ALL COSTS OF OPERATIONS AND MAINTENANCE OF THE HOTEL/CASINO
FACILITY WITH A REASONABLE RESERVE FOR REPAIRS, AND SERVICE ALL DEBTS SECURED BY
THE HOTEL/CASINO FACILITY;


 


(G)         NO DEFAULT OR EVENT OF DEFAULT (OTHER THAN NON-MONETARY EVENTS OF
DEFAULT OCCURRING AS A DIRECT CONSEQUENCE OF SUCH CASUALTY LOSS OR CONDEMNATION)
HAS OCCURRED AND IS CONTINUING HEREUNDER;


 


(H)          BORROWER HAS DEPOSITED WITH THE AGENT BANK THAT AMOUNT REASONABLY
DETERMINED BY THE REQUISITE LENDERS (TAKING INTO CONSIDERATION THE AMOUNT OF
BORROWINGS AVAILABLE AND THE AMOUNT OF PROCEEDS, IF ANY, OF INSURANCE POLICIES
COVERING PROPERTY DAMAGE AND BUSINESS INTERRUPTION, LOSS OR RENTAL INCOME IN
CONNECTION WITH THE HOTEL/CASINO FACILITY OR COLLATERAL DAMAGED, DESTROYED OR
CONDEMNED ACCRUING AND IMMEDIATELY FORTHCOMING TO THE AGENT BANK AND REASONABLE
PROJECTIONS OF INCOME OF BORROWER TO BE REALIZED DURING THE PERIOD OF
RECONSTRUCTION) TO BE SUFFICIENT TO SERVICE THE INDEBTEDNESS SECURED HEREBY
DURING THE PERIOD OF RECONSTRUCTION, AS REASONABLY ESTIMATED BY THE REQUISITE
LENDERS;

 

104


 


(I)           BEFORE COMMENCING ANY SUCH WORK, BORROWER SHALL, AT ITS OWN COST
AND EXPENSE, FURNISH AGENT BANK WITH APPROPRIATE ENDORSEMENTS, IF NEEDED, TO THE
“ALL RISK” INSURANCE POLICY WHICH BORROWER IS THEN PRESENTLY MAINTAINING, AND
COURSE OF CONSTRUCTION INSURANCE TO COVER ALL OF THE RISKS DURING THE COURSE OF
SUCH WORK;


 


(J)           SUCH WORK SHALL BE COMMENCED BY BORROWER WITHIN ONE HUNDRED TWENTY
(120) DAYS AFTER (I) SETTLEMENT SHALL HAVE BEEN MADE WITH THE INSURANCE
COMPANIES OR CONDEMNATION PROCEEDS SHALL HAVE BEEN RECEIVED, AND (II) ALL THE
NECESSARY GOVERNMENTAL APPROVALS SHALL HAVE BEEN OBTAINED, AND SUCH WORK SHALL
BE COMPLETED WITHIN A REASONABLE TIME, FREE AND CLEAR OF ALL LIENS AND
ENCUMBRANCES SO AS NOT TO INTERFERE WITH THE LIEN OF THE DEED OF TRUST;


 


(K)          DISBURSEMENTS OF SUCH INSURANCE OR CONDEMNATION PROCEEDS SHALL BE
MADE IN THE CUSTOMARY MANNER USED BY AGENT BANK FOR THE DISBURSEMENT OF
CONSTRUCTION LOANS.


 


ARTICLE IX


 

AGENCY PROVISIONS

 


SECTION 9.01.           APPOINTMENT.


 


(A)          EACH LENDER HEREBY (I) DESIGNATES AND APPOINTS WFB AS THE AGENT
BANK OF SUCH LENDER UNDER THIS CREDIT AGREEMENT AND THE LOAN DOCUMENTS,
(II) AUTHORIZES AND DIRECTS AGENT BANK TO ENTER INTO THE LOAN DOCUMENTS OTHER
THAN THIS CREDIT AGREEMENT FOR THE BENEFIT OF LENDERS, AND (III) AUTHORIZES
AGENT BANK TO TAKE SUCH ACTION ON ITS BEHALF UNDER THE PROVISIONS OF THIS CREDIT
AGREEMENT AND THE LOAN DOCUMENTS AND TO EXERCISE SUCH POWERS AS ARE SET FORTH
HEREIN OR THEREIN, TOGETHER WITH SUCH OTHER POWERS AS ARE REASONABLY INCIDENTAL
THERETO, SUBJECT TO THE LIMITATIONS REFERRED TO IN SECTIONS 9.10(A) AND
9.10(B).  AGENT BANK AGREES TO ACT AS SUCH ON THE EXPRESS CONDITIONS CONTAINED
IN THIS ARTICLE IX.


 


(B)          THE PROVISIONS OF THIS ARTICLE IX ARE SOLELY FOR THE BENEFIT OF
AGENT BANK AND LENDERS, AND BORROWER AND GUARANTOR SHALL NOT HAVE ANY RIGHTS TO
RELY ON OR ENFORCE ANY OF THE PROVISIONS HEREOF (OTHER THAN AS SET FORTH IN THE
PROVISIONS OF SECTION 9.03, 9.09 AND 10.10), PROVIDED, HOWEVER, THAT THE
FOREGOING SHALL IN NO WAY LIMIT BORROWER’S OR GUARANTOR’S OBLIGATIONS UNDER THIS
ARTICLE IX NOR LIMIT LENDERS’ OBLIGATIONS TO BORROWER AS PROVIDED IN THIS CREDIT
AGREEMENT.  IN PERFORMING ITS FUNCTIONS AND DUTIES UNDER THIS CREDIT AGREEMENT,
AGENT BANK SHALL ACT SOLELY AS AGENT BANK OF LENDERS AND DOES NOT ASSUME AND
SHALL NOT BE DEEMED TO HAVE ASSUMED ANY OBLIGATION TOWARD OR RELATIONSHIP OF
AGENCY OR TRUST WITH OR FOR BORROWER, GUARANTOR OR ANY OTHER PERSON.

 

105


 


SECTION 9.02.        NATURE OF DUTIES.  AGENT BANK SHALL NOT HAVE ANY DUTIES OR
RESPONSIBILITIES EXCEPT THOSE EXPRESSLY SET FORTH IN THIS CREDIT AGREEMENT OR IN
THE LOAN DOCUMENTS.  THE DUTIES OF AGENT BANK SHALL BE ADMINISTRATIVE IN
NATURE.  SUBJECT TO THE PROVISIONS OF SECTIONS 9.05 AND 9.07, AGENT BANK SHALL
ADMINISTER THE CREDIT FACILITY IN THE SAME MANNER AS IT ADMINISTERS ITS OWN
LOANS.  PROMPTLY FOLLOWING THE EFFECTIVENESS OF THIS CREDIT AGREEMENT, AGENT
BANK SHALL SEND TO EACH LENDER A DUPLICATE EXECUTED ORIGINAL, TO THE EXTENT THE
SAME ARE AVAILABLE IN SUFFICIENT NUMBERS, OF THE CREDIT AGREEMENT AND A COPY OF
EACH OTHER LOAN DOCUMENT IN FAVOR OF LENDERS AND A COPY OF THE FILED OR RECORDED
SECURITY DOCUMENTATION, WITH THE ORIGINALS OF THE LATTER TO BE HELD AND RETAINED
BY AGENT BANK FOR THE BENEFIT OF ALL LENDERS.  AGENT BANK SHALL NOT HAVE BY
REASON OF THIS CREDIT AGREEMENT A FIDUCIARY RELATIONSHIP IN RESPECT OF ANY
LENDER.  NOTHING IN THIS CREDIT AGREEMENT OR ANY OF THE LOAN DOCUMENTS,
EXPRESSED OR IMPLIED, IS INTENDED OR SHALL BE CONSTRUED TO IMPOSE UPON AGENT
BANK ANY OBLIGATION IN RESPECT OF THIS CREDIT AGREEMENT OR ANY OF THE LOAN
DOCUMENTS EXCEPT AS EXPRESSLY SET FORTH HEREIN OR THEREIN.  EACH LENDER SHALL
MAKE ITS OWN INDEPENDENT INVESTIGATION OF THE FINANCIAL CONDITION AND AFFAIRS OF
THE BORROWER, GUARANTOR AND THE COLLATERAL IN CONNECTION WITH THE MAKING AND THE
CONTINUANCE OF THE CREDIT FACILITY HEREUNDER AND SHALL MAKE ITS OWN APPRAISAL OF
THE CREDITWORTHINESS OF THE BORROWER, GUARANTOR AND THE COLLATERAL, AND, EXCEPT
AS SPECIFICALLY PROVIDED HEREIN, AGENT BANK SHALL NOT HAVE ANY DUTY OR
RESPONSIBILITY, EITHER INITIALLY OR ON A CONTINUING BASIS, TO PROVIDE ANY LENDER
WITH ANY CREDIT OR OTHER INFORMATION WITH RESPECT THERETO, WHETHER COMING INTO
ITS POSSESSION BEFORE THE RESTATEMENT EFFECTIVE DATE OR AT ANY TIME OR TIMES
THEREAFTER.


 


SECTION 9.03.        DISBURSEMENT OF BORROWINGS.


 


(A)          NOT LATER THAN THE NEXT BANKING BUSINESS DAY FOLLOWING RECEIPT OF A
NOTICE OF BORROWING, AGENT BANK SHALL SEND A COPY THEREOF BY FACSIMILE TO EACH
OTHER LENDER AND SHALL OTHERWISE NOTIFY EACH LENDER OF THE PROPOSED BORROWING
AND THE FUNDING DATE.  EACH LENDER SHALL MAKE AVAILABLE TO AGENT BANK (OR THE
FUNDING BANK OR ENTITY DESIGNATED BY AGENT BANK), THE AMOUNT OF SUCH LENDER’S
PRO RATA SHARE OF SUCH BORROWING IN IMMEDIATELY AVAILABLE FUNDS NOT LATER THAN
THE TIMES DESIGNATED IN SECTION 9.03(B).  UNLESS AGENT BANK SHALL HAVE BEEN
NOTIFIED BY ANY LENDER NOT LATER THAN THE CLOSE OF BUSINESS (SAN FRANCISCO TIME)
ON THE BANKING BUSINESS DAY IMMEDIATELY PRECEDING THE FUNDING DATE IN RESPECT OF
ANY BORROWING THAT SUCH LENDER DOES NOT INTEND TO MAKE AVAILABLE TO AGENT BANK
SUCH LENDER’S PRO RATA SHARE OF SUCH BORROWING, AGENT BANK MAY ASSUME THAT SUCH
LENDER SHALL MAKE SUCH AMOUNT AVAILABLE TO AGENT BANK.  IF ANY LENDER DOES NOT
NOTIFY AGENT BANK OF ITS INTENTION NOT TO MAKE AVAILABLE ITS PRO RATA SHARE OF
SUCH BORROWING AS DESCRIBED ABOVE, BUT DOES NOT FOR ANY REASON MAKE AVAILABLE TO
AGENT BANK SUCH LENDER’S PRO RATA SHARE OF SUCH BORROWING, SUCH LENDER SHALL PAY
TO AGENT BANK FORTHWITH ON DEMAND SUCH AMOUNT, TOGETHER WITH INTEREST THEREON AT
THE FEDERAL FUNDS RATE.  IN ANY CASE WHERE A LENDER DOES NOT FOR ANY REASON MAKE
AVAILABLE TO AGENT BANK SUCH LENDER’S PRO RATA SHARE OF

 

106


 


SUCH BORROWING, AGENT BANK, IN ITS SOLE DISCRETION, MAY, BUT SHALL NOT BE
OBLIGATED TO, FUND TO BORROWER SUCH LENDER’S PRO RATA SHARE OF SUCH BORROWING. 
IF AGENT BANK FUNDS TO BORROWER SUCH LENDER’S PRO RATA SHARE OF SUCH BORROWING
AND IF SUCH LENDER SUBSEQUENTLY PAYS TO AGENT BANK SUCH CORRESPONDING AMOUNT,
SUCH AMOUNT SO PAID SHALL CONSTITUTE SUCH LENDER’S PRO RATA SHARE OF SUCH
BORROWING.  NOTHING IN THIS SECTION 9.03(A) SHALL ALTER THE RESPECTIVE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER IN RESPECT OF A DETERIORATING LENDER OR
A NON-PRO RATA BORROWING.


 


(B)          REQUESTS BY AGENT BANK FOR FUNDING BY LENDERS OF BORROWINGS WILL BE
MADE BY FACSIMILE OR THROUGH THE PLATFORM.  EACH LENDER SHALL MAKE THE AMOUNT OF
ITS PRO RATA SHARE OF SUCH BORROWING AVAILABLE TO AGENT BANK IN DOLLARS AND IN
IMMEDIATELY AVAILABLE FUNDS, TO SUCH BANK AND ACCOUNT, IN SAN FRANCISCO,
CALIFORNIA AS AGENT BANK MAY DESIGNATE, NOT LATER THAN 11:00 A.M. ON THE FUNDING
DATE DESIGNATED IN THE NOTICE OF BORROWING WITH RESPECT TO SUCH BORROWING.


 


(C)          NOTHING IN THIS SECTION 9.03 SHALL BE DEEMED TO RELIEVE ANY LENDER
OF ITS OBLIGATION HEREUNDER TO MAKE ITS PRO RATA SHARE OF BORROWINGS ON ANY
FUNDING DATE, NOR SHALL ANY LENDER BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER
LENDER TO PERFORM ITS OBLIGATIONS TO ADVANCE ITS PRO RATA SHARE OF ANY BORROWING
HEREUNDER, AND THE PRO RATA SHARE OF THE AGGREGATE COMMITMENT OF ANY LENDER
SHALL NOT BE INCREASED OR DECREASED AS A RESULT OF THE FAILURE BY ANY OTHER
LENDER TO PERFORM ITS OBLIGATION TO ADVANCE ITS PRO RATA SHARE OF ANY BORROWING.


 


SECTION 9.04.           DISTRIBUTION AND APPORTIONMENT OF PAYMENTS.


 


(A)          SUBJECT TO SECTION 9.04(B), PAYMENTS ACTUALLY RECEIVED BY AGENT
BANK FOR THE ACCOUNT OF LENDERS SHALL BE PAID TO THEM PROMPTLY AFTER RECEIPT
THEREOF BY AGENT BANK, BUT IN ANY EVENT WITHIN ONE (1) BANKING BUSINESS DAY,
PROVIDED THAT AGENT BANK SHALL PAY TO LENDERS INTEREST THEREON, AT THE FEDERAL
FUNDS RATE FROM THE BANKING BUSINESS DAY FOLLOWING RECEIPT OF SUCH FUNDS BY
AGENT BANK UNTIL SUCH FUNDS ARE PAID IN IMMEDIATELY AVAILABLE FUNDS TO LENDERS. 
SUBJECT TO SECTION 9.04(B), ALL PAYMENTS OF PRINCIPAL AND INTEREST IN RESPECT OF
FUNDED OUTSTANDINGS, ALL PAYMENTS OF THE FEES DESCRIBED IN THIS CREDIT
AGREEMENT, AND ALL PAYMENTS IN RESPECT OF ANY OTHER OBLIGATIONS SHALL BE
ALLOCATED AMONG SUCH OTHER LENDERS AS ARE ENTITLED THERETO, IN PROPORTION TO
THEIR RESPECTIVE PRO RATA SHARES OR OTHERWISE AS PROVIDED HEREIN.  AGENT BANK
SHALL PROMPTLY DISTRIBUTE, BUT IN ANY EVENT WITHIN ONE (1) BANKING BUSINESS DAY,
TO EACH LENDER AT ITS PRIMARY ADDRESS SET FORTH ON THE APPROPRIATE SIGNATURE
PAGE HEREOF OR ON THE APPLICABLE ASSIGNMENT AND ASSUMPTION AGREEMENT, OR AT SUCH
OTHER ADDRESS AS A LENDER MAY REQUEST IN WRITING, SUCH FUNDS AS IT MAY BE
ENTITLED TO RECEIVE, PROVIDED THAT AGENT BANK SHALL IN ANY EVENT NOT BE BOUND TO
INQUIRE INTO OR DETERMINE THE VALIDITY, SCOPE OR PRIORITY OF ANY INTEREST OR
ENTITLEMENT OF ANY LENDER AND MAY SUSPEND ALL PAYMENTS AND SEEK APPROPRIATE
RELIEF (INCLUDING, WITHOUT LIMITATION, INSTRUCTIONS FROM REQUISITE LENDERS OR
ALL LENDERS, AS APPLICABLE, OR AN ACTION IN THE NATURE OF

 

107


 


INTERPLEADER) IN THE EVENT OF ANY DOUBT OR DISPUTE AS TO ANY APPORTIONMENT OR
DISTRIBUTION CONTEMPLATED HEREBY.  THE ORDER OF PRIORITY HEREIN IS SET FORTH
SOLELY TO DETERMINE THE RIGHTS AND PRIORITIES OF LENDERS AS AMONG THEMSELVES AND
MAY AT ANY TIME OR FROM TIME TO TIME BE CHANGED BY LENDERS AS THEY MAY ELECT, IN
WRITING IN ACCORDANCE WITH SECTION 10.01, WITHOUT NECESSITY OF NOTICE TO OR
CONSENT OF OR APPROVAL BY BORROWER, GUARANTOR OR ANY OTHER PERSON.  ALL PAYMENTS
OR OTHER SUMS RECEIVED BY AGENT BANK FOR THE ACCOUNT OF LENDERS (INCLUDING,
WITHOUT LIMITATION, PRINCIPAL AND INTEREST PAYMENTS, THE PROCEEDS OF ANY AND ALL
INSURANCE MAINTAINED WITH RESPECT TO ANY OF THE COLLATERAL, AND ANY AND ALL
CONDEMNATION PROCEEDS WITH RESPECT TO ANY OF THE COLLATERAL) SHALL NOT
CONSTITUTE PROPERTY OR ASSETS OF THE AGENT BANK AND SHALL BE HELD BY AGENT BANK,
SOLELY IN ITS CAPACITY AS ADMINISTRATIVE AND COLLATERAL AGENT FOR ITSELF AND THE
OTHER LENDERS, SUBJECT TO THE LOAN DOCUMENTS.


 


(B)          NOTWITHSTANDING ANY PROVISION HEREOF TO THE CONTRARY, UNTIL SUCH
TIME AS A DEFAULTING LENDER HAS FUNDED ITS PRO RATA SHARE OF BORROWING WHICH WAS
PREVIOUSLY A NON PRO RATA BORROWING, OR ALL OTHER LENDERS HAVE RECEIVED PAYMENT
IN FULL (WHETHER BY REPAYMENT OR PREPAYMENT) OF THE PRINCIPAL DUE IN RESPECT OF
SUCH NON PRO RATA BORROWING, ALL PRINCIPAL SUMS OWING TO SUCH DEFAULTING LENDER
HEREUNDER SHALL BE SUBORDINATED IN RIGHT OF PAYMENT TO THE PRIOR PAYMENT IN FULL
OF ALL PRINCIPAL, IN RESPECT OF ALL NON PRO RATA BORROWING IN WHICH THE
DEFAULTING LENDER HAS NOT FUNDED ITS PRO RATA SHARE.  THIS PROVISION GOVERNS
ONLY THE RELATIONSHIP AMONG AGENT BANK, EACH DEFAULTING LENDER, AND THE OTHER
LENDERS; NOTHING HEREUNDER SHALL LIMIT THE OBLIGATION OF BORROWER TO REPAY ALL
BORROWINGS IN ACCORDANCE WITH THE TERMS OF THIS CREDIT AGREEMENT.  THE
PROVISIONS OF THIS SECTION SHALL APPLY AND BE EFFECTIVE REGARDLESS OF WHETHER AN
EVENT OF DEFAULT OCCURS AND IS THEN CONTINUING, AND NOTWITHSTANDING (I) ANY
OTHER PROVISION OF THIS CREDIT AGREEMENT TO THE CONTRARY, (II) ANY INSTRUCTION
OF BORROWER AS TO ITS DESIRED APPLICATION OF PAYMENTS OR (III) THE SUSPENSION OF
SUCH DEFAULTING LENDER’S RIGHT TO VOTE ON MATTERS WHICH ARE SUBJECT TO THE
CONSENT OR APPROVAL OF REQUISITE LENDERS OR ALL LENDERS.  NO COMMITMENT FEE OR
L/C FEES SHALL ACCRUE IN FAVOR OF, OR BE PAYABLE TO, SUCH DEFAULTING LENDER FROM
THE DATE OF ANY FAILURE TO FUND BORROWINGS OR REIMBURSE AGENT BANK FOR ANY
LIABILITIES AND COSTS AS HEREIN PROVIDED UNTIL SUCH FAILURE HAS BEEN CURED, AND
AGENT BANK SHALL BE ENTITLED TO (A) WITHHOLD OR SETOFF, AND TO APPLY TO THE
PAYMENT OF THE DEFAULTED AMOUNT AND ANY RELATED INTEREST, ANY AMOUNTS TO BE PAID
TO SUCH DEFAULTING LENDER UNDER THIS CREDIT AGREEMENT, AND (B) BRING AN ACTION
OR SUIT AGAINST SUCH DEFAULTING LENDER IN A COURT OF COMPETENT JURISDICTION TO
RECOVER THE DEFAULTED AMOUNT AND ANY RELATED INTEREST.  IN ADDITION, THE
DEFAULTING LENDER SHALL INDEMNIFY, DEFEND AND HOLD AGENT BANK AND EACH OF THE
OTHER LENDERS HARMLESS FROM AND AGAINST ANY AND ALL LIABILITIES AND COSTS, PLUS
INTEREST THEREON AT THE DEFAULT RATE, WHICH THEY MAY SUSTAIN OR INCUR BY REASON
OF OR AS A DIRECT CONSEQUENCE OF THE DEFAULTING LENDER’S FAILURE OR REFUSAL TO
ABIDE BY ITS OBLIGATIONS UNDER THIS CREDIT AGREEMENT.

 

108



 


SECTION 9.05.           RIGHTS, EXCULPATION, ETC.  NEITHER AGENT BANK, ANY
AFFILIATE OF AGENT BANK, NOR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, ATTORNEYS OR CONSULTANTS, SHALL BE LIABLE TO ANY LENDER FOR
ANY ACTION TAKEN OR OMITTED BY THEM HEREUNDER OR UNDER ANY OF THE LOAN
DOCUMENTS, OR IN CONNECTION HEREWITH OR THEREWITH, EXCEPT THAT AGENT BANK SHALL
BE LIABLE FOR ITS GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  IN THE ABSENCE OF
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, AGENT BANK SHALL NOT BE LIABLE FOR ANY
APPORTIONMENT OR DISTRIBUTION OF PAYMENTS MADE BY IT IN GOOD FAITH PURSUANT TO
SECTION 9.04, AND IF ANY SUCH APPORTIONMENT OR DISTRIBUTION IS SUBSEQUENTLY
DETERMINED TO HAVE BEEN MADE IN ERROR THE SOLE RECOURSE OF ANY PERSON TO WHOM
PAYMENT WAS DUE, BUT NOT MADE, SHALL BE TO RECOVER FROM THE RECIPIENTS OF SUCH
PAYMENTS ANY PAYMENT IN EXCESS OF THE AMOUNT TO WHICH THEY ARE DETERMINED TO
HAVE BEEN ENTITLED.  AGENT BANK SHALL NOT BE RESPONSIBLE TO ANY LENDER FOR ANY
RECITALS, STATEMENTS, REPRESENTATIONS OR WARRANTIES HEREIN OR FOR THE EXECUTION,
EFFECTIVENESS, GENUINENESS, VALIDITY, ENFORCEABILITY, COLLECTIBILITY OR
SUFFICIENCY OF THIS CREDIT AGREEMENT, ANY OF THE SECURITY DOCUMENTATION OR ANY
OF THE OTHER LOAN DOCUMENTS, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY; OR FOR THE FINANCIAL CONDITION OF THE BORROWER OR ANY OF ITS
AFFILIATES.  AGENT BANK SHALL NOT BE REQUIRED TO MAKE ANY INQUIRY CONCERNING
EITHER THE PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS, PROVISIONS OR
CONDITIONS OF THIS CREDIT AGREEMENT OR ANY OF THE LOAN DOCUMENTS OR THE
FINANCIAL CONDITION OF THE BORROWER, GUARANTOR OR ANY OF THEIR AFFILIATES, OR
THE EXISTENCE OR POSSIBLE EXISTENCE OF ANY DEFAULT OR EVENT OF DEFAULT.


 


SECTION 9.06.           RELIANCE.  AGENT BANK SHALL BE ENTITLED TO RELY UPON ANY
WRITTEN NOTICES, STATEMENTS, CERTIFICATES, ORDERS OR OTHER DOCUMENTS, TELECOPIES
OR ANY TELEPHONE MESSAGE BELIEVED BY IT IN GOOD FAITH TO BE GENUINE AND CORRECT
AND TO HAVE BEEN SIGNED, SENT OR MADE BY THE PROPER PERSON, AND WITH RESPECT TO
ALL MATTERS PERTAINING TO THIS CREDIT AGREEMENT OR ANY OF THE LOAN DOCUMENTS AND
ITS DUTIES HEREUNDER OR THEREUNDER, UPON ADVICE OF LEGAL COUNSEL (INCLUDING
COUNSEL FOR BORROWER), INDEPENDENT PUBLIC ACCOUNTANT AND OTHER EXPERTS SELECTED
BY IT.


 


SECTION 9.07.           INDEMNIFICATION.  TO THE EXTENT THAT AGENT BANK IS NOT
REIMBURSED AND INDEMNIFIED BY BORROWER OR GUARANTOR, LENDERS WILL REIMBURSE,
WITHIN TEN (10) BANKING BUSINESS DAYS AFTER NOTICE FROM AGENT BANK, AND
INDEMNIFY AND DEFEND AGENT BANK FOR AND AGAINST ANY AND ALL LIABILITIES AND
COSTS WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST IT IN ANY WAY
RELATING TO OR ARISING OUT OF THIS CREDIT AGREEMENT, THE SECURITY DOCUMENTATION
OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY ACTION TAKEN OR OMITTED BY AGENT BANK
OR UNDER THIS CREDIT AGREEMENT, THE SECURITY DOCUMENTATION OR ANY OF THE OTHER
LOAN DOCUMENTS, IN PROPORTION TO EACH LENDER’S PRO RATA SHARE; PROVIDED THAT NO
LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH LIABILITIES AND COSTS RESULTING
FROM AGENT BANK’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  THE OBLIGATIONS OF
LENDERS UNDER THIS SECTION 9.07 SHALL SURVIVE THE PAYMENT IN FULL OF ALL
OBLIGATIONS AND THE TERMINATION OF THIS CREDIT AGREEMENT.  IN THE EVENT THAT
AFTER

 

109


 


PAYMENT AND DISTRIBUTION OF ANY AMOUNT BY AGENT BANK TO LENDERS, ANY LENDER OR
THIRD PARTY, INCLUDING BORROWER, ANY CREDITOR OF BORROWER OR GUARANTOR OR A
TRUSTEE IN BANKRUPTCY, RECOVERS FROM AGENT BANK ANY AMOUNT FOUND TO HAVE BEEN
WRONGFULLY PAID TO AGENT BANK OR DISBURSED BY AGENT BANK TO LENDERS, THEN
LENDERS, IN PROPORTION TO THEIR RESPECTIVE PRO RATA SHARES, SHALL REIMBURSE
AGENT BANK FOR ALL SUCH AMOUNTS.  NOTWITHSTANDING THE FOREGOING, AGENT BANK
SHALL NOT BE OBLIGATED TO ADVANCE LIABILITIES AND COSTS AND MAY REQUIRE THE
DEPOSIT BY EACH LENDER OF ITS PRO RATA SHARE OF ANY MATERIAL LIABILITIES AND
COSTS ANTICIPATED BY AGENT BANK BEFORE THEY ARE INCURRED OR MADE PAYABLE.


 


SECTION 9.08.           AGENT INDIVIDUALLY.  WITH RESPECT TO ITS PRO RATA SHARE
OF THE AGGREGATE COMMITMENT HEREUNDER AND THE BORROWINGS MADE BY IT, AGENT BANK
SHALL HAVE AND MAY EXERCISE THE SAME RIGHTS AND POWERS HEREUNDER AND IS SUBJECT
TO THE SAME OBLIGATIONS AND LIABILITIES AS AND TO THE EXTENT SET FORTH HEREIN
FOR ANY OTHER LENDER.  THE TERMS “LENDERS”, “REQUISITE LENDERS” OR ANY SIMILAR
TERMS MAY INCLUDE AGENT BANK IN ITS INDIVIDUAL CAPACITY AS A LENDER OR ONE OF
THE REQUISITE LENDERS, BUT REQUISITE LENDERS SHALL NOT INCLUDE AGENT BANK SOLELY
IN ITS CAPACITY AS AGENT BANK AND NEED NOT NECESSARILY INCLUDE AGENT BANK IN ITS
CAPACITY AS A LENDER.  AGENT BANK AND ANY LENDER AND ITS AFFILIATES MAY ACCEPT
DEPOSITS FROM, LEND MONEY TO, AND GENERALLY ENGAGE IN ANY KIND OF BANKING, TRUST
OR OTHER BUSINESS WITH BORROWER OR ANY OF ITS AFFILIATES AS IF IT WERE NOT
ACTING AS AGENT BANK OR LENDER PURSUANT HERETO.


 


SECTION 9.09.           SUCCESSOR AGENT BANK; RESIGNATION OF AGENT BANK; REMOVAL
OF AGENT BANK.


 


(A)          AGENT BANK MAY RESIGN FROM THE PERFORMANCE OF ALL ITS FUNCTIONS AND
DUTIES HEREUNDER AT ANY TIME BY GIVING AT LEAST THIRTY (30) BANKING BUSINESS
DAYS’ PRIOR WRITTEN NOTICE TO LENDERS AND BORROWER, AND SHALL AUTOMATICALLY
CEASE TO BE AGENT BANK HEREUNDER IN THE EVENT A PETITION IN BANKRUPTCY SHALL BE
FILED BY OR AGAINST AGENT BANK OR THE FEDERAL DEPOSIT INSURANCE CORPORATION OR
ANY OTHER GOVERNMENTAL AUTHORITY SHALL ASSUME CONTROL OF AGENT BANK OR AGENT
BANK’S INTERESTS UNDER THE BANK FACILITIES.  FURTHER, LENDERS (OTHER THAN AGENT
BANK) MAY UNANIMOUSLY REMOVE AGENT BANK AT ANY TIME UPON THE OCCURRENCE OF GROSS
NEGLIGENCE OR WILFUL MISCONDUCT BY AGENT BANK BY GIVING AT LEAST THIRTY (30)
BANKING BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO AGENT BANK, BORROWER AND ALL
OTHER LENDERS.  SUCH RESIGNATION OR REMOVAL SHALL TAKE EFFECT UPON THE
ACCEPTANCE BY A SUCCESSOR AGENT BANK OF APPOINTMENT PURSUANT TO CLAUSE (B) OR
(C).


 


(B)          UPON ANY SUCH NOTICE OF RESIGNATION BY OR REMOVAL OF AGENT BANK,
REQUISITE LENDERS SHALL APPOINT A SUCCESSOR AGENT BANK WHICH APPOINTMENT SHALL
BE SUBJECT TO BORROWER’S CONSENT (OTHER THAN UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY EVENT OF DEFAULT), WHICH SHALL NOT BE UNREASONABLY WITHHELD
OR DELAYED.  ANY SUCCESSOR AGENT BANK MUST BE A BANK (I) THE SENIOR DEBT
OBLIGATIONS OF

 

110


 


WHICH (OR SUCH BANK’S PARENT’S SENIOR UNSECURED DEBT OBLIGATIONS) ARE RATED NOT
LESS THAN BAA-2 BY MOODY’S INVESTORS SERVICES, INC. OR A COMPARABLE RATING BY A
RATING AGENCY ACCEPTABLE TO REQUISITE LENDERS AND (II) WHICH HAS TOTAL ASSETS IN
EXCESS OF TEN BILLION DOLLARS ($10,000,000,000.00).


 


(C)          IF A SUCCESSOR AGENT BANK SHALL NOT HAVE BEEN SO APPOINTED WITHIN
SAID THIRTY (30) BANKING BUSINESS DAY PERIOD, THE RETIRING OR REMOVED AGENT
BANK, WITH THE CONSENT OF BORROWER (OTHER THAN UPON THE OCCURRENCE AND DURING
THE CONTINUANCE OF ANY EVENT OF DEFAULT) (WHICH MAY NOT BE UNREASONABLY WITHHELD
OR DELAYED), SHALL THEN APPOINT A SUCCESSOR AGENT BANK WHO SHALL MEET THE
REQUIREMENTS DESCRIBED IN SUBSECTION (B) ABOVE AND WHO SHALL SERVE AS AGENT BANK
UNTIL SUCH TIME, IF ANY, AS REQUISITE LENDERS, WITH THE CONSENT OF BORROWER
(OTHER THAN UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF
DEFAULT), APPOINT A SUCCESSOR AGENT BANK AS PROVIDED ABOVE.


 


SECTION 9.10.           CONSENT AND APPROVALS.


 


(A)          EACH CONSENT, APPROVAL, AMENDMENT, MODIFICATION OR WAIVER
SPECIFICALLY ENUMERATED IN THIS CREDIT AGREEMENT AS CONDITIONED UPON THE PRIOR
CONSENT OR APPROVAL OF REQUISITE LENDERS SHALL BE EVIDENCED BY A WRITTEN CONSENT
OR APPROVAL DELIVERED TO AGENT BANK.


 


(B)          EACH CONSENT, APPROVAL, AMENDMENT, MODIFICATION OR WAIVER
SPECIFICALLY ENUMERATED IN SECTIONS 10.01(I) THROUGH (III) SHALL REQUIRE THE
CONSENT OF ALL LENDERS.


 


(C)         IN ADDITION TO THE REQUIRED CONSENTS OR APPROVALS REFERRED TO IN
SUBSECTION (A) ABOVE, AGENT BANK MAY AT ANY TIME REQUEST INSTRUCTIONS FROM
REQUISITE LENDERS WITH RESPECT TO ANY ACTIONS OR APPROVALS WHICH, BY THE TERMS
OF THIS CREDIT AGREEMENT OR OF ANY OF THE LOAN DOCUMENTS, AGENT BANK IS
PERMITTED OR REQUIRED TO TAKE OR TO GRANT WITHOUT INSTRUCTIONS FROM ANY LENDERS,
AND IF SUCH INSTRUCTIONS ARE PROMPTLY REQUESTED, AGENT BANK SHALL BE ABSOLUTELY
ENTITLED TO REFRAIN FROM TAKING ANY ACTION OR TO WITHHOLD ANY APPROVAL AND SHALL
NOT BE UNDER ANY LIABILITY WHATSOEVER TO ANY PERSON FOR REFRAINING FROM TAKING
ANY ACTION OR WITHHOLDING ANY APPROVAL UNDER ANY OF THE LOAN DOCUMENTS UNTIL IT
SHALL HAVE RECEIVED SUCH INSTRUCTIONS FROM REQUISITE LENDERS.  WITHOUT LIMITING
THE FOREGOING, NO LENDER SHALL HAVE ANY RIGHT OF ACTION WHATSOEVER AGAINST AGENT
BANK AS A RESULT OF AGENT BANK ACTING OR REFRAINING FROM ACTING UNDER THIS
CREDIT AGREEMENT, THE SECURITY DOCUMENTATION OR ANY OF THE OTHER LOAN DOCUMENTS
IN ACCORDANCE WITH THE INSTRUCTIONS OF REQUISITE LENDERS OR, WHERE APPLICABLE,
ALL LENDERS.  AGENT BANK SHALL PROMPTLY NOTIFY EACH LENDER AT ANY TIME THAT THE
REQUISITE LENDERS HAVE INSTRUCTED AGENT BANK TO ACT OR REFRAIN FROM ACTING
PURSUANT HERETO.

 

111


 


(D)          EACH LENDER AGREES THAT ANY ACTION TAKEN BY AGENT BANK AT THE
DIRECTION OR WITH THE CONSENT OF REQUISITE LENDERS IN ACCORDANCE WITH THE
PROVISIONS OF THIS CREDIT AGREEMENT OR ANY LOAN DOCUMENT, AND THE EXERCISE BY
AGENT BANK AT THE DIRECTION OR WITH THE CONSENT OF REQUISITE LENDERS OF THE
POWERS SET FORTH HEREIN OR THEREIN, TOGETHER WITH SUCH OTHER POWERS AS ARE
REASONABLY INCIDENTAL THERETO, SHALL BE AUTHORIZED AND BINDING UPON ALL LENDERS,
EXCEPT FOR ACTIONS SPECIFICALLY REQUIRING THE APPROVAL OF ALL LENDERS.  FUNDING
REQUESTS HEREUNDER SHALL BE MADE IN THE MANNER SET FORTH IN ARTICLE II HEREIN. 
ALL OTHER COMMUNICATIONS FROM AGENT BANK TO LENDERS REQUESTING LENDERS’
DETERMINATION, CONSENT, APPROVAL OR DISAPPROVAL (I) SHALL BE GIVEN IN THE FORM
OF A WRITTEN NOTICE TO EACH LENDER, (II) SHALL BE ACCOMPANIED BY A DESCRIPTION
OF THE MATTER OR THING AS TO WHICH SUCH DETERMINATION, APPROVAL, CONSENT OR
DISAPPROVAL IS REQUESTED, OR SHALL ADVISE EACH LENDER WHERE SUCH MATTER OR THING
MAY BE INSPECTED, OR SHALL OTHERWISE DESCRIBE THE MATTER OR ISSUE TO BE
RESOLVED, (III) SHALL INCLUDE, IF REASONABLY REQUESTED BY A LENDER AND TO THE
EXTENT NOT PREVIOUSLY PROVIDED TO SUCH LENDER, WRITTEN MATERIALS AND A SUMMARY
OF ALL ORAL INFORMATION PROVIDED TO AGENT BANK BY BORROWER IN RESPECT OF THE
MATTER OR ISSUE TO BE RESOLVED, AND (IV) SHALL INCLUDE AGENT BANK’S RECOMMENDED
COURSE OF ACTION OR DETERMINATION IN RESPECT THEREOF.  EACH LENDER SHALL REPLY
PROMPTLY, BUT IN ANY EVENT WITHIN TEN (10) BANKING BUSINESS DAYS (THE “LENDER
REPLY PERIOD”).  UNLESS A LENDER SHALL GIVE WRITTEN NOTICE TO AGENT BANK THAT IT
OBJECTS TO THE RECOMMENDATION OR DETERMINATION OF AGENT BANK (TOGETHER WITH A
WRITTEN EXPLANATION OF THE REASONS BEHIND SUCH OBJECTION) WITHIN THE LENDER
REPLY PERIOD, SUCH LENDER SHALL BE DEEMED TO HAVE APPROVED OF OR CONSENTED TO
SUCH RECOMMENDATION OR DETERMINATION.  WITH RESPECT TO DECISIONS REQUIRING THE
APPROVAL OF REQUISITE LENDERS OR ALL LENDERS, AGENT BANK SHALL SUBMIT ITS
RECOMMENDATION OR DETERMINATION FOR APPROVAL OF OR CONSENT TO SUCH
RECOMMENDATION OR DETERMINATION TO ALL LENDERS AND UPON RECEIVING THE REQUIRED
APPROVAL OR CONSENT SHALL FOLLOW THE COURSE OF ACTION OR DETERMINATION
RECOMMENDED TO LENDERS BY AGENT BANK OR SUCH OTHER COURSE OF ACTION RECOMMENDED
BY REQUISITE LENDERS, AND EACH NON-RESPONDING LENDER SHALL BE DEEMED TO HAVE
CONCURRED WITH SUCH RECOMMENDED COURSE OF ACTION.


 


SECTION 9.11.           AGENCY PROVISIONS RELATING TO COLLATERAL.


 


(A)          AGENT BANK IS HEREBY AUTHORIZED ON BEHALF OF ALL LENDERS, WITHOUT
THE NECESSITY OF ANY NOTICE TO OR FURTHER CONSENT FROM ANY LENDER, FROM TIME TO
TIME PRIOR TO AN EVENT OF DEFAULT, TO TAKE ANY ACTION WITH RESPECT TO ANY
COLLATERAL OR LOAN DOCUMENT WHICH MAY BE NECESSARY TO PERFECT AND MAINTAIN LIENS
OF THE SECURITY DOCUMENTATION UPON THE COLLATERAL GRANTED PURSUANT TO THE LOAN
DOCUMENTS.  AGENT BANK MAY MAKE, AND SHALL BE REIMBURSED BY LENDERS (IN
ACCORDANCE WITH THEIR PRO RATA SHARES), TO THE EXTENT NOT REIMBURSED BY BORROWER
OR GUARANTOR, FOR, PROTECTIVE ADVANCE(S) DURING ANY ONE (1) CALENDAR YEAR WITH
RESPECT TO THE COLLATERAL UP TO THE SUM OF (I) AMOUNTS EXPENDED TO PAY REAL
ESTATE TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES IMPOSED UPON SUCH
COLLATERAL, (II) AMOUNTS EXPENDED TO PAY

 

112


 


INSURANCE PREMIUMS FOR POLICIES OF INSURANCE RELATED TO SUCH COLLATERAL, AND
(III) ONE HUNDRED THOUSAND DOLLARS ($100,000.00).  PROTECTIVE ADVANCES IN EXCESS
OF SAID SUM DURING ANY CALENDAR YEAR FOR ANY COLLATERAL SHALL REQUIRE THE
CONSENT OF REQUISITE LENDERS.  IN ADDITION, AGENT BANK IS HEREBY AUTHORIZED ON
BEHALF OF ALL LENDERS, WITHOUT THE NECESSITY OF ANY NOTICE TO OR FURTHER CONSENT
FROM ANY LENDER, TO: (I) WAIVE THE IMPOSITION OF THE LATE FEES PROVIDED FOR IN
SECTION 2.11 UP TO A MAXIMUM OF TWO (2) TIMES PER CALENDAR YEAR, INCLUDING ANY
EXTENSIONS, AND (II) RELEASE THE V/P PROPERTY AS COLLATERAL SUBJECT TO THE
SATISFACTION OF EACH OF THE CONDITIONS SET FORTH IN SECTION 5.22.


 


(B)          LENDERS HEREBY IRREVOCABLY AUTHORIZE AGENT BANK, AT ITS OPTION AND
IN ITS DISCRETION, TO RELEASE ANY SECURITY DOCUMENTATION GRANTED TO OR HELD BY
AGENT BANK UPON ANY COLLATERAL (I) UPON BANK FACILITY TERMINATION AND REPAYMENT
AND SATISFACTION OF ALL BORROWINGS, AND ALL OTHER OBLIGATIONS AND THE
TERMINATION OF THIS CREDIT AGREEMENT, OR (II) IF APPROVED, AUTHORIZED OR
RATIFIED IN WRITING BY AGENT BANK AT THE DIRECTION OF ALL LENDERS.  AGENT BANK
SHALL NOT BE REQUIRED TO EXECUTE ANY DOCUMENT TO EVIDENCE THE RELEASE OF THE
SECURITY DOCUMENTATION GRANTED TO AGENT BANK FOR THE BENEFIT OF LENDERS HEREIN
OR PURSUANT HERETO UPON ANY COLLATERAL IF, IN AGENT BANK’S OPINION, SUCH
DOCUMENT WOULD EXPOSE AGENT BANK TO LIABILITY OR CREATE ANY OBLIGATION OR ENTAIL
ANY CONSEQUENCE OTHER THAN THE RELEASE OF SUCH SECURITY DOCUMENTATION WITHOUT
RECOURSE OR WARRANTY, AND SUCH RELEASE SHALL NOT IN ANY MANNER DISCHARGE, AFFECT
OR IMPAIR THE OBLIGATIONS OR ANY SECURITY DOCUMENTATION UPON (OR OBLIGATIONS OF
BORROWER IN RESPECT OF) ANY PROPERTY WHICH SHALL CONTINUE TO CONSTITUTE PART OF
THE COLLATERAL.


 


(C)          EXCEPT AS PROVIDED IN THIS CREDIT AGREEMENT, AGENT BANK SHALL HAVE
NO OBLIGATION WHATSOEVER TO ANY LENDER OR TO ANY OTHER PERSON TO ASSURE THAT THE
COLLATERAL EXISTS OR IS OWNED BY BORROWER OR IS CARED FOR, PROTECTED OR INSURED
OR HAS BEEN ENCUMBERED OR THAT THE SECURITY DOCUMENTATION GRANTED TO AGENT BANK
HEREIN OR IN ANY OF THE OTHER LOAN DOCUMENTS OR PURSUANT HERETO OR THERETO HAVE
BEEN PROPERLY OR SUFFICIENTLY OR LAWFULLY CREATED, PERFECTED, PROTECTED OR
ENFORCED OR ARE ENTITLED TO ANY PARTICULAR PRIORITY.


 


(D)          SHOULD AGENT BANK (I) EMPLOY COUNSEL FOR ADVICE OR OTHER
REPRESENTATION (WHETHER OR NOT ANY SUIT HAS BEEN OR SHALL BE FILED) WITH RESPECT
TO ANY COLLATERAL OR ANY PART THEREOF, OR ANY OF THE LOAN DOCUMENTS, OR THE
ATTEMPT TO ENFORCE ANY SECURITY INTEREST OR SECURITY DOCUMENTATION ON ANY OF THE
COLLATERAL, OR (II) COMMENCE ANY PROCEEDING OR IN ANY WAY SEEK TO ENFORCE ITS
RIGHTS OR REMEDIES UNDER THE LOAN DOCUMENTS, IRRESPECTIVE OF WHETHER AS A RESULT
THEREOF AGENT BANK SHALL ACQUIRE TITLE TO ANY COLLATERAL, EITHER THROUGH
FORECLOSURE, DEED IN LIEU OF FORECLOSURE OR OTHERWISE, EACH LENDER, UPON DEMAND
THEREFOR FROM TIME TO TIME, SHALL CONTRIBUTE ITS SHARE (BASED ON ITS PRO RATA
SHARE) OF THE REASONABLE COSTS AND/OR EXPENSES OF ANY SUCH ADVICE OR OTHER
REPRESENTATION, ENFORCEMENT OR ACQUISITION, INCLUDING, BUT NOT LIMITED TO, FEES
OF RECEIVERS OR TRUSTEES, COURT COSTS, TITLE COMPANY CHARGES, FILING AND
RECORDING FEES, APPRAISERS’ FEES AND FEES AND EXPENSES OF ATTORNEYS TO THE
EXTENT NOT

 

113


 


OTHERWISE REIMBURSED BY BORROWER; PROVIDED THAT AGENT BANK SHALL NOT BE ENTITLED
TO REIMBURSEMENT OF ITS ATTORNEYS’ FEES AND EXPENSES INCURRED IN CONNECTION WITH
THE RESOLUTION OF DISPUTES BETWEEN AGENT BANK AND OTHER LENDERS UNLESS AGENT
BANK SHALL BE THE PREVAILING PARTY IN ANY SUCH DISPUTE.  ANY LOSS OF PRINCIPAL
AND INTEREST RESULTING FROM ANY EVENT OF DEFAULT SHALL BE SHARED BY LENDERS IN
ACCORDANCE WITH THEIR RESPECTIVE PRO RATA SHARES.  IT IS UNDERSTOOD AND AGREED
THAT IN THE EVENT AGENT BANK DETERMINES IT IS NECESSARY TO ENGAGE COUNSEL FOR
LENDERS FROM AND AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, SAID COUNSEL SHALL
BE SELECTED BY AGENT BANK.


 


SECTION 9.12.           LENDER ACTIONS AGAINST COLLATERAL.  EACH LENDER AGREES
THAT IT WILL NOT TAKE ANY ACTION, NOR INSTITUTE ANY ACTIONS OR PROCEEDINGS,
AGAINST BORROWER, GUARANTOR OR ANY OTHER OBLIGOR HEREUNDER, UNDER THE SECURITY
DOCUMENTATION OR UNDER ANY OTHER LOAN DOCUMENTS WITH RESPECT TO EXERCISING
CLAIMS AGAINST OR RIGHTS IN ANY COLLATERAL WITHOUT THE CONSENT OF REQUISITE
LENDERS.


 


SECTION 9.13.           RATABLE SHARING.  SUBJECT TO SECTION 9.03 AND 9.04,
LENDERS AGREE AMONG THEMSELVES THAT (I) WITH RESPECT TO ALL AMOUNTS RECEIVED BY
THEM WHICH ARE APPLICABLE TO THE PAYMENT OF THE OBLIGATIONS, EQUITABLE
ADJUSTMENT WILL BE MADE SO THAT, IN EFFECT, ALL SUCH AMOUNTS WILL BE SHARED
AMONG THEM RATABLY IN ACCORDANCE WITH THEIR PRO RATA SHARES, WHETHER RECEIVED BY
VOLUNTARY PAYMENT, BY COUNTERCLAIM OR CROSS ACTION OR BY THE ENFORCEMENT OF ANY
OR ALL OF THE OBLIGATIONS, OR THE COLLATERAL, (II) IF ANY OF THEM SHALL BY
VOLUNTARY PAYMENT OR BY THE EXERCISE OF ANY RIGHT OF COUNTERCLAIM OR OTHERWISE,
RECEIVE PAYMENT OF A PROPORTION OF THE AGGREGATE AMOUNT OF THE OBLIGATIONS HELD
BY IT WHICH IS GREATER THAN ITS PRO RATA SHARE OF THE PAYMENTS ON ACCOUNT OF THE
OBLIGATIONS, THE ONE RECEIVING SUCH EXCESS PAYMENT SHALL PURCHASE, WITHOUT
RECOURSE OR WARRANTY, AN UNDIVIDED INTEREST AND PARTICIPATION (WHICH IT SHALL BE
DEEMED TO HAVE DONE SIMULTANEOUSLY UPON THE RECEIPT OF SUCH PAYMENT) IN SUCH
OBLIGATIONS OWED TO THE OTHERS SO THAT ALL SUCH RECOVERIES WITH RESPECT TO SUCH
OBLIGATIONS SHALL BE APPLIED RATABLY IN ACCORDANCE WITH THEIR PRO RATA SHARES;
PROVIDED, THAT IF ALL OR PART OF SUCH EXCESS PAYMENT RECEIVED BY THE PURCHASING
PARTY IS THEREAFTER RECOVERED FROM IT, THOSE PURCHASES SHALL BE RESCINDED AND
THE PURCHASE PRICES PAID FOR SUCH PARTICIPATIONS SHALL BE RETURNED TO THAT PARTY
TO THE EXTENT NECESSARY TO ADJUST FOR SUCH RECOVERY, BUT WITHOUT INTEREST EXCEPT
TO THE EXTENT THE PURCHASING PARTY IS REQUIRED TO PAY INTEREST IN CONNECTION
WITH SUCH RECOVERY.  BORROWER AGREES THAT ANY LENDER SO PURCHASING A
PARTICIPATION FROM ANOTHER LENDER PURSUANT TO THIS SECTION 9.13 MAY, TO THE
FULLEST EXTENT PERMITTED BY LAW, EXERCISE ALL ITS RIGHTS OF PAYMENT WITH RESPECT
TO SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER WERE THE DIRECT CREDITOR OF
BORROWER IN THE AMOUNT OF SUCH PARTICIPATION.  NO LENDER SHALL EXERCISE ANY
SETOFF, BANKER’S LIEN OR OTHER SIMILAR RIGHT IN RESPECT TO ANY OBLIGATIONS
WITHOUT THE PRIOR WRITTEN APPROVAL BY AGENT BANK.


 


SECTION 9.14.           DELIVERY OF DOCUMENTS.  AGENT BANK SHALL AS SOON AS
REASONABLY PRACTICABLE DISTRIBUTE TO EACH LENDER AT ITS PRIMARY ADDRESS SET
FORTH ON THE APPROPRIATE COUNTERPART SIGNATURE PAGE HEREOF, OR AT SUCH OTHER
ADDRESS AS A LENDER

 

114


 


MAY REQUEST IN WRITING, (I) COPIES OF ALL DOCUMENTS TO WHICH SUCH LENDER IS A
PARTY OR OF WHICH IS EXECUTED OR HELD BY AGENT BANK ON BEHALF OF SUCH LENDER,
(II) ALL DOCUMENTS OF WHICH AGENT BANK RECEIVES COPIES FROM BORROWER PURSUANT TO
ARTICLE VI AND SECTION 10.03, (III) ALL OTHER DOCUMENTS OR INFORMATION WHICH
AGENT BANK IS REQUIRED TO SEND TO LENDERS PURSUANT TO THE TERMS OF THIS CREDIT
AGREEMENT, (IV) OTHER INFORMATION OR DOCUMENTS RECEIVED BY AGENT BANK AT THE
REQUEST OF ANY LENDER, AND (V) ALL NOTICES RECEIVED BY AGENT BANK PURSUANT TO
SECTION 5.20.  IN ADDITION, WITHIN FIFTEEN (15) BANKING BUSINESS DAYS AFTER
RECEIPT OF A REQUEST IN WRITING FROM A LENDER FOR WRITTEN INFORMATION OR
DOCUMENTS PROVIDED BY OR PREPARED BY BORROWER, AGENT BANK SHALL DELIVER SUCH
WRITTEN INFORMATION OR DOCUMENTS TO SUCH REQUESTING LENDER IF AGENT BANK HAS
POSSESSION OF SUCH WRITTEN INFORMATION OR DOCUMENTS IN ITS CAPACITY AS AGENT
BANK OR AS A LENDER.


 


SECTION 9.15.             NOTICE OF EVENTS OF DEFAULT.  AGENT BANK SHALL NOT BE
DEEMED TO HAVE KNOWLEDGE OR NOTICE OF THE OCCURRENCE OF ANY DEFAULT OR EVENT OF
DEFAULT (OTHER THAN NONPAYMENT OF PRINCIPAL OF OR INTEREST ON THE CREDIT
FACILITY) UNLESS AGENT BANK HAS RECEIVED NOTICE IN WRITING FROM A LENDER OR
BORROWER REFERRING TO THIS CREDIT AGREEMENT OR THE OTHER LOAN DOCUMENTS,
DESCRIBING SUCH EVENT OR CONDITION AND EXPRESSLY STATING THAT SUCH NOTICE IS A
NOTICE OF A DEFAULT OR EVENT OF DEFAULT.  SHOULD AGENT BANK RECEIVE SUCH NOTICE
OF THE OCCURRENCE OF A DEFAULT OR EVENT OF DEFAULT, OR SHOULD AGENT BANK SEND
BORROWER OR GUARANTOR A NOTICE OF DEFAULT OR EVENT OF DEFAULT, AGENT BANK SHALL
PROMPTLY GIVE NOTICE THEREOF TO EACH LENDER.

 


ARTICLE X


 

GENERAL TERMS AND CONDITIONS

 

The following terms and conditions shall be applicable throughout the term of
this Credit Agreement:

 


SECTION 10.01.          AMENDMENTS AND WAIVERS.  (A) NO AMENDMENT OR
MODIFICATION OF ANY PROVISION OF THIS CREDIT AGREEMENT SHALL BE EFFECTIVE
WITHOUT THE WRITTEN AGREEMENT OF REQUISITE LENDERS (AFTER NOTICE TO ALL
LENDERS), BORROWER AND GUARANTOR (EXCEPT FOR RIGHTS AND PRIORITIES OF LENDERS AS
AMONGST THEMSELVES AS PROVIDED IN SECTION 9.04(A) WHICH DO NOT REQUIRE THE
CONSENT OF BORROWER OR GUARANTOR), AND (B) NO TERMINATION OR WAIVER OF ANY
PROVISION OF THIS CREDIT AGREEMENT, OR CONSENT TO ANY DEPARTURE BY BORROWER
AND/OR GUARANTOR THEREFROM (EXCEPT AS EXPRESSLY PROVIDED IN SECTION 9.11(A) WITH
RESPECT TO WAIVERS OF LATE FEES), SHALL IN ANY EVENT BE EFFECTIVE WITHOUT THE
WRITTEN CONCURRENCE OF REQUISITE LENDERS (AFTER NOTICE TO ALL LENDERS), WHICH
REQUISITE LENDERS SHALL HAVE THE RIGHT TO GRANT OR WITHHOLD AT THEIR SOLE
DISCRETION, EXCEPT THAT THE FOLLOWING AMENDMENTS, MODIFICATIONS OR WAIVERS SHALL
REQUIRE THE CONSENT OF ALL LENDERS:

 

115



 


(A)          MODIFY ANY REQUIREMENT HEREUNDER THAT ANY PARTICULAR ACTION BE
TAKEN BY ALL THE LENDERS OR BY THE REQUISITE LENDERS, MODIFY THIS SECTION 10.01
OR CHANGE THE DEFINITION OF “REQUISITE LENDERS”, OR REMOVE AGENT BANK UNDER
SECTION 9.09(A), SHALL BE EFFECTIVE UNLESS CONSENTED TO BY ALL OF THE LENDERS,
WITHOUT REGARD TO THE VOTE OF AGENT BANK AS A LENDER;


 


(B)          INCREASE THE AGGREGATE COMMITMENT (OTHER THAN WITH RESPECT TO THE
COMMITMENT INCREASE) OR INCREASE THE SYNDICATION INTEREST OF ANY LENDER, RELEASE
ANY COLLATERAL EXCEPT AS SPECIFICALLY PROVIDED IN THE CREDIT AGREEMENT, EXTEND
THE MATURITY DATE OR CHANGE ANY PROVISION EXPRESSLY REQUIRING THE CONSENT OF ALL
LENDERS SHALL BE MADE WITHOUT THE CONSENT OF EACH LENDER; OR


 


(C)          REDUCE ANY FEES DESCRIBED IN SECTION 2.10 OR EXTEND THE DUE DATE
FOR, OR REDUCE OR POSTPONE THE AMOUNT OF, ANY SCHEDULED REDUCTIONS ON THE CREDIT
FACILITY, OR REDUCE THE RATE OF INTEREST OR POSTPONE THE PAYMENT OF INTEREST ON
THE CREDIT FACILITY, SHALL BE MADE WITHOUT THE CONSENT OF ALL OF THE LENDERS.


 

In connection with any proposed amendment, modification, supplement, extension,
termination, consent or waiver requiring the consent of all Lenders as set forth
in (i) through (iii) above, if the consent of the Requisite Lenders is obtained,
but the consent of other Lenders whose consent is required is not obtained (any
such Lender whose consent is not obtained as described in this Section 10.01
being referred to as a “Non-Consenting Lender”), then, so long as the Lender
that is acting as the Agent Bank is not a Non-Consenting Lender, at the
Borrowers’ request, the Lender that is acting as the Agent Bank or an Eligible
Assignee that is acceptable to the Agent Bank (in either case the “Purchasing
Lender”) shall have the right with the Agent Bank’s consent and in the Agent
Bank’s sole discretion (but shall have no obligation) to purchase from such
Non-Consenting Lender, and such Non-Consenting Lender agrees that it shall, upon
the Agent Bank’s request, sell and assign to the Purchasing Lender all of its
rights and obligations under this Credit Agreement and the other Loan Documents
(including all of its rights and obligations in the Bank Facilities) for an
amount equal to the Non-Consenting Lender’s Syndication Interest in the Funded
Outstandings and all accrued interest, fees and other Obligations with respect
thereto through the date of sale (or such other amounts as may be agreed upon by
the Non-Consenting Lender and the Purchasing Lender).  In such event, such
Non-Consenting Lender and such Purchasing Lender agree to execute an Assignment
and Assumption Agreement to reflect such purchase and sale, but regardless of
whether such Assignment and Assumption Agreement is executed by such
Non-Consenting Lender, such Non-Consenting Lender’s rights hereunder, except
rights under Section 5.14 (i.e. Indemnification by the Borrowers) and 10.14
(i.e. Arbitration) with respect to actions prior to such date, shall cease from
and after the date of presentation of the Assignment and Assumption Agreement
duly executed by such Purchasing Lender and tender by the Purchasing Lender of
the amount of the purchase price.

 

116


 

No amendment, modification, termination or waiver of any provision of Article X
or any other provision referring to Agent Bank shall be effective without the
written concurrence of Agent Bank, but only if such amendment, modification,
termination or waiver alters the obligations or rights of Agent Bank.  Any
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given.  No notice to or demand on Borrower or
Guarantor in any case shall entitle Borrower to any other further notice or
demand in similar or other circumstances.  Any amendment, modification,
termination, waiver or consent effected in accordance with this Section 10.01
shall be binding on each assignee, transferee or recipient of Agent Bank’s or
any Lender’s Syndication Interest under this Credit Agreement or the Credit
Facility at the time outstanding.  No modification of Section 2.08 or the
Swingline Note shall be made without the consent of the Swingline Lender.  No
modification of Section 2.09 shall be made without the consent of the L/C
Issuer.

 


SECTION 10.02.          FAILURE TO EXERCISE RIGHTS.  NOTHING HEREIN CONTAINED
SHALL IMPOSE UPON BANKS, BORROWER OR GUARANTOR ANY OBLIGATION TO ENFORCE ANY
TERMS, COVENANTS OR CONDITIONS CONTAINED HEREIN.  FAILURE OF BANKS, BORROWER OR
GUARANTOR, IN ANY ONE OR MORE INSTANCES, TO INSIST UPON STRICT PERFORMANCE BY
BORROWER, GUARANTOR OR BANKS OF ANY TERMS, COVENANTS OR CONDITIONS OF THIS
CREDIT AGREEMENT OR THE OTHER LOAN DOCUMENTS, SHALL NOT BE CONSIDERED OR TAKEN
AS A WAIVER OR RELINQUISHMENT BY BANKS, BORROWER OR GUARANTOR OF THEIR RIGHT TO
INSIST UPON AND TO ENFORCE IN THE FUTURE, BY INJUNCTION OR OTHER APPROPRIATE
LEGAL OR EQUITABLE REMEDY, STRICT COMPLIANCE BY BORROWER, GUARANTOR OR BANKS
WITH ALL THE TERMS, COVENANTS AND CONDITIONS OF THIS CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS.  THE CONSENT OF BANKS, GUARANTOR OR BORROWER TO ANY ACT OR
OMISSION BY BORROWER, GUARANTOR OR BANKS SHALL NOT BE CONSTRUED TO BE A CONSENT
TO ANY OTHER OR SUBSEQUENT ACT OR OMISSION OR TO WAIVE THE REQUIREMENT FOR
BANKS’, GUARANTOR’S OR BORROWER’S CONSENT TO BE OBTAINED IN ANY FUTURE OR OTHER
INSTANCE.


 


SECTION 10.03.          NOTICES AND DELIVERY.


 


(A)          THE BORROWER AGREES THAT THE AGENT BANK MAY MAKE ANY MATERIAL
DELIVERED BY THE BORROWER TO THE AGENT BANK, AS WELL AS ANY AMENDMENTS, WAIVERS,
CONSENTS, AND OTHER WRITTEN INFORMATION, DOCUMENTS, INSTRUMENTS AND OTHER
MATERIALS RELATING TO THE BORROWER, ANY OF ITS SUBSIDIARIES OR AFFILIATES, OR
ANY OTHER MATERIALS OR MATTERS RELATING TO THIS CREDIT AGREEMENT, THE NOTES OR
ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY (COLLECTIVELY, THE “COMMUNICATIONS”)
AVAILABLE TO THE LENDERS BY POSTING SUCH NOTICES ON AN ELECTRONIC DELIVERY
SYSTEM (WHICH MAY BE PROVIDED BY THE AGENT BANK, AN AFFILIATE OF THE AGENT BANK,
OR ANY PERSON THAT IS NOT AN AFFILIATE OF THE AGENT BANK), SUCH AS INTRALINKS,
DEBTX OR A SUBSTANTIALLY SIMILAR ELECTRONIC SYSTEM (THE “PLATFORM”).  THE
BORROWER ACKNOWLEDGES THAT (I) THE DISTRIBUTION OF MATERIAL THROUGH AN
ELECTRONIC MEDIUM IS NOT NECESSARILY SECURE AND THAT THERE ARE

 

117


 


CONFIDENTIALITY AND OTHER RISKS ASSOCIATED WITH SUCH DISTRIBUTION, (II) THE
PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE” AND (III) NEITHER THE AGENT BANK
NOR ANY OF ITS AFFILIATES WARRANTS THE ACCURACY, COMPLETENESS, TIMELINESS,
SUFFICIENCY, OR SEQUENCING OF THE COMMUNICATIONS POSTED ON THE PLATFORM.  THE
AGENT BANK AND ITS AFFILIATES EXPRESSLY DISCLAIM WITH RESPECT TO THE PLATFORM
ANY LIABILITY FOR ERRORS IN TRANSMISSION, INCORRECT OR INCOMPLETE DOWNLOADING,
DELAYS IN POSTING OR DELIVERY, OR PROBLEMS ACCESSING THE COMMUNICATIONS POSTED
ON THE PLATFORM AND ANY LIABILITY FOR ANY LOSSES, COSTS, EXPENSES OR LIABILITIES
THAT MAY BE SUFFERED OR INCURRED IN CONNECTION WITH THE PLATFORM.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
THE AGENT BANK OR ANY OF ITS AFFILIATES IN CONNECTION WITH THE PLATFORM.


 


(B)          EACH LENDER AGREES THAT NOTICE TO IT (AS PROVIDED IN THE NEXT
SENTENCE) (A “NOTICE”) SPECIFYING THAT ANY COMMUNICATION HAS BEEN POSTED TO THE
PLATFORM SHALL FOR PURPOSES OF THIS CREDIT AGREEMENT CONSTITUTE EFFECTIVE
DELIVERY TO SUCH LENDER OF SUCH INFORMATION, DOCUMENTS OR OTHER MATERIALS
COMPRISING SUCH COMMUNICATION.  EACH LENDER AGREES (I) TO NOTIFY, ON OR BEFORE
THE DATE SUCH LENDER BECOMES A PARTY TO THIS CREDIT AGREEMENT, THE AGENT BANK IN
WRITING OF SUCH LENDER’S E-MAIL ADDRESS TO WHICH A NOTICE MAY BE SENT (AND FROM
TIME TO TIME THEREAFTER TO ENSURE THAT THE AGENT BANK HAS ON RECORD AN EFFECTIVE
E-MAIL ADDRESS FOR SUCH LENDER) AND (II) THAT ANY NOTICE MAY BE SENT TO SUCH
E-MAIL ADDRESS.


 


(C)          NOTWITHSTANDING THE FOREGOING, ANY COMMUNICATIONS MAY BE PERSONALLY
SERVED, FAXED OR SENT BY COURIER SERVICE OR UNITED STATES MAIL AND SHALL BE
DEEMED TO HAVE BEEN GIVEN WHEN DELIVERED IN PERSON OR BY COURIER SERVICE, UPON
RECEIPT OF A FACSIMILE (OR ON THE NEXT BANKING BUSINESS DAY IF SUCH FACSIMILE IS
RECEIVED ON A NON-BANKING BUSINESS DAY OR AFTER 5:00 P.M. ON A BANKING BUSINESS
DAY) OR FOUR (4) BANKING BUSINESS DAYS AFTER DEPOSIT IN THE UNITED STATES MAIL
(REGISTERED OR CERTIFIED, WITH POSTAGE PREPAID AND PROPERLY ADDRESSED).  NOTICES
TO AGENT BANK PURSUANT TO ARTICLES II SHALL NOT BE EFFECTIVE UNTIL RECEIVED BY
AGENT BANK.


 


(D)          FOR THE PURPOSES HEREOF, THE ADDRESSES OF THE PARTIES HERETO (UNTIL
NOTICE OF A CHANGE THEREOF IS DELIVERED AS PROVIDED IN THIS SECTION 10.03) SHALL
BE AS SET FORTH BELOW EACH PARTY’S NAME ON THE SIGNATURE PAGES HEREOF, OR, AS TO
EACH PARTY, AT SUCH OTHER ADDRESS AS MAY BE DESIGNATED BY SUCH PARTY IN AN
ASSIGNMENT AND ASSUMPTION AGREEMENT OR IN A WRITTEN NOTICE TO ALL OF THE OTHER
PARTIES.  ALL NON-ELECTRONIC DELIVERIES TO BE MADE TO AGENT BANK FOR
DISTRIBUTION TO THE LENDERS SHALL BE MADE TO AGENT BANK AT THE ADDRESSES
SPECIFIED FOR NOTICE ON THE SIGNATURE PAGE HERETO AND IN ADDITION, A SUFFICIENT
NUMBER OF COPIES OF EACH SUCH DELIVERY SHALL BE DELIVERED TO AGENT BANK FOR
DELIVERY TO EACH LENDER AT THE ADDRESS SPECIFIED FOR DELIVERIES ON THE SIGNATURE
PAGE HERETO OR SUCH OTHER ADDRESS AS MAY BE DESIGNATED BY AGENT BANK IN A
WRITTEN NOTICE.

 

118


 


SECTION 10.04.          MODIFICATION IN WRITING.  THIS CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES AND
SUPERSEDE ALL PRIOR AGREEMENTS WHETHER WRITTEN OR ORAL WITH RESPECT TO THE
SUBJECT MATTER HEREOF, INCLUDING, BUT NOT LIMITED TO, ANY TERM SHEETS FURNISHED
BY ANY OF THE BANKS TO BORROWER OR GUARANTOR.  NEITHER THIS CREDIT AGREEMENT,
NOR ANY OTHER LOAN DOCUMENTS, NOR ANY PROVISION HEREIN, OR THEREIN, MAY BE
CHANGED, WAIVED, DISCHARGED OR TERMINATED ORALLY, BUT ONLY BY AN INSTRUMENT IN
WRITING SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT OF THE CHANGE, WAIVER,
DISCHARGE OR TERMINATION IS SOUGHT.


 


SECTION 10.05.          OTHER AGREEMENTS.  IF THE TERMS OF ANY DOCUMENTS,
CERTIFICATES OR AGREEMENTS DELIVERED IN CONNECTION WITH THIS CREDIT AGREEMENT
ARE INCONSISTENT WITH THE TERMS OF THE LOAN DOCUMENTS, BORROWER OR GUARANTOR, AS
APPLICABLE, SHALL USE THEIR BEST EFFORTS TO AMEND SUCH DOCUMENT, CERTIFICATE OR
AGREEMENT TO THE SATISFACTION OF AGENT BANK TO REMOVE SUCH INCONSISTENCY.


 


SECTION 10.06.          COUNTERPARTS.  THIS CREDIT AGREEMENT MAY BE EXECUTED BY
THE PARTIES HERETO IN ANY NUMBER OF SEPARATE COUNTERPARTS WITH THE SAME EFFECT
AS IF THE SIGNATURES HERETO AND HEREBY WERE UPON THE SAME INSTRUMENT.  ALL SUCH
COUNTERPARTS SHALL TOGETHER CONSTITUTE BUT ONE AND THE SAME DOCUMENT.


 


SECTION 10.07.          RIGHTS, POWERS AND REMEDIES ARE CUMULATIVE.  NONE OF THE
RIGHTS, POWERS AND REMEDIES CONFERRED UPON OR RESERVED TO AGENT BANK, BANKS,
BORROWER OR GUARANTOR IN THIS CREDIT AGREEMENT ARE INTENDED TO BE EXCLUSIVE OF
ANY OTHER AVAILABLE RIGHT, POWER OR REMEDY, BUT EACH AND EVERY SUCH RIGHT, POWER
AND REMEDY SHALL BE CUMULATIVE AND NOT ALTERNATIVE, AND SHALL BE IN ADDITION TO
EVERY RIGHT, POWER AND REMEDY HEREIN SPECIFICALLY GIVEN OR NOW OR HEREAFTER
EXISTING AT LAW, IN EQUITY OR BY STATUTE.  ANY FORBEARANCE, DELAY OR OMISSION BY
AGENT BANK, BANKS, BORROWER OR GUARANTOR IN THE EXERCISE OF ANY RIGHT, POWER OR
REMEDY SHALL NOT IMPAIR ANY SUCH RIGHT, POWER OR REMEDY OR BE CONSIDERED OR
TAKEN AS A WAIVER OR RELINQUISHMENT OF THE RIGHT TO INSIST UPON AND TO ENFORCE
IN THE FUTURE, BY INJUNCTION OR OTHER APPROPRIATE LEGAL OR EQUITABLE REMEDY, ANY
OF SAID RIGHTS, POWERS AND REMEDIES GIVEN TO AGENT BANK, BANKS, BORROWER OR
GUARANTOR HEREIN.  THE EXERCISE OF ANY RIGHT OR PARTIAL EXERCISE THEREOF BY
AGENT BANK, BANKS, BORROWER OR GUARANTOR SHALL NOT PRECLUDE THE FURTHER EXERCISE
THEREOF AND THE SAME SHALL CONTINUE IN FULL FORCE AND EFFECT UNTIL SPECIFICALLY
WAIVED BY AN INSTRUMENT IN WRITING EXECUTED BY AGENT BANK OR BANKS, AS THE CASE
MAY BE.


 


SECTION 10.08.          CONTINUING REPRESENTATIONS.  ALL AGREEMENTS,
REPRESENTATIONS AND WARRANTIES MADE HEREIN SHALL SURVIVE THE EXECUTION AND
DELIVERY OF THIS CREDIT AGREEMENT, THE MAKING OF THE CREDIT FACILITY HEREUNDER
AND THE EXECUTION AND DELIVERY OF EACH OTHER LOAN DOCUMENT UNTIL AND FINAL
PAYMENT OF ALL SUMS OWING UNDER THE CREDIT FACILITY AND THE CREDIT FACILITY HAS
BEEN IRREVOCABLY TERMINATED.

 

119


 


SECTION 10.09.          SUCCESSORS AND ASSIGNS.  ALL OF THE TERMS, COVENANTS,
WARRANTIES AND CONDITIONS CONTAINED IN THIS CREDIT AGREEMENT SHALL BE BINDING
UPON AND INURE TO THE SOLE AND EXCLUSIVE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS.


 


SECTION 10.10.          ASSIGNMENT OF LOAN DOCUMENTS BY BORROWER, GUARANTOR OR
SYNDICATION INTERESTS BY LENDERS.


 


(A)          THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH
BORROWER OR GUARANTOR IS A PARTY WILL BE BINDING UPON AND INURE TO THE BENEFIT
OF BORROWER, GUARANTOR, THE AGENT BANK, EACH OF THE BANKS, AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS, EXCEPT THAT, BORROWER AND GUARANTOR MAY NOT ASSIGN THEIR
RIGHTS HEREUNDER OR THEREUNDER OR ANY INTEREST HEREIN OR THEREIN WITHOUT THE
PRIOR WRITTEN CONSENT OF ALL THE LENDERS.  ANY ATTEMPTED ASSIGNMENT OR
DELEGATION IN CONTRAVENTION OF THE FOREGOING SHALL BE NULL AND VOID.  ANY LENDER
MAY AT ANY TIME PLEDGE ITS SYNDICATION INTEREST IN THE CREDIT FACILITY, THE
CREDIT AGREEMENT AND THE LOAN DOCUMENTS TO A FEDERAL RESERVE BANK, BUT NO SUCH
PLEDGE SHALL RELEASE THAT LENDER FROM ITS OBLIGATIONS HEREUNDER OR GRANT TO SUCH
FEDERAL RESERVE BANK THE RIGHTS OF A LENDER HEREUNDER ABSENT FORECLOSURE OF SUCH
PLEDGE.


 


(B)          EACH LENDER MAY ASSIGN ALL OR ANY PART OF ITS SYNDICATION INTEREST
IN THE CREDIT FACILITY TO ONE OR MORE FINANCIAL INSTITUTIONS THAT ARE ELIGIBLE
ASSIGNEES WITH THE PRIOR CONSENT OF THE AGENT BANK AND, SO LONG AS NO EVENT OF
DEFAULT HAS OCCURRED AND REMAINS CONTINUING, BORROWER (WHICH CONSENTS SHALL NOT
BE UNREASONABLY WITHHELD OR DELAYED); PROVIDED, HOWEVER, THAT THE MINIMUM AMOUNT
OF EACH SUCH ASSIGNMENT SHALL BE FIVE MILLION DOLLARS ($5,000,000.00), OR SUCH
LESSER AMOUNT AS CONSTITUTES THE REMAINING AMOUNT OF A LENDER’S SYNDICATION
INTEREST IN THE CREDIT FACILITY (EXCEPT THAT THERE SHALL BE NO MINIMUM
ASSIGNMENT AMONG THE LENDERS OR TO THEIR AFFILIATES), AND EACH ASSIGNEE LENDER
(OR ASSIGNOR IF SO AGREED BETWEEN THE ASSIGNEE LENDER AND SUCH ASSIGNOR) SHALL
PAY TO THE AGENT BANK AN ASSIGNMENT FEE OF THREE THOUSAND FIVE HUNDRED DOLLARS
($3,500.00) WITH RESPECT TO EACH SUCH ASSIGNMENT.  EACH SUCH ASSIGNMENT SHALL BE
EVIDENCED BY AN ASSIGNMENT SUBSTANTIALLY IN THE FORM OF THE ASSIGNMENT AND
ASSUMPTION AGREEMENT OR OTHER FORM REASONABLY ACCEPTABLE TO AGENT BANK AND
BORROWER.  CONCURRENTLY WITH EACH SUCH ASSIGNMENT, EACH ASSIGNEE LENDER SHALL
CERTIFY THAT AS OF THE DATE OF SUCH ASSIGNMENT NO AMOUNTS ARE PAYABLE TO SUCH
ASSIGNEE LENDER UNDER SECTIONS 2.12 OR 2.13 OF THE CREDIT AGREEMENT OTHER THAN
TO THE EXTENT AMOUNTS THEREUNDER ARE PAYABLE TO ALL OF THE LENDERS.  UPON ANY
SUCH ASSIGNMENT, THE ASSIGNEE FINANCIAL INSTITUTION SHALL BECOME A LENDER FOR
ALL PURPOSES UNDER THE CREDIT AGREEMENT AND EACH OF THE LOAN DOCUMENTS AND THE
ASSIGNING LENDER SHALL BE RELEASED FROM ITS FURTHER OBLIGATIONS HEREUNDER TO THE
EXTENT OF SUCH ASSIGNMENT.  AGENT BANK AGREES TO GIVE PROMPT NOTICE TO BORROWER
OF EACH ASSIGNMENT MADE UNDER THIS SECTION 10.10(B) AND TO DELIVER TO BORROWER
EACH

 

120


 


REVISION TO THE SCHEDULE OF LENDERS’ PROPORTIONS IN CREDIT FACILITY MADE AS A
CONSEQUENCE OF EACH SUCH ASSIGNMENT.


 


(C)          EACH LENDER MAY SELL PARTICIPATIONS FOR ALL OR ANY PART OF ITS
SYNDICATION INTEREST IN THE CREDIT FACILITY; PROVIDED, HOWEVER, THAT (I) SUCH
LENDER SHALL PROMPTLY GIVE WRITTEN NOTICE OF SUCH PARTICIPATION TO AGENT BANK,
(II) SUCH LENDER SHALL REMAIN RESPONSIBLE FOR ITS TOTAL OBLIGATIONS UNDER THE
CREDIT AGREEMENT AND EACH OF THE LOAN DOCUMENTS, (III) THE BORROWER AND THE
AGENT BANK SHALL CONTINUE TO DEAL SOLELY WITH SUCH LENDER IN CONNECTION WITH
SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THE CREDIT AGREEMENT AND EACH OF THE
LOAN DOCUMENTS, (IV) SUCH LENDER SHALL NOT SELL ANY PARTICIPATION TO ANY
COMPETITOR OF BORROWER OR ANY PERSON ENGAGED IN THE BUSINESS OF OWNING OR
OPERATING A CASINO, AND (V) SUCH LENDER SHALL NOT SELL ANY PARTICIPATION UNDER
WHICH THE PARTICIPANT WOULD HAVE RIGHTS TO APPROVE ANY AMENDMENT OR WAIVER
RELATING TO THE CREDIT AGREEMENT OR ANY LOAN DOCUMENT EXCEPT TO THE EXTENT ANY
SUCH AMENDMENT OR WAIVER WOULD (W) EXTEND THE FINAL MATURITY DATE OR THE DATE
FOR THE PAYMENT OR ANY INSTALLMENTS OF FEES, PRINCIPAL OR INTEREST DUE IN
RESPECT OF THE CREDIT FACILITY, (X) REDUCE THE AMOUNT OF ANY SCHEDULED REDUCTION
IN RESPECT TO THE CREDIT FACILITY, (Y) REDUCE THE INTEREST RATES OR FEES
APPLICABLE TO THE CREDIT FACILITY OR (Z) RELEASE ANY MATERIAL PORTION OF THE
COLLATERAL.  NOTWITHSTANDING THE FOREGOING, THE RIGHTS OF THE LENDERS TO MAKE
ASSIGNMENTS AND TO GRANT PARTICIPATIONS SHALL BE SUBJECT TO THE APPROVAL BY THE
GAMING AUTHORITIES OF THE ASSIGNEE OR PARTICIPANT, TO THE EXTENT REQUIRED BY
APPLICABLE GAMING LAWS, AND TO APPLICABLE SECURITIES LAWS.


 


(D)          IN THE EVENT ANY LENDER IS FOUND UNSUITABLE AS A LENDER UNDER THE
CREDIT FACILITY BY THE NEVADA GAMING AUTHORITIES OR THE GOVERNMENTAL AUTHORITIES
OF ANY OTHER STATE OF THE UNITED STATES (“UNSUITABLE LENDER”): (I) AGENT BANK
MAY, IN ITS SOLE AND ABSOLUTE DISCRETION, USE ITS REASONABLE EFFORTS TO FIND A
REPLACEMENT LENDER, (II) BORROWER SHALL HAVE THE RIGHT, IN BORROWER’S
DISCRETION, TO MAKE A VOLUNTARY PERMANENT REDUCTION IN THE AMOUNT NECESSARY TO
REDUCE THE AGGREGATE COMMITMENT BY THE AMOUNT OF THE SYNDICATION INTEREST HELD
BY THE UNSUITABLE LENDER UNTIL A REPLACEMENT LENDER, IF ANY, COMMITS TO ACQUIRE
THE SYNDICATION INTEREST OF THE UNSUITABLE LENDER, AT WHICH TIME THE AGGREGATE
COMMITMENT SHALL BE INCREASED BY THE AMOUNT OF THE VOLUNTARY PERMANENT
REDUCTION, AND (III) UPON FULL PAYMENT OF ALL OUTSTANDING AMOUNTS OF PRINCIPAL
AND INTEREST OWING IT, SUCH UNSUITABLE LENDER SHALL EXECUTE SUCH DOCUMENTS AS
MAY BE REQUIRED BY AGENT BANK, BORROWER OR THE NEVADA GAMING AUTHORITIES TO
EVIDENCE THE ASSIGNMENT OR TERMINATION, AS THE CASE MAY BE, OF ITS SYNDICATION
INTEREST IN THE CREDIT FACILITY.


 


SECTION 10.11.          ACTION BY LENDERS.  WHENEVER BANKS SHALL HAVE THE RIGHT
TO MAKE AN ELECTION, OR TO EXERCISE ANY RIGHT, OR THEIR CONSENT SHALL BE
REQUIRED FOR ANY ACTION UNDER THIS CREDIT AGREEMENT OR THE LOAN DOCUMENTS, THEN
SUCH ELECTION, EXERCISE OR CONSENT SHALL BE GIVEN OR MADE FOR ALL BANKS BY AGENT
BANK IN ACCORDANCE WITH THE PROVISIONS OF SECTION 10.01.  NOTICES, REPORTS AND
OTHER DOCUMENTS REQUIRED TO

 

121


 


BE GIVEN BY BORROWER AND/OR GUARANTOR TO BANKS HEREUNDER MAY BE GIVEN TO AGENT
BANK ON BEHALF OF BANKS, WITH SUFFICIENT COPIES FOR DISTRIBUTION TO EACH OF THE
BANKS, AND THE DELIVERY TO AGENT BANK SHALL CONSTITUTE DELIVERY TO BANKS.  IN
THE EVENT ANY PAYMENT OR PAYMENTS ARE RECEIVED BY A LENDER OTHER THAN AGENT
BANK, BORROWER CONSENTS TO SUCH PAYMENTS BEING SHARED AND DISTRIBUTED AS
PROVIDED HEREIN.


 


SECTION 10.12.          TIME OF ESSENCE.  TIME SHALL BE OF THE ESSENCE OF THIS
CREDIT AGREEMENT.


 


SECTION 10.13.          CHOICE OF LAW AND FORUM.  THIS CREDIT AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEVADA WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.  BORROWER AND GUARANTOR
FURTHER AGREE THAT THE FULL AND EXCLUSIVE FORUM FOR THE DETERMINATION OF ANY
ACTION RELATING TO THIS CREDIT AGREEMENT, THE LOAN DOCUMENTS, OR ANY OTHER
DOCUMENT OR INSTRUMENT DELIVERED IN FAVOR OF BANKS PURSUANT TO THE TERMS HEREOF
SHALL BE EITHER AN APPROPRIATE COURT OF THE STATE OF NEVADA OR THE UNITED STATES
DISTRICT COURT OR UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF NEVADA.


 


SECTION 10.14.          ARBITRATION.


 


(A)          UPON THE REQUEST OF ANY PARTY, WHETHER MADE BEFORE OR AFTER THE
INSTITUTION OF ANY LEGAL PROCEEDING, ANY ACTION, DISPUTE, CLAIM OR CONTROVERSY
OF ANY KIND (E.G., WHETHER IN CONTRACT OR IN TORT, STATUTORY OR COMMON LAW,
LEGAL OR EQUITABLE) (“DISPUTE”) NOW EXISTING OR HEREAFTER ARISING BETWEEN THE
PARTIES IN ANY WAY ARISING OUT OF, PERTAINING TO OR IN CONNECTION WITH THE
CREDIT AGREEMENT, LOAN DOCUMENTS OR ANY RELATED AGREEMENTS, DOCUMENTS, OR
INSTRUMENTS (COLLECTIVELY THE “DOCUMENTS”), MAY, BY SUMMARY PROCEEDINGS (E.G., A
PLEA IN ABATEMENT OR MOTION TO STAY FURTHER PROCEEDINGS), BRING AN ACTION IN
COURT TO COMPEL ARBITRATION OF ANY DISPUTE.


 


(B)         ALL DISPUTES BETWEEN THE PARTIES SHALL BE RESOLVED BY BINDING
ARBITRATION GOVERNED BY THE COMMERCIAL ARBITRATION RULES OF THE AMERICAN
ARBITRATION ASSOCIATION.  JUDGMENT UPON THE AWARD RENDERED BY THE ARBITRATORS
MAY BE ENTERED IN ANY COURT HAVING JURISDICTION.


 


(C)          NO PROVISION OF, NOR THE EXERCISE OF ANY RIGHTS UNDER THIS
ARBITRATION CLAUSE SHALL LIMIT THE RIGHTS OF ANY PARTY, AND THE PARTIES SHALL
HAVE THE RIGHT DURING ANY DISPUTE, TO SEEK, USE AND EMPLOY ANCILLARY OR
PRELIMINARY REMEDIES, JUDICIAL OR OTHERWISE, FOR THE PURPOSES OF REALIZING UPON,
PRESERVING, PROTECTING OR FORECLOSING UPON ANY PROPERTY, REAL OR PERSONAL, WHICH
IS INVOLVED IN A DISPUTE, OR WHICH IS SUBJECT TO, OR DESCRIBED IN, THE
DOCUMENTS, INCLUDING, WITHOUT LIMITATION, RIGHTS AND REMEDIES RELATING TO:
(I) FORECLOSING AGAINST ANY REAL OR PERSONAL PROPERTY COLLATERAL OR OTHER
SECURITY BY THE EXERCISE OF A POWER OF SALE UNDER THE SECURITY DOCUMENTATION OR
OTHER SECURITY AGREEMENT OR INSTRUMENT, OR APPLICABLE LAW, (II) EXERCISING
SELF-HELP REMEDIES

 

122


 


(INCLUDING SETOFF RIGHTS) OR (III) OBTAINING PROVISIONAL OR ANCILLARY REMEDIES
SUCH AS INJUNCTIVE RELIEF, SEQUESTRATION, ATTACHMENT, GARNISHMENT OR THE
APPOINTMENT OF A RECEIVER FROM A COURT HAVING JURISDICTION BEFORE, DURING OR
AFTER THE PENDENCY OF ANY ARBITRATION.  THE INSTITUTION AND MAINTENANCE OF AN
ACTION FOR JUDICIAL RELIEF OR PURSUIT OF PROVISIONAL OR ANCILLARY REMEDIES OR
EXERCISE OF SELF-HELP REMEDIES SHALL NOT CONSTITUTE A WAIVER OF THE RIGHT OF ANY
PARTY, INCLUDING THE PLAINTIFF, TO SUBMIT THE DISPUTE TO ARBITRATION NOR RENDER
INAPPLICABLE THE COMPULSORY ARBITRATION PROVISION HEREOF.


 


SECTION 10.15.          WAIVER OF JURY TRIAL.  TO THE MAXIMUM EXTENT PERMITTED
BY LAW, BORROWER, GUARANTOR AND EACH OF THE BANKS EACH MUTUALLY HEREBY EXPRESSLY
WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY ACTION, CAUSE OF ACTION, CLAIM, DEMAND,
OR PROCEEDING ARISING UNDER OR WITH RESPECT TO THIS CREDIT AGREEMENT, THE
REVOLVING CREDIT NOTE OR ANY OF THE LOAN DOCUMENTS, OR IN ANY WAY CONNECTED
WITH, RELATED TO, OR INCIDENTAL TO THE DEALINGS OF BORROWER, GUARANTOR AND BANKS
WITH RESPECT TO THIS CREDIT AGREEMENT, THE REVOLVING CREDIT NOTE OR ANY OF THE
LOAN DOCUMENTS, OR THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND IRRESPECTIVE OF WHETHER SOUNDING IN CONTRACT,
TORT, OR OTHERWISE.  TO THE MAXIMUM EXTENT PERMITTED BY LAW, BORROWER, GUARANTOR
AND EACH OF THE BANKS EACH MUTUALLY AGREE THAT ANY SUCH ACTION, CAUSE OF ACTION,
CLAIM, DEMAND, OR PROCEEDINGS SHALL BE DECIDED BY A COURT TRIAL WITHOUT A JURY
AND THAT THE DEFENDING PARTY MAY FILE AN ORIGINAL COUNTERPART OF THIS
SECTION WITH ANY COURT OR OTHER TRIBUNAL AS WRITTEN EVIDENCE OF THE CONSENT OF
THE COMPLAINING PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.


 


SECTION 10.16.          SCOPE OF APPROVAL AND REVIEW.  ANY INSPECTION OF THE
HOTEL/CASINO FACILITY OR OTHER DOCUMENTS SHALL BE DEEMED TO BE MADE SOLELY FOR
BANKS’ INTERNAL PURPOSES AND SHALL NOT BE RELIED UPON BY THE BORROWER, GUARANTOR
OR ANY THIRD PARTY.  IN NO EVENT SHALL LENDERS BE DEEMED OR CONSTRUED TO BE
JOINT VENTURERS OR PARTNERS OF BORROWER OR GUARANTOR.


 


SECTION 10.17.          SEVERABILITY OF PROVISIONS.  IN THE EVENT ANY ONE OR
MORE OF THE PROVISIONS CONTAINED IN THIS CREDIT AGREEMENT SHALL BE INVALID,
ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, THE VALIDITY, LEGALITY AND
ENFORCEABILITY OF THE REMAINING PROVISIONS CONTAINED HEREIN SHALL NOT IN ANY WAY
BE AFFECTED OR IMPAIRED THEREBY.


 


SECTION 10.18.          CUMULATIVE NATURE OF COVENANTS.  ALL COVENANTS CONTAINED
HEREIN ARE CUMULATIVE AND NOT EXCLUSIVE OF EACH OTHER COVENANT.  ANY ACTION
ALLOWED BY ANY COVENANT SHALL BE ALLOWED ONLY IF SUCH ACTION IS NOT PROHIBITED
BY ANY OTHER COVENANT.

 

123


 


SECTION 10.19.          COSTS TO PREVAILING PARTY.  IF ANY ACTION OR ARBITRATION
PROCEEDING IS BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY UNDER THIS CREDIT
AGREEMENT OR ANY OF THE LOAN DOCUMENTS, THE PREVAILING PARTY SHALL BE ENTITLED
TO RECOVER SUCH COSTS AND ATTORNEY’S FEES AS THE COURT IN SUCH ACTION OR
PROCEEDING MAY ADJUDGE REASONABLE.


 


SECTION 10.20.          EXPENSES.


 


(A)          GENERALLY.  BORROWER AGREES UPON DEMAND TO PAY, OR REIMBURSE AGENT
BANK FOR, ALL OF AGENT BANK’S DOCUMENTED REASONABLE OUT-OF-POCKET COSTS AND
EXPENSES OF EVERY TYPE AND NATURE INCURRED BY AGENT BANK AT ANY TIME (WHETHER
PRIOR TO, ON OR AFTER THE DATE OF THIS CREDIT AGREEMENT) IN CONNECTION WITH
(I) ANY REQUESTS FOR CONSENT, WAIVER OR OTHER MODIFICATION OF ANY LOAN DOCUMENT
MADE BY BORROWER, OTHER THAN TO CORRECT ERRORS ATTRIBUTABLE TO THE BANKS;
(II) THE NEGOTIATION, PREPARATION AND EXECUTION OF THIS CREDIT AGREEMENT
(INCLUDING, WITHOUT LIMITATION, THE SATISFACTION OR ATTEMPTED SATISFACTION OF
ANY OF THE CONDITIONS SET FORTH IN ARTICLE III), THE SECURITY DOCUMENTATION AND
THE OTHER LOAN DOCUMENTS AND THE ADVANCE OF BORROWINGS; (III) THE SUBORDINATION
OR RELEASE OF ANY COLLATERAL, INCLUDING TITLE CHARGES, RECORDING FEES AND
REASONABLE ATTORNEYS’ FEES AND COSTS INCURRED IN CONNECTION THEREWITH; (IV) ANY
APPRAISALS PERFORMED AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT; (V) THE
CREATION, PERFECTION OR PROTECTION OF THE SECURITY DOCUMENTATION ON THE
COLLATERAL (INCLUDING, WITHOUT LIMITATION, ANY FEES AND EXPENSES FOR TITLE AND
LIEN SEARCHES, FILING AND RECORDING FEES AND TAXES, DUPLICATION COSTS AND
CORPORATE SEARCH FEES); (VI) ALL REASONABLE COSTS AND EXPENSES INCURRED BY AGENT
BANK IN CONNECTION WITH THE SALE OF SYNDICATION INTERESTS IN THE CREDIT
FACILITY, INCLUDING PLATFORM FEES, IN CONNECTION WITH THE RESTATEMENT EFFECTIVE
DATE AND EACH COMMITMENT INCREASE; AND (VII) THE PROTECTION, COLLECTION OR
ENFORCEMENT OF ANY OF THE OBLIGATIONS OR THE COLLATERAL, INCLUDING PROTECTIVE
ADVANCES.


 


(B)          AFTER EVENT OF DEFAULT.  BORROWER FURTHER AGREES TO PAY, OR
REIMBURSE AGENT BANK AND LENDERS, FOR ALL REASONABLE OUT-OF-POCKET COSTS AND
EXPENSES, INCLUDING WITHOUT LIMITATION REASONABLE ATTORNEYS’ FEES AND
DISBURSEMENTS INCURRED BY AGENT BANK OR LENDERS AFTER THE OCCURRENCE OF AN EVENT
OF DEFAULT (I) IN ENFORCING ANY OBLIGATION OR IN FORECLOSING AGAINST THE
COLLATERAL OR EXERCISING OR ENFORCING ANY OTHER RIGHT OR REMEDY AVAILABLE BY
REASON OF SUCH EVENT OF DEFAULT; (II) IN CONNECTION WITH ANY REFINANCING OR
RESTRUCTURING OF THE CREDIT ARRANGEMENTS PROVIDED UNDER THIS CREDIT AGREEMENT OR
IN ANY INSOLVENCY OR BANKRUPTCY PROCEEDING; (III) IN COMMENCING, DEFENDING OR
INTERVENING IN ANY LITIGATION OR IN FILING A PETITION, COMPLAINT, ANSWER, MOTION
OR OTHER PLEADINGS IN ANY LEGAL PROCEEDING RELATING TO BORROWER AND RELATED TO
OR ARISING OUT OF THE TRANSACTIONS CONTEMPLATED HEREBY; (IV) IN TAKING ANY OTHER
ACTION IN OR WITH RESPECT TO ANY SUIT OR PROCEEDING (WHETHER IN BANKRUPTCY OR
OTHERWISE); (V) IN PROTECTING, PRESERVING, COLLECTING, LEASING, SELLING, TAKING
POSSESSION OF, OR

 

124


 


LIQUIDATING ANY OF THE COLLATERAL; OR (VI) IN ATTEMPTING TO ENFORCE OR ENFORCING
ANY LIEN IN ANY OF THE COLLATERAL OR ANY OTHER RIGHTS UNDER THE SECURITY
DOCUMENTATION.


 


SECTION 10.21.          SETOFF.  IN ADDITION TO ANY RIGHTS AND REMEDIES OF THE
AGENT BANK PROVIDED BY LAW, IF ANY EVENT OF DEFAULT EXISTS, AGENT BANK IS
AUTHORIZED AT ANY TIME AND FROM TIME TO TIME, WITHOUT PRIOR NOTICE TO ANY
BORROWER, ANY SUCH NOTICE BEING WAIVED BY THE BORROWER TO THE FULLEST EXTENT
PERMITTED BY LAW, TO SET-OFF AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL,
TIME OR DEMAND, PROVISIONAL OR FINAL) AT ANY TIME HELD BY AGENT BANK TO OR FOR
THE CREDIT OR THE ACCOUNT OF BORROWER AGAINST ANY AND ALL OBLIGATIONS OF
BORROWER UNDER THE CREDIT FACILITY, NOW OR HEREAFTER EXISTING, IRRESPECTIVE OF
WHETHER OR NOT THE AGENT BANK SHALL HAVE MADE DEMAND UNDER THIS CREDIT AGREEMENT
OR ANY LOAN DOCUMENT AND ALTHOUGH SUCH AMOUNTS OWED MAY BE CONTINGENT OR
UNMATURED.  AGENT BANK AGREES PROMPTLY TO NOTIFY THE BORROWER (AND AGENT BANK
SHALL PROMPTLY NOTIFY EACH OTHER LENDER) AFTER ANY SUCH SETOFF AND APPLICATION
MADE BY AGENT BANK; PROVIDED, HOWEVER, THAT THE FAILURE TO GIVE SUCH NOTICE
SHALL NOT AFFECT THE VALIDITY OF SUCH SET-OFF AND APPLICATION.  THE RIGHTS OF
AGENT BANK UNDER THIS SECTION 10.21 ARE IN ADDITION TO THE OTHER RIGHTS AND
REMEDIES WHICH AGENT BANK MAY HAVE.


 


SECTION 10.22.          SECURITY AND LOAN DOCUMENTATION.  THE SECURITY
DOCUMENTATION AND OTHER LOAN DOCUMENTS (OTHER THAN THIS CREDIT AGREEMENT) MAY BE
HELD IN THE NAME OF WFB AS THE AGENT BANK OF ALL BANKS HEREUNDER PURSUANT TO THE
TERMS OF THIS CREDIT AGREEMENT.


 


SECTION 10.23.          SCHEDULES ATTACHED.  SCHEDULES ARE ATTACHED HERETO AND
INCORPORATED HEREIN AND MADE A PART HEREOF AS FOLLOWS:

 

Schedule 2.01(a)

-

Schedule of Lenders’ Proportions in Credit Facility

 

 

 

Schedule 2.01(c)

-

Aggregate Commitment Reduction Schedule

 

 

 

Schedule 2.01(c)

-

 

Alternate One

 

Aggregate Commitment Reduction Schedule - Alternate One

 

 

 

Schedule 3.18

-

Schedule of Significant Litigation

 

 

 

Schedule 4.15

-

Schedules of Spaceleases

 

 

 

Schedule 4.16

-

Schedule of Equipment Leases and Contracts

 

 

 

Schedule 4.22

-

Schedule of Trademarks, Patents, Licenses, Franchises, Formulas and Copyrights

 

125


 

Schedule 4.23

-

Schedule of Contingent Liabilities

 

 

 

Schedule 6.04

-

Schedule of Remodel Projects

 

 

 

Schedule 6.08

-

Schedule of Liens

 

 

 

Schedule A

-

Hotel/Casino Property - Description

 

 

 

Schedule B

-

V/P Property - Description

 

Section 10.24.          Exhibits Attached.  Exhibits are attached hereto and
incorporated herein and made a part hereof as follows:

 

Exhibit A

-

Revolving Credit Note - Form

 

 

 

Exhibit B

-

Swingline Note - Form

 

 

 

Exhibit C

-

Notice of Borrowing - Form

 

 

 

Exhibit D

-

Continuation/Conversion Notice -Form

 

 

 

Exhibit E

-

Compliance Certificate - Form

 

 

 

Exhibit F

-

Closing Pricing Certificate - Form

 

 

 

Exhibit G

-

Authorized Officer Certificate -Form

 

 

 

Exhibit H

-

Closing Certificate

 

 

 

Exhibit I

-

Guaranty - Form

 

 

 

Exhibit J

-

Legal Opinion - Form

 

 

 

Exhibit K

-

Notice of Swingline Advance - Form

 

 

 

Exhibit L

-

Assumption and Consent Agreement - Form

 

 

 

Exhibit M

-

Assignment and Assumption Agreement - Form

 

 

 

Exhibit N

-

Cash Collateral Pledge Agreement - Form

 

126


 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed as of the day and year first above written.

 

 

BORROWER:

 

 

 

GOLDEN ROAD MOTOR INN, INC.,
a Nevada corporation

 

 

 

 

 

By

/s/ John Farahi

 

 

 

John Farahi,

 

 

 

Chief Executive Officer

 

 

 

Address:

 

 

 

3800 South Virginia Street
Reno, NV 89502

 

 

 

Telephone: (775) 335-4602
Facsimile: (775) 332-9171

 

 

 

MCRI:

 

 

 

MONARCH CASINO & RESORT, INC.,
a Nevada corporation

 

 

 

 

 

By

/s/ John Farahi

 

 

 

John Farahi,

 

 

 

Chief Executive Officer

 

 

 

Address:

 

 

 

3800 South Virginia Street
Reno, NV 89502

 

 

 

Telephone: (775) 335-4602
Facsimile: (775) 332-9171

 

S-1


 

 

BANKS:

 

 

 

WELLS FARGO BANK,
National Association,
Agent Bank, Lender and Swingline Lender

 

 

 

 

 

 

 

 

By

/s/ Stephen G. Buntin

 

 

 

Stephen G. Buntin,

 

 

 

Senior Vice President

 

 

 

 

 

 

Address:

 

 

 

5340 Kietzke Lane, Suite 201
Reno, NV 89511

 

 

 

Telephone: (775) 689-6007

 

Facsimile: (775) 689-6029

 

S-2


 

 

BANK OF AMERICA , N.A.

 

 

 

By

/s/ Donald Schulke

 

 

 

Donald Schulke,

 

 

 

Senior Vice President

 

 

 

 

 

 

Address:

 

 

 

401 South Virginia Street, 2nd Floor

 

Reno, NV  89501

 

 

 

Telephone: (775) 688-8667

 

Facsimile: (312) 453-5958

 

S-3


 

 

MUTUAL OF OMAHA BANK,
a Federally Chartered Thrift

 

 

 

By

/s/ Ashan S. Perera

 

 

 

Ashan S. Perera,

 

 

 

Vice President

 

 

 

 

 

 

Address:

 

 

 

8337 W. Sunset Road, Suite 300

 

Las Vegas, NV  89113

 

 

 

Telephone: (702) 492-5801

 

Facsimile: (602) 636-8619

 

S-4


 

AMENDED AND RESTATED

REVOLVING CREDIT NOTE

 

$60,000,000.00

 

January 20, 2009

 

FOR VALUE RECEIVED, the undersigned, GOLDEN ROAD MOTOR INN, INC., a Nevada
corporation (the “Borrower”) promises to pay to the order of WELLS FARGO BANK,
National Association, as Agent Bank on behalf of itself and the other Lenders as
defined and described in the Credit Agreement described hereinbelow (each,
together with their respective successors and assigns, individually being
referred as a “Lender” and collectively as the “Lenders”) such sums as Lenders
may hereafter loan or advance or re-loan to the Borrower from time to time
pursuant to the Credit Facility as described in the Credit Agreement,
hereinafter defined, up to the maximum principal amount of Sixty Million Dollars
($60,000,000.00), the unpaid balance of which shall not exceed in the aggregate
the Aggregate Commitment at any time, together with interest on the principal
balance outstanding from time to time at the rate or rates set forth in the
Credit Agreement.

 

A.        Incorporation of Credit Agreement.

 

1.        Reference is made to the Amended and Restated Credit Agreement dated
concurrently herewith (the “Credit Agreement”), executed by and among the
Borrower, Guarantor and the Banks therein named, and Wells Fargo Bank, National
Association, as administrative and collateral agent for itself and for the Banks
(the “Agent Bank”).  Terms defined in the Credit Agreement and not otherwise
defined herein are used herein with the meanings defined for those terms in the
Credit Agreement.  This Amended and Restated Revolving Credit Note, together
with each of the Replacement Notes issued pursuant to Section 2.05(i) of the
Credit Agreement, constitute the Revolving Credit Note (“Revolving Credit Note”)
referred to in the Credit Agreement, and any holder hereof is entitled to all of
the rights, remedies, benefits and privileges provided for in the Credit
Agreement as originally executed or as it may from time to time be supplemented,
modified or amended.  The Credit Agreement, among other things, contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events upon the terms and conditions therein specified.

 

2.         The outstanding principal indebtedness evidenced by this Revolving
Credit Note shall be payable as provided in the Credit Agreement and in any
event on January 20, 2012, the Maturity Date.  This Revolving Credit Note is a
full amendment and restatement of that certain Revolving Credit Note dated
February 20, 2004 (the “Existing Note”) executed by Borrower, payable to the
order of Agent Bank, in

 

Page 1 of 3

 

EXHIBIT A

 


 

the principal amount of Fifty Million Dollars ($50,000,000.00).  All amounts
outstanding under the Existing Note on the Restatement Effective Date hereof
shall be deemed outstandings hereunder.

 

3.         Interest shall be payable on the outstanding daily unpaid principal
amount of each Borrowing hereunder from the date thereof until payment in full
and shall accrue and be payable at the rates and on the dates set forth in the
Credit Agreement both before and after Default and before and after maturity and
judgment, with interest on overdue interest to bear interest at the Default
Rate, to the fullest extent permitted by applicable law.

 

4.         The amount of each payment hereunder shall be made to the Agent Bank
at the Agent Bank’s office as specified in the Credit Agreement for the account
of the Lenders at the time or times set forth therein, in lawful money of the
United States of America and in immediately available funds.

 

5.         Borrowings hereunder shall be made in accordance with the terms,
provisions and procedures set forth in the Credit Agreement.

 

B.         Default.  The “Late Charges and Default Rate” provisions contained in
Section 2.11 and the “Events of Default” provisions contained in Article VII of
the Credit Agreement are hereby incorporated by this reference as though fully
set forth herein.  Upon the occurrence of a Default or Event of Default,
Borrower’s right to convert or exercise its Interest Rate Option for a LIBOR
Loan, or the continuation thereof, shall immediately, without notice or demand,
terminate.

 

C.        Waiver.  Borrower waives diligence, demand, presentment for payment,
protest and notice of protest.

 

D.        Collection Costs.  In the event of the occurrence of an Event of
Default, the Borrower agrees to pay all reasonable costs of collection,
including a reasonable attorney’s fee, in addition to and at the time of the
payment of such sum of money and/or the performance of such acts as may be
required to cure such default.  In the event legal action is commenced for the
collection of any sums owing hereunder the undersigned agrees that any judgment
issued as a consequence of such action against Borrower shall bear interest at a
rate equal to the Default Rate until fully paid.

 

E.         Interest Rate Limitation.  Notwithstanding any provision herein or in
any document or instrument now or hereafter securing this Revolving Credit Note,
the total liability for payments in the nature of interest shall not exceed the
limits now imposed by the applicable laws of the State of Nevada or the United
States of America.

 

Page 2 of 3


 

F.         Security.  This Revolving Credit Note is secured by the Security
Documentation described in the Credit Agreement.

 

G.        Governing Law.  This Revolving Credit Note has been delivered in Reno,
Nevada, and shall be governed by and construed in accordance with the laws of
the State of Nevada.

 

H.        Partial Invalidity.  If any provision of this Revolving Credit Note
shall be prohibited by or invalid under any applicable law, such provision shall
be ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision of any other provision of this
Revolving Credit Note.

 

I.          No Conflict with Credit Agreement.  This Revolving Credit Note is
issued under, and subject to, the terms, covenants and conditions of the Credit
Agreement, which Credit Agreement is by this reference incorporated herein and
made a part hereof.  No reference herein to the Credit Agreement and no
provision of this Revolving Credit Note or the Credit Agreement shall alter or
impair the obligations of Borrower, which are absolute and unconditional, to pay
the principal of and interest on this Revolving Credit Note at the place, at the
respective times, and in the currency prescribed in the Credit Agreement.  If
any provision of this Revolving Credit Note conflicts or is inconsistent with
any provision of the Credit Agreement, the provisions of the Credit Agreement
shall govern.

 

IN WITNESS WHEREOF, this Revolving Credit Note has been executed as of the date
first hereinabove written.

 

 

GOLDEN ROAD MOTOR INN, INC.

 

a Nevada corporation

 

 

 

 

 

 

 

 

 

By

 

 

 

 

John Farahi,

 

 

 

Chief Executive Officer

 

Page 3 of 3


 

SWINGLINE NOTE

 

$4,000,000.00

 

January 20, 2009

 

FOR VALUE RECEIVED, the undersigned, GOLDEN ROAD MOTOR INN, INC., a Nevada
corporation (the “Borrower”) promises to pay to the order of WELLS FARGO BANK,
National Association (the “Swingline Lender”) at its principal office at 5340
Kietzke Lane, Suite 201, Reno, Nevada 89502, Attention: Stephen G. Buntin,
Gaming Division, or at such other location as may be directed from time to time
by Swingline Lender by written notice to Borrower, the principal sum of Four
Million Dollars ($4,000,000.00) or, if less, the aggregate unpaid principal
amount of all Swingline Advances (as defined in the Credit Agreement,
hereinafter defined) made by the Swingline Lender to or for the benefit of
Borrower pursuant to the Credit Agreement, in the manner and at the times set
forth in Section 2.08 of the Credit Agreement and, in any event, on or before
thirty-five (35) days prior to January 20, 2012.  Capitalized terms used herein
and not otherwise defined shall have the meanings ascribed thereto in the Credit
Agreement.

 

Borrower also promises to pay interest on the unpaid principal amount hereof
from time to time outstanding from the date of each Swingline Advance until
repaid at the Base Rate plus the Applicable Margin, and on the dates specified
in the Credit Agreement and in any event on or before thirty-five (35) days
prior to the Maturity Date, as defined in the Credit Agreement.

 

Payments of both principal and interest are to be made in lawful money of the
United States of America in same day or immediately available funds.

 

This Swingline Note is the Swingline Note described in, and is subject to the
terms and provisions of that certain Amended and Restated Credit Agreement of
even date herewith executed by and among Borrower, Guarantor, Lenders, Swingline
Lender, L/C Issuer and Agent Bank, as described and defined therein (as amended,
modified, supplemented or restated from time to time, the “Credit Agreement”)
and payment of this Swingline Note is secured by the Security Documentation. 
Reference is hereby made to the Credit Agreement for a statement of the rights
and obligations of the Borrower, a description of the properties mortgaged and
assigned, the nature and extent of the collateral security and the rights of the
parties to the Security Documentation in respect of such collateral security,
and for a statement of the terms and conditions under which the due date of this
Swingline Note may be accelerated.  Upon the occurrence of any Event of

 

Page 1 of 2

 

EXHIBIT B


 

Default as specified in the Credit Agreement, the principal balance hereof and
the interest accrued hereon may be declared to be forthwith due and payable.

 

In addition to and not in limitation of the foregoing and the provisions of the
Credit Agreement, the Borrower further agrees, subject only to any limitation
imposed by applicable law, to pay all expenses, including reasonable attorneys’
fees and legal expenses, incurred by the Swingline Lender in endeavoring to
collect any amounts payable hereunder which are not paid when due, whether by
acceleration or otherwise.

 

All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.

 

This Swingline Note is issued under, and subject to, the terms, covenants and
conditions of the Credit Agreement, which Credit Agreement is by this reference
incorporated herein and made a part hereof.

 

THIS SWINGLINE NOTE HAS BEEN DELIVERED IN RENO, NEVADA AND SHALL BE DEEMED TO BE
A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEVADA.

 

 

 

GOLDEN ROAD MOTOR INN, INC.

 

a Nevada corporation

 

 

 

 

 

 

 

By

 

 

 

 

 John Farahi,

 

 

 

 Chief Executive Officer

 

 

Page 2 of 2


 

FORM OF

NOTICE OF BORROWING

 

TO:                                                                        WELLS
FARGO BANK, National Association, in its capacity as Agent Bank under that
certain Amended and Restated Credit Agreement dated as of January 20, 2009 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Golden Road Motor Inn, Inc., a Nevada corporation (the
“Borrower”), the Guarantor therein named, the Lenders therein named (each,
together with their respective successors and assigns, individually being
referred to as a “Lender” and collectively as the “Lenders”), Wells Fargo Bank,
National Association, as the swingline lender (herein in such capacity, together
with its successors and assigns, the “Swingline Lender”), Wells Fargo Bank,
National Association, as the issuer of letters of credit thereunder (herein in
such capacity, together with their successors and assigns, the “L/C Issuer”) and
Wells Fargo Bank, National Association, as administrative and collateral agent
for the Lenders, Swingline Lender and L/C Issuer (herein, in such capacity,
called the “Agent Bank” and, together with the Lenders, Swingline Lender and L/C
Issuer, collectively referred to as the “Banks”).  Capitalized terms used herein
without definition shall have the meanings attributed to them in Section 1.01 of
the Credit Agreement.

 

Pursuant to Section 2.03(a) of the Credit Agreement, this Notice of Borrowing
represents Borrower’s request for a Borrowing to be advanced on
                          , 200       (the “Funding Date”) from the Lenders
(each to advance in proportion to their respective Syndication Interests) in the
aggregate principal amount of
                                                                                  
($                          ) in [Base Rate] [LIBO Rate for which the initial
LIBO Loan Interest Period is requested to be a                             
(      ) month period].  Proceeds of such Borrowing are to be disbursed on the
Funding Date in immediately available funds to the Designated Deposit Account at
Agent Bank’s Main Branch at                                     ,
              , Nevada, Account No.                                   .

 

Borrower hereby certifies that (i) the representations and warranties contained
in Article IV of the Credit Agreement, in each of the Loan Documents and in the
Environmental Certificate (other than representations and warranties which
expressly speak only as of a different date, which shall be true and correct in
all material respects as of such date), shall be true and correct in all
material respects on and as of the Funding Date as though made on and as of the
Funding Date, except to the extent that such representations and warranties are
not true and correct as a result of a

 

EXHIBIT C

 


 

change which is permitted by the Credit Agreement or by any other Loan Document
or which has been otherwise consented to by Agent Bank; (ii) no Default or Event
of Default has occurred and is continuing under the Credit Agreement or any
other Loan Document or will result from the making of the requested Borrowing;
(iii) Borrower has and shall have satisfied all conditions precedent under
Article III B of the Credit Agreement required to be performed by it on or
before the Funding Date (unless otherwise waived pursuant to the terms of the
Credit Agreement); (iv) since the date of the most recent audited financial
statements referred to in Sections 3.17 and 5.08 of the Credit Agreement, no
Material Adverse Change shall have occurred; and (v) the aggregate of all
outstanding Borrowings does not (and after giving effect to the requested
Borrowing, will not) exceed the Maximum Availability then in effect.

 

Borrower further certifies that as of the Funding Date, without regard to the
requested Borrowing:

 

A.

 

The Aggregate Commitment is

 

$__________

 

 

 

 

 

B.

 

The Funded Outstandings are

 

$__________

 

 

 

 

 

C.

 

The Swingline Outstandings are

 

$__________

 

 

 

 

 

D.

 

The total L/C Exposure is

 

$__________

 

 

 

 

 

E.

 

Aggregate Outstandings

 

$__________

 

 

(B + C + D)

 

 

 

 

 

 

 

F.

 

The Maximum Availability

 

 

 

 

(A minus E) is

 

$__________

 

 

 

 

 

2


 

The Borrower has caused this Notice of Borrowing to be executed and delivered,
and the certification and warranties contained herein to be made, by its
Authorized Officer this          day of                           , 200    .

 

 

 

GOLDEN ROAD MOTOR INN, INC.,

 

a Nevada corporation

 

 

 

 

 

Name:_______________________

 

 

 

Title: Authorized Officer

 

 

 

Print

 

Name:_______________________

 

 

3


 

CONTINUATION/CONVERSION NOTICE

[Form]

 

 

TO:                                                                        WELLS
FARGO BANK, National Association, in its capacity as Agent Bank under that
certain Amended and Restated Credit Agreement, dated as of January 20, 2009 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Golden Road Motor Inn, Inc., a Nevada corporation (the
“Borrower”), the Guarantor therein named, the Lenders therein named (each,
together with their respective successors and assigns, individually being
referred to as a “Lender” and collectively as the “Lenders”), Wells Fargo Bank,
National Association, as the swingline lender (herein in such capacity, together
with its successors and assigns, the “Swingline Lender”), Wells Fargo Bank,
National Association, as the issuer of letters of credit thereunder (herein in
such capacity, together with their successors and assigns, the “L/C Issuer”) and
Wells Fargo Bank, National Association, as administrative and collateral agent
for the Lenders, Swingline Lender and L/C Issuer (herein, in such capacity,
called the “Agent Bank” and, together with the Lenders, Swingline Lender and L/C
Issuer, collectively referred to as the “Banks”).  Capitalized terms used herein
without definition shall have the meanings attributed to them in Section 1.01 of
the Credit Agreement.

 

This Continuation/Conversion Notice is delivered to you pursuant to
Section 2.05(c) of the Credit Agreement regarding the [conversion to]
[continuation of] a LIBOR Loan as specified below:

 

The Borrower hereby requests that:

 

1.         ($____________) of the presently outstanding principal amount of the
Credit Facility;

 

2.         and presently being maintained as [Base Rate Loan] [LIBOR Loan having
an Interest Period ending on ___________________, 200___];

 

3.         be [Converted into] [continued as];

 

4.         [LIBOR Loan having an Interest Period of __________ months] [Base
Rate Loan] as of ___________, 200__.

 

EXHIBIT D

 


 

 

The undersigned Authorized Officer certifies, to the best of his or her
knowledge, that no Default or Event of Default has occurred and is continuing.

 

The undersigned Authorized Officer of Borrower has caused this
Continuation/Conversion Notice to be executed and delivered this ___ day of
______________, 200__.

 

 

 

GOLDEN ROAD MOTOR INN, INC.,  

 

a Nevada corporation

 

 

 

 

 

Name:______________________

 

 

 

Title:________________________

 

Authorized Officer

 

 

 

Print

 

Name:_______________________

 

 

2

 


 

COMPLIANCE CERTIFICATE

 

 

TO:

WELLS FARGO BANK, National Association,

 

as Agent Bank

 

Reference is made to that certain Amended and Restated Credit Agreement dated as
of January 20, 2009 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Golden Road Motor Inn, Inc., a
Nevada corporation (the “Borrower”), Monarch Casino & Resort, Inc., a Nevada
corporation (the “Guarantor”), the Lenders therein named (each, together with
their respective successors and assigns, individually being referred to as a
“Lender” and collectively as the “Lenders”), Wells Fargo Bank, National
Association, as the swingline lender (herein in such capacity, together with its
successors and assigns, the “Swingline Lender”), Wells Fargo Bank, National
Association, as the issuer of letters of credit thereunder (herein in such
capacity, together with their successors and assigns, the “L/C Issuer”) and
Wells Fargo Bank, National Association, as administrative and collateral agent
for the Lenders, Swingline Lender and L/C Issuer (herein, in such capacity,
called the “Agent Bank” and, together with the Lenders, Swingline Lender and L/C
Issuer, collectively referred to as the “Banks”).  Terms defined in the Credit
Agreement and not otherwise defined in this Compliance Certificate
(“Certificate”) shall have the meanings defined and described in the Credit
Agreement.  This Certificate is delivered in accordance with Section 5.08(g) of
the Credit Agreement.

 

The period under review is the Fiscal Quarter ended     [INSERT DATE]    ,
together with, where indicated, the three (3) immediately preceding Fiscal
Quarters on a rolling four (4) Fiscal Quarter basis.

 

I.

 

COMPLIANCE WITH AFFIRMATIVE COVENANTS

 

A.

FF&E (Section 5.01): Please state whether or not all FF&E has been purchased and
installed in the Hotel/Casino Facility free and clear of all liens, encumbrances
or claims, other than Permitted Encumbrances.

 

yes/no

 

 

 

 

 

 

B.

Liens Filed (Section 5.03): Report any liens filed against the Real Property and
the amount claimed in such liens. Describe actions being taken with respect
thereto.

 

$

 

 

 

EXHIBIT E


 

C.

Additional Real Property (Section 5.06):

 

 

 

 

 

 

 

 

 

a.

Other than the Real Property presently encumbered by the Deed of Trust, attach a
legal description of any other real property or rights to the use of real
property which is used in any material manner in connection with the
Hotel/Casino Facility and describe such use.  Attach evidence that such real
property or rights to the use of such real property has been added as Collateral
under the Credit Agreement.

 

 

 

 

 

 

 

 

 

 

b.

Other than with respect to the Adjacent Driveway Lease, have Borrower or MCRI
entered into any additional leases, licenses, rental or other arrangements for
the use or occupancy of all or any portion of the Village Shopping Center?

 

yes/no

 

 

 

 

 

 

 

 

 

If so, are such arrangements planned or projected to be or become an integral
part of the operation at the Real Property and/or the Hotel/Casino Facility?

 

yes/no

 

 

 

 

 

 

 

 

 

If so, have such arrangements been consented to by Agent Bank or Requisite
Lenders?

 

yes/no

 

 

 

 

 

 

 

D.

Permitted Encumbrances (Section 5.11): Describe any Lien attachment, levy,
distraint or other judicial process or burden affecting the Collateral other
than the Permitted Encumbrances.  Describe any matters being contested in the
manner described in Sections 5.03 and 5.10 of the Credit Agreement.

 

 

 

 

 

 

 

 

E.

Suits or Actions (Section 5.17):  Describe on a separate sheet any matters
requiring advice to Agent Bank under Section 5.17.

 

 

 

 

 

 

 

 

F.

Tradenames, Trademarks and Servicemarks (Section 5.19): Describe on a separate
sheet any matters requiring advice to Agent Bank under Section 5.19.

 

 

 

 

2


 

G.

Notice of Hazardous Materials (Section 5.20): State whether or not to your
knowledge there are any matters of which Banks should be advised under
Section 5.20.  If so, attach a detailed summary of such matter(s).

 

 

 

 

 

 

 

 

H.

Compliance with Pedestrian Crossing Air Space License (Section 5.23): Describe
all defaults, if any, which occurred during the period under review under the
Pedestrian Crossing Air Space License.  Describe any modifications or amendments
to the Pedestrian Crossing Air Space License.  State whether or not such
modifications or amendments have been consented to by Agent Bank or Requisite
Lenders as required under Section 5.23 of the Credit Agreement.

 

 

 

 

 

 

 

 

I.

Compliance with Adjacent Driveway Lease (Section 5.24): Describe all defaults,
if any, which occurred during the period under review under the Adjacent
Driveway Lease.  Describe any modifications or amendments to the Adjacent
Driveway Lease.  State whether or not such modifications or amendments have been
consented to by Agent Bank or Requisite Lenders as required under Section 5.24
of the Credit Agreement.

 

 

 

 

 

 

 

 

J.

Compliance with CC Skybridge Documentation (Section 5.25): Describe all
defaults, if any, which occurred during the period under review under the CC
Skybridge Documentation.  Describe any modifications or amendments to the CC
Skybridge Documentation.  State whether or not such modifications or amendments
have been consented to by Agent Bank or Requisite Lenders as required under
Section 5.25 of the Credit Agreement.

 

 

 

 

3


 

II.

 

FINANCIAL COVENANTS

 

A.

Total Leverage Ratio (Section 6.01):  To be calculated with reference to the
Borrower commencing with the Fiscal Quarter ending December 31, 2008 and
continuing as of each Fiscal Quarter end until Bank Facility Termination:

 

 

 

 

 

 

 

 

 

TOTAL FUNDED DEBT:

 

 

 

 

 

 

 

 

 

a.

The aggregate amount of the Funded Outstandings on the Credit Facility as of the
last day of the Fiscal Quarter under review.

 

$

 

 

 

 

 

 

 

 

 

b.

Plus the aggregate amount of the Swingline Outstandings on the Swingline
Facility as of the last day of the Fiscal Quarter under review.

+

$

 

 

 

 

 

 

 

 

 

c.

Plus the aggregate amount of the L/C Exposure on the L/C Facility as of the last
day of the Fiscal Quarter under review.

+

$

 

 

 

 

 

 

 

 

 

d.

Plus the total, as of the last day of the Fiscal Quarter under review, of both
the long-term and current portions (without duplication) of all other interest
bearing interest bearing Indebtedness (including Contingent Liabilities).

+

$

 

 

 

 

 

 

 

 

 

e.

Plus the total, as of the last day of the Fiscal Quarter under review, of all
Capitalized Lease Liabilities.

+

$

 

 

 

 

 

 

 

 

 

f.

TOTAL FUNDED DEBT

 

$

 

 

 

 

(a + b + c + d + e)

 

 

 

 

 

 

 

 

 

 

Divided (¸) by:

¸

 

 

 

4


 

 

Adjusted EBITDA

 

 

 

 

 

 

 

 

 

 

To be calculated on a cumulative basis with respect to the Fiscal Quarter under
review and the most recently ended three (3) preceding Fiscal Quarters on a four
(4) Fiscal Quarter basis:

 

 

 

 

 

 

 

 

 

 

 

g.

Net Income

 

$

 

 

 

 

 

 

 

 

 

h.

Less interest income reflected in such Net Income

-

$

 

 

 

 

 

 

 

 

 

i.

Less any extraordinary one-time non-Cash gain reflected in such Net Income

-

$

 

 

 

 

 

 

 

 

 

j.

Plus any extraordinary losses on sales of assets and other extraordinary losses
and one-time non-Cash charges

+

$

 

 

 

 

 

 

 

 

 

k.

Plus Interest Expense (expensed and capitalized) to the extent deducted in the
determination of Net Income

+

$

 

 

 

 

 

 

 

 

 

l.

Plus the aggregate amount of federal and state taxes on or measured by income
for the period under review (whether or not payable during such period) to the
extent deducted in the determination of Net Income

+

$

 

 

 

 

 

 

 

 

 

m.

Plus depreciation, amortization and all other non-cash expenses, including,
without limitation, non-cash stock option expenses, for the period under review
to the extent deducted in the determination of Net Income

+

$

 

 

 

 

 

 

 

 

 

n.

Total EBITDA
(g - h - i + j + k + l + m)

 

$

 

 

 

 

 

 

 

 

 

o.

Less the aggregate of MCRI Corporate Overhead Allocation to the extent not
deducted in the determination of Net Income in (g) above

-

$

 

 

 

 

 

 

 

 

 

p.

ADJUSTED EBITDA

 

$

 

 

 

 

(n - o)

 

 

 

 

 

5


 

 

q.

Total Leverage Ratio
(f ¸ p)

 

:1.0

 

 

 

 

 

 

 

 

Maximum Permitted:

 

 

 

 

Fiscal Quarter End

 

Maximum Total
Leverage Ratio

 

As of the Fiscal Quarter ending December 31, 2008 through the Fiscal Quarter
ending September 30, 2009

 

2.875 to 1.00

 

 

 

 

 

As of the Fiscal Quarter ending December 31, 2009 through the Fiscal Quarter
ending March 31, 2010

 

2.625 to 1.00

 

 

 

 

 

As of the Fiscal Quarter ending June 30, 2010 through the Fiscal Quarter ending
March 31, 2011

 

2.375 to 1.00

 

 

 

 

 

As of the Fiscal Quarter ending June 30, 2011 and as of each Fiscal Quarter end
thereafter occurring until Bank Facility Termination

 

2.00 to 1.00

 

 

B.

Adjusted Fixed Charge Coverage Ratio (Section 6.02): To be calculated on a
cumulative basis with respect to the Fiscal Quarter under review and the most
recently ended three (3) preceding Fiscal Quarters on a four (4) Fiscal Quarter
basis, unless otherwise provided, commencing with the Fiscal Quarter ended
December 31, 2008:

 

 

 

 

 

 

 

 

 

Numerator

 

 

 

 

 

 

 

 

 

 

a.

Total Adjusted EBITDA (Enter II A (p) above)

 

$

 

 

 

 

 

 

 

 

 

b.

Less the aggregate amount of Distributions actually paid, without duplication
(exclusive of the Distributions made for the purpose of funding Share
Repurchases during the Fiscal Quarters ended March 31, 2008 and June 30, 2008)

-

$

 

 

 

6


 

 

c.

Less the aggregate amount of actually paid federal and state taxes on or
measured by income

-

$

 

 

 

 

 

 

 

 

 

d.

Less the aggregate amount of the Maintenance Capital Expenditures

-

$

 

 

 

 

 

 

 

 

 

e.

Less the aggregate amount expended on the Remodel Projects to be applied as a
credit toward the Minimum Maintenance Cap Ex Requirement

-

$

 

 

 

 

 

 

 

 

 

f.

Total Numerator

 

$

 

 

 

 

(a - b - c - d - e)

 

 

 

 

 

 

 

 

 

 

Divided (¸) by the sum of:

 

 

 

 

 

 

 

 

 

Denominator

 

 

 

 

 

 

 

 

 

 

g.

The aggregate amount of Interest Expense (accrued and capitalized)

 

$

 

 

 

 

 

 

 

 

 

h.

Plus the aggregate of the Scheduled Reduction Payments actually paid during the
period under review

+

$

 

 

 

 

 

 

 

 

 

i.

Plus the aggregate of payments required to be made on all other interest bearing
Indebtedness

+

$

 

 

 

 

 

 

 

 

 

j.

Plus the aggregate of payments required to be made on Capitalized Lease
Liabilities

+

$

 

 

 

 

 

 

 

 

 

k.

Total Denominator

 

$

 

 

 

 

(g + h + i +j)

 

 

 

 

 

 

 

 

 

 

Adjusted Fixed Charge Coverage Ratio (f ¸ k)

 

 

:1

 

 

 

 

 

 

 

 

Minimum required: no less than 1.25 to 1.00.

 

 

 

 

 

 

 

 

 

C.

Minimum Two Fiscal Quarter Adjusted EBITDA (Section 6.03):  Commencing as of the
Fiscal Quarter ending March 31, 2009 and continuing as of each Fiscal Quarter
end until Bank Facilities Termination, set forth the Adjusted EBITDA of the
Borrower calculated for each two consecutive Fiscal Quarter periods on a rolling
two (2) Fiscal Quarter basis.

 

$

 

 

 

 

 

 

 

 

Total Two Fiscal Quarter Adjusted EBITDA

 

$

 

 

 

7


 

 

a.

Net Income

 

$

 

 

 

 

 

 

 

 

 

 

b.

Less interest income reflected in such Net Income

-

$

 

 

 

 

 

 

 

 

 

 

c.

Less any extraordinary one-time non-Cash gain reflected in such Net Income

-

$

 

 

 

 

 

 

 

 

 

 

d.

Plus any extraordinary losses on sales of assets and other extraordinary losses
and one-time non-Cash charges

+

$

 

 

 

 

 

 

 

 

 

 

e.

Plus Interest Expense (expensed and capitalized) to the extent deducted in the
determination of Net Income

+

$

 

 

 

 

 

 

 

 

 

 

f.

Plus the aggregate amount of federal and state taxes on or measured by income
for the period under review (whether or not payable during such period) to the
extent deducted in the determination of Net Income

+

$

 

 

 

 

 

 

 

 

 

 

g.

Plus depreciation, amortization and all other non-cash expenses, including,
without limitation, non-cash stock option expenses, for the period under review
to the extent deducted in the determination of Net Income

+

$

 

 

 

 

 

 

 

 

 

 

h.

Less the aggregate of MCRI Corporate Overhead Allocation to the extent not
deducted in the determination of Net Income in (a) above

-

$

 

 

 

 

 

 

 

 

 

 

i.

Total Two Fiscal Quarter Adjusted EBITDA

 

$

 

 

 

 

(a - b - c + d + e + f + g - h)

 

 

 

 

 

 

 

 

 

 

 

 

Minimum Required:

 

 

 

 

 

Fiscal Quarter End

 

Minimum Two Fiscal Quarter Adjusted EBITDA

 

 

 

 

 

December 31, 2008 and March 31, 2009

 

$7,250,000.00

 

 

 

 

 

March 31, 2009 and June 30, 2009

 

8,750,000.00

 

 

8


 

June 30, 2009 and September 30, 2009

 

11,250,000.00

 

 

 

 

 

September 30, 2009 and December 31, 2009

 

9,750,000.00

 

 

 

 

 

December 31, 2009 and March 31, 2010

 

7,250,000.00

 

 

 

 

 

March 31, 2010 and June 30, 2010

 

8,750,000.00

 

 

 

 

 

June 30, 2010 and September 30, 2010

 

11,250,000.00

 

 

 

 

 

September 30, 2010 and December 31, 2010

 

9,750,000.00

 

 

 

 

 

December 31, 2010 and March 31, 2011

 

7,250,000.00

 

 

 

 

 

March 31, 2011 and June 30, 2011

 

8,750,000.00

 

 

 

 

 

June 30, 2011 and September 30, 2011

 

11,250,000.00

 

 

 

 

 

September 30, 2011 and December 31, 2011

 

9,750,000.00

 

 

D.

Maintenance Capital Expenditure Requirement (Section 6.04):  To be calculated
with respect to the Borrower for each Fiscal Year commencing with the Fiscal
Year ending December 31, 2009:

 

 

 

 

 

 

 

 

 

 

 

 

a.

Set forth amount of Maintenance Capital Expenditures made during the Fiscal Year
under review.

 

$

 

 

 

 

 

 

 

 

 

 

b.

Set forth the amount expended on the Remodel Projects during the Fiscal Year
under review which Borrower intends to apply as a credit toward the Minimum
Maintenance Cap Ex Requirement.

 

$

 

 

 

 

 

 

 

 

 

 

c.

Set forth 2% of consolidated annual net revenues derived from the Hotel/Casino
Facility for the Fiscal Year ending December 31, 2009 and for each subsequent
Fiscal Year.

 

$

 

 

 

9


 

 

d.

Set forth 6% of consolidated annual net revenues derived from the Hotel/Casino
Facility for the Fiscal Year ending December 31, 2009 and for each subsequent
Fiscal Year.

 

$

 

 

 

 

 

 

 

 

 

 

Requirements:

 

 

 

 

 

 

 

 

 

 

 

 

1.

The sum of (a) plus (b) must exceed (c).

 

$

 

 

 

 

 

 

 

 

 

 

2.

Line (a) must but be less than (d)

 

$

 

 

 

 

 

 

 

 

 

E.

Investment Restrictions (Section 6.05):

 

 

 

 

 

 

 

 

 

 

 

 

a.

Set forth the amount and a brief description of each Investment not permitted
under Section 6.05.

 

$

 

 

 

 

 

 

 

 

 

F.

Restriction on Distributions (Section 6.06):  Set forth (on a separate sheet if
necessary) the date and amount of each Distribution (including all Share
Repurchases) made during the fiscal period under review.

 

 

 

 

 

 

 

 

 

 

 

 

Requirements:

 

 

 

 

 

 

 

 

 

 

 

 

a.

Attach on a separate sheet a pro forma calculation of the Adjusted Fixed Charge
Coverage Ratio of the Borrower as of the most recently ended Fiscal Quarter
prior to the Fiscal Quarter under review, based on the assumption that the
Distributions set forth above had occurred during such prior Fiscal Quarter.

 

 

 

 

 

 

 

 

 

 

 

 

 

Set forth the Pro Forma Adjusted Fixed Charge Coverage Ratio (must not be less
than the Minimum Coverage Ratios during the applicable periods as set forth in
II B above).

 

 

 

 

 

 

 

 

 

 

 

 

 

Permitted up to the maximum cumulative aggregate of $3,000,000.00 during each
Fiscal Year.

 

 

 

 

 

 

 

 

 

 

 

 

b.

Set forth the aggregate amount of unused Distribution Carryover from prior
Fiscal Years.

 

$

 

 

 

10


 

 

c.

In addition to the amounts permitted for Distribution in (a) above, may also
distribute all or a portion of the Distribution Carryover if:

 

 

 

 

 

 

 

 

 

 

 

 

 

(i)

An Authorized Officer certified to Agent Bank at least 30 days prior to each
such Distribution that such Distribution Carryover would not result in a
violation of the Fixed Charge Coverage Ratio at the end of the Fiscal Quarter
during which such Distribution was made nor as of the end of each Fiscal Quarter
remaining during the Fiscal Year during which such Distribution was made.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Certification was submitted to Agent Bank.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(ii)

Attach on a separate sheet a pro forma calculation of the Adjusted Fixed Charge
Coverage Ratio of the Borrower as of the most recently ended Fiscal Quarter
prior to the Fiscal Quarter under review, based on the assumption that the
Distributions set forth in (a) and (c) above had occurred during such prior
Fiscal Quarter.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Set forth the Pro Forma Adjusted Fixed Charge Coverage Ratio (must not be less
than the Minimum Coverage Ratios during the applicable periods as set forth in
II B above).

 

 

 

 

 

 

 

 

 

 

 

 

 

d.

Was the Total Leverage Ratio set forth in Section II A(q) of the Compliance
Certificate submitted for the most recently ended Fiscal Quarter 1.75 to 1.00 or
less?

 

 

yes/no

 

 

11


 

 

e.

If yes, Distribution limitations in (a) and (c) above were suspended during the
Fiscal Quarter under review if:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(i)

An Authorized Officer certified to Agent Bank at least 30 days prior to each
such Distribution that each such Distribution would not result in a violation of
the Fixed Charge Coverage Ratio at the end of the Fiscal Quarter during which
such Distribution was made nor either (x) at the end of the next ensuing Fiscal
Quarter, or (y) as of the end of each Fiscal Quarter remaining during the Fiscal
Year during which such Distribution was made, whichever period is longer from
the date of such Distribution.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Certification was submitted to Agent Bank.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(ii)

Attach on a separate sheet a pro forma calculation of the Adjusted Fixed Charge
Coverage Ratio of the Borrower as of the most recently ended Fiscal Quarter
prior to the Fiscal Quarter under review, based on the assumption that the
Distributions set forth in (a) above had occurred during such prior Fiscal
Quarter.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Set forth the Pro Forma Adjusted Fixed Charge Coverage Ratio (must not be less
than the Minimum Coverage Ratios during the applicable periods as set forth in
II B above).

 

 

 

 

 

 

 

 

 

 

 

 

G.

Indebtedness (Section 6.07):  With respect to the Borrower and MCRI on a
combined basis:

 

$

 

 

 

12


 

 

a.

Set forth the aggregate amount of secured purchase money Indebtedness and
Capital Lease Liabilities.

 

$

 

 

 

 

 

 

 

 

 

 

 

Maximum Permitted

 

$

 5,000,000.00

 

 

 

 

 

 

 

 

 

b.

Set forth the aggregate amount of unsecured Indebtedness.

 

$

 

 

 

 

 

 

 

 

 

 

 

Maximum Permitted

 

$

 7,500,000.00

 

 

 

 

 

 

 

 

 

Is any of the unsecured Indebtedness subject to financial and other covenants
and events of default more onerous or restrictive on Borrower than the terms and
provisions of the Credit Agreement?  If yes, please explain on a separate sheet.

 

 

yes/no

 

 

 

 

 

 

 

 

 

c.

Set forth the amount and a brief description of any Indebtedness of Borrower and
MCRI not permitted under Section 6.07.

 

$

 

 

 

 

 

 

 

 

 

H.

Total Liens (Section 6.08):  On a separate sheet describe in detail any and all
Liens not permitted under Section 6.08.

 

 

 

 

 

 

 

 

 

 

 

I.

Sale of Assets, Consolidation, Merger or Liquidation (Section 6.09):

 

 

 

 

 

 

 

 

 

 

 

 

a.

On a separate sheet describe any and all mergers, consolidations, liquidations
and/or dissolutions not permitted under Section 6.09.

 

 

 

 

 

 

 

 

 

 

 

 

b.

With respect to the determination of Excess Capital Proceeds, please set forth
the amount of Net Proceeds received by the Borrower, during the period
commencing on the Restatement Effective Date and continuing through the end of
the Fiscal Quarter under review, from the Disposition of FF&E and other items of
Collateral which have not been replaced with purchased or leased FF&E of
equivalent value and utility.

 

 

 

 

 

13


 

 

 

Requirement.  For all amounts in excess of $2,500,000.00, must make a Mandatory
Commitment Reduction on or before 90 days following each such Disposition
resulting in Excess Capital Proceeds.

 

 

 

 

 

 

 

 

 

 

 

J.

Restriction on Transfer of Ownership (Section 6.10): On a separate sheet
describe in detail any transfers or hypothecations of MCRI’s ownership interest
in Borrower not permitted under Section 6.10

 

 

 

 

 

 

 

 

 

 

 

K.

Limitation on Subsidiaries (Section 6.11):  On a separate sheet, describe any
Subsidiaries created by Borrower.  State whether or not the creation of such
Subsidiaries has been consented to by the Requisite Lenders as required under
Section 6.11.

 

 

 

 

 

 

 

 

 

 

 

L.

Contingent Liabilities (Section 6.12):

 

 

 

 

 

 

 

 

 

 

 

 

a.

Set forth the amount of all Contingent Liabilities incurred by the Borrower
and/or by MCRI.

 

$

 

 

 

 

 

 

 

 

 

 

 

Maximum Permitted: Cumulative aggregate of $5,000,000.00 at any time for
Borrower and MCRI on a combined basis, without the prior written consent of
Requisite Lenders

 

 

 

 

 

 

 

 

 

 

 

M.

Transactions with Members of the MCRI Consolidation (Section 6.13): Describe on
a separate sheet any transactions or payments made by Borrower to any member of
the MCRI Consolidation which are not allowed under Section 6.13.

 

 

 

 

 

 

 

 

 

 

 

N.

Limitation on Consolidated Tax Liability (Section 6.14): Describe  on a separate
sheet any federal income taxes paid by Borrower which are not allowed under
Section 6.14.

 

 

 

 

 

 

 

 

 

 

 

O.

ERISA (Section 6.15): Describe on a separate sheet any matters requiring advice
to Agent Bank under Section 6.15.

 

 

 

 

 

14


 

P.

Margin Regulations (Section 6.16): Set forth the amount(s) of and describe on a
separate sheet of paper any proceeds of any portion of the Credit Facility, used
by Borrower to purchase or carry any Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any Margin Stock.

 

 

 

 

 

III.

 

REMODEL PROJECTS STATUS

 

To be reconciled with the Schedule of Remodel Projects (Schedule 6.04) as of the
end of the Fiscal Quarter under review until all of the Remodel Projects have
been completed and all costs fully paid:

 

1.

Please attach a revised Schedule of Remodel Projects showing with respect to
each project description line item:

 

 

 

 

 

 

 

 

 

 

 

 

a.

the percentage of completion;

 

 

 

 

 

 

 

 

 

 

 

 

b.

costs paid to date; and

 

 

 

 

 

 

 

 

 

 

 

 

c.

remaining costs to complete.

 

 

 

 

 

 

 

 

 

 

2.

Is the aggregate of the costs paid and the remaining costs to complete in excess
of $14,275,000?

 

 

yes/no

 

 

IV.

 

APPLICABLE MARGIN DETERMINATION

 

Commencing with the Fiscal Quarter ending March 31, 2009 and continuing as of
the end of each Fiscal Quarter until Bank Facility Termination, the Applicable
Margins, based on the Total Leverage Ratio (See II A(q) above) are:

 

 

Base Rate Margin

 

 

 

%

 

 

 

 

 

 

 

LIBO Rate Margin

 

 

 

%

 

The change in the Applicable Margins, if any, shall be effective on  [insert
date which is the first (1st) day of the third (3rd) month immediately following
the Fiscal Quarter end set forth above]  .

 

15


 

V.

 

COMMITMENT FEE CALCULATION

 

(Section 2.10(b)): To be calculated with respect to the Fiscal Quarter under
review:

 

 

 

 

 

 

 

 

 

 

 

 

a.

Daily average of Aggregate Commitment

 

$

 

 

 

 

 

 

 

 

 

 

b.

Less daily average of Funded Outstandings

-

$

 

 

 

 

 

 

 

 

 

 

c.

Less the daily average of L/C Exposure

-

$

 

 

 

 

 

 

 

 

 

 

d.

Amount of Nonusage

 

$

 

 

 

 

(a minus b minus c)

 

 

 

 

 

 

 

 

 

 

 

 

e.

Total Leverage Ratio (See II A(q) above)

 

 

:1

 

 

 

 

 

 

 

 

 

 

f.

Applicable Commitment Percentage:

 

 

 

%

 

 

 

 

 

 

 

 

 

[See Table Two in definition of Applicable Margin]

 

 

 

 

 

 

 

 

 

 

 

 

g.

Gross Commitment Fee

 

$

 

 

 

 

(d times f)

 

 

 

 

 

 

 

 

 

 

 

 

h.

Number of days in Fiscal Quarter under review

 

 

 

 

 

 

 

 

 

 

 

 

i.

Commitment Fee for Fiscal Quarter under review

 

 

 

 

 

 

(g ¸ 360 x h)

 

$

 

 

 

VI.

 

PERFORMANCE OF OBLIGATIONS

 

A review of the activities of the Borrower during the fiscal period covered by
the attached financial statements has been made under my supervision with a view
to determining whether during such fiscal period any Default or Event of Default
has occurred and is continuing.  Except as described in an attached document or
in an earlier Certificate, to the best of my knowledge, as of the date of this
Certificate, there is no Default or Event of Default that has occurred and
remains continuing.

 

16


 

VII.

 

NO MATERIAL ADVERSE CHANGE

 

To the best of my knowledge, except as described in an attached document or in
an earlier Certificate, no Material Adverse Change has occurred since the date
of the most recent Certificate delivered to the Banks.

 

DATED this _____ day of ___________________, 200___.

 

 

BORROWER:

 

 

 

GOLDEN ROAD MOTOR INN, INC.,

 

a Nevada corporation

 

 

 

 

 

Name

 

 

 

 

Title

 

 

 

Authorized Officer

 

 

 

Print

 

Name

 

 

17


 

CLOSING PRICING CERTIFICATE

 

TO:                        WELLS FARGO BANK, National Association,
as Agent Bank

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of January 20, 2009 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among Golden Road Motor Inn, Inc., a
Nevada corporation (the “Borrower”), Monarch Casino & Resort, Inc., a Nevada
corporation (the “Guarantor”), the Lenders therein named (each, together with
their respective successors and assigns, individually being referred to as a
“Lender” and collectively as the “Lenders”), Wells Fargo Bank, National
Association, as the swingline lender (herein in such capacity, together with its
successors and assigns, the “Swingline Lender”), Wells Fargo Bank, National
Association, as the issuer of letters of credit thereunder (herein in such
capacity, together with their successors and assigns, the “L/C Issuer”) and
Wells Fargo Bank, National Association, as administrative and collateral agent
for the Lenders, Swingline Lender and L/C Issuer (herein, in such capacity,
called the “Agent Bank” and, together with the Lenders, Swingline Lender and L/C
Issuer, collectively referred to as the “Banks”).  Terms defined in the Credit
Agreement and not otherwise defined in this Closing Pricing Certificate
(“Certificate”) shall have the meanings defined and described in the Credit
Agreement.  This Certificate is delivered in accordance with Section 3.17(b) of
the Credit Agreement for the purpose of determining the Applicable Margins.

 

The period under review is the Fiscal Quarter ended December 31, 2008, together
with the three (3) immediately preceding Fiscal Quarters on a rolling four
(4) Fiscal Quarter basis.

 

The Applicable Margins, based on the calculations for the Borrower as set forth
below, for the period commencing on the Restatement Effective Date and
continuing until June 1, 2009 are:

 

Base Rate Margin

 

%

 

 

 

LIBO Rate Margin

 

%

 

Total Leverage Ratio:  To be calculated with reference to the Borrower
commencing with the Fiscal Quarter ending December 31, 2008:

 

EXHIBIT F

 


 

TOTAL FUNDED DEBT:

 

 

 

a.

The aggregate amount of the Funded Outstandings on the Credit Facility as of the
last day of the Fiscal Quarter under review.

 

$

 

 

 

 

 

 

b.

Plus the aggregate amount of the Swingline Outstandings on the Swingline
Facility as of the last day of the Fiscal Quarter under review.

 

+ $

 

 

 

 

 

 

c.

Plus the aggregate amount of the L/C Exposure on the L/C Facility as of the last
day of the Fiscal Quarter under review.

 

+ $

 

 

 

 

 

 

d.

Plus the total, as of the last day of the Fiscal Quarter under review, of both
the long-term and current portions (without duplication) of all other interest
bearing interest bearing Indebtedness (including Contingent Liabilities).

 

+ $

 

 

 

 

 

 

e.

Plus the total, as of the last day of the Fiscal Quarter under review, of all
Capitalized Lease Liabilities.

 

+ $

 

 

 

 

 

 

f.

TOTAL FUNDED DEBT
(a + b + c + d + e)

 

$

 

 

 

 

 

Divided (¸) by:

 

¸

 

 

 

 

 

Adjusted EBITDA

 

 

 

 

 

 

 

To be calculated on a cumulative basis with respect to the Fiscal Quarter ended
December 31, 2008 and the most recently ended three (3) preceding Fiscal
Quarters on a four (4) Fiscal Quarter basis:

 

 

 

 

 

 

 

 

g.

Net Income

 

$

 

 

 

 

 

 

h.

Less interest income reflected in such Net Income

 

- $

 

 

 

 

 

 

i.

Less any extraordinary one-time non-Cash gain reflected in such Net Income

 

- $

 

 

2


 

j.

Plus any extraordinary losses on sales of assets and other extraordinary losses
and one-time non-Cash charges

 

+ $

 

 

 

 

 

 

k.

Plus Interest Expense (expensed and capitalized) to the extent deducted in the
determination of Net Income

 

+ $

 

 

 

 

 

 

l.

Plus the aggregate amount of federal and state taxes on or measured by income
for the period under review (whether or not payable during such period) to the
extent deducted in the determination of Net Income

 

+ $

 

 

 

 

 

 

m.

Plus depreciation, amortization and all other non-cash expenses, including,
without limitation, non-cash stock option expenses, for the period under review
to the extent deducted in the determination of Net Income

 

+ $

 

 

 

 

 

 

n.

Total EBITDA
(g - h - i + j + k + l + m)

 

$

 

 

 

 

 

 

o.

Less the aggregate of MCRI Corporate Overhead Allocation to the extent not
deducted in the determination of Net Income in (g) above

 

- $

 

 

 

 

 

 

p.

ADJUSTED EBITDA
(n - o)

 

$

 

 

 

 

 

 

q.

Total Leverage Ratio
(f ¸ p)

 

 

:1.0

 

3


 

DATED this ____ day of ________________, 200__.

 

 

GOLDEN ROAD MOTOR INN, INC.,

a Nevada corporation

 

 

 

 

 

By

 

 

 

 

 

 

 

Name

 

 

 

 

 

 

 

Title

 

 

 

4


 

AUTHORIZED OFFICERS CERTIFICATE

OF

GOLDEN ROAD MOTOR INN, INC.

 

The undersigned hereby certifies that the following persons currently have been
authorized to act on behalf of GOLDEN ROAD MOTOR INN, INC., a Nevada corporation
(the “Borrower”), holding the positions indicated next to their names, that the
signatures appearing opposite their names below are true and genuine signatures
of such persons, and that each of such persons shall be deemed an “Authorized
Officer” of Borrower as defined in and for the purposes used in connection with
the Amended and Restated Credit Agreement (as may be amended or modified from
time to time, the “Credit Agreement”), dated as of the date hereof, executed by
and among the Borrower, Monarch Casino & Resort, Inc., a Nevada corporation
(“Guarantor”), the Lenders therein named (each, together with their respective
successors and assigns, individually being referred to as a “Lender” and
collectively as the “Lenders”), Wells Fargo Bank, National Association, as the
swingline lender (herein in such capacity, together with its successors and
assigns, the “Swingline Lender”), Wells Fargo Bank, National Association, as the
issuer of letters of credit thereunder (herein in such capacity, together with
their successors and assigns, the “L/C Issuer”) and Wells Fargo Bank, National
Association, as administrative and collateral agent for the Lenders, Swingline
Lender and L/C Issuer (herein, in such capacity, called the “Agent Bank” and,
together with the Lenders, Swingline Lender and L/C Issuer, collectively
referred to as the “Banks”), and such Authorized Officers are authorized to
deliver on behalf of the Borrower the Notices of Borrowings,
Continuation/Conversion Notices, Compliance Certificates and all other notices,
requests, reports, consents, certifications and authorizations on behalf of the
Borrower under the Credit Agreement, and have been duly authorized by the
Borrower as “Authorized Officers” of Borrower for all purposes under the Credit
Agreement and each related Loan Document.

 

All capitalized terms used but not otherwise defined in this Certificate shall
have the same meanings as set forth in the Credit Agreement.

 

EXHIBIT G

 


 

NAME

POSITION IN
BORROWER

SIGNATURE

 

 

 

 

 

 

 

 Bob Farahi

President, Secretary

 

 

 

 

 

 

 

 

 

 

 Ronald Rowan

Chief Financial
Officer/Treasurer

 

 

 

 

 

 

 

 

 

 

 John Farahi

Chief Executive
Officer

 

 

 

IN WITNESS WHEREOF, the undersigned secretary of the Borrower has executed the
foregoing Certificate on behalf of Borrower as of the ___ day of January, 2009.

 

 

BORROWER:

 

 

 

GOLDEN ROAD MOTOR INN, INC.,
a Nevada corporation

 

 

 

 

 

By

 

 

 

 

Bob Farahi,

 

 

Secretary

 

2

 


 

CLOSING CERTIFICATE

 

TO:                                                                      WELLS
FARGO BANK, National Association, in its capacity as Agent Bank under that
certain Amended and Restated Credit Agreement, dated as of January 20, 2009 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Golden Road Motor Inn, Inc., a Nevada corporation (the
“Borrower”), Monarch Casino & Resort, Inc., a Nevada corporation (the
“Guarantor”), the Lenders therein named (each, together with their respective
successors and assigns, individually being referred to as a “Lender” and
collectively as the “Lenders”), Wells Fargo Bank, National Association, as the
swingline lender (herein in such capacity, together with its successors and
assigns, the “Swingline Lender”), Wells Fargo Bank, National Association, as the
issuer of letters of credit thereunder (herein in such capacity, together with
their successors and assigns, the “L/C Issuer”) and Wells Fargo Bank, National
Association, as administrative and collateral agent for the Lenders, Swingline
Lender and L/C Issuer (herein, in such capacity, called the “Agent Bank” and,
together with the Lenders, Swingline Lender and L/C Issuer, collectively
referred to as the “Banks”).  Capitalized terms used herein without definition
shall have the meanings attributed to them in Section 1.01 of the Credit
Agreement.

 

THE UNDERSIGNED, as an Authorized Officers of Borrower and Guarantor, do hereby
make the following certifications effective as of the date of this Closing
Certificate pursuant to Article III of the Credit Agreement:

 

(a)                             the representations and warranties contained in
Article IV of the Credit Agreement and contained in each of the other Loan
Documents are true and correct on and as of the Restatement Effective Date in
all material respects as though such representations and warranties had been
made on and as of the Restatement Effective Date;

 

(b)                              Since the date of the most recent financial
statements referred to in Sections 3.17 and 5.08 the Credit Agreement, no
Material Adverse Change has occurred and no event or circumstance which could
reasonably be expected to result in a Material Adverse Change has occurred;

 

(c)                               no event (i) has occurred and is continuing or
(ii) would occur as a result of any Borrowing contemplated under the Credit
Agreement, or (iii) would result from the making thereof, which (in the case of
(i), (ii) or (iii) above) constitutes a Default or Event of Default under the
terms of the Credit Agreement;

 

EXHIBIT H

 


 

(d)        Borrower and Guarantor have, as of the Restatement Effective Date,
performed and complied with all agreements and conditions that are contained in
the Credit Agreement and that the Credit Agreement requires Borrower and
Guarantor to perform and comply with prior to or as of the Restatement Effective
Date;

 

(e)        The Credit Agreement, the Revolving Credit Note, Guaranty and the
other Loan Documents have been duly authorized by all necessary action of each
of Borrower’s and Guarantor’s respective Board of Directors and have been
executed and delivered on behalf of Borrower or Guarantor, where applicable, by
a duly authorized representative thereof; and

 

(f)         Concurrently herewith, each of Borrower and Guarantor have delivered
to Agent Bank a true and correct copy of the articles of incorporation and
bylaws, together with all amendments thereto adopted through the date hereof.

 

IN WITNESS WHEREOF, I have hereunto set my hand as of the 20th day of January,
2009.

 

 

 

 

 

BORROWER:

 

 

 

 

GOLDEN ROAD MOTOR INN, INC.,

 

a Nevada corporation

 

 

 

 

 

 

 

By

 

 

 

 

John Farahi,

 

 

Chief Executive Officer

 

 

 

 

 

 

 

GUARANTOR:

 

 

 

MONARCH CASINO & RESORT, INC.,

 

a Nevada corporation

 

 

 

 

 

 

 

By

 

 

 

 

John Farahi,

 

 

Chief Executive Officer

 

2


 

GENERAL CONTINUING GUARANTY

 

THIS GENERAL CONTINUING GUARANTY (“Guaranty”), dated as of January 20, 2009, is
executed and delivered by MONARCH CASINO & RESORT, INC., a Nevada corporation
(referred to as a “Guarantor”), in favor of the Beneficiaries, referred to
below, and in light of the following:

 

R_E_C_I_T_A_L_S:

 

WHEREAS:

 

A.        Reference is made to that certain Amended and Restated Credit
Agreement, dated as of January 20, 2009 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Golden Road
Motor Inn, Inc., a Nevada corporation (the “Borrower”), Guarantor, the Lenders
therein named (each, together with their respective successors and assigns,
individually being referred to as a “Lender” and collectively as the “Lenders”),
Wells Fargo Bank, National Association, as the swingline lender (herein in such
capacity, together with its successors and assigns, the “Swingline Lender”),
Wells Fargo Bank, National Association, as the issuer of letters of credit
thereunder (herein in such capacity, together with their successors and assigns,
the “L/C Issuer”) and Wells Fargo Bank, National Association, as administrative
and collateral agent for the Lenders, Swingline Lender and L/C Issuer (herein,
in such capacity, called the “Agent Bank” and, together with the Lenders,
Swingline Lender and L/C Issuer, collectively referred to as the “Banks”).

 

B.         For the purpose of this Guaranty, all capitalized terms not otherwise
specifically defined herein shall have the same meaning given them in
Section 1.01 of the Credit Agreement as though fully restated verbatim.

 

C.        In order to induce Beneficiaries to make Borrowings, loans, advances
and extend financial accommodations to Borrower pursuant to the Credit
Agreement, and in consideration thereof, and in consideration of any Borrowings,
Swingline Advances, loans, advances, or other financial accommodations
heretofore or hereafter extended by Beneficiaries to Borrower, whether pursuant
to the Credit Agreement or otherwise, Guarantor has agreed to guaranty the
Guarantied Obligations.

 

NOW, THEREFORE, in consideration of the foregoing, Guarantor hereby agrees, in
favor of Beneficiaries, as follows:

 

EXHIBIT I


 

1.            Definitions and Construction.

 


A.   DEFINITIONS.  THE FOLLOWING TERMS, AS USED IN THIS GUARANTY, SHALL HAVE THE
FOLLOWING MEANINGS:


 

“Agent Bank” shall mean Wells Fargo Bank, National Association, as the
administrative and collateral agent for each of the Lenders under the Credit
Agreement.

 

“Beneficiaries” shall mean a collective reference to Agent Bank and Banks.

 

“Borrower” shall mean Golden Road Motor Inn, Inc., a Nevada corporation.

 

“Credit Agreement” shall have the meaning set forth by Recital A of this
Guaranty.

 

“Guarantied Obligations” shall mean:  (a) the due and punctual payment of the
principal of, and interest (including post petition interest and including any
and all interest which, but for the application of the provisions of the
Bankruptcy Code, would have accrued on such amounts) on, and premium, if any, on
the Revolving Credit Note and/or the Swingline Note; and (b) the due and
punctual payment of all present or future Indebtedness owing by Borrower.

 

“Guarantor” shall have the meaning set forth in the preamble to this Guaranty.

 

“Guaranty” shall have the meaning set forth in the preamble to this document.

 

“Indebtedness” shall mean any and all obligations, indebtedness, or liabilities
of any kind or character owed to Beneficiaries, or any of them, and arising
directly or indirectly out of or in connection with the Credit Agreement, the
Revolving Credit Note, the Swingline Note, L/C Exposure, the Environmental
Certificate, or any of the other Loan Documents, including all Interest Rate
Hedges and all such obligations, indebtedness, or liabilities, whether for
principal, interest (including post petition interest and including any and all
interest which, but for the application of the provisions of the Bankruptcy
Code, would have accrued on such amounts), premium, reimbursement obligations,
fees, costs, expenses (including attorneys’ fees), or indemnity obligations,
whether heretofore, now, or hereafter made, incurred, or created, whether
voluntarily or involuntarily made, incurred, or created, whether secured or
unsecured (and if secured, regardless of the nature or extent of the security),
whether absolute or contingent,

 

2


 

liquidated or unliquidated, or determined or indeterminate, whether Borrower is
liable individually or jointly with others, and whether recovery is or hereafter
becomes barred by any statute of limitations or otherwise becomes unenforceable
for any reason whatsoever, including any act or failure to act by Beneficiaries.

 

“Lenders” shall have the meaning set forth by Recital A of this Guaranty.

 


B.   CONSTRUCTION.  UNLESS THE CONTEXT OF THIS GUARANTY CLEARLY REQUIRES
OTHERWISE, REFERENCES TO THE PLURAL INCLUDE THE SINGULAR, REFERENCES TO THE
SINGULAR INCLUDE THE PLURAL, THE PART INCLUDES THE WHOLE, THE TERM “INCLUDING”
IS NOT LIMITING, AND THE TERM “OR” HAS THE INCLUSIVE MEANING REPRESENTED BY THE
PHRASE “AND/OR.”  THE WORDS “HEREOF,” “HEREIN,” “HEREBY,” “HEREUNDER,” AND OTHER
SIMILAR TERMS REFER TO THIS GUARANTY AS A WHOLE AND NOT TO ANY PARTICULAR
PROVISION OF THIS GUARANTY.  ANY REFERENCE IN THIS GUARANTY TO ANY OF THE
FOLLOWING DOCUMENTS INCLUDES ANY AND ALL ALTERATIONS, AMENDMENTS, EXTENSIONS,
MODIFICATIONS, RENEWALS, OR SUPPLEMENTS THERETO OR THEREOF, AS APPLICABLE:  THE
LOAN DOCUMENTS; THE CREDIT AGREEMENT; THIS GUARANTY; THE ENVIRONMENTAL
CERTIFICATE; AND THE REVOLVING CREDIT NOTE.


 

2.         Guarantied Obligations.  Guarantor hereby irrevocably and
unconditionally guaranty to Beneficiaries, as and for its own debt, until final
and indefeasible payment thereof has been made, (a) the due and punctual payment
of the Guarantied Obligations, in each case when the same shall become due and
payable, whether at maturity, pursuant to a mandatory payment requirement, by
acceleration, or otherwise; it being the intent of Guarantor that the guaranty
set forth herein shall be a guaranty of payment and not a guaranty of
collection; and (b) the punctual and faithful performance, keeping, observance,
and fulfillment by Borrower of all of the agreements, conditions, covenants, and
obligations of Borrower contained in the Credit Agreement, the Revolving Credit
Note, the Environmental Certificate and under each of the other Loan Documents.

 

3.         Continuing Guaranty.  This Guaranty includes Guarantied Obligations
arising under successive transactions continuing, compromising, extending,
increasing, modifying, releasing, or renewing the Guarantied Obligations,
changing the interest rate, payment terms, or other terms and conditions
thereof, or creating new or additional Guarantied Obligations after prior
Guarantied Obligations have been satisfied in whole or in part.  To the maximum
extent permitted by law, Guarantor hereby waives any right to revoke this
Guaranty as to future Indebtedness.  If such a revocation is effective
notwithstanding the foregoing waiver, Guarantor acknowledges and agrees that
(a) no such revocation shall be effective until written notice thereof has been
received and acknowledged by Beneficiaries, (b) no such revocation shall apply
to any Guarantied Obligations in existence on such date (including any
subsequent continuation, extension, or renewal thereof, or change in the
interest rate, payment

 

3


 

terms, or other terms and conditions thereof to the extent permitted by law),
(c) no such revocation shall apply to any Guarantied Obligations made or created
after such date to the extent made or created pursuant to a legally binding
commitment of Beneficiaries in existence on the date of such revocation, (d) no
payment by Guarantor, Borrower, or from any other source, prior to the date of
such revocation shall reduce the maximum obligation of Guarantor hereunder, and
(e) any payment by Borrower or from any source other than Guarantor subsequent
to the date of such revocation shall first be applied to that portion of the
Guarantied Obligations as to which the revocation is effective and which is not,
therefore, guarantied hereunder.

 

4.         Performance under this Guaranty.  In the event that Borrower fails to
make any payment of any Guarantied Obligations on or before the due date
thereof, or if Borrower shall fail to perform, keep, observe, or fulfill any
other obligations referred to in clause (b) of Section 2 hereof in the manner
provided in the Credit Agreement, the Revolving Credit Note, the Swingline Note
or the other Loan Documents, as applicable, Guarantor immediately shall cause
such payment to be made or each of such obligations to be performed, kept,
observed, or fulfilled.

 

5.         Primary Obligations.  This Guaranty is a primary and original
obligation of Guarantor, is not merely the creation of a surety relationship,
and is an absolute, unconditional, and continuing guaranty of payment and
performance which shall remain in full force and effect without respect to
future changes in conditions, including any change of law or any invalidity or
irregularity with respect to the issuance of the Notes.  Guarantor agrees that
it is directly, jointly and severally with any other guarantor of the Guarantied
Obligations, liable to Beneficiaries, that the obligations of Guarantor
hereunder are independent of the obligations of Borrower or any other guarantor,
and that a separate action may be brought against Guarantor, whether such action
is brought against Borrower or any other guarantor whether Borrower or any such
other guarantor is joined in such action.  Guarantor agrees that its liability
hereunder shall be immediate and shall not be contingent upon the exercise or
enforcement by Beneficiaries of whatever remedies they may have against Borrower
or any other guarantor, or the enforcement of any lien or realization upon any
security Beneficiaries may at any time possess.  Guarantor agrees that any
release which may be given by Beneficiaries to Borrower or any other guarantor
shall not release Guarantor.  Guarantor consents and agrees that Beneficiaries
shall be under no obligation to marshal any property or assets of Borrower or
any other guarantor in favor of Guarantor, or against or in payment of any or
all of the Guarantied Obligations.

 

6.         Waivers.

 


A.   GUARANTOR HEREBY WAIVES:  (I) NOTICE OF ACCEPTANCE HEREOF; (II) NOTICE OF
ANY BORROWINGS, SWINGLINE ADVANCES, ADVANCES, LOANS OR OTHER FINANCIAL
ACCOMMODATIONS MADE OR EXTENDED UNDER THE CREDIT AGREEMENT, OR THE CREATION OR


 

4


 


EXISTENCE OF ANY GUARANTIED OBLIGATIONS; (III) NOTICE OF THE AMOUNT OF THE
GUARANTIED OBLIGATIONS, SUBJECT, HOWEVER, TO GUARANTOR’S RIGHT TO MAKE INQUIRY
OF AGENT BANK TO ASCERTAIN THE AMOUNT OF THE GUARANTIED OBLIGATIONS AT ANY
REASONABLE TIME; (IV) NOTICE OF ANY ADVERSE CHANGE IN THE FINANCIAL CONDITION OF
BORROWER OR OF ANY OTHER FACT THAT MIGHT INCREASE GUARANTOR’S RISK HEREUNDER;
(V) NOTICE OF PRESENTMENT FOR PAYMENT, DEMAND, PROTEST, AND NOTICE THEREOF AS TO
THE REVOLVING CREDIT NOTE, THE SWINGLINE NOTE OR ANY OTHER INSTRUMENT;
(VI) NOTICE OF ANY DEFAULT OR EVENT OF DEFAULT UNDER THE CREDIT AGREEMENT; AND
(VII) ALL OTHER NOTICES (EXCEPT IF SUCH NOTICE IS SPECIFICALLY REQUIRED TO BE
GIVEN TO GUARANTOR UNDER THIS GUARANTY OR ANY OTHER LOAN DOCUMENT TO WHICH
GUARANTOR IS PARTY) AND DEMANDS TO WHICH GUARANTOR MIGHT OTHERWISE BE ENTITLED.


 


B.   TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, GUARANTOR WAIVES THE
RIGHT BY STATUTE OR OTHERWISE TO REQUIRE BENEFICIARIES TO INSTITUTE SUIT AGAINST
BORROWER OR TO EXHAUST ANY RIGHTS AND REMEDIES WHICH BENEFICIARIES HAVE OR MAY
HAVE AGAINST BORROWER.  IN THIS REGARD, GUARANTOR AGREES THAT IT IS BOUND TO THE
PAYMENT OF EACH AND ALL GUARANTIED OBLIGATIONS, WHETHER NOW EXISTING OR
HEREAFTER ACCRUING, AS FULLY AS IF SUCH GUARANTIED OBLIGATIONS WERE DIRECTLY
OWING TO BENEFICIARIES BY GUARANTOR.  GUARANTOR FURTHER WAIVES ANY DEFENSE
ARISING BY REASON OF ANY DISABILITY OR OTHER DEFENSE (OTHER THAN THE DEFENSE
THAT THE GUARANTIED OBLIGATIONS SHALL HAVE BEEN FULLY AND FINALLY PERFORMED AND
INDEFEASIBLY PAID) OF BORROWER OR BY REASON OF THE CESSATION FROM ANY CAUSE
WHATSOEVER OF THE LIABILITY OF BORROWER IN RESPECT THEREOF.


 


C.   TO THE MAXIMUM EXTENT PERMITTED BY LAW, GUARANTOR HEREBY WAIVES:  (I) ANY
RIGHTS TO ASSERT AGAINST BENEFICIARIES ANY DEFENSE (LEGAL OR EQUITABLE),
SET-OFF, COUNTERCLAIM, OR CLAIM WHICH GUARANTOR MAY NOW OR AT ANY TIME HEREAFTER
HAVE AGAINST BORROWER OR ANY OTHER PARTY LIABLE TO BENEFICIARIES; (II) ANY
DEFENSE, SET-OFF, COUNTERCLAIM, OR CLAIM, OF ANY KIND OR NATURE, ARISING
DIRECTLY OR INDIRECTLY FROM THE PRESENT OR FUTURE LACK OF PERFECTION,
SUFFICIENCY, VALIDITY, OR ENFORCEABILITY OF THE GUARANTIED OBLIGATIONS OR ANY
SECURITY THEREFOR; (III) ANY DEFENSE ARISING BY REASON OF ANY CLAIM OR DEFENSE
BASED UPON AN ELECTION OF REMEDIES BY BENEFICIARIES; (IV) THE BENEFIT OF ANY
STATUTE OF LIMITATIONS AFFECTING GUARANTOR’S LIABILITY HEREUNDER OR THE
ENFORCEMENT THEREOF, AND ANY ACT WHICH SHALL DEFER OR DELAY THE OPERATION OF ANY
STATUTE OF LIMITATIONS APPLICABLE TO THE GUARANTIED OBLIGATIONS SHALL SIMILARLY
OPERATE TO DEFER OR DELAY THE OPERATION OF SUCH STATUTE OF LIMITATIONS
APPLICABLE TO GUARANTOR’S LIABILITY HEREUNDER; AND (V) ANY DEFENSE OR BENEFIT
THAT MAY BE DERIVED FROM OR AFFORDED BY LAW WHICH LIMITS THE LIABILITY OF OR
EXONERATES GUARANTIES OR SURETIES INCLUDING, WITHOUT LIMITATION, THE BENEFITS OF
NEVADA REVISED STATUTES §§40.430 - 40.459, 40.475 AND 40.485 AS PERMITTED BY
NEVADA REVISED STATUTES §40.495.


 


D.   GUARANTOR AGREES THAT IF ALL OR A PORTION OF THE INDEBTEDNESS OR THIS
GUARANTY IS AT ANY TIME SECURED BY A DEED OF TRUST OR MORTGAGE COVERING
INTERESTS IN REAL PROPERTY, BENEFICIARIES, IN THEIR SOLE DISCRETION, WITHOUT
NOTICE OR DEMAND AND WITHOUT AFFECTING THE LIABILITY OF GUARANTOR UNDER THIS
GUARANTY, MAY FORECLOSE (PURSUANT


 

5


 


TO THE TERMS OF THE CREDIT AGREEMENT OR OTHERWISE) THE DEED OF TRUST OR MORTGAGE
AND THE INTERESTS IN REAL PROPERTY SECURED THEREBY BY NON-JUDICIAL SALE. 
GUARANTOR UNDERSTANDS THAT THE EXERCISE OF BENEFICIARIES OF CERTAIN RIGHTS AND
REMEDIES CONTAINED IN THE CREDIT AGREEMENT AND ANY SUCH DEED OF TRUST OR
MORTGAGE MAY AFFECT OR ELIMINATE GUARANTOR’S RIGHT OF SUBROGATION AGAINST
BORROWER AND THAT GUARANTOR MAY THEREFORE INCUR A PARTIALLY OR TOTALLY
NON-REIMBURSABLE LIABILITY HEREUNDER.  NEVERTHELESS, GUARANTOR HEREBY AUTHORIZE
AND EMPOWER BENEFICIARIES TO EXERCISE, IN THEIR SOLE DISCRETION, ANY RIGHTS AND
REMEDIES, OR ANY COMBINATION THEREOF, WHICH MAY THEN BE AVAILABLE, SINCE IT IS
THE INTENT AND PURPOSE OF GUARANTOR THAT THE OBLIGATIONS HEREUNDER SHALL BE
ABSOLUTE, INDEPENDENT AND UNCONDITIONAL UNDER ANY AND ALL CIRCUMSTANCES. 
NOTWITHSTANDING ANY FORECLOSURE OF THE LIEN OF ANY DEED OF TRUST OR SECURITY
AGREEMENT WITH RESPECT TO ANY OR ALL OF ANY REAL OR PERSONAL PROPERTY SECURED
THEREBY, WHETHER BY THE EXERCISE OF THE POWER OF SALE CONTAINED THEREIN, BY AN
ACTION FOR JUDICIAL FORECLOSURE OR BY AN ACCEPTANCE OF A DEED IN LIEU OF
FORECLOSURE, GUARANTOR SHALL REMAIN BOUND UNDER THIS GUARANTY INCLUDING ITS
OBLIGATION TO PAY ANY DEFICIENCY FOLLOWING A NON-JUDICIAL FORECLOSURE.


 


E.         GUARANTOR ALSO HEREBY WAIVES ANY CLAIM, RIGHT OR REMEDY WHICH
GUARANTOR MAY NOW HAVE OR HEREAFTER ACQUIRE AGAINST THE BORROWER THAT ARISES
HEREUNDER AND/OR FROM THE PERFORMANCE BY GUARANTOR HEREUNDER INCLUDING, WITHOUT
LIMITATION, ANY CLAIM, REMEDY OR RIGHT OF SUBROGATION, REIMBURSEMENT,
EXONERATION, CONTRIBUTION, INDEMNIFICATION, OR PARTICIPATION IN ANY CLAIM, RIGHT
OR REMEDY OF BENEFICIARIES AGAINST THE BORROWER OR ANY SECURITY WHICH
BENEFICIARIES NOW HAVE OR HEREAFTER ACQUIRE, WHETHER OR NOT SUCH CLAIM, RIGHT OR
REMEDY ARISES IN EQUITY, UNDER CONTRACT, BY STATUTE, UNDER COMMON LAW OR
OTHERWISE.


 

7.            Releases. Guarantor consents and agrees that, without notice to or
by Guarantor and without affecting or impairing the obligations of Guarantor
hereunder, Beneficiaries may, by action or inaction, compromise or settle,
extend the period of duration or the time for the payment, or discharge the
performance of, or may refuse to, or otherwise not enforce, or may, by action or
inaction, release all or any one or more parties to, any one or more of the
Credit Agreement, the Notes, or any of the other Loan Documents or may grant
other indulgences to Borrower in respect thereof, or may amend or modify in any
manner and at any time (or from time to time) any one or more of the Credit
Agreement, the Notes, or any of the other Loan Documents, or may, by action or
inaction, release or substitute any other guarantor, if any, of the Guarantied
Obligations, or may enforce, exchange, release, or waive, by action or inaction,
any security for the Guarantied Obligations (including the Collateral) or any
other guaranty of the Guarantied Obligations, or any portion thereof.

 

8.            No Election.  Beneficiaries shall have the right to seek recourse
against Guarantor to the fullest extent provided for herein and no election by
Beneficiaries to proceed in one form of action or proceeding, or against any
party, or on

 

6


 

any obligation, shall constitute a waiver of Beneficiaries’ right to proceed in
any other form of action or proceeding or against other parties unless
Beneficiaries have expressly waived such right in writing.  Specifically, but
without limiting the generality of the foregoing, no action or proceeding by
Beneficiaries under any document or instrument evidencing the Guarantied
Obligations shall serve to diminish the liability of Guarantor under this
Guaranty except to the extent that Beneficiaries finally and unconditionally
shall have realized indefeasible payment by such action or proceeding.

 

9.         Indefeasible Payment.  The Guarantied Obligations shall not be
considered indefeasibly paid for purposes of this Guaranty unless and until all
payments to Beneficiaries are no longer subject to any right on the part of any
person whomsoever, including Borrower, Borrower as a debtor in possession, or
any trustee (whether appointed under the Bankruptcy Code or otherwise) of
Borrower’s assets to invalidate or set aside such payments or to seek to recoup
the amount of such payments or any portion thereof, or to declare same to be
fraudulent or preferential.  In the event that, for any reason, all or any
portion of such payments to Beneficiaries is set aside or restored, whether
voluntarily or involuntarily, after the making thereof, the obligation or part
thereof intended to be satisfied thereby shall be revived and continued in full
force and effect as if said payment or payments had not been made and Guarantor
shall be liable for the full amount Beneficiaries are required to repay plus any
and all costs and expenses (including attorneys’ fees) paid by Beneficiaries in
connection therewith.

 

10.       Financial Condition of Borrower and Guarantor.

 


A.         GUARANTOR REPRESENTS AND WARRANTS TO BENEFICIARIES THAT IT IS
CURRENTLY INFORMED OF THE FINANCIAL CONDITION OF BORROWER AND OF ALL OTHER
CIRCUMSTANCES WHICH A DILIGENT INQUIRY WOULD REVEAL AND WHICH BEAR UPON THE RISK
OF NONPAYMENT OF THE GUARANTIED OBLIGATIONS.  GUARANTOR FURTHER REPRESENTS AND
WARRANT TO BENEFICIARIES THAT IT HAS READ AND UNDERSTANDS THE TERMS AND
CONDITIONS OF THE CREDIT AGREEMENT, THE NOTES AND THE OTHER LOAN DOCUMENTS. 
GUARANTOR HEREBY COVENANTS THAT IT WILL CONTINUE TO KEEP ITSELF INFORMED OF
BORROWER’S FINANCIAL CONDITION, THE FINANCIAL CONDITION OF OTHER GUARANTORS, IF
ANY, AND OF ALL OTHER CIRCUMSTANCES WHICH BEAR UPON THE RISK OF NONPAYMENT OR
NONPERFORMANCE OF THE GUARANTIED OBLIGATIONS.


 


B.         GUARANTOR SHALL DELIVER TO AGENT BANK WITHIN THE TIME PERIODS THEREIN
DESCRIBED, THE FINANCIAL INFORMATION AND OTHER REPORTING REQUIREMENTS SET FORTH
IN SECTION 5.08 OF THE CREDIT AGREEMENT WHICH ARE APPLICABLE TO THEM.


 

11.       Subordination.  Any indebtedness of Borrower now or hereafter held by
Guarantor is hereby subordinated to the indebtedness of Borrower to
Beneficiaries; and from and after the occurrence of a Default or an Event of
Default under the Credit Agreement and for so long as such a Default or Event of
Default shall

 

7


 

continue such indebtedness of Borrower to Guarantor shall be collected, enforced
and received by Guarantor as trustee for Borrower and paid over to Beneficiaries
on account of the indebtedness of Borrower to Beneficiaries but without reducing
or affecting in any manner the liability of Guarantor under the other provisions
of this Guaranty.

 

12.       Payments; Application.  All payments to be made hereunder by Guarantor
shall be made in lawful money of the United States of America at the time of
payment, shall be made in immediately available funds, and shall be made without
deduction (whether for taxes or otherwise) or offset.  All payments made by
Guarantor hereunder shall be applied as follows:  first, to all reasonable costs
and expenses (including attorneys’ fees) incurred by Beneficiaries in enforcing
this Guaranty or in collecting the Guarantied Obligations; second, to all
accrued and unpaid interest, premium, if any, and fees owing to Beneficiaries
constituting Guarantied Obligations; and third, to the balance of the Guarantied
Obligations.

 

13.       Costs and Expenses.  Guarantor agrees to pay Beneficiaries’ reasonable
out-of-pocket costs and expenses, including, but not limited to, legal fees and
disbursements, incurred in any effort (which shall include those incurred in
investigations of and advising on matters relating to the Beneficiaries’ rights
and remedies) to collect or enforce any of sums owing under this Guaranty
whether or not any lawsuit is filed.  Until paid to the Beneficiaries’ such sums
will bear interest at the Default Rate set forth in the Credit Agreement.

 

14.       Costs to Prevailing Party.  If any action or proceeding is brought by
any party against any other party under this Guaranty, the prevailing party
shall be entitled to recover such costs and attorney’s fees as the court in such
action or proceeding may adjudge reasonable.

 

15.       Notices.  Unless otherwise specifically provided herein, any notice or
other communication herein required or permitted to be given shall be in writing
and may be personally served, sent by telefacsimile, telexed, or sent by courier
service or United States mail and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a telefacsimile or
telex or five (5) Banking Business Days after deposit in the United States mail
(registered or certified, with postage prepaid and properly addressed).  For the
purposes hereof, the addresses of the parties hereto (until notice of a change
thereof is delivered as provided in this Section 15) shall be as set forth
below, or, as to each party, at such other address as may be designated by such
party in a written notice to all of the other parties:

 

8


 

If to Guarantor:

 

Monarch Casino & Resort, Inc.

 

 

3800 South Virginia Street

 

 

Reno, NV  89502

 

 

Attn: John Farahi, Chief Executive Officer

 

 

 

With a copy to:

 

Ron Rowan, Chief Financial Officer

 

 

Executive Offices

 

 

Monarch Casino & Resort, Inc.

 

 

3800 South Virginia Street

 

 

Reno, NV  89502

 

 

 

If to Beneficiaries

 

 

c/o Agent Bank:

 

Wells Fargo Bank, National Association

 

 

Gaming Division

 

 

5340 Kietzke Lane, Suite 201

 

 

Reno, NV  89511

 

 

Attn: Stephen G. Buntin, Sr.V.P.

 

16.       Cumulative Remedies.  No remedy under this Guaranty, under the Credit
Agreement, the Revolving Credit Note, or any Loan Document is intended to be
exclusive of any other remedy, but each and every remedy shall be cumulative and
in addition to any and every other remedy given under this Guaranty, under the
Credit Agreement, the Revolving Credit Note, or any other Loan Document, and
those provided by law.  No delay or omission by Beneficiaries to exercise any
right under this Guaranty shall impair any such right nor be construed to be a
waiver thereof.  No failure on the part of Beneficiaries to exercise, and no
delay in exercising, any right under this Guaranty shall operate as a waiver
thereof; nor shall any single or partial exercise of any right under this
Guaranty preclude any other or further exercise thereof or the exercise of any
other right.

 

17.       Severability of Provisions.  Any provision of this Guaranty which is
prohibited or unenforceable under applicable law, shall be ineffective to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof.

 

18.       Entire Agreement; Amendments.  This Guaranty, together with the Credit
Agreement, constitutes the entire agreement between Guarantor and Beneficiaries
pertaining to the subject matter contained herein.  This Guaranty may not be
altered, amended, or modified, nor may any provisions hereof be waived or
noncompliance therewith consented to, except by means of a writing executed by
Guarantor and Beneficiaries.  Any such alteration, amendment, modification,
waiver, or consent shall be effective only to the extent specified therein and
for the specific purpose for which given.  No course of dealing and no delay or
waiver of any right or

 

9


 

default under this Guaranty shall be deemed a waiver of any other, similar or
dissimilar, right or default or otherwise prejudice the rights and remedies
hereunder.

 

19.       Successors and Assigns.  This Guaranty shall be binding upon Guarantor
and its respective successors and assigns and shall inure to the benefit of the
successors and assigns of Beneficiaries; provided, however, Guarantor shall not
assign this Guaranty or delegate any of its duties hereunder without
Beneficiaries’ prior written consent and any unconsented to assignment shall be
absolutely void.  In the event of any assignment or other transfer of rights by
Beneficiaries, the rights and benefits herein conferred upon Beneficiaries shall
automatically extend to and be vested in such assignee or other transferee.

 

20.       Choice of Law and Venue; Service of Process.  THE VALIDITY OF THIS
GUARANTY, ITS CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT, AND THE RIGHTS OF
GUARANTOR AND BENEFICIARIES, SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEVADA, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW.  ALL JUDICIAL PROCEEDINGS BROUGHT
AGAINST GUARANTOR WITH RESPECT TO THIS GUARANTY MAY BE BROUGHT IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE OF NEVADA, AND BY EXECUTION
AND DELIVERY OF THIS GUARANTY, GUARANTOR ACCEPTS, FOR ITSELF AND IN CONNECTION
WITH ITS ASSETS, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF
THE AFORESAID COURTS, AND IRREVOCABLY AGREE TO BE BOUND BY ANY FINAL JUDGMENT
RENDERED THEREBY IN CONNECTION WITH THIS GUARANTY FROM WHICH NO APPEAL HAS BEEN
TAKEN OR IS AVAILABLE.

 

21.       Arbitration.

 


A.   UPON THE REQUEST OF ANY PARTY, WHETHER MADE BEFORE OR AFTER THE INSTITUTION
OF ANY LEGAL PROCEEDING, ANY ACTION, DISPUTE, CLAIM OR CONTROVERSY OF ANY KIND
(E.G., WHETHER IN CONTRACT OR IN TORT, STATUTORY OR COMMON LAW, LEGAL OR
EQUITABLE) (“DISPUTE”) NOW EXISTING OR HEREAFTER ARISING BETWEEN THE PARTIES IN
ANY WAY ARISING OUT OF, PERTAINING TO OR IN CONNECTION WITH THE CREDIT
AGREEMENT, LOAN DOCUMENTS OR ANY RELATED AGREEMENTS, DOCUMENTS, OR INSTRUMENTS
(COLLECTIVELY THE “DOCUMENTS”), MAY, BY SUMMARY PROCEEDINGS (E.G., A PLEA IN
ABATEMENT OR MOTION TO STAY FURTHER PROCEEDINGS), BRING AN ACTION IN COURT TO
COMPEL ARBITRATION OF ANY DISPUTE.


 


B.   ALL DISPUTES BETWEEN THE PARTIES SHALL BE RESOLVED BY BINDING ARBITRATION
GOVERNED BY THE COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION
ASSOCIATION.  JUDGMENT UPON THE AWARD RENDERED BY THE ARBITRATORS MAY BE ENTERED
IN ANY COURT HAVING JURISDICTION.


 

10


 


C.   NO PROVISION OF, NOR THE EXERCISE OF ANY RIGHTS UNDER THIS ARBITRATION
CLAUSE SHALL LIMIT THE RIGHTS OF ANY PARTY, AND THE PARTIES SHALL HAVE THE RIGHT
DURING ANY DISPUTE, TO SEEK, USE AND EMPLOY ANCILLARY OR PRELIMINARY REMEDIES,
JUDICIAL OR OTHERWISE, FOR THE PURPOSES OF REALIZING UPON, PRESERVING,
PROTECTING OR FORECLOSING UPON ANY PROPERTY, REAL OR PERSONAL, WHICH IS INVOLVED
IN A DISPUTE, OR WHICH IS SUBJECT TO, OR DESCRIBED IN, THE DOCUMENTS, INCLUDING,
WITHOUT LIMITATION, RIGHTS AND REMEDIES RELATING TO: (I) FORECLOSING AGAINST ANY
REAL OR PERSONAL PROPERTY COLLATERAL OR OTHER SECURITY BY THE EXERCISE OF A
POWER OF SALE UNDER THE SECURITY DOCUMENTATION OR OTHER SECURITY AGREEMENT OR
INSTRUMENT, OR APPLICABLE LAW, (II) EXERCISING SELF-HELP REMEDIES (INCLUDING
SETOFF RIGHTS) OR (III) OBTAINING PROVISIONAL OR ANCILLARY REMEDIES SUCH AS
INJUNCTIVE RELIEF, SEQUESTRATION, ATTACHMENT, GARNISHMENT OR THE APPOINTMENT OF
A RECEIVER FROM A COURT HAVING JURISDICTION BEFORE, DURING OR AFTER THE PENDENCY
OF ANY ARBITRATION.  THE INSTITUTION AND MAINTENANCE OF AN ACTION FOR JUDICIAL
RELIEF OR PURSUIT OF PROVISIONAL OR ANCILLARY REMEDIES OR EXERCISE OF SELF-HELP
REMEDIES SHALL NOT CONSTITUTE A WAIVER OF THE RIGHT OF ANY PARTY, INCLUDING THE
PLAINTIFF, TO SUBMIT THE DISPUTE TO ARBITRATION NOR RENDER INAPPLICABLE THE
COMPULSORY ARBITRATION PROVISION HEREOF.


 

22.       Waiver of Jury Trial.  TO THE MAXIMUM EXTENT PERMITTED BY LAW,
GUARANTOR AND EACH OF THE BENEFICIARIES EACH MUTUALLY HEREBY EXPRESSLY WAIVE ANY
RIGHT TO TRIAL BY JURY OF ANY ACTION, CAUSE OF ACTION, CLAIM, DEMAND, OR
PROCEEDING ARISING UNDER OR WITH RESPECT TO THIS GUARANTY, OR IN ANY WAY
CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE DEALINGS OF GUARANTOR AND
BENEFICIARIES WITH RESPECT TO THIS GUARANTY, OR THE TRANSACTIONS RELATED HERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND IRRESPECTIVE OF
WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE.  TO THE MAXIMUM EXTENT
PERMITTED BY LAW, GUARANTOR AND EACH OF THE BENEFICIARIES EACH MUTUALLY HEREBY
AGREE THAT ANY SUCH ACTION, CAUSE OF ACTION, CLAIM, DEMAND, OR PROCEEDINGS SHALL
BE DECIDED BY A COURT TRIAL WITHOUT A JURY AND THAT THE DEFENDING PARTY MAY FILE
AN ORIGINAL COUNTERPART OF THIS SECTION WITH ANY COURT OR OTHER TRIBUNAL AS
WRITTEN EVIDENCE OF THE CONSENT OF THE COMPLAINING PARTY TO THE WAIVER OF ITS
RIGHT TO TRIAL BY JURY.

 

11


 

IN WITNESS WHEREOF, the undersigned have executed and delivered this Guaranty as
of the day and year first written above.

 

 

 

MONARCH CASINO & RESORT, INC.,

 

a Nevada corporation

 

 

 

 

 

 

By

 

 

 

 

 John Farahi,

 

 

 Chief Executive Officer

 

12

 


 

FORM OF LEGAL OPINION

 

MONARCH CASINO & RESORT, INC.

3800 South Virginia Street

Reno, NV  89502

 

January___, 2009

 

Wells Fargo Bank,

National Association,

Agent Bank

5340 Kietzke Lane, Suite 201

Reno, Nevada 89511

 

Attn:  Stephen G. Buntin, Sr.V.P.

 

and each of the Banks

described on Schedule 1

hereto, and their

successors and assigns

 

Re:                        Amended and Restated Credit Agreement dated as of
January 20, 2009 (the “Credit Agreement”), by and among Golden Road Motor
Inn, Inc., a Nevada corporation (the “Borrower”), Monarch Casino & Resort, Inc.,
a Nevada corporation (the “Guarantor”), the Lenders therein named (each,
together with their respective successors and assigns, individually being
referred to as a “Lender” and collectively as the “Lenders”), Wells Fargo Bank,
National Association, as the swingline lender (herein in such capacity, together
with its successors and assigns, the “Swingline Lender”), Wells Fargo Bank,
National Association, as the issuer of letters of credit thereunder (herein in
such capacity, together with their successors and assigns, the “L/C Issuer”) and
Wells Fargo Bank, National Association, as administrative and collateral agent
for the Lenders, Swingline Lender and L/C Issuer (herein, in such capacity,
called the “Agent Bank” and, together with the Lenders, Swingline Lender and L/C
Issuer, collectively referred to as the “Banks”).  All capitalized terms which
are used herein, and which are not otherwise defined herein, shall have the
meaning which is set forth by Section 1.01 of the Credit Agreement.

 

EXHIBIT J

 


 

January___, 2009

Page 2

 

Ladies and Gentlemen:

 

The undersigned is General Counsel of Borrower and the Guarantor and has acted
in such capacity in connection with the preparation, execution and delivery of
the Credit Agreement and each of the Loan Documents.  This opinion is delivered
to you at the request of Borrower and the Guarantor pursuant to Section 3.06 of
the Credit Agreement for the reliance of each of the Banks and their respective
successors and assigns.

 

In rendering the opinions set forth herein I have: (i) examined, and am familiar
with, originals of each of the executed Loan Documents; and (ii) made such
inquiries, and reviewed such other documents, corporate documentation and
records, as I deemed appropriate under the circumstances.  In making such
examination and review, I have assumed the genuineness of all signatures (other
than the signatures of officers signing on behalf of the Borrower and the
Guarantor), the authenticity of all documents submitted to me as originals, the
conformity to original documents of all documents submitted to me as certified
or photostatic copies and the authenticity of the originals of such copies.  I
have also assumed the valid authorization, execution and delivery of each Loan
Document by each party thereto (other than the Borrower and the Guarantor), and
I have assumed, where applicable, that each such other party has been duly
organized, is validly existing and in good standing under its jurisdiction of
organization and possesses the corporate or other organization power to perform
its obligations thereunder.

 

I am not expressing any opinion as to the effect of the compliance or
noncompliance of any of the Banks with any state or federal laws or regulations
which are applicable because of the legal or regulatory status, or the nature of
the business of any of the Banks.

 

I am a member of the bar of the State of Nevada and express no opinion as to the
laws of any other jurisdiction other than the federal laws of the United States
of America.

 

Based on the foregoing and subject to the qualifications set forth herein, I am
of the opinion that:

 

1.         Each of the Borrower and Guarantor is a corporation organized,
validly existing and in good standing under the laws of the State of Nevada. 
Each of the Borrower and the Guarantor (i) has all requisite power, authority
and legal right to execute and deliver each document, agreement or certificate
to which it is a party or by which it is bound in connection with the Credit
Facility, to consummate the transactions and perform its respective obligations
thereunder, and to own its properties and assets and to carry on and conduct its
business as presently conducted or proposed to be conducted, and (ii) has taken
all necessary action to authorize the execution, delivery and performance of the
Credit Agreement and the other Loan Documents to which it is a party or by which
it is bound and to consummate the transactions contemplated thereunder.

 


 

January___, 2009

Page 3

 

2.         Neither the execution and delivery of the Credit Agreement, the
Revolving Credit Note, the Swingline Note, or any other Loan Document, or any
other agreement, certificate or instrument to which Borrower and/or Guarantor is
a party or by which it is bound in connection with the Credit Facility, nor the
consummation of the transactions contemplated thereunder, or the compliance with
or performance of the terms and conditions therein, is prevented by, limited by,
conflicts: (i) in any respect with, or will result in a breach or violation of,
or a default (with due notice or lapse of time or both) under, or the creation
or imposition of any lien, charge, or encumbrance of any nature whatsoever upon
any of their respective property or assets by virtue of, the terms, conditions
or provisions of (a) the Articles of Incorporation, Bylaws or other documents of
organization or charter of the Borrower or MCRI, or (b) any provision of any
existing law, rule, regulation, order, writ, injunction or decree of any court
of Governmental Authority to which it is subject, or (ii) in any material
respect with, or will result in a material breach or violation of, or a material
default (with due notice or lapse of time or both) under, or the creation or
imposition of any lien, charge, or encumbrance of any nature whatsoever upon any
of its property or assets by virtue of, the terms, conditions or provisions of
any indenture, evidence of indebtedness, loan or financing agreement, or other
agreement or instrument of whatever nature to which it is a party or by which it
is bound.

 

3.         The Credit Agreement, the Notes and all other Loan Documents have
been duly executed and delivered by Borrower and constitute legal, valid and
binding obligations of Borrower, enforceable against Borrower in accordance with
their respective terms.  The Credit Agreement and the Guaranty have been duly
executed and delivered by the Guarantor and constitute the legal, valid and
binding obligations of Guarantor, enforceable against Guarantor in accordance
with their respective terms.

 

4.         The First Amendment to Deed of Trust is in proper form for recording;
has been fully executed and delivered and will, when recorded in the office of
the County Recorder of Washoe County, Nevada, validly modify the Existing Deed
of Trust so that it constitutes a valid and legally binding encumbrance lien on
the Collateral therein described, as security for the Bank Facilities.  No other
filing or other registration of any document or instrument is necessary or
advisable to protect the priority of the lien so created and it is not necessary
to re-file or re-record the Existing Deed of Trust in order to maintain such
priority.

 

5.         The UCC Continuation Statements when filed in the Official Records of
Washoe County and in the Office of the Nevada Secretary of State, together with
the Financing Statements filed in the Official Records of Washoe County, Nevada,
on February 20, 2004, as Instrument No. 2996370 and in the Office of the Nevada
Secretary of State on February 20, 2004 under File No. 2004005323-9 will
continue to perfect the security interest granted by the Existing Deed of Trust
as amended by the First Amendment

 


 

January___, 2009

Page 4

 

to Deed of Trust in the Collateral therein described in accordance with the
Uniform Commercial Code as in force and effect in the State of Nevada, and no
refiling or re-recording of such Financing Statements is required in order to
maintain the security interest of Agent Bank in said Collateral, except
additional continuation statements which will be required to be filed within six
(6) months prior to the expiration of five (5) years from the date of the filing
of the UCC Continuation Statements.

 

6.         Except in complying with Nevada Gaming Commission (“NGC”) Regulations
8 and 8A, respectively, it is not necessary under any Gaming Law by reason of
the execution, delivery or performance of the Loan Documents, that Agent Bank or
any of the Lenders be licensed, qualified or authorized to carry on business in
any such jurisdiction.  All necessary authorizations, consents and approvals of
all applicable Gaming Authorities have been procured by Borrower for the
execution and delivery by them of the Loan Documents, and for the advance of
Borrowings under the Credit Agreement, and for the performance by Borrower of
its obligations, under the Loan Documents to which it is a party.

 

7.         Each of Borrower and Guarantor has obtained all authorizations,
consents, approvals, orders, licenses and permits from, and has accomplished all
filings, registrations and qualifications with, or obtained exemptions from any
of the foregoing from, all Governmental Authorities that are necessary for the
transaction of its business as contemplated under the Credit Agreement.

 

8.         The transactions contemplated by the Credit Agreement will not
violate the usury laws of the State of Nevada.

 

9.         Neither MCRI nor any of its Subsidiaries is an “investment company”
or a company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

 

10.       Neither MCRI nor any of its Subsidiaries is a “holding company”, or a
“subsidiary company” of a “holding company”, or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company”, within the meaning
of the Public Utility Holding Company Act of 1935, as amended.

 

The opinions set forth in Paragraphs (3) through (5) above are subject to the
additional qualifications that:  (a) the enforcement of the Loan Documents and
the Guaranty may be subject to bankruptcy, insolvency, reorganization,
moratorium or similar laws now or hereinafter in effect relating to creditors’
rights generally; (b) certain of the provisions contained in the Loan Documents
and the Guaranty may be unenforceable in whole or in part, to the extent that
any such provision may contravene the public policy of the State of Nevada; and
(c) certain waivers contained in the Loan Documents and the Guaranty may be

 


 

January___, 2009

Page 5

 

unenforceable in whole or in part under the applicable laws of the State of
Nevada, but the inclusion of such provisions, as described in (b) and (c) above,
does not affect the validity of such Loan Documents and the Guaranty and such
Loan Documents and the Guaranty contain adequate provisions for enforcing
payment of all monetary obligations thereunder and for the practical realization
of the rights and benefits afforded thereby, provided such enforcement is
conducted in accordance with the procedures established by the laws of the State
of Nevada.

 

This opinion is rendered to the Banks, and their respective successors and
assigns, in connection with the transactions referred to herein and may not be
relied on in any other context; nor may it be relied on by any other Person. 
This opinion may not be quoted nor may copies hereof be furnished to any other
Person without the prior written consent of the undersigned, except that the
Banks, and their respective successors and assigns, and any of them, may furnish
a copy hereof:  (i) to their respective independent auditors and attorneys;
(ii) to any Governmental Authority or authority having regulatory jurisdiction
over any of the Banks, or their respective successors and assigns;
(iii) pursuant to order or legal process of any court or Governmental Authority;
(iv) in connection with any legal action to which any of the Banks, or their
respective successors and assigns, are a party arising out of the transactions
referred to above; or (v) to a financial institution in connection with a
proposed assignment of any interest in the Bank Facilities or a proposed
transfer of a participation interest in the Bank Facilities.

 

 

 

 

 

 

 

Sincerely,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debra B. Robinson,

 

 

 

 

 

 

General Counsel

 

 


 

FORM OF

NOTICE OF SWINGLINE ADVANCE

 

TO:                        WELLS FARGO BANK, National Association, in its
capacity as Swingline Lender under that certain Amended and Restated Credit
Agreement, dated as of January 20, 2009 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Golden Road
Motor Inn, Inc., a Nevada corporation (the “Borrower”), Monarch Casino &
Resort, Inc., a Nevada corporation (the “Guarantor”), the Lenders therein named
(each, together with their respective successors and assigns, individually being
referred to as a “Lender” and collectively as the “Lenders”), Wells Fargo Bank,
National Association, as the swingline lender (herein in such capacity, together
with its successors and assigns, the “Swingline Lender”), Wells Fargo Bank,
National Association, as the issuer of letters of credit thereunder (herein in
such capacity, together with their successors and assigns, the “L/C Issuer”) and
Wells Fargo Bank, National Association, as administrative and collateral agent
for the Lenders, Swingline Lender and L/C Issuer (herein, in such capacity,
called the “Agent Bank” and, together with the Lenders, Swingline Lender and L/C
Issuer, collectively referred to as the “Banks”).  Capitalized terms used herein
without definition shall have the meanings attributed to them in Section 1.01 of
the Credit Agreement.

 

Pursuant to Section 2.08(b) of the Credit Agreement, this Notice of Swingline
Advance represents Borrower’s request for a Swingline Advance to be advanced on
                          , 200       (the “Swingline Funding Date”) from the
Swingline Lender.  Proceeds of such Swingline Advance are to be disbursed on the
Swingline Funding Date in immediately available funds to the Designated Deposit
Account at Agent Bank’s Branch at
                                              ,                       , Nevada,
Account No.                                   .

 

Borrower hereby certifies that (i) the representations and warranties contained
in Article IV of the Credit Agreement, in each of the Loan Documents and in the
Environmental Certificate (other than representations and warranties which
expressly speak only as of a different date, which shall be true and correct in
all material respects as of such date), shall be true and correct in all
material respects on and as of the Swingline Funding Date, except to the extent
that such representations and warranties are not true and correct as a result of
a change which is permitted by the Credit Agreement or by any other Loan
Document or which has been otherwise consented to by Agent Bank; (ii) no Default
or Event of Default has occurred and is continuing under the Credit Agreement or
any other Loan Document or will result from the making of the requested
Swingline Advance; (iii) Borrower has and shall have satisfied all conditions
precedent under Section 2.08 and Article III B of the Credit Agreement required
to be performed by it on or

 

EXHIBIT K


 

before the Swingline Funding Date (unless otherwise waived pursuant to the terms
of the Credit Agreement); (iv) since the date of the most recent audited
financial statements referred to in Sections 3.17 and 5.08 of the Credit
Agreement, no Material Adverse Change shall have occurred; and (v) the Swingline
Outstandings, after giving effect to the requested Swingline Advance, will not
exceed Four Million Dollars ($4,000,000.00) and the amount requested does not
exceed the Available Borrowings.

 

Borrower further certifies that as of the Swingline Funding Date, without regard
to the requested Swingline Advance:

 

 

 

 

A.

The Aggregate Commitment is

$

 

 

 

 

B.

The Funded Outstandings are

$

 

 

 

 

C.

The Swingline Outstandings are

$

 

 

 

 

D.

The Total L/C Exposure is

$

 

 

 

 

E.

Aggregate Outstandings

$

 

 

(B + C + D)

 

 

 

 

F.

The Maximum Availability (A minus E) is

$

 

 

The Borrower has caused this Notice of Swingline Advance to be executed and
delivered, and the certification and warranties contained herein to be made, by
its Authorized Officer this          day of                           , 200    .

 

 

GOLDEN ROAD MOTOR INN, INC.,

 

a Nevada corporation

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 Authorized Officer

 

 

 

 

 

Print

 

Name:

 

 

 

 

2


 

ASSUMPTION AND CONSENT AGREEMENT - FORM

 

THIS ASSUMPTION AND CONSENT AGREEMENT (“Assumption Agreement”) is made as of the
       day of                       ,         , by and among [Insert names of
Lenders funding increase]               (collectively referred to as the
“Assuming Lenders” and each individually as an “Assuming Lender”), GOLDEN ROAD
MOTOR INN, INC., a Nevada corporation (the “Borrower”) and WELLS FARGO BANK,
National Association, in its capacity as Agent Bank as described hereinbelow.

 

R_E_C_I_T_A_L_S:

 

A.        Reference is made to that certain Amended and Restated Credit
Agreement, dated as of January 20, 2009 (as may be amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
Borrower, the Guarantor and the Banks therein named and Wells Fargo Bank,
National Association, as administrative and collateral agent for the Banks
(herein, in such capacity, called the “Agent Bank”).

 

B.         In this Assumption Agreement, all capitalized words and terms not
otherwise defined herein shall have the respective meanings to be construed
herein as provided in Section 1.01 of the Credit Agreement and any reference to
a provision of the Credit Agreement shall be deemed to incorporate such
provision as a part hereof in the same manner and with the same effect as if the
same were fully set forth herein.

 

C.        Pursuant to Section 2.01(e) of the Credit Agreement, Borrower desires
to further increase the Aggregate Commitment from Sixty Million Dollars
($60,000,000.00) to                                                Million
Dollars ($      ,000,000.00), an increase of                  Million Dollars
($      ,000,000.00) (the “Commitment Increase”).

 

D.        Each Assuming Lender is willing to commit to advance the portion of
the Commitment Increase set forth below, so that as of the Effective Date, as
hereinafter defined, Assuming Lenders shall hold the respective Pro Rata Shares
of the Aggregate Commitment as increased by the Commitment Increase and the
respective Syndication Interests in the Revolving Credit Facility set forth
below (each individually an “Assumed Interest” and collectively the “Assumed
Interests”):

 

EXHIBIT L


 

 

 

 

NAME OF
ASSUMING
LENDER

PORTION OF
COMMITMENT
INCREASE

PRO RATA SHARE
OF TOTAL
COMMITMENT
AFTER
COMMITMENT
INCREASE

PROPORTIONATE
SYNDICATION
INTERESTS AFTER
COMMITMENT
INCREASE

 

$

____________

$

_______________

 

_________________%

 

 

____________

 

_______________

 

_________________%

 

 

____________

 

_______________

 

_________________%

 

 

____________

 

_______________

 

_________________%

 

 

____________

 

_______________

 

_________________%

 

 

____________

 

_______________

 

_________________%

 

 

____________

 

_______________

 

_________________%

 

E.         This Assumption Agreement is made, executed and delivered pursuant to
Section 2.01(e) of the Credit Agreement and shall also constitute the assumption
by and delegation to Assuming Lenders of the Syndication Interests particularly
described hereinbelow.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
considerations, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto do agree as follows:

 

1.         From and after the Effective Date, each Assuming Lender shall and
does hereby assume and agree to perform all of the promises and covenants of a
Lender as to its respective Assumed Interest arising or performable from and
after the Effective Date and does further agree to assume and be bound by each
and every term, condition, provision and covenant contained in the Credit
Agreement and each of the Loan Documents, effective as of the Effective Date, to
the same extent and manner as if such Assuming Lender had originally been named
in the Credit Agreement as a Lender holding the Assumed Interest therein and
Assuming Lender shall be deemed to be a Lender party to the Credit Agreement for
all purposes thereof.

 

2.         The “Effective Date” as used herein shall mean
                          , provided that each of the following conditions
precedent have been satisfied on or before the Effective Date: (a) Assuming
Lenders, Borrower and Agent Bank have executed sufficient duplicate originals of
this Assumption Agreement for each of the Assuming Lenders, Borrower and Agent
Bank and each of such originals have been delivered to Agent Bank, (b) Borrower
has executed and delivered to Agent Bank, on

 

2


 

behalf of the Lenders, a restatement of the Revolving Credit Note payable to the
order of Agent Bank on behalf of the Lenders, in the principal amount of
                      Million Dollars ($                      ), (c) the
Borrower has executed and delivered to Agent Bank such amendments, supplements,
restatements and modifications to the Security Documentation as Agent Bank
reasonably requests and in a form and content acceptable to Agent Bank, for the
purpose of securing repayment of the Commitment Increase and the restated
Revolving Credit Note, (d) Title Company has committed to issue, at Borrower’s
expense, its modified 108.8 (or other appropriate endorsement) endorsement to
the Title Insurance Policies increasing coverage thereunder by an additional
                     Million Dollars ($                      ), (e) each Lender
realizing a decrease in its respective Syndication Interest has received from
Agent Bank such amount as is necessary to adjust such Lender’s Pro Rata Share of
the Funded Outstandings as of the Effective Date equal to such Lender’s
Syndication Interest as set forth on the Schedule of Lenders’ Proportions in
Revolving Credit Facility as of                                    attached
hereto, (f) each Assuming Lender realizing an increase in its respective
Syndication Interest has delivered to Agent Bank an amount representing its Pro
Rata Share of the Funded Outstandings as of the Effective Date, less Assuming
Lenders’ Pro Rata Share of the Funded Outstandings immediately prior to the
Effective Date, for distribution to the Lenders in such amounts as are necessary
to adjust each such Lenders’ Pro Rata Share of the Funded Outstandings as of the
Effective Date to a percentage equal to the Syndication Interests set forth on
the Schedule of Lenders’ Proportions in Revolving Credit Facility as of
                         attached hereto, and (g) Agent Bank has received from
Borrower for the account of the applicable Lenders, any Breakage Charges due
under Section 2.07(c) of the Credit Agreement.  Interest accrued but remaining
unpaid on the portion of the outstanding principal balance under the Revolving
Credit Facility shall be prorated to the Effective Date and disbursed by Agent
Bank to Lenders upon receipt of the next payment of accrued interest under the
Revolving Credit Note.

 

3.         On the Effective Date, the respective aggregate Syndication Interests
of the Lenders in the Revolving Credit Facility shall be as set forth on the
Schedule of Lenders’ Proportions in Revolving Credit Facility as of
                          , a copy of which is marked “Schedule 2.01(a)” affixed
hereto and by this reference incorporated herein and made a part hereof, which
shall restate the Schedule of Lenders’ Proportions in Revolving Credit Facility
attached as Schedule 2.01(a) to the Credit Agreement, and all previous
amendments and restatements thereof, for the purpose of showing the Commitment
Increase, the adjustment of the respective Syndication Interests held by each of
the Lenders and evidencing each Assuming Lender’s applicable Syndication
Interest in the Revolving Credit Facility on and after the Effective Date.

 

4.         Agent Bank, on behalf of itself and each of the Lenders, makes no
representation or warranty and assumes no responsibility with respect to any

 

3


 

statements, warranties or representations made by Borrower in or in connection
with the Credit Agreement or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, the Loan Documents or
any other instrument or document furnished pursuant thereto.  Agent Bank, on
behalf of itself and each of the Lenders, makes no representation or warranty in
connection with, and assumes no responsibility with respect to, the solvency,
financial condition or statements of the Borrower or the performance or
observance by the Borrower of any of its obligations under the Credit Agreement,
the Loan Documents or any other instrument or document furnished in connection
therewith.

 

5.                                    Each Assuming Lender represents and
warrants on behalf of itself that:

 

a.         (i) it is duly organized and existing and it has full power and
authority to take, and has taken, all action necessary to execute and deliver
this Assumption Agreement and any other documents required to be executed or
delivered by it in connection with this Assumption Agreement, and to fulfill its
obligations hereunder; (ii) no notices to, or consents, authorizations or
approvals of, any person are required (other than any already given or obtained)
for its due execution, delivery and performance of this Assumption Agreement;
and apart from any agreements or undertakings or filings required by the Credit
Agreement, no further action by, or notice to, or filing with, any person is
required of it for such execution, delivery or performance; (iii) this
Assumption Agreement has been fully executed and delivered by it and constitutes
its legal, valid and binding obligations, enforceable against it in accordance
with the terms hereof, subject, as to enforcement, to bankruptcy, insolvency,
moratorium, reorganization and other laws of general application relating to or
affecting creditors’ rights and to general equitable principles; and (iv) it is
eligible under the Credit Agreement to be a Lender in accordance with the terms
hereof.

 

b.         (i) under applicable law and treaties no tax will be required to be
withheld by Borrower or any Bank with respect to any payments to be made to such
Assuming Lender under the Credit Agreement, (ii) it agrees to furnish (if it is
organized under the laws of any jurisdiction other than the United States or any
State thereof) to the Agent Bank and the Borrower prior to the time that the
Agent Bank or Borrower are required to make any payment of principal, interest
or fees hereunder, duplicate executed original of either U.S. Internal Revenue
Service Form W-8BEN or U.S. Internal Revenue Service Form W-8ECI (wherein the
Assuming Lender claims entitlement to the benefits of a tax treaty that provides
for a complete exemption from U.S. federal income withholding tax on all
payments hereunder) and agrees to provide new Forms W-8BEN or W-8ECI upon the
expiration of any previously delivered form or comparable statements in
accordance with applicable U.S. law and regulations and amendments thereto, duly
executed and completed by the Assuming Lender, and (iii) it agrees to

 

4


 

comply with all applicable U.S. laws and regulations with regard to such
withholding tax exemption.

 

6.                                    Borrower represents and warrants as of the
Effective Date that:

 

a.         the representations and warranties contained in Article IV of the
Credit Agreement and contained in each of the other Loan Documents (other than
representations and warranties which expressly speak only as of a different
date, which shall be true and correct in all material respects as of such date)
are true and correct on and as of the Effective Date in all material respects as
though such representations and warranties had been made on and as of the
Effective Date, except to the extent that such representations and warranties
are not true and correct as a result of a change which is permitted by the
Credit Agreement or by any other Loan Document or which has been otherwise
consented to by Agent Bank;

 

b.         Since the date of the most recent financial statements referred to in
Section 5.08 of the Credit Agreement, no Material Adverse Change has occurred
and no event or circumstance which could reasonably be expected to result in a
Material Adverse Change has occurred; and

 

c.         no event has occurred and is continuing which constitutes a Default
or Event of Default under the terms of the Credit Agreement.

 

7.                                  Each Assuming Lender (a) acknowledges that
it has received a copy of the Credit Agreement and the Loan Documents, together
with copies of the most recent financial statements referred to in Section 5.08
of the Credit Agreement, and such other documents and information as it has
deemed appropriate to make its own credit and legal analysis and decision to
enter into this Assumption Agreement; (b) agrees that it will, independently and
without reliance upon the Agent Bank or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit and legal decisions in taking or not taking action under the
Credit Agreement; and (c) appoints and authorizes the Agent Bank to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement as are delegated to the Agent Bank by the terms thereof, together with
such powers as are reasonably incidental thereto.

 

8.                                    Each Assuming Lender [Insert for each new
Lender] hereby advises Borrower and Agent Bank of the following administrative
details:

 

5


 

a.

Credit/Business Matters:

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

Facsimile:

 

 

 

 

 

b.

Operations/Administration:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

Facsimile:

 

 

 

 

 

c.

Payment Instructions:

 

 

 

 

 

 

 

 

 

 

 

ABA No.

 

 

 

Cr:

 

 

 

Attn:

 

 

 

Ref:

 

 

 

9.         This Assumption Agreement may be signed in any number of
counterparts, and signatures to all counterparts thereto, when assembled
together, shall constitute signatures to this entire agreement with the same
effect as if all signatures were on the same document.

 

10.       This Assumption Agreement shall be governed by and construed in
accordance with the internal laws of the State of Nevada without regard to
principles of conflicts of law.  Borrower further agree that the full and
exclusive forum for the determination of any action relating to this Assumption
Agreement, the Loan Documents, or any other document or instrument delivered in
favor of Banks pursuant to the terms hereof shall be either an appropriate Court
of the State of Nevada or the United States District Court or United States
Bankruptcy Court for the District of Nevada.

 

11.       Any amendment or waiver of any provision of this Assumption Agreement
shall be in writing and signed by the parties hereto.  No failure or delay by
either party hereto in exercising any right, power or privilege hereunder shall
operate as a waiver thereof and any waiver of any breach of the provisions of
this Assumption

 

6


 

Agreement shall be without prejudice to any rights with respect to any other or
further breach thereof.

 

IN WITNESS WHEREOF, the parties hereto have executed the foregoing Assumption
Agreement as of the day and year first above written.

 

 

GOLDEN ROAD MOTOR INN, INC.,

 

a Nevada corporation

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

Authorized Officer

 

 

 

 

 

Print

 

 

Name:

 

 

 

 

 

 

AGENT BANK:

 

 

 

 

 

WELLS FARGO BANK,
National Association

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

Name

 

 

 

 

 

 

Title

 

 

 

7


 

 

ASSUMING LENDERS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

Name

 

 

 

 

 

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

Name

 

 

 

 

 

 

Title

 

 

 

8


 

ASSIGNMENT, ASSUMPTION AND CONSENT AGREEMENT

(Form)

 

 

THIS ASSIGNMENT, ASSUMPTION AND CONSENT AGREEMENT (“Assignment”) is made as of
the ___ day of _____________, 200__, by and between
________________________________ (hereinafter referred to as “Assignor”), party
of the first part, and ____________________________ (hereinafter referred to as
“Assignee”), party of the second part.

 

R_E_C_I_T_A_L_S:

 

A.                                 Reference is made to that certain Amended and
Restated Credit Agreement, dated as of January 20, 2009 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Golden Road Motor Inn, Inc., a Nevada corporation (the “Borrower”),
Monarch Casino & Resort, Inc., a Nevada corporation (the “Guarantor”), the
Lenders therein named (herein together with their respective successors and
assigns collectively the “Lenders”), Wells Fargo Bank, National Association, as
the swingline lender (herein in such capacity, together with its successors and
assigns, the “Swingline Lender”), Wells Fargo Bank, National Association, as the
issuer of letters of credit thereunder (herein in such capacity, together with
their successors and assigns, the “L/C Issuer”) and Wells Fargo Bank, National
Association, as administrative and collateral agent for the Lenders, Swingline
Lender and L/C Issuer (herein, in such capacity, called the “Agent Bank” and,
together with the Lenders, Swingline Lender and L/C Issuer, collectively
referred to as the “Banks”).

 

B.                                  In this Assignment, all capitalized words
and terms not otherwise defined herein shall have the respective meanings to be
construed herein as provided in Section 1.01 of the Credit Agreement and any
reference to a provision of the Credit Agreement shall be deemed to incorporate
such provision as a part hereof in the same manner and with the same effect as
if the same were fully set forth herein.

 

C.                                 As of the date of this Assignment and as of
the Effective Date, as hereinafter defined, but before giving effect to the
assignment contemplated hereby, Assignor is and shall be the owner and holder of
a ___________ percent (____%) Syndication Interest in the Credit Facility.

 

D.                                 As of the Effective Date, as hereinafter
defined, Assignor desires to assign to Assignee and Assignee desires to assume a
____________ percent (____%) Syndication Interest in the Credit Facility.

 

E.                                   This Assignment is made, executed and
delivered pursuant to Section 10.10 of the Credit Agreement and shall also
constitute notice to Borrower and

 

EXHIBIT M

 


 

Agent Bank of the assignment and delegation to Assignee of the Syndication
Interest particularly described hereinbelow.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
considerations, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto do agree as follows:

 

1.                                    As of the Effective Date, as hereinafter
defined, Assignor does hereby transfer, convey, set over and assign unto
Assignee, without recourse, warranty or representation other than as set forth
in Paragraph 5 hereinbelow (the “Assigned Interest”), $________________ of the
outstanding unpaid balance of the Credit Facility, representing an undivided
_______________ percent (_____%) Syndication Interest.

 

2.                                    From and after the Effective Date,
Assignee shall and does hereby assume and agree to perform all of the promises
and covenants of Assignor as to the Assigned Interest particularly described in
Paragraph 1 hereinabove arising or performable from and after the Effective Date
and further agrees to indemnify and hold Assignor harmless from any and all
liabilities, damages, costs or expenses which Assignor may incur by reason of
the failure of Assignee to fund or perform any obligation of Assignor as to the
Assigned Interest assigned hereunder arising or performable from and after the
Effective Date at the time and in the manner set forth in the Loan Documents,
and does further agree to assume and be bound by each and every term, condition,
provision and covenant contained in the Credit Agreement and each of the Loan
Documents, effective as of the Effective Date, to the same extent and manner as
if Assignee had originally been named in the Credit Agreement as a Lender
holding the Assigned Interest therein and Assignee shall be deemed to be a
Lender party to the Credit Agreement for all purposes thereof.

 

3.                                    The “Effective Date” as used herein shall
mean ___________, 200__, provided that each of the following conditions
precedent have been satisfied on or before the Effective Date: (a) Assignor and
Assignee have executed this Assignment, (b) Borrower and Agent Bank have joined
in the execution of this Assignment for the purpose of evidencing their
respective acknowledgment and consent to the assignment by Assignor of the
Assigned Interest in favor of Assignee, (c) Assignee has delivered to Assignor
_______________________ Dollars ($________________) in immediately available
funds, and (d) Assignee has delivered to Agent Bank in immediately available
funds the Three Thousand Five Hundred Dollar ($3,500.00) assignment fee in
accordance with Section 10.10b of the Credit Agreement.  Interest accrued but
remaining unpaid on the portion of the outstanding principal balance under the
Credit Facility which is allocable to the Assigned Interest assigned hereby and
is owing to Assignor as of the Effective Date shall be prorated to the Effective
Date and disbursed by Agent Bank to Assignor and Assignee, as applicable, from
the next payment of accrued interest under the Revolving Credit Note.

 

2


 

4.                                    On the Effective Date, the respective
aggregate Syndication Interests of the Lenders in the Credit Facility shall be
as set forth on the Schedule of Lenders’ Proportions in Credit Facility, a copy
of which is marked “Schedule 2.01(a)” affixed hereto and by this reference
incorporated herein and made a part hereof, which shall restate the Schedule of
Lenders’ Proportions in Credit Facility attached as Schedule 2.01(a) to the
Credit Agreement, and all previous amendments and reinstatements thereof, for
the purpose of showing the Assigned Interest as a decrease in Assignor’s
applicable Syndication Interest and evidencing Assignee’s applicable Syndication
Interest in the Credit Facility.

 

5.                                    Assignor represents and warrants that:


 


A.             (I) IT IS THE OWNER OF THE ASSIGNED INTEREST BEING ASSIGNED AND
TRANSFERRED HEREUNDER FREE AND CLEAR OF ANY LIENS OR OTHER CHARGES OF ANY KIND
CREATED BY OR THROUGH ASSIGNOR, (II) IT IS DULY ORGANIZED AND EXISTING AND HAS
THE FULL POWER AND AUTHORITY TO TAKE, AND HAS TAKEN, ALL ACTION NECESSARY TO
EXECUTE AND DELIVER THIS ASSIGNMENT AND ANY OTHER DOCUMENTS REQUIRED OR
PERMITTED TO BE EXECUTED OR DELIVERED BY IT IN CONNECTION WITH THIS ASSIGNMENT
AND TO FULFILL ITS OBLIGATIONS HEREUNDER, (III) NO NOTICES TO, OR CONSENTS,
AUTHORIZATIONS OR APPROVALS OF, ANY PERSON ARE REQUIRED (OTHER THAN ANY ALREADY
GIVEN OR HEREBY OBTAINED) FOR ITS DUE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS ASSIGNMENT, AND APART FROM ANY AGREEMENTS OR UNDERTAKING OR FILINGS
REQUIRED BY THE CREDIT AGREEMENT, NO FURTHER ACTION BY, OR NOTICE TO, OR FILING
WITH, ANY PERSON IS REQUIRED OF IT FOR SUCH EXECUTION, DELIVERY OR PERFORMANCE;
AND (IV) THIS ASSIGNMENT HAS BEEN DULY EXECUTED AND DELIVERED BY IT AND
CONSTITUTES ITS LEGAL, VALID AND BINDING OBLIGATIONS, ENFORCEABLE AGAINST IT IN
ACCORDANCE WITH THE TERMS HEREOF, SUBJECT, AS TO ENFORCEMENT, TO BANKRUPTCY,
INSOLVENCY, MORATORIUM, REORGANIZATION AND OTHER LAWS OF GENERAL APPLICATION
RELATING TO OR AFFECTING CREDITORS’ RIGHTS AND TO GENERAL EQUITABLE PRINCIPLES.

 


B.            ASSIGNOR MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES NO
RESPONSIBILITY WITH RESPECT TO ANY STATEMENTS, WARRANTIES OR REPRESENTATIONS
MADE IN OR IN CONNECTION WITH THE CREDIT AGREEMENT OR THE EXECUTION, LEGALITY,
VALIDITY, ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR VALUE OF THE CREDIT
AGREEMENT, THE LOAN DOCUMENTS OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED
PURSUANT THERETO.  ASSIGNOR MAKES NO REPRESENTATION OR WARRANTY IN CONNECTION
WITH, AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO, THE SOLVENCY, FINANCIAL
CONDITION OR STATEMENTS OF THE BORROWER OR THE PERFORMANCE OR OBSERVANCE BY THE
BORROWER OF ANY OF ITS RESPECTIVE OBLIGATIONS UNDER THE CREDIT AGREEMENT, THE
LOAN DOCUMENTS OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED IN CONNECTION
THEREWITH.

 

6.                                    Assignee represents and warrants that:

 

3


 


A.             (I) IT IS DULY ORGANIZED AND EXISTING AND IT HAS FULL POWER AND
AUTHORITY TO TAKE, AND HAS TAKEN, ALL ACTION NECESSARY TO EXECUTE AND DELIVER
THIS ASSIGNMENT AND ANY OTHER DOCUMENTS REQUIRED OR PERMITTED TO BE EXECUTED OR
DELIVERED BY IT IN CONNECTION WITH THIS ASSIGNMENT, AND TO FULFILL ITS
OBLIGATIONS HEREUNDER; (II) NO NOTICES TO, OR CONSENTS, AUTHORIZATIONS OR
APPROVALS OF, ANY PERSON ARE REQUIRED (OTHER THAN ANY ALREADY GIVEN OR OBTAINED)
FOR ITS DUE EXECUTION, DELIVERY AND PERFORMANCE OF THIS ASSIGNMENT; AND APART
FROM ANY AGREEMENTS OR UNDERTAKINGS OR FILINGS REQUIRED BY THE CREDIT AGREEMENT,
NO FURTHER ACTION BY, OR NOTICE TO, OR FILING WITH, ANY PERSON IS REQUIRED OF IT
FOR SUCH EXECUTION, DELIVERY OR PERFORMANCE; (III) THIS ASSIGNMENT HAS BEEN
FULLY EXECUTED AND DELIVERED BY IT AND CONSTITUTES ITS LEGAL, VALID AND BINDING
OBLIGATIONS, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH THE TERMS HEREOF,
SUBJECT, AS TO ENFORCEMENT, TO BANKRUPTCY, INSOLVENCY, MORATORIUM,
REORGANIZATION AND OTHER LAWS OF GENERAL APPLICATION RELATING TO OR AFFECTING
CREDITORS’ RIGHTS AND TO GENERAL EQUITABLE PRINCIPLES; AND (IV) IT IS ELIGIBLE
UNDER THE CREDIT AGREEMENT TO BE AN ASSIGNEE IN ACCORDANCE WITH THE TERMS
HEREOF.


B.            (I) UNDER APPLICABLE LAW AND TREATIES NO TAX WILL BE REQUIRED TO
BE WITHHELD BY BORROWER OR ANY BANK WITH RESPECT TO ANY PAYMENTS TO BE MADE TO
THE ASSIGNEE UNDER THE CREDIT AGREEMENT, (II) IT AGREES TO FURNISH (IF IT IS
ORGANIZED UNDER THE LAWS OF ANY JURISDICTION OTHER THAN THE UNITED STATES OR ANY
STATE THEREOF) TO THE AGENT BANK AND THE BORROWER PRIOR TO THE TIME THAT THE
AGENT BANK OR BORROWER ARE REQUIRED TO MAKE ANY PAYMENT OF PRINCIPAL, INTEREST
OR FEES HEREUNDER, DUPLICATE EXECUTED ORIGINAL OF EITHER U.S. INTERNAL REVENUE
SERVICE FORM 4224 OR U.S. INTERNAL REVENUE SERVICE FROM 1001 (WHEREIN THE
ASSIGNEE CLAIMS ENTITLEMENT TO THE BENEFITS OF A TAX TREATY THAT PROVIDES FOR A
COMPLETE EXEMPTION FROM U.S. FEDERAL INCOME WITHHOLDING TAX ON ALL PAYMENTS
HEREUNDER) AND AGREES TO PROVIDE NEW FORMS 4224 OR 1001 UPON THE EXPIRATION OF
ANY PREVIOUSLY DELIVERED FORM OR COMPARABLE STATEMENTS IN ACCORDANCE WITH
APPLICABLE U.S. LAW AND REGULATIONS AND AMENDMENTS THERETO, DULY EXECUTED AND
COMPLETED BY THE ASSIGNEE, AND (III) IT AGREES TO COMPLY WITH ALL APPLICABLE
U.S. LAWS AND REGULATIONS WITH REGARD TO SUCH WITHHOLDING TAX EXEMPTION.


 


C.             AS OF THE EFFECTIVE DATE, NO AMOUNTS ARE PAYABLE BY BORROWER TO
ASSIGNEE UNDER SECTIONS 2.12 OR 2.13 OF THE CREDIT AGREEMENT, OTHER THAN TO THE
EXTENT AMOUNTS THEREUNDER ARE PAYABLE TO ALL OF THE LENDERS.

 

7.                                    The Assignee (a) acknowledges that it has
received a copy of the Credit Agreement and the Loan Documents, together with
copies of the most recent financial statements referred to in Section 5.08 of
the Credit Agreement, and such other documents and information as it has deemed
appropriate to make its own credit and legal analysis and decision to enter into
this Assignment; (b) agrees that it will, independently and without reliance
upon the Assignor, the Agent Bank or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit and legal decisions in taking or not taking

 

4


 

action under the Credit Agreement; and (c) appoints and authorizes the Agent
Bank to take such action as agent on its behalf and to exercise such powers
under the Credit Agreement as are delegated to the Agent Bank by the terms
thereof, together with such powers as are reasonably incidental thereto.

 

8.                                    Assignee hereby advises Borrower and Agent
Bank of the following administrative details with respect to the Assigned
Interest:


 


 


A.


ADDRESS FOR NOTICES:


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


B.


TELEPHONE:


 


 


 


 


 


 


 


 


 


 


 


 


 


 


C.


FACSIMILE:


 


 


 


 


 


 


 


 


 


 


 


 


 


 


D.


PAYMENT (WIRE) INSTRUCTIONS:


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 

9.                                    Borrower and Agent Bank join in the
execution of this Assignment for the purpose of evidencing and acknowledging
their respective consents to the transfer by Assignor to Assignee of the
Assigned Interest and agree to recognize Assignee as a Lender under the Credit
Agreement and each of the Loan Documents to the same extent as if Assignee were
originally named as a Lender therein as to the Assigned Interest.  Borrower and
Agent Bank further agree that as of the Effective Date and consummation of each
of the items specified in Paragraph 3 hereinabove, Assignor shall be and is
hereby fully released and discharged from all liabilities, responsibilities and
obligations with respect to the Assigned Interest hereby assigned arising or
performable on and after the Effective Date.

 

10.                            Any interest, commissions, fees and other
payments accrued to but excluding the Effective Date with respect to the
Assigned Interest hereby assigned shall be for the account of Assignor.  Any
interest, fees and other payments accrued on and

 

5


 

after the Effective Date with respect to the Assigned Interest hereby assigned
shall be for the account of the Assignee.  Each of the Assignor and the Assignee
agree that it will hold in trust for the other party any interest and other
amounts which it may receive to which the other party is entitled pursuant to
the preceding sentence and pay to the other party any such amounts which it may
receive promptly upon receipt.

 

11.                            This Assignment may be signed in any number of
counterparts, and signatures to all counterparts thereto, when assembled
together, shall constitute signatures to this entire agreement with the same
effect as if all signatures were on the same document.

 

12.                            This Assignment shall, in all respects, be
governed by the laws of the State of Nevada and if any action is taken to
enforce the terms hereof, such action shall be commenced and maintained within
the State of Nevada.

 

13.                            Any amendment or waiver of any provision of this
Assignment shall be in writing and signed by the parties hereto.  No failure or
delay by either party hereto in exercising any right, power or privilege
hereunder shall operate as a waiver thereof and any waiver of any breach of the
provisions of this Assignment shall be without prejudice to any rights with
respect to any other or further breach thereof.

 

IN WITNESS WHEREOF, the parties hereto have executed the foregoing Assignment as
of the day and year first above written.

 

ASSIGNOR:

 

ASSIGNEE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

By

 

 

 

 

 

 

 

 

Name

 

 

Name

 

 

 

 

 

 

 

 

Title

 

 

Title

 

 

 

6


 

Borrower and Agent Bank hereby join in the execution of this Assignment for the
purpose of evidencing and acknowledging their respective consent as set forth in
Paragraph 9 above.

 

DATED as of the ____ day of _______________, 200__.

 

BORROWER:

 

AGENT BANK:

 

 

 

 

 

GOLDEN ROAD MOTOR INN, INC.,
a Nevada corporation

 

WELLS FARGO BANK,
National Association

 

 

 

 

 

 

 

 

 

By

 

 

By

 

 

 

 

 

 

Name

 

 

Name

 

 

 

 

 

 

Title

 

 

Title

 

 

 

7

 

 

 


 

PLEDGE AND ASSIGNMENT OF

SAVINGS ACCOUNT AGREEMENT

 

 

 

THIS PLEDGE AND ASSIGNMENT OF SAVINGS ACCOUNT AGREEMENT (“Pledge Agreement”) is
made and entered into as of this 20th day of January, 2009, by and between,
GOLDEN ROAD MOTOR INN, INC., a Nevada corporation, Debtor and Assignor,
hereinafter referred to as “Borrower”, party of the first part, and WELLS FARGO
BANK, National Association, hereinafter referred to as “Agent Bank” party of the
second part.

 

R_E_C_I_T_A_L_S:

 

WHEREAS:

 

A.        In this Pledge Agreement all capitalized words and terms not otherwise
specifically herein defined shall have the respective meanings and be construed
herein as provided in or incorporated into Section 1.01 entitled “Definitions”
of the Amended and Restated Credit Agreement (as may be further amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”), executed concurrently herewith by and among Borrower, Monarch
Casino & Resort, Inc., a Nevada corporation (the “Guarantor”), Swingline Lender,
L/C Issuer and the Banks therein described, and any reference to a provision of
the Credit Agreement shall be deemed to incorporate that provision as a part
hereof in the same manner and with the same effect as if the same were fully set
forth herein.

 

B.         Pursuant to the Credit Agreement: (i) Swingline Lender has agreed,
subject to the terms and conditions specified therein, to make Swingline
Advances to Borrower up to the maximum aggregate amount of Four Million Dollars
($4,000,000.00) at any time outstanding, and (ii) L/C Issuer has agreed, subject
to the terms and conditions specified therein, to issue Letters of Credit on
behalf of Borrower up to the maximum aggregate Stated Amount of Two Million Five
Hundred Thousand Dollars ($2,500,000.00) at any time outstanding.  As security
for the prompt payment of: (i) all or a portion of a Deteriorating Lender’s Pro
Rata Share of risk participation in Swingline Advances under Section 2.08(d) or
(e), (ii) all or a portion of a Deteriorating Lender’s Obligation to fund under
Section 2.09(c) or (d) of the Credit Agreement with respect to its Pro Rata
Share of L/C Exposure, and (iii) each and every L/C Reimbursement Obligation
arising after the occurrence of an Event of Default, Agent Bank shall establish
a restricted depository savings account for the account of Borrower (the “Cash
Collateral Account”).  It is a condition of the Credit Agreement, the making of
each Swingline Advance and the issuance of Letters of Credit that all
Borrowings, Cash, securities and other property of Borrower which may hereafter
be deposited into the

 

EXHIBIT N

 


 

Cash Collateral Account be presently and irrevocably pledged and assigned to
Agent Bank to be held by Agent Bank on behalf of the Swingline Lender and the
L/C Issuer in the manner and for the purposes set forth in the Credit Agreement
and L/C Agreements.

 

NOW, THEREFORE, in consideration of the Swingline Advances to be made by
Swingline Lender and of the Letters of Credit to be issued by L/C Issuer for the
benefit of Borrower, the receipt and sufficiency of which consideration is
hereby acknowledged, the Borrower hereby pledges and assigns to Agent Bank, on
behalf of the Swingline Lender and L/C Issuer, all of its right, title and
interest in and to the Cash Collateral Account and any Borrowings, Cash,
securities and other property of Borrower hereafter held or deposited therein,
as follows:

 

1.         Borrower shall and does hereby agree that Agent Bank shall have the
right, on and after the occurrence of an Event of Default or in the event any
Lender becomes a Deteriorating Lender, to establish and maintain the Cash
Collateral Account for the purpose set forth herein and in the Credit
Agreement.  The Borrower by these presents does hereby presently and irrevocably
grant, bargain, sell, assign, transfer and set over unto Agent Bank, on behalf
of the Swingline Lender and L/C Issuer, its successors and assigns, all of
Borrower’s right, title and interest in and to the Cash Collateral Account and
any Borrowings, Cash, securities and other property of Borrower hereafter held
or deposited therein.

 

2.         In addition to all rights of setoff for repayment of the Pro Rata
Share of a Deteriorating Lender’s risk participation in Swingline Advances or
L/C Exposure or of any L/C Reimbursement Obligation against any Borrowings held
in the Cash Collateral Account, monies, securities or other property given to
Agent Bank by law, Agent Bank shall have a right of setoff for the repayment of
the Pro Rata Share of a Deteriorating Lender’s risk participation in Swingline
Advances or L/C Exposure or any L/C Reimbursement Obligation against any
Borrowings, monies, securities and other property of Borrower now or hereafter
held or deposited in the Cash Collateral Account or on deposit with Agent Bank
whether held in a general or special account or deposit, or for safekeeping or
otherwise; and every such right of setoff for the repayment of the Pro Rata
Share of a Deteriorating Lender’s risk participation in Swingline Advances or
L/C Exposure or any L/C Reimbursement Obligation may be exercised without demand
upon or notice to Borrower.  No right of setoff shall be deemed to have been
waived by any act or conduct on the part of Agent Bank or by any neglect to
exercise such right of setoff, or by any delay in doing so; and every right of
setoff shall continue in full force and effect until specifically waived or
released by an instrument in writing executed by Agent Bank.

 

3.         No delay or failure by Swingline Lender, L/C Issuer, Agent Bank or
any of the Banks to exercise any right or remedy against the Borrower under the
Loan Documents shall be construed as a waiver of such right or remedy.  All
remedies of

 

2

 


 

Swingline Lender, L/C Issuer, Agent Bank and Banks against the Borrower under
the Loan Documents are cumulative.

 

4.         This Pledge Agreement may not be amended, changed or terminated
except by an agreement in writing signed by the party or parties against whom
enforcement of the change is sought.  This Pledge Agreement shall be governed by
and construed in accordance with the laws of the State of Nevada and if any
action is taken to enforce the terms of this Pledge Agreement such action shall
be commenced and maintained within the State of Nevada.

 

5.         If and to the extent that the amounts held from time to time in the
Cash Collateral Account (including any interest) exceed the sum of Swingline
Outstandings plus the Stated Amount of all undrawn Letters of Credit and all
unpaid L/C Reimbursement Obligations, Agent Bank shall, on or before ten
(10) days following receipt of written request by Borrower, apply such excess in
the order of priority set forth in Section 7.03 of the Credit Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed the foregoing instrument on
the day and year first above written.

 

 

BORROWER:

 

 

 

GOLDEN ROAD MOTOR INN, INC.,

 

a Nevada corporation

 

 

 

 

 

By

 

 

 

 

 John Farahi,

 

 

 Chief Executive Officer

 

 

 

AGENT BANK:

 

 

 

WELLS FARGO BANK,

 

National Association,

 

Agent Bank

 

 

 

 

 

By

 

 

 

 

 Stephen G. Buntin,

 

 

 Senior Vice President

 

3


 

SCHEDULE OF LENDERS’ PROPORTIONS IN

CREDIT FACILITY

AS OF RESTATEMENT EFFECTIVE DATE

 

 

 

NAME OF LENDER

 

MAXIMUM AMOUNT OF
PRINCIPAL

 

PROPORTIONATE
SYNDICATION INTEREST
IN CREDIT FACILITY

 

 Wells Fargo Bank, National Association

 

$ 30,000,000.00

 

50.0%

 

 Bank of America, N.A.

 

15,000,000.00

 

25.0%

 

 Mutual of Omaha Bank

 

15,000,000.00

 

25.0%

 

 Total

 

$60,000,000.00

 

100.0%

 

SCHEDULE 2.01(a)


 

AGGREGATE COMMITMENT REDUCTION SCHEDULE

(At Closing)

 

 

 

REDUCTION DATE

 

SCHEDULED REDUCTION

 

 Closing Date

 

-0-

 

 December 31, 2009

 

$2,500,000.00

 

 March 31, 2010

 

$2,500,000.00

 

 June 30, 2010

 

$2,500,000.00

 

 September 30, 2010

 

$2,500,000.00

 

 December 31, 2010

 

$2,500,000.00

 

 March 31, 2011

 

$2,500,000.00

 

 June 30, 2011

 

$2,500,000.00

 

 September 30, 2011

 

$2,500,000.00

 

 December 31, 2011

 

$2,500,000.00

 

 January 20, 2012

 (Maturity Date)

 

 Remaining unpaid principal balance

 

SCHEDULE 2.01(c)

 


 

AGGREGATE COMMITMENT REDUCTION SCHEDULE

(ALTERNATE ONE IN EVENT OF A COMMITMENT INCREASE)

 

To be completed by Agent Bank as of each Commitment Increase Effective Date in
accordance with the calculations set forth below:

 

 

REDUCTION DATE

 

SCHEDULED REDUCTION *

 

 Commitment Increase Effective Date

-0-

 

 [insert a list of the last days of each subsequent Fiscal  Quarter]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 January 20, 2012

 (Maturity Date)

 

  Remaining unpaid principal balance

 

*       The amount of each Scheduled Reduction occurring subsequent to each
applicable Commitment Increase Effective Date shall be proportionately adjusted
so that the unpaid balance of principal at the Maturity Date is no greater than
62.5% of the sum of the Commitment Increases plus $60,000,000.00.

 

SCHEDULE 2.01(c) - ALTERNATE ONE


 

SCHEDULE OF SIGNIFICANT LITIGATION

 

 

Litigation was filed against Monarch on January 27, 2006, by Kerzner
International Limited (“Kerzner “) owner of the Atlantis, Paradise Island,
Bahamas in the United States District Court, District of Nevada.  The case
number assigned to the matter is 3:06-cv-00232-ECR (RAM).  The complaint seeks
declaratory judgment prohibiting Monarch from using the name “Atlantis” in
connection with offering casino services other than at Monarch’s Atlantis Casino
Resort Spa located in Reno, Nevada, and particularly prohibiting Monarch from
using the “Atlantis” name in connection with offering casino services in Las
Vegas, Nevada; injunctive relief enforcing the same; unspecified compensatory
and punitive damages; and other relief. Monarch believes Kerzner’s claims to be
entirely without merit and is defending vigorously against the suit. Further,
Monarch has filed a counterclaim against Kerzner seeking to enforce the license
agreement granting Monarch the exclusive right to use the Atlantis name in
association with lodging throughout the state of Nevada; to cancel Kerzner’s
registration of the Atlantis mark for casino services on the basis that the mark
was fraudulently obtained by Kerzner; and to obtain declaratory relief on these
issues.  Litigation is in the discovery phase.

 

Schedule 3.18

 


 

SCHEDULE OF SPACELEASES

 

 

None

 

Schedule 4.15

 


 

SCHEDULE OF EQUIPMENT LEASES AND CONTRACTS

 

 

None

 

Schedule 4.16

 


 

SCHEDULE 4.22

SCHEDULE OF TRADEMARKS, PATENTS, LICENSES,

FRANCHISES, FORMULAS AND COPYRIGHTS

 

 

Mark

 

Registrant

 

Registration

 

Expiration

 

 

 

 

 

 

 

*Atlantis Casino Resort

 

Golden Road Motor Inn

 

7/15/97

 

 

(Class 100 and Class 107)

 

Renewed

 

7/15/07

 

 

 

 

Renewed

 

7/15/12

 

 

 

 

 

 

 

Atlantis Casino Resort

 

Fictitious Firm Name

 

12/31/03

 

12/31/08

 

 

 

 

 

Updated below

*Atlantis Casino Resort Spa

 

Fictitious Firm Name

 

 

 

 

#106201

 

Certificate (renewal)

 

Renewed

 

06/03/10

 

 

 

 

 

 

 

*Bistro Napa

 

Golden Road Motor Inn

 

7/17/08

 

01/16/13

 

 

 

 

 

 

 

*City of Gold

 

Golden Road Motor Inn

 

5/11/06

 

05/11/11

 

 

 

 

 

 

 

*Club Paradise

 

Golden Road Motor Inn

 

1/5/94

 

 

 

 

 

 

Renewed

 

01/05/09

 

 

 

 

Renewed

 

01/05/19

 

 

 

 

 

 

 

*Club Paradise Charter 55

 

Clarion Hotel Casino

 

3/31/94

 

 

 

 

 

 

Renewed

 

04/14/09

 

 

 

 

Renewed

 

04/14/14

 

 

 

 

 

 

 

*Copper Cash

 

Golden Road Motor Inn

 

12/28/04

 

12/28/09

 

 

 

 

 

 

 

*Corporate Connection

 

Golden Road Motor Inn

 

2/18/03

 

2/18/08

 

 

 

 

Renewed

 

2/18/13

 

 

 

 

 

 

 

*Cruise of Champions

 

Atlantis Casino Resort

 

5/7/96

 

 

 

 

 

 

Renewed

 

5/07/06

 

 

 

 

Renewed

 

5/11/11

 

 

 

 

 

 

 

*Disco Night Fever

 

Atlantis Casino Resort

 

12/17/97

 

 

 

 

Renewed

 

12/17/07

 

 

 

 

 

 

Renewed

 

12/17/12

 

- 1 -


 

 

 

 

 

 

 

 

*Discover Reno’s Paradise

 

Golden Road Motor Inn

 

10/6/99

 

 

 

 

 

 

Renewed

 

10/6/09

 

 

 

 

 

 

 

*Easy Cash

 

Golden Road Motor Inn

 

11/17/03

 

11/17/08

 

 

 

 

Renewed

 

11/17/13

 

 

 

 

 

 

 

*Easy Comp

 

Golden Road Motor Inn

 

11/15/01

 

11/15/06

 

 

 

 

Renewed

 

11/15/11

 

 

 

 

 

 

 

*EKENO

 

Golden Road Motor Inn

 

11/17/03

 

11/17/08

 

 

 

 

Renewed

 

11/17/13

 

 

 

 

 

 

 

*Every Local’s Paradise

 

Golden Road Motor Inn

 

11/15/01

 

11/15/06

 

 

 

 

Renewed

 

11/15/11

 

 

 

 

 

 

 

*Every Players Paradise

 

Clarion Hotel Casino

 

1/5/94

 

 

 

 

 

 

Renewed

 

01/05/09

 

 

 

 

Renewed

 

01/05/19

 

 

 

 

 

 

 

*E Z Cash

 

Golden Road Motor Inn

 

11/17/03

 

11/17/08

 

 

 

 

Renewed

 

11/17/13

 

 

 

 

 

 

 

*E Z Comp

 

Golden Road Motor Inn

 

11/15/01

 

11/15/06

 

 

 

 

Renewed

 

11/15/11

 

 

 

 

 

 

 

*EZ Jackpots

 

Golden Road Motor Inn

 

9/13/04

 

09/13/09

 

 

 

 

 

 

 

*Free $lot Play

 

Golden Road Motor Inn

 

5/11/04

 

 

 

 

 

 

Renewed

 

5/11/14

 

 

 

 

 

 

 

*Gourmet Grind

 

Golden Road Motor Inn

 

3/31/08

 

3/31/13

 

 

(Classes 100 and 107)

 

 

 

 

 

 

 

 

 

 

 

*Hot August Paradise

 

Golden Road Motor Inn

 

11/15/01

 

11/15/06

 

 

 

 

Renewed

 

11/15/11

 

 

 

 

 

 

 

*InstantFortune Jackpot

 

Golden Road Motor Inn

 

4/12/05

 

4/12/10

 

 

 

 

 

 

 

*It’s the Place to Be

 

Golden Road Motor Inn

 

10/3/01

 

10/3/06

 

 

 

 

Renewed

 

10/3/11

 

 

 

 

 

 

 

*Jackpot Mania

 

Golden Road Motor Inn

 

9/13/04

 

9/13/09

 

- 2 -


 

*Lite Delights

 

Atlantis Casino Resort

 

9/6/96

 

 

 

 

 

 

Renewed

 

10/09/06

 

 

 

 

Renewed

 

10/09/11

 

 

 

 

 

 

 

*Localmania

 

Golden Road Motor Inn

 

5/13/91

 

5/13/01

 

 

 

 

Renewed

 

8/01/06

 

 

 

 

Renewed

 

8/01/11

 

 

 

 

 

 

 

*Manhattan Delicatessen

 

 

 

 

 

 

& Restaurant

 

Golden Road Motor Inn

 

5/17/06

 

5/17/11

 

 

 

 

 

 

 

*Mania Madness

 

Golden Road Motor Inn

 

5/11/06

 

5/11/11

 

 

 

 

 

 

 

*Martini & Magic

 

Golden Road Motor Inn

 

3/23/05

 

3/23/10

 

 

 

 

 

 

 

*Meet in Paradise

 

Golden Road Motor Inn

 

10/6/99

 

 

 

 

 

 

Renewed

 

10/6/09

 

 

 

 

 

 

 

*Mega Reel Jackpots

 

Golden Road Motor Inn

 

9/13/04

 

9/13/09

 

 

 

 

 

 

 

*Mega Video Jackpots

 

Golden Road Motor Inn

 

9/13/04

 

9/13/09

 

 

 

 

 

 

 

*MegaMoney Jackpot

 

Golden Road Motor Inn

 

3/23/05

 

3/23/10

 

 

 

 

 

 

 

Megamonety Jackpot

 

Golden Road Motor Inn

 

3/23/05

 

3/23/10

(Error on spelling of MegaMoney - do not renew)

 

 

 

 

 

 

 

 

 

 

 

*MonteVigna Italian

 

 

 

 

 

 

Ristorante

 

Atlantis Casino Resort

 

5/18/99

 

 

 

 

 

 

Renewed

 

5/18/09

 

 

 

 

 

 

 

*Mystery Bonus Keno

 

Golden Road Motor Inn

 

2/18/03

 

2/18/08

 

 

 

 

Renewed

 

2/18/13

 

 

 

 

 

 

 

*Napa Table

 

Golden Road Motor Inn

 

6/18/08

 

6/18/13

 

 

 

 

 

 

 

*Paradise Payoff

 

Atlantis Casino Resort

 

12/4/97

 

 

 

 

 

 

Renewed

 

12/4/07

 

 

 

 

Renewed

 

12/4/12

 

 

 

 

 

 

 

*Paradise Plus Rewards

 

Golden Road Motor Inn

 

2/22/06

 

2/26/11

*Penny Mania

 

Golden Road Motor Inn

 

9/13/04

 

9/13/09

 

- 3 -

--------------------------------------------------------------------------------


 

*Penny Paradise

 

Golden Road Motor Inn

 

5/11/04

 

5/11/09

 

 

 

 

Renewed

 

5/11/14

 

 

 

 

 

 

 

*Play a Year on Us

 

Golden Road Motor Inn

 

11/15/01

 

11/15/06

 

 

 

 

Renewed

 

11/15/11

 

 

 

 

 

 

 

*Poker Mania

 

Golden Road Motor Inn

 

9/13/04

 

9/13/09

 

 

 

 

 

 

 

*Rapid Fortune Jackpot

 

Golden Road Motor Inn

 

1/09/06

 

1/06/11

 

 

 

 

 

 

 

*Reno/Tahoe Winter Wine

 

 

 

 

 

 

Expo

 

Golden Road Motor Inn

 

2/22/06

 

2/26/11

 

 

 

 

 

 

 

*Royal Flush Derby

 

Golden Road Motor Inn

 

5/11/06

 

5/11/11

 

 

 

 

 

 

 

*Slot Paradise

 

Golden Road Motor Inn

 

10/6/99

 

 

 

 

 

 

Renewed 9/13/04

 

10/6/09

*Super Funday

 

Gold Road Motor Inn

 

12/28/04

 

12/28/09

 

 

 

 

 

 

 

*Toucan Charlies Buffet

 

 

 

 

 

 

& Grille Restaurant

 

Clarion Hotel Casino

 

3/15/94

 

 

 

 

 

 

Renewed 5/4/04

 

5/4/09

 

 

 

 

Renewed 12/18/08

 

5/4/14

 

 

 

 

 

 

 

*Where Reno Wins

 

Golden Road Motor Inn

 

2/22/06

 

2/26/11

 

 

 

 

 

 

 

*Xtra Play Credit

 

Golden Road Motor Inn

 

5/11/04

 

5/11/09

 

 

 

 

Renewed

 

5/11/14

 

 

 

 

 

 

 

*4 Card Fortune

 

Golden Road Motor Inn

 

2/19/08

 

2/19/13

 

- 4 -


 

FEDERAL MARKS

 

Assignment:

U.S.. Federal Trademark No. 1,857,994 - “ATLANTIS” for lodging in U.S.

Federal Trademark Agreement for assignment of exclusive rights to Atlantis mark
in Nevada from Atlantis Lodge, Inc.

 

 

 

* Original Certificate in box

Updated:  January 5, 2009

 

- 5 -


 

SCHEDULE OF CONTINGENT LIABILITIES

 

 

None.

 

Schedule 4.23

 


 

Schedule 6.04

 

 

Remodel Projects

 

 

I. FIRST FLOOR

Cost Estimate

 

a. Casino carpet

$1,500,000

 

b. Tile walkway (yellow brick road)

$300,000

 

c. Awning at front desk

$50,000

 

d. Huts & casino remodel

$800,000

 

e. Caberet stage

$250,000

 

f. high limit remodel

$150,000

 

g. replace chair rail and “wind coating” below rail

$750,000

 

h. ceiling tiles/light fixtures/keno seating

$350,000

 

 

 

 

 

 

II. SECOND FLOOR

 

 

a. Steak House remodel

$750,000

 

b. ballroom/meeting space remodel

$600,000

 

c. carpet in fun center

$50,000

 

d. trade wins remodel = convert to office space

$150,000

 

e. Not used

 

 

f.

 

 

g. upgrade walkway railing to stone

$125,000

 

h. wall chair rail and carpet on wall below chair rail and snack bar

$250,000

 

i. remove glass on walls

 

 

j. remodel bathrooms

$350,000

 

 

 

 

 

 

 

 

 

III. HOTEL

 

 

a. remodel spa flloor cooridor and rooms

$250,000

 

b. all hotel corridors (carpet, wallpaper, sconces, ceilings, molding...)

$850,000

 

c. Tower 3 rooms (gut, re-skin and new furniture)

$1,750,000

 

d. every hotel room door (outside and inside doors)...front, bathroom, closet
and adjoining...to match corridor remodel and remove popcorn ceilings and
replace molding

$2,500,000

 

IV. OTHER

 

 

a. demolish the motor lodge

$2,500,000

 

 

TOTAL

$14,275,000

 

 


 

SCHEDULE OF LIENS

 

 

None.

 

Schedule 6.08

 

 

 


 

All that real property situate in the City of Reno, County of Washoe, State of
Nevada, described as follows:

 

PARCEL 1:

 

That certain parcel of land situate within the Northeast 1/4 of Section 25,
Township 19 North, Range 19 East, M.D.B.&M., City of Reno, County of Washoe,
State of Nevada and a portion of land shown on that certain “Reversion to
Acreage” Parcel Map No. 2105, recorded March 5, 1987, as File No. 1144922, filed
in the office of the Washoe County Recorder, State of Nevada, said Parcel
No. 2105, being a reversion of acreage of Parcels A, B and C of Parcel Map
No. 1085 filed April 18, 1980, as File No. 668558 in the office of the Washoe
County Recorder, State of Nevada, more particularly described as follows:

 

BEGINNING at a point on the westerly line of Coliseum Way, said point being the
Southwest corner of Parcel B of the above-mentioned Parcel Map No. 1085, from
which point the Northeast corner of said Section 25 bears North 55°01’17” East
761.93 feet, said point being the true point of beginning; thence along said
westerly line of Coliseum Way North 7°29’17” West 89.52 feet; thence South
69°53’10” West 1,082.38 feet to a point on the easterly line of S. Virginia
Street; thence along said easterly line South 20°06’52” East 379.15 feet to the
beginning of a tangent 25.00 foot radius curve to the left concave to the East,
Northeast and North from which point the radius point bears North 69°53’08”
East; thence southerly, southeasterly and easterly along said curve an arc
distance of 37.15 feet through a central angle of 85°08’58” to a point on the
North line of Peckham Lane; thence along said North line North 74°44’13” East
101.26 feet; thence North 77°47’44” East 99.26 feet to the beginning of a
tangent 600.50 foot radius curve to the right concave to the South from which
point the radius point bears South 12°12’16” East; thence easterly along said
curve an arc distance of 117.60 feet through a central angle of 11°13’14”;
thence North 76°58’43” East 27.42 feet to the beginning of a non-tangent 597.04
foot radius curve to the right concave to the South from which point the radius
point bears South 0°02’01” East; thence from a tangent which bears North
89°57’59” East easterly along said curve an arc distance of 270.26 feet through
a central angle of 25°56’08”; thence South 64°05’50” East 364.55 feet; thence
North 25°54’07” East 23.81 feet to the beginning of a tangent 200.00 foot radius
curve to the left concave to the Northwest and West from which point the radius
point bears North 64°05’53” West; thence northeasterly and northerly along said
curve an arc distance of 116.55 feet through a central angle of 33°23’24”;
thence North 7°29’17” West 677.86 feet to the true point of beginning.

 

SCHEDULE "A"

HOTEL/CASINO PROPERTY

Page 1 of 9


 

The basis of bearings for this description is the Nevada State Plane Coordinate
System, West Zone (NAD 83/94).

 

Being further described as Parcel A as shown on Record of Survey Map No. 4880,
according to the map thereof, filed in the office of the County Recorder of
Washoe County, State of Nevada on April 6, 2007, as File No. 3518334, Official
Records.

 

NOTE:  The above metes and bounds description appeared previously in that
certain instrument recorded in the office of the County Recorder of Washoe
County, Nevada on April 3, 2007, as Document No. 3516901 of Official Records.

 

PARCEL 2:

 

That certain parcel of land situated within the Southeast ¼ of Section 24 and in
the Northeast ¼ of Section 25, Township 19 North, Range 19 East, M.D.B.&M., City
or Reno, County of Washoe, State of Nevada, more particularly described as
follows:

 

BEGINNING at a point on the East line of Virginia Street as it presently exists
from which point the Southwest corner of Parcel C of Reversion-Parcel Map
No. 2105 recorded as File No. 1144922 on March 05, 1987 in the office of the
County Recorder of Washoe County, Nevada, bears South 0°58’33” East 14.73 feet; 
said point also bears South 65°44’38” West 1,802.49 feet the Northeast corner of
said Section 25, said point being the true point of beginning;  thence North
69°10’56” East 173.39 feet;  thence North 20°47’32” West 215.45 feet;  thence
South 69°10’54” West 173.49 feet;  thence South 20°49’06” East 215.44 feet to
the true point of beginning.

 

The basis of bearing used herein is the centerline tangent of Coliseum Way taken
as North 8°11’31” West.  Record per Parcel Map No. 1085 id North 8°10’00” West.

 

NOTE (NRS 111.312):  The above metes and bounds description was prepared by
Gilbert W. Patterson, PLS# 5666, at Castle Land Surveying, 240 Linden Street,
Reno, NV  89502.

 

SCHEDULE "A"

HOTEL/CASINO PROPERTY

Page 2 of 9


 

PARCEL 3:

 

CONVENTION CENTER LAND EASEMENT AREAS

 

All those certain land easements situate in the NE ¼ of Section 25, T19N, R19E,
M.D.M., City of Reno, County of Washoe, State of Nevada, being portions of
Parcel 1A of Record of Survey No. 4385, recorded May 13, 2004 as File
No. 3037530 in the Official Records of Washoe County, Nevada being more
particularly described as follows:

 

LAND EASEMENT AREA 1

 

COMMENCING on the northerly boundary of said Parcel 1A also being the southerly
right-of-way of East Peckham Lane at the southeasterly end of a line labeled
“N64°05’19”W, 61.68’ “ being the POINT OF COMMENCEMENT for the following
descriptions;

 

THENCE departing said boundary and right-of-way South 44°25’38” West, 19.24 feet
to the POINT OF BEGINNING of EASEMENT AREA 1;

 

THENCE along the following fourteen (14) courses:

 

1)    South 19°24’41” West, 37.53 feet;

2)    North 70°35’19” West, 62.00 feet;

3)    North 19°24’41” East, 14.84 feet;

4)    North 70°35’19” West, 5.00 feet;

5)    South 19°24’41” West, 3.80 feet;

6)    North 70°35’19” West, 27.00 feet;

7)    North 19°24’41” East, 7.00 feet;

8)    North 11°58’48” East, 11.60 feet;

9)    North 19°24’41” East, 10.00 feet;

10)  South 70°35’19” East, 30.00 feet;

11)  South 19°24’41” West, 3.02 feet;

12)  South 70°35’19” East, 19.00 feet;

13)  North 19°24’41” East, 1.02 feet;

14)  South 70°35’19” East, 46.50 feet to the POINT OF BEGINNING.

 

LAND EASEMENT AREA 2

 

SCHEDULE "A"

HOTEL/CASINO PROPERTY

Page 3 of 9


 

THENCE departing said boundary and right-of-way South 76°19’26” West, 91.47 feet
to the POINT OF BEGINNING of EASEMENT AREA 2;

 

THENCE along the following four (4) courses:

 

1)    South 19°24’41” West, 18.00 feet;

2)    North 70°35’19” West, 24.00 feet;

3)    North 19°24’41” East, 18.00 feet;

4)    South 70°35’19” East, 24.00 feet to the POINT OF BEGINNING.

 

LAND EASEMENT AREA 3

 

THENCE departing said boundary and right-of-way South 51°27’37” West, 102.62
feet to the POINT OF BEGINNING of EASEMENT AREA 3;

 

THENCE along the following four (4) courses:

 

1)    South 19°47’10” East, 20.00 feet;

2)    South 70°12’50” West, 20.00 feet;

3)    North 19°47’10” West, 20.00 feet;

4)    North 70°12’50” East, 20.00 feet to the POINT OF BEGINNING;

 

LAND EASEMENT AREA 4

 

THENCE departing said boundary and right-of-way South 25°16’00” West, 137.29
feet to the POINT OF BEGINNING of EASEMENT AREA 4;

 

THENCE along the following four (4) courses:

 

1)    South 19°47’10” East, 20.00 feet;

2)    South 70°12’50” West, 20.00 feet;

3)    North 19°47’10” West, 20.00 feet;

4)    North 70°12’50” East, 20.00 feet to the POINT OF BEGINNING;

 

SCHEDULE "A"

HOTEL/CASINO PROPERTY

Page 4 of 9


 

LAND EASEMENT AREA 5

 

THENCE departing said boundary and right-of-way South 11°19’40” West, 188.04
feet to the POINT OF BEGINNING of EASEMENT AREA 5;

 

THENCE along the following four (4) courses:

 

1)    South 19°47’10” East, 20.00 feet;

2)    South 70°12’50” West, 20.00 feet;

3)    North 19°47’10” West, 20.00 feet;

4)    North 70°12’50” East, 20.00 feet to the POINT OF BEGINNING;

 

LAND EASEMENT AREA 6

 

THENCE departing said boundary and right-of-way South 03°34’21” West, 245.08
feet to the POINT OF BEGINNING of EASEMENT AREA 6;

 

THENCE along the following four (4) courses:

 

1)    South 19°47’10” East, 20.00 feet;

2)    South 70°12’50” West, 20.00 feet;

3)    North 19°47’10” West, 20.00 feet;

4)    North 70°12’50” East, 20.00 feet to the POINT OF BEGINNING;

 

LAND EASEMENT AREA 7

 

THENCE departing said boundary and right-of-way South 01°12’05” East, 304.89
feet to the POINT OF BEGINNING of EASEMENT AREA 7;

 

THENCE along the following four (4) courses:

 

1)    South 19°47’10” East, 20.00 feet;

2)    South 70°12’50” West, 20.00 feet;

3)    North 19°47’10” West, 20.00 feet;

4)    North 70°12’50” East, 20.00 feet to the POINT OF BEGINNING;

 

SCHEDULE "A"

HOTEL/CASINO PROPERTY

Page 5 of 9


 

LAND EASEMENT AREA 8

 

THENCE departing said boundary and right-of-way South 04°19’59” East, 351.55
feet to the POINT OF BEGINNING of EASEMENT AREA 8;

 

THENCE along the following four (4) courses:

 

1)    South 19°47’10” East, 7.00 feet;

2)    South 70°12’50” West, 27.00 feet;

3)    North 19°47’10” West, 7.00 feet;

4)    North 70°12’50” East, 27.00 feet to the POINT OF BEGINNING;

 

The intent of these descriptions is to envelope the footings of the
Skybridge-Tower structure and the support columns for the Skybridge-Walkway, as
such terms are defined by that certain Atlantis Convention Center Skybridge
Agreement and Easement which was recorded in the Official Records of Washoe
County, Nevada on May 10, 2007 as Document No. 3530942.

 

The basis of bearings for these descriptions is identical to the aforementioned
Record of Survey No. 4385.

 

Legal description prepared by:

Ronald C. Hoops, PLS 10839

Odyssey Engineering, Inc.

895 Roberta Lane, Ste 104

Sparks, NV 89431

 

PARCEL 4:

 

CONVENTION CENTER AIRSPACE EASEMENT AREA

 

All that certain airspace easement situate in the NE ¼ of Section 25, T19N,
R19E, M.D.M., City of Reno, County of Washoe, State of Nevada, being a portion
of Parcel 1A of Record of Survey No. 4385, recorded May 13, 2004 as File
No. 3037530 in the Official Records of Washoe County, Nevada being the basis of
bearings for the description as follows:

 

COMMENCING on the northerly boundary of said Parcel 1A also being the southerly
right-of-way of East Peckham Lane at the northwesterly end of a line labeled

 

SCHEDULE "A"

HOTEL/CASINO PROPERTY

Page 6 of 9


 

“ N64°05’19”W, 61.68’ “ ;

 

THENCE along a non-tangent curve to the left having a radial bearing of South
21°41’28” West, a radius of 465.00 feet, a central angle of 01°38’45” and an arc
length of 13.36 feet along said boundary to the POINT OF BEGINNING;

 

THENCE departing said common boundary and along the following six (6) courses:

 

1)     South 19°24’41” West, 47.45 feet;

2)     South 70°35’19” East, 4.50 feet;

3)     South 19°24’41” West, 14.30 feet;

4)     North 70°35’19” West, 4.50 feet;

5)     South 19°24’41” West, 1.46 feet;

6)     South 19°47’10” East, 363.35 feet to the northerly wall of the existing
Reno Sparks Convention Center;

 

THENCE South 70°12’50” West, 28.00 feet along said wall;

 

THENCE departing said wall and along the following two (2) courses:

 

1)     North 19°47’10” West, 373.32 feet;

2)          North 19°24’41” East, 72.66 feet to the aforementioned northerly
boundary of Parcel 1A and southerly right-of-way;

 

THENCE along a non-tangent curve to the right, having a radial bearing of South
16°35’39” West, a radius of 465.00 feet, a central angle of 03°27’04” and an arc
length of 28.01 feet along said common boundary to the POINT OF BEGINNING.

 

The airspace easement is bounded vertically between the elevations of 4467.5
feet, bottom of bridge, to 4491.0 feet, top of parapet. Basis of Elevation are
the control points as shown on Sheet C1.1 of the improvements plans for the
Convention Center Skybridge as prepared by Waldemar Eklof Architect dated
October 16, 2007.

 

The intent of this description is to create a three-dimensional corridor of that
portion of the existing Skybridge-Walkway which is situate above the RSCC Land,
as such terms are defined by that certain Atlantis Convention Center Skybridge
Agreement and Easement which was

 

SCHEDULE "A"

HOTEL/CASINO PROPERTY

Page 7 of 9


 

recorded in the Official Records of Washoe County, Nevada on May 10, 2007, as
Document No. 3530942.

 

Legal description prepared by:

Ronald C. Hoops, PLS 10839

Odyssey Engineering, Inc.

895 Roberta Lane, Ste 104

Sparks, NV 89431

 

PARCEL 5:

 

CONVENTION CENTER ENTRY EASEMENT AREA

 

All that certain Skybridge Easement situate in the NE ¼ of Section 25, T19N,
R19E, M.D.M., City of Reno, County of Washoe, State of Nevada, being a portion
of Parcel 1A of Record of Survey Map No. 4385 as recorded in Washoe County
Official Records on May 13th, 2004 as Filing No. 3037530 and being more
particularly described as follows:

 

BEGINNING at an angle point on the southerly right-of-way line of East Peckham
Lane, said point being on the South end of a course labeled S 30º24’11” W, 1.27’
as shown in “Detail A” of said Record of Survey Map No. 4385; thence along the
following nine (9) courses;

 

1.   Along a curve to the right having a tangent bearing of S 16°47’49” E, a
radius of 24.00 feet, a central angle of 43º25’56”, and an arc length of 18.19
feet along a existing back of sidewalk;

 

2.  S 26°38’07” W, 49.21 feet along said existing back of sidewalk;

 

3.  N 64°56’08” W, 27.04 feet;

 

4.    S 19°47’10” E, 329.08 feet to the North building line of the existing
Reno-Sparks Convention Center;

 

5.  S 70°12’50” W, 89.00 feet along said North building line;

 

6.  N 19°47’10” W, 368.05 feet;

 

SCHEDULE "A"

HOTEL/CASINO PROPERTY

Page 8 of 9


 

7.   N 17°05’37” E, 94.36 feet to the aforementioned southerly right-of-way line
of East Peckham Lane;

 

8.   Along a curve to the right, having a tangent bearing of S 76°24’0” E, a
radius of 465.00 feet, a central angle of 08°05’28” and an arc length of 65.67
feet along said right-of —way;

 

9.  S 64º05’19” E, 61.68 feet along said right-of-way to the POINT OF BEGINNING.

 

Legal description prepared by:

Ronald C. Hoops, PLS 10839

Odyssey Engineering, Inc.

895 Roberta Lane, Ste 104

Sparks NV 89431

 

SCHEDULE “A”

HOTEL/CASINO PROPERTY

Page 9 of 9


 

All that real property situate in the City of Reno, County of Washoe, State of
Nevada, described as follows:

 

PARCEL 1:

 

BEGINNING at the intersection of the Western line of South Virginia Street (U.S.
395), (86 feet wide) with the Southern line of the parcel of land described in
Parcel 1 in the Deed to William H. Moffat, recorded in Book 74, File No. 44494,
Deed Records, from said point of beginning the Southeast corner of Section 25,
Township 19 North, Range 19 East, M.D.B.&M., bears South 20°42’22” East 4413.18
feet; thence along a fence line along the Southern boundary of said Moffat
parcel the five following courses and distances:  South 70°36’51” West 358.52
feet; North 19°50’56” West 63.62 feet; South 70°36’51” West 27.66 feet; North
22°02’59” West 27.33 feet; and South 67°27’53” West 635.24 feet to a fence line
along the Western line of the Cochran Ditch; thence along said fence line along
said Western line of said Cochran Ditch the ten following courses and
distances:  North 38°59’53” West 45.40 feet; North 3°43’20” West 65.74 feet;
North 38°06’35” East 102.87 feet; North 0°22’42” West 86.15 feet; North 0°06’57”
West 24.68 feet; North 7°46’41” West 49.06 feet; North 21°40’34” West 131.88
feet; North 10°43’03” West 84.24 feet; North 1°13’59” East 94.68 feet; and North
8°27’39” East 119.99 feet to a fence along the Northern boundary of said Moffat
parcel; thence North 68°59’51” East along said fence line along said Northern
boundary of said Moffat parcel 754.93 feet to said Western line of South
Virginia Street; thence South 20°52’13” East along the last mentioned line
794.38 feet to the point of beginning, situate in the Northeast ¼ of said
Section 25. Reference is made to License Survey No. 298942.

 

EXCEPTING THEREFROM that parcel described in Deed recorded November 3, 1970,
under File No. 189261, Official Records of Washoe County.

 

ALSO EXCEPTING THEREFROM all that portion of the herein described property lying
within West Peckham Lane as it presently exists, and or conveyed to the City of
Reno by Deed recorded November 3, 1970, under File No. 189266.

 

AND ALSO EXCEPTING THEREFROM that portion described as Parcel 2 in Deed to Eagle
Thrifty Drugs and Markets, Inc., a Nevada corporation, recorded January 7, 1972,
under File No. 231197.

 

ALSO EXCEPTING THEREFROM that portion conveyed by an instrument recorded
February 15, 2006 as File No. 3349617, Official Records.

 

SCHEDULE “B”

V/P PROPERTY

Page 1 of 3


 

PARCEL 2:

 

COMMENCING at the East quarter corner of said Section 25; thence South 89°26’06”
West along the East-West centerline of said Section 25, a distance of 1002.7
feet to the Western line of South Virginia Street (U. S. Highway 395); thence
along said Western line of said South Virginia Street the two following courses
and distances:  North 20°34’25’ West 353.34 feet and North 20°52’13” West a
distance of 1243.52 feet to the most Easterly Northeast corner of Parcel 3
conveyed to Louis Capurro, et al, by Deed recorded March 25, 1946, in Book 179
of Deeds, Page 586, Washoe County, Nevada, Records; thence along the Northerly
boundary of said parcel South 70°36’37” West 370.46 feet, shown as South 68°19’
West 364.7 feet in said Deed, the true point of beginning; thence along the
Northerly boundary of said parcel the following courses and distances:  North
19°51’17” West 63.54 feet, shown as North 20°56’ West 64.00 feet in said Deed;
South 70°40’05” West 27.67 feet, shown as South 66°36’ West 28.7 feet in said
Deed; North 22°02’34” West 27.34 feet, shown as North 19°25’ West 28.00 feet in
said Deed; and South 67°28’58” West a distance of 238.80 feet, shown as South
65°50’ West in said Deed; thence leaving the Northerly boundary line of said
parcel North 89°39’39” East 210.34 feet; thence on a curve to the left the
tangent of which bears the last described course, having a radius of 170.00 feet
through a central angle of 19°03’02” for an arc distance of 56.52; thence North
70°36’37” East a distance of 13.55 feet to the true point of beginning.

 

PARCEL 3:

 

COMMENCING at the Northwest corner of Section 25, Township 19 North, Range 19
East, M.D.B.&M.; thence South 73°50’45” East 1807.93 feet; thence East 900 feet
to a point on the North-South quarter line of said Section 25; thence along said
line South 0°23’30” East 245 feet to the true point of beginning, said point
being on the same line as described in the Deed to William H. Schnoor and wife,
recorded in Book 171, Page 172, Deed Records; thence South 89°36’30” East 82.08
feet to a point on the West bank of the Cochran Ditch marked by an iron pin;
thence Southerly and along said West bank to a point and iron rod on said bank,
at a point 9.0 feet South of the South line of the Northwest ¼ of the Northeast
¼ of said Section 25; thence parallel to said line West 62.3 feet to a rod on
said North-South quarter line of said Section 25; thence along said quarter line
North 0°23’30” West 581.00 feet to the true point of beginning, situate in the
Northwest ¼ of the Northeast ¼ and the Southwest ¼ of Northeast ¼ of Section 25,
Township 19 North, Range 19 East, M.D.B.&M.

 

SCHEDULE “B”

V/P PROPERTY

Page 2 of 3


 

EXCEPTING THEREFROM that portion conveyed to the City of Reno, by Deed recorded
November 3, 1970, under File No. 189266.

 

NOTE (NRS 111.312):  The above metes and bounds description appeared previously
in that certain instrument, recorded in the office of the County Recorder of 
Washoe County, Nevada on December 31, 1997, as Document No. 2167154, of 
Official Records.

 

SCHEDULE “B”

V/P PROPERTY

Page 3 of 3